[llcagreementoftrcmrc3llc001.jpg]
LIMITED LIABILITY COMPANY AGREEMENT OF TRC-MRC 3, LLC THIS LIMITED LIABILITY
COMPANY AGREEMENT OF TRC-MRC 3, LLC is entered into effective as of November /
2018 (the “Effective Date”), by and between TEJON iNDUSTRIAL CORP., a California
corporation (“Tejon”), and MAJESTIC TEJON III, LLC, a Delaware limited liability
company (“Majestic”). The capitalized terms used herein shall have the
respective meanings assigned to such terms in Article XIV. ARTICLE I FORMATION
1.01 Formation The Members hereby form a Delaware limited liability company
pursuant to the provisions of the Delaware Act and this Agreement. In connection
therewith, the Administrative Member, as an authorized person of the Company,
shall execute (i) a Certificate of Formation for the Company in accordance with
the Delaware Act, which shall be duly filed with the Office of the Delaware
Secretary of State, and (ii) an Application to Register a Foreign Limited
Liability Company (Form LLC-5), which shall be duly filed with the Office of the
California Secretary of State. The Administrative Member shall also execute,
acknowledge and/or verify such other documents and/or instruments as may be
necessary and/or appropriate to form the Company under the Delaware Act, to
continue its existence in accordance with the provisions of the Delaware Act
and/or to register, qualify to do business and/or operate its business in
California as a foreign limited liability company in accordance with the
provisions of the California Act. 1.02 Names and Addresses The name of the
Company is “TRC-MRC 3, LLC.” The registered office of the Company in the State
of Delaware shall be at 850 New Burton Road, Suite 201, Dover, Delaware 19904.
The name and address of the registered agent for the Company in the State of
Delaware shall be National Corporate Research, Ltd., 850 New Burton Road, Suite
201, Dover, Delaware 19904. The name and address of the registered agent for the
Company in the State of California shall be Michael Durham, c/o Majestic Realty
Co., 13191 Crossroads Parkway North, 6th Floor, City of Industry, California
91746-3497. The principal office of the Company shall be at 13191 Crossroads
Parkway North, 6t1Floor, City of Industry, California 91746-3497. The names and
addresses of the Members are set forth on Exhibit “A”attached hereto. 1.03
Nature of Business The express, limited and only purposes for which the Company
is to exist are (i) to acquire from Tejon that certain real property consisting
of approximately thirty-four and 85/lOOths(34.85) acres of land located within
the Tejon Ranch Commerce Center in the County of Kern, State of California, and
described more particularly on Exhibit “B” attached hereto (the “Property”),
(ii) to develop and construct upon the Property an approximately five hundred I
197590.08/OC 373745-00003/pdolag 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc002.jpg]
seventy-nine thousand forty (579,040) square foot industrial building, together
with parking and any and all related on-site and off-site improvements
appurtenant thereto (collectively, the “Improvements”), (iii) to own, lease,
maintain, manage, finance, refinance, hold for long-term investment, market,
sell, exchange, transfer and otherwise realize the economic benefit from the
Property and the Improvements (collectively, the ‘Project”), and (iv) to conduct
such other activities with respect to the Project as are necessary andlor
appropriate to carrying out the foregoing purposes and to do all things
incidental to or in furtherance of the above enumerated purposes. In furtherance
of the foregoing terms of this Section 1.03, each Member shall make the
contribution to the capital of the Company provided for in Section 3.01(a). Such
contributions shall be applied (A) to reimburse each Member (and its Affiliates)
for any costs paid by such Member (or Affiliate), andlor (B) to pay directly the
costs and expenses incurred by the Company that are set forth in the
Pre-Development Budget (as defined in Section 2.06). Any third-party reports,
studies or other work product paid for, or reimbursed by, the Company shall be
the property of the Company (regardless of whether such reports, studies or
other work product was prepared prior to the formation of the Company). If the
Executive Committee approves the business plan for the first Business Plan
Period pursuant to Section 2.07, then Tejon shall contribute the Property to the
Company in accordance with the terms of Section 3.01(b). 1.04 Term of Company
The term of the Company shall commence on the date the Certificate of Formation
for the Company is filed with the Office of the Delaware Secretaiy of State, and
shall continue in perpetuity, unless dissolved sooner pursuant to Section 12.01.
The existence of the Company as a separate legal entity shall continue until the
cancellation of the Company’sCertificate of Formation. ARTICLE II MANAGEMENT OF
THE COMPANY 2.01 Formation of Executive Committee (a) Executive Committee
Matters. Any matter requiring the consent or approval of the Members under this
Agreement shall be made by the Members acting through an executive committee
(the “Executive Committee”) in accordance with the provisions of this Section
2.01 and Section 2.02. The Executive Committee shall also be responsible for
establishing the policies and procedures to be followed by the Administrative
Member. (b) Composition of the Executive Committee. The Executive Committee
shall be composed of four (4) representatives (individually, a “Representative’
and collectively, the “Representatives”). Each Member shall appoint two (2)
Representatives to the Executive Committee. Tejon hereby appoints Allen Lyda
(“Lyda”) and Joe Rentfro (“Rentfro”) as its initial Representatives. Majestic
hereby appoints Brett Tremaine and Thomas Simmons as its initial
Representatives. If the initial or replacement Representative of any Member
ceases to serve, then such Member 1197590.08/OC 373745-00003/pdo/agt
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc003.jpg]
shall replace its Representative with a new Representative. Any replacement
Representative appointed by a Member pursuant to the preceding sentence shall be
subject to the approval of the other Member, which approval shall not be
unreasonably withheld, conditioned or delayed. The authorized number of
Representatives on the Executive Committee may be increased or decreased only
with the prior written approval of both Members. 2.02 Committee Procedures (a)
Quorum. A “Quorum” for the Executive Committee shall be the presence of at least
one (1) Representative of each Member. In the absence of a Quorum, the
Representative(s) of the Executive Committee so present may adjourn the meeting
until a Quorum is present. The Executive Committee shall meet at least quarterly
on a day designated by the Administrative Member. The Executive Committee shall
hold such other regularly scheduled meetings as are determined by the
Administrative Member. Meetings shall be held on a Business Day at the principal
office of the Company during normal business hours, unless otherwise agreed to
by the Executive Committee. Notice of any regularly scheduled meeting of the
Executive Conimittee shall be given by the Administrative Member to all of the
Representatives no fewer than ten (10) days and no more than thirty (30) days
prior to the date of any such meeting. Any Representative may participate
telephonically in any regular meeting of the Executive Committee. The attendance
of a Representative of the Executive Committee at a regularly scheduled meeting
of the Executive Committee (either in person or telephonically) shall constitute
a waiver of notice of such meeting, except where a Representative of the
Executive Committee attends a meeting for the express purpose of objecting to
the transaction of any business because the meeting was not properly called or
convened. Minutes of the Executive Committee shall not be required to be
prepared or maintained. Resolutions of the Executive Committee, when signed by a
Quorum present at the applicable meeting, shall be binding and conclusive
evidence of the decisions reflected therein and any authorization granted
thereby. (b) Decisions of the Executive Committee. Subject to Section 2.02(f),
all decisions and actions of the Executive Committee shall require the
affirmative vote of (i) a majority of the Representatives present at such
meeting, and (ii) at least one (1) Representative appointed by each Member at a
meeting at which a Quorum is present. (c) Special Meetings. Special meetings of
the Executive Committee may be called by or at the request of any Representative
and shall be held on a Business Day at the principal office of the Company.
Notice of any such special meeting of the Executive Committee shall be given by
the calling Representative specifying the time of the meeting to all of the
other Representatives no fewer than two (2) Business Days and no more than ten
(10) days prior to the date of such meeting. Any Representative may participate
telephonically in any special meeting of the Executive Committee. The attendance
of a Representative of the Executive Committee at a special meeting of the
Executive Committee (either in person or telephonically) shall constitute a
waiver of notice of such meeting, except where a Representative of the Executive
Committee attends a meeting for the express purpose of objecting to the
transaction of any business 1197590.08/OC 373745-00003/pdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc004.jpg]
because the meeting was not properly called or convened. The business to be
transacted at, and the purpose of, any special meeting of the Executive
Committee need not be specified in the notice or waiver of notice of such
meeting. Notice of any special meeting may be waived by each Representative of
the Executive Committee. (d) Telephonic Participation. Representatives of the
Executive Committee may participate in any meetings of the Executive Committee
telephonically or through other similar communications equipment provided that
all of the Representatives participating in such meeting can hear each another.
Participation in a meeting pursuant to the preceding sentence shall constitute
presence in person at such meeting for all purposes of this Agreement. (e)
Transaction of Business. Provided that notice of a meeting has been given in the
manner set forth herein, a Quorum shall be entitled to transact business at any
meeting of the Executive Committee. (f) Actions Without Meetings. Any decision
or action required or pennitted to be taken at a meeting of the Executive
Committee or any other decision or action that may be taken at a meeting of the
Executive Committee may be taken without a meeting if a consent in writing,
setting forth the action so taken, is signed by at least one (1) Representative
of each Member, which shall have the same effect as an act taken at a properly
called and constituted meeting with a Quorum of the Executive Committee at which
all of the Representatives of the Executive Committee were present and voting.
(g) Proxies. Each Representative may authorize one (1) or more individuals to
act for him or her by proxy, but no such proxy shall be voted or acted upon
after sixty (60) days from its date, unless the proxy provides for a longer
period. A proxy shall be irrevocable if it states that it is irrevocable and if,
and only as long as, it is coupled with an interest sufficient in law to support
an irrevocable power. A Representative may revoke any proxy which is not
irrevocable by attending the meeting and voting in person or by filing an
instrument in writing revoking the proxy or by delivering a proxy in accordance
with applicable law bearing a later date to the Administrative Member. (h)
Limitations on Authority. None of the Members, Representatives or Officers,
without the prior written consent of the Executive Committee, may take any
action on behalf of or in the name of the Company, or enter into any commitment
or obligation binding upon the Company, except for (i) actions expressly
authorized by this Agreement, and (ii) actions by any Member (or Representative
or Officer) within the scope of such Member’s(or Representative’sor
Officer’s)authority granted under this Agreement. (i) Compensation. Except as
otherwise approved by the Executive Committee, no Representative shall be
entitled to receive any salary, remuneration or reimbursement from the Company
for his or her services as a Representative. I 197590.08/OC 373745-00003/pdo/agt
4848-9620-3 892. 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc005.jpg]
(j) Involvement of the Representatives. Each Member shall cause each
Representative appointed by such Member to devote such time as is reasonably
necessary to carry out such individual’sduties and obligations as a
Representative of the Executive Committee. (k) Resolving Deadlocks. If the
Executive Committee is deadlocked on any Major Decision (as defined in Section
2.04), then the Representatives shall consult with one another in a good faith
attempt to resolve such deadlock for a period of sixty (60) days (or such longer
period as is unanimously agreed to by the Representatives). The failure of the
Representatives to resolve any such impasse for any reason prior to the
expiration of such sixty (60)-day period shall constitute an “Impasse Event”
under this Agreement (so long as the deadlock that resulted in such impasse
remains unresolved). Prior to the expiration of such sixty (60)-day period (or
such longer period as is unanimously agreed to by the Representatives), neither
Member may elect to commence the buy/sell procedure set forth in Article VIII as
result of any Impasse Event. 2.03 Administrative Member The Members hereby
initially designate Majestic as the “Administrative Member” of the Company. The
Administrative Member shall serve as the Administrative Member, unless and until
it resigns as provided in Section 2.16(b), is removed pursuant to Section
2.16(c) or ceases to be a member of the Company. The Administrative Member
hereby agrees to use its commercially reasonable efforts to carry out the
business and affairs of the Company and to devote such time to the Company as is
necessary, in the reasonable discretion of the Administrative Member, for the
efficient operation of the business and affairs of the Company. Subject to the
terms of this Agreement (including Sections 2.04, 2.11, 2.12, 2.13 and 2.14,
which assign certain obligations or decision-making authority to Tejon or the
Executive Committee), the Administrative Member shall be responsible for (i)
preparing and implementing each Approved Business Plan (including, without
limitation, each Development Plan, Development Budget, Operating Budget and
Marketing Plan contained therein), (ii) implementing the decisions of the
Executive Committee, (iii) reporting to the Executive Committee as to the status
of the business and affairs of the Company, (iv) managing, supervising, and
conducting the day- to-day business and affairs of the Company, (v) managing the
accounting and the contract and lease administration for the Project including,
without limitation, enforcing the Company’srights and benefits, and causing the
Company to perform its duties and obligations, under each lease for space in the
Project, and (vi) performing such other services delegated to the Administrative
Member under this Agreement including, without limitation, (A) the development
and construction management services delegated to the Administrative Member
under Section 2.11, (B) the marketing and leasing management services delegated
to the Administrative Member under Section 2.13, (C) the property management
services delegated to the Administrative Member under Section 2.14, and (D) the
reporting and accounting functions delegated to the Administrative Member under
Article XI. The Administrative Member may not assign or delegate its duties or
obligations under this Agreement without the prior written consent of the
Executive Committee. 1197590.08/OC 373745-00003/pdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc006.jpg]
2.04 Approval of Major Decisions Notwithstanding any other provision contained
in this Agreement, neither the Administrative Member nor the other Member may
cause the Company to undertake, and the prior approval of the Executive
Committee shall be required for, any and all of the following matters
(collectively, the “Major Decisions”), unless and to the extent such matters
have been specifically approved in the applicable Approved Business Plan: (a)
Approved Business Plans. The approval of each business plan for the Company (and
any material amendment, modification, revision or update thereof) including each
Development Plan, Development Budget, Operating Budget and Marketing Plan
contained therein; (b) Construction of Improvements. The development andlor
construction of any improvements including, without limitation, any vertical,
horizontal, tenant or other improvements; (c) Sale of Project. The sale,
exchange, transfer or other disposition of all or any portion of the Project
(exclusive of any lease of any portion of the Project); (d) Lease of the
Project. The form and execution of any lease for all or any portion of the
Project including any applicable tenant improvements or any amendment,
modification, extension or termination of any lease for all or any portion of
the Project including any applicable tenant improvements; (e) Financing. The
procurement of any financing or refinancing (including, without limitation, any
acquisition, development, construction, interim and long-term financing or
refinancing in connection with the Project or the entering into of any
modification, amendment or other agreement of any financing or refinancing); (f)
Plans and Specifications. Except as previously approved in the Approved Business
Plan, or any change order within the limits of Section 2.04(i), the approval of
the plans and specifications for any tenant improvements or the Improvements
(and any material amendment or material modification thereof); (g) Selection and
Retention of Architect and Engineer. Except for Commerce Construction Co., L.P.,
a California limited partnership (“Commerce”), in its capacity as architect and
structural engineer, the selection andlor retention by the Company of any other
architect or structural engineer in connection with the construction of any
tenant improvements or the Improvements and the terms of any contract entered
into by and between the Company and any such architect or engineer including,
without limitation, any contract entered into by the Company with Commerce (and
any amendment, modification or termination of any contract entered into by the
Company with any architect or engineer); (h) Construction Contract. The
selection andior retention by the Company of any general contractor (other than
Commerce) and the execution or delivery by the Company of any construction
contract and any amendment, modification or termination I 197590.08/DC
373745-00003/pdo/agt -6- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc007.jpg]
of any construction contract, but excluding any amendment or modification to the
Construction Contract (as defined in Section 2.10) resulting from any change
order previously approved under Section 2.04(i) below; (i) Change Orders. The
approval by the Company of any change order relating to the construction of any
tenant improvements or the Improvements if (i) such change order would cause a
material change in the quality of the Improvements, (ii) the cost of any such
change order exceeds Twenty-Five Thousand Dollars ($25,000), or (iii) the
aggregate cost of the change order under consideration, together with all prior
change orders, exceeds One Hundred Thousand Dollars ($100,000); (j) Selection
and Retention of Replacement Property Manager. The selection and/or retention by
the Company of any property manager that will replace either the Administrative
Member or Tejon as a property manager for the Project and the execution or
delivery by the Company of any property management agreement with any such
replacement property manager and any amendment, modification, extension or
termination of any such property management agreement entered into with any such
replacement property manager; (k) Selection and Retention of Attorneys. The
selection andlor retention of any attorney by the Company; (1) Expenditures
Outside of Budgets. The making of any expenditure by the Company that is not
specifically included or contemplated under any Approved Business Plan for the
Company, other than as permitted under Section 2.08 andlor Section 2.09; (m)
Contracts with Affiliates. Except as provided in Sections 2.10, 2.11, 2.12,
2.13, 2.14 and 2.15, the entry into by the Company of any contract with or
otherwise making any payment to any Member or any Affiliate of any Member and
with respect to any such contract, the making of any material amendment,
modification, extension and/or rescission thereof; the declaration of a default
thereunder; the institution, settlement and/or compromise of a claim with
respect thereto; the waiver of any rights of the Company against the other
party(ies) thereto; or the consent to the assignment of any rights and/or the
delegation of any duties by the other party(ies) thereto; (n) Material
Agreements. Except as provided in the Approved Business Plan, the execution or
delivery by the Company of any agreement obligating the Company to pay an amount
of more than One Hundred Thousand Dollars ($100,000) and any amendment,
modification, extension or termination of any such agreement, including, without
limitation, any agreement providing for the payment of any commission, fee or
other compensation payable in connection with the sale of all or any portion of
the Project; (o) Rebuild. The election to rebuild all or any portion of the
Project following a casualty in any case where the Company has the right to
elect whether or not to rebuild under the applicable agreements to which the
Company is a party; 1197590.08/OC 373745-00003/pdo/agt —7— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc008.jpg]
(p) Press Release. The making of any press release for any purpose relating to
the Company or the Project; (q) Employees. The hiring of any employee by the
Company; (r) Taxes and Accounting. The selection or changing of the Company’s
depreciation or other tax accounting methods or elections, changing the Fiscal
Year or taxable year of the Company, or making any other material decisions with
respect to the treatment of various transactions for accounting or tax purposes
that may adversely affect the Members; (s) Confess Judgments. The confession of
ajudgment against the Company for an amount that exceeds Fifty Thousand Dollars
($50,000); the payment, compromise, settlement or other adjustment of any claims
against the Company for an amount that exceeds Fifty Thousand Dollars ($50,000);
or the commencement or settlement of any legal actions or proceedings brought by
or against the Company if the amount in dispute with respect to such action or
proceeding exceeds Fifty Thousand Dollars ($50,000); (t) Loans. The lending of
any funds by the Company to any Member or any Affiliate thereof or to any third
party, or the extension by the Company of credit to any Person on behalf of the
Company; (u) Guaranty. The execution or delivery of any document or agreement
that would cause the Company to become a surety, guarantor, endorser, or
accommodation endorser for any Person, except to the extent such guaranty or
endorsement is included in the then applicable Approved Business Plan; (v)
Bankruptcy. Any of the following: (i) the filing of any voluntary petition in
bankruptcy on behalf of the Company; (ii) the consenting to the filing of any
involuntary petition in bankruptcy against the Company; (iii) the filing by the
Company of any petition seeking, or consenting to, the reorganization or relief
under any applicable federal or state law relating to bankruptcy or insolvency;
(iv) the consenting to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or a
substantial part of the Company’sproperty; (v) the making of any assignment by
the Company for the benefit of creditors; (vi) the admission in writing of the
Company’sinability to pay its debts generally as they become due; or (vii) the
taking of any action by the Company in furtherance of any such action; (w)
Admission and Withdrawals. Except as permitted pursuant to Article VI, Article
VII and Article VIII, the admission or withdrawal of any Member into or from the
Company; (x) Merger or Consolidation. The entry into by the Company of any
merger, consolidation or other material corporate transaction; (y) Acquisition
of Property. The acquisition of any property by the Company (other than the
Property) and the terms and conditions for any such acquisition; I 19759008/CC
373745-OO003/pdo/at 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc009.jpg]
(z) Purpose. The modification or change in the business purpose of the Company;
(aa) Amendments to the Agreement. Any amendment to this Agreement (other than
amendment reflecting the admission or withdrawal of a Member in accordance with
the provisions of Articles VI, Article VII and Article VIII); (bb) Engaging in
Other Businesses. The engagement of the Company in any business or activity
outside the scope of the Company’sbusiness set forth in this Agreement; (cc)
Dissolution. Except as required by this Agreement, the dissolution or
Liquidation of the Company; (dd) Acts in Contravention. Any act in contravention
of this Agreement; and (ee) Other Matters. Any other decision or matter
described as a Major Decision in this Agreement. Without limiting the generality
of the foregoing provisions of this Section 2.04, neither the Administrative
Member nor the other Member shall undertake any action, expend any sum, make any
decision, give any consent, approval or authorization or incur any obligation
with respect to any of the foregoing Major Decisions, unless and until such
matter has been approved by the Executive Committee (or such matter has been
specifically approved in the then applicable Approved Business Plan). Each
Representative of the Executive Committee may withhold its approval of any Major
Decision in such Representative’ssole and absolute discretion, except for the
Major Decisions described in Sections 2.04(a), (d), (e), (f), (g), (i) and (j)
(for which such approval shall not be unreasonably withheld, delayed or
conditioned). Notwithstanding anything to the contrary in this Agreement, either
Member may, without prior approval of the Executive Committee, take any action
reasonably necessary to protect life or property, in the event of an emergency
where it is impractical to obtain such prior approval; provided that the Member
taking the action shall use its best efforts to advise the Representatives as
soon as possible of the nature of the emergency and the emergency actions taken.
2.05 Consents and Approvals Either Member may seek the approval of the Executive
Committee with respect to any proposed matter set forth in Section 2.04 by
delivering written notice to the Representatives describing such proposed action
in sufficient detail so as to enable the Representatives to exercise an
informedjudgment with respect thereto. Such notice shall constitute a call for a
special meeting of the Executive Committee as provided in Section 2.02(c) and
shall specify a time for the meeting and shall be deemed a notice by the
requesting Member’sRepresentatives for purposes of Section 2.02(c). The
Executive Committee shall then meet and either approve or disapprove the
proposed action. The Representative(s) of the other Member shall set forth their
reasons if they disapprove such action, or may approve the requested action
without a meeting as provided in Section 2.02(f). If the Executive Committee
fails to meet or otherwise approve the requested action (as provided herein) on
or before the expiration of the Response 1197590.08/OC 373745-00003/pdo/agt -9-
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc010.jpg]
Period, then it shall be conclusively presumed to have disapproved such action.
The term “Response Period” means (i) if a response time is expressly set forth
in this Agreement, then the period of time during which the Member is required
to respond, or (ii) if no response time period is expressly set forth in this
Agreement, then five (5) Business Days following the effective date of the
written notice describing any proposed action requiring the consent or approval
of such Member. 2.06 Pre-Development Budget The Members have approved a
pre-development budget (the “Pre-Development Budget”) for the Company, which is
set forth on Exhibit “C” attached hereto. The Pre Development Budget sets forth
the pre-development costs and expenses incurred by the Members from and after
September 12, 2018, through the Effective Date and the projected pre development
costs and expenses that will be incurred by the Company after the Effective
Date. The pre-development costs and expenses include costs and expenses for the
due diligence investigation and review of the Property and costs and expenses to
obtain the approvals necessary to prepare the Development Plan and Development
Budget. The Administrative Member shall not cause the Company to incur any costs
or expenses in connection with the pre development of the Project, unless such
costs and expenses are set forth in the Pre-Development Budget (or the Executive
Committee otherwise approves such costs or expenses in its sole and absolute
discretion). In addition, no Member shall be reimbursed by the Company for any
costs or expenses incurred in connection with the pre-development of the
Project, except to the extent such costs and expenses are set forth in the
Pre-Development Budget (or the Executive Committee otherwise approves such costs
or expenses in its sole and absolute discretion). 2.07 Approved Business Plan
Within one hundred fifty (150) days following the execution and delivery of this
Agreement, Majestic shall prepare and submit to the Executive Committee for its
review and approval the annual business plan for the Company’sfirst Business
Plan Period. If Majestic does not deliver the annual business plan for the first
Business Plan Period to the Executive Committee within such one hundred fifty
(150)-day period, then Tejon shall have the right, in its sole and absolute
discretion, at any time thereafter, to elect to dissolve the Company by
delivering written notice of such election to Majestic in accordance with the
terms of Section 12.01(a) (provided such right shall terminate if and when the
Executive Committee approves the initial business plan for the Company). If
Majestic timely delivers the annual business plan to the Executive Committee for
the Company’sfirst Business Plan Period, but the Executive Committee does not
approve such business plan for any reason on or prior to the first anniversary
of the Effective Date, then each Member shall have the right, in its sole and
absolute discretion, at any time thereafter, to elect to dissolve the Company by
delivering written notice of such election to the other Member in accordance
with the terms of Section 12.01(b) (provided such right shall terminate if and
when the Executive Committee approves the initial annual business plan). Within
three (3) Business Days following the approval of the initial annual business
plan, the Executive Committee and Tejon shall execute and deliverthat certain
Contribution Agreement and Joint Escrow Instructions in the form attached hereto
as Exhibit ] (the “Contribution Agreement”). 1197590.08/OC 373745-00003/pdo/agt
10 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc011.jpg]
On or before the Applicable ABP Date (as defined below), the Administrative
Member shall submit a new annual business plan for each ensuing Business Plan
Period to the Executive Committee for its review and approval. Each annual
business plan shall include, without limitation, (i) a narrative description of
the proposed objectives and goals for the Company, which shall include a
description of any major transaction to be undertaken by the Company for such
Business Plan Period (or other period); (ii) for the first Business Plan Period,
a Development Plan and Development Budget as described in Section 2.08 for the
Improvements; (iii) for the second Business Plan Period, the status of the
construction of the Improvements; (iv) following the Project Stabilization Date
(as reasonably determined by the Administrative Member), a revised Operating
Budget, as more particularly described in Section 2.09 below; (v) a Marketing
Plan as described in Section 2.13 for the Improvements; and (vi) such other
items as are reasonably requested by either Member. The term “Applicable ABP
Date” means (A) with respect to the Company’ssecond Business Plan Period, thirty
(30) days after the start of such second Business Plan Period; (B) with respect
to the Company’s third Business Plan Period, the later of(l) thirty (30) days
after the start of the Company’s second Business Plan Period, or (2) ninety (90)
days prior to the start of such third Business Plan Period; and (C) with respect
to all subsequent Business Plan Periods, ninety (90) days prior to the start of
each such Business Plan Period. Each new annual business plan shall be subject
to the review and approval of the Executive Committee. The annual business plan
for the applicable Business Plan Period (or other period) that is approved by
the Executive Committee is referred to as the “Approved Business Plan.” The
Company shall pay all reasonable third-party out-of-pocket costs incurred by
either Member or directly by the Company in preparing each proposed annual
business plan, including any costs of doing the investigations and obtaining
necessary approvals for construction of the Improvements called for in the
Development Plan to the extent set forth in the Pre-Development Budget, whether
or not the annual business plan for the first Business Plan Period is ultimately
approved by the Executive Committee. 2.08 Development and Construction of
Improvements The Approved Business Plan for the Company’sfirst Business Plan
Period shall include a plan for the development and construction of the
Improvements (the “Development Plan”) and a development budget (the “Development
Budget”) setting forth the projected costs and expenses estimated to be incurred
by the Company in connection with the development and construction of the
Improvements. The Development Plan for the Improvements shall include, without
limitation, the architectural design for the Improvements, the plans and
specifications for such Improvements, a development schedule for the
Improvements, the projected dates for the commencement and completion for the
Improvements and any fees that the Members (and/or any Affiliates or
representatives thereof) are entitled to receive as consideration for providing
services to the Company in connection with the development and construction of
the Improvements. The Development Budget shall set forth on an itemized basis
all of (i) the estimated hard and soft construction costs to be incurred by the
Company in developing and constructing the Improvements pursuant to the
Development Plan, and (ii) a projection setting forth the estimated revenues,
expenses and net operating income (or loss) for the Project for the period
commencing I 197590.08/OC 373745-00003/pdo/agt —11— 4848-9620-3 892. 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc012.jpg]
as of the substantial completion of the Project through the Project
Stabilization Date. The Administrative Member shall have the right, power and
authority without the consent of the other Member (A) to apply up to fifty
percent (50%) of the contingency line item and any line item cost savings to
other line items, and (B) to cause the Company to incur expenditures in excess
of any line item, provided that any such expenditure does not exceed, in the
case of a change order, the limit specified in Section 2.04(i), or otherwise
such line item by more than the lesser of (1) ten percent (10%) of such line
item, or (2) Twenty-Five Thousand Dollars ($25,000), after the application of
any contingency line item andlor cost savings. The Administrative Member shall
also have the right, power and authority to incur actual expenditures on behalf
of the Company (with Company funds) for (a) any of the items set forth in any
approved Development Budget, as the same may be adjusted in accordance with the
foregoing provisions of this Section 2.08, and (b) any items outside of an
approved Development Budget provided such item does not exceed Twenty-Five
Thousand Dollars ($25,000) alone or all of such expenditures do not exceed One
Hundred Thousand Dollars ($100,000) in the aggregate, without the further
consent of the other Member. 2.09 Operating Budget Within thirty (30) days after
the Project Stabilization Date, the Administrative Member shall prepare an
operating budget (“Operating Budget”), which shall include, without limitation,
on a detailed itemized basis for the Project and the Company, (i) all
anticipated receipts projected for the period of such Operating Budget and all
anticipated expenses, by category, for the Company (including, without
limitation, all repairs and capital expenditures projected by the Administrative
Member to be incurred during such period), (ii) the anticipated Cash Flow
reserves projected to be required for such period, and (iii) a projection
setting forth the estimated annual revenues, expenses and net operating income
(or loss) expected to be inculTedfor the ensuing Business Plan Period, which
shall be updated to compare the actual results to the projected results set
forth in the prior Operating Budget. The Operating Budget shall also include a
detailed description of such other information, contracts, agreements and other
matters reasonably necessary to inform the Members of all matters relevant to
the operation, management, maintenance, leasing and sale of the Project (or any
portion thereof) or as may be reasonably requested by any Member. The
Administrative Member shall have the right, power and authority without the
consent of the other Member (A) to apply up to fifty percent (50%) of the
contingency line item and any line item cost savings to other line items, and
(B) to cause the Company to incur expenditures in excess of any line item,
provided that any such expenditure does not exceed such line item by more than
ten percent (10%), after the application of any contingency line item or cost
savings. The Administrative Member shall also have the right, power and
authority to incur actual expenditures on behalf of the Company (with Company
funds) for (1) any of the items set forth in any approved Operating Budget, as
the same may be adjusted in accordance with the foregoing provisions of this
Section 2.09, and (2) any items outside of an approved Operating Budget provided
such item does not exceed Fifty Thousand Dollars ($50,000) alone or in the
aggregate, without the further consent of the other Member. 2.10 Construction
Contract The Company shall hire Commerce, which is an Affiliate of Majestic, to
act as the design builder for the construction of the Improvements (the
“Design-Builder”) pursuant to a 1197590.08/DC 373745-00003/pdo/agt 12
4848-9620-3 892 . 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc013.jpg]
guaranteed maximum price construction contract to be entered into by and between
the Company and the Design-Builder substantially in the form attached hereto as
Exhibit “E”(the “Construction Contract”). All major subcontractors hired for the
construction of the Improvements shall be subject to the approval of the
Executive Committee, which approval shall not be unreasonably withheld, delayed
or conditioned. Majestic shall provide Tejon with a copy of each bid received
from each subcontractor on the date Majestic provides Tejon the final
construction pricing. Pursuant to the terms of the Construction Contract, the
Company shall pay to the Design- Builder a fee equal to (A) three percent (3%)
of the total Applicable Construction Costs for rendering the architectural and
structural engineering services described in the Construction Contract, and (B)
five percent (5%) of the total Applicable Construction Costs as compensation for
rendering the design builder and other services described in the Construction
Contract. The term “Applicable Construction Costs” means the actual “hard” and
“soft”costs actually incurred by the Design-Builder in connection with the
construction of the Improvements, subject to the guaranteed maximum price. 2.11
Development and Construction Management Services The Administrative Member shall
be responsible for (i) interviewing and recommending the environmental
consultants, architects, soil engineers, civil engineers and other consultants,
specialists and experts (collectively, the “Consultants”) to be hired by the
Company at the Company’scost in connection with the development and construction
of the Improvements, (ii) reviewing and evaluating proposed contracts between
the Company and each Consultant, and (iii) negotiating such proposed contracts
(it being understood that all contracts shall be required to be approved by the
Executive Committee and executed by the Company). Notwithstanding the foregoing,
the Company shall use its reasonable efforts to hire from among those
Consultants identified on Exhibit “F” attached hereto to provide the services
that such Consultants have historically provided for the Property (with the fmal
decision on which Consultants to hire being reasonably determined by the
Executive Committee). The Administrative Member shall also be responsible for
coordinating and supervising the services to be provided by each such
Consultant. Without limiting the generality of the foregoing, the Administrative
Member shall work closely with the architects hired by the Company to prepare
and process the plans and specifications for the Improvements. In addition to
the above services, the Administrative Member shall also supervise the
development and construction of the Improvements. Tejon shall assist in the
general construction oversight activities and will coordinate with Commerce to
address any construction related issues and matters. In addition, Tejon will
take the lead role in meeting with Kern County and other municipalities and
local authorities/agencies to obtain any necessary permits, entitlements,
consents and other approvals necessary to construct the Improvements on the
Property. As consideration for providing the development services described in
this Section 2.11, the Company shall pay to the Members a development fee
(“Development Fee”) equal to four percent (4%) of the “hard costs” actually
incurred in connection with the development and construction of the
Improvements. The Development Fee shall be paid and earned on the first day of
each calendar month based upon the “hard costs” incurred by the Company in the
1197590.08/OC 373745-00003/pdo/agt —13— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc014.jpg]
preceding calendar month. The Administrative Member shall be entitled to receive
seventy-five percent (75%) of the Development Fee and Tejon shall be entitled to
receive twenty-five percent (25%) of the Development Fee. As consideration for
providing the construction management services described in this Section 2.11,
the Company shall pay to Tejon a construction management fee equal to one
percent (1%) of the Applicable Construction Costs incurred in connection with
the development and construction of such Improvements. 2.12 Master Developer
Work Tejon shall be obligated to perform in accordance with the Development Plan
the work described on Exhibit “G” attached hereto (the “Master Developer Work”),
at Tejon’ssole cost and expense, in connection with the contribution of the
Property to the Company, to the extent reasonably necessary for the development
of the Improvements. Prior to commencing the Master Developer Work, (i) the
Executive Committee shall reasonably agree upon the location of all utility
connections and the ingress and/or egress improvements to be constructed as part
of the Master Developer Work, and (ii) Tejon shall provide Majestic with a copy
of the plans and specifications for any ingress and/or egress improvements to be
constructed as part of the Master Developer Work for the review and input of
Majestic; provided, however, the Executive Committee shall have the right to
approve such plans and specifications (which approval shall not be unreasonably
withheld, delayed or conditioned). Subject to any delays permitted by Section
13.23, Tejon shall be obligated (A) to perform the Master Developer Work in a
coordinated manner consistent with the schedule in the Development Plan such
that the Project can be completed in accordance with the Development Plan by the
Project’sscheduled completion date, and (B) in compliance with all required
permits from the local government authority. Tejon shall provide Majestic with
monthly updates of the Master Developer Work, which has been performed or is
contemplated to be performed in the future. 2.13 Marketing and Leasing
Management The Administrative Member shall be responsible for preparing a
marketing plan for the Project and negotiating leases for the Project with the
assistance of, and in coordination with, the other Member. The marketing plan
shall be submitted by the Administrative Member to the Executive Committee for
its review and approval not later than thirty (30) days following the Initial
Contribution Date (as defined in Section 3.01(b)), which approval shall not be
unreasonably withheld, delayed or conditioned. Each marketing plan that is
approved by the Executive Committee is hereinafter referred to as the “Marketing
Plan.” The Marketing Plan shall describe in reasonable detail (i) the types of
proposed users and buyers for the Project, (ii) the marketing, leasing and sales
objectives and a timeline for accomplishing such objectives, and (iii) such
other information regarding the marketing of the Project as is reasonably
requested by the Executive Committee. The Administrative Member shall be
responsible for implementing each Marketing Plan on behalf of the Company
(provided the Company shall pay all third-party out-of-pocket costs and expenses
inculTedin connection with the implementation of each such Marketing Plan). The
Marketing Plan shall be updated by the Administrative Member on a quarterly
basis and submitted to the Executive Committee for its review and approval,
which approval shall not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing, if the Project is fully leased, then the
Administrative Member shall not be required to update the Marketing Plan prior
to the date that is one (1) year prior to I197590.0810C 373745-00003/pdo/agt
—14— 4848-9620-389216



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc015.jpg]
the expiration of the earliest of such leases to expire (unless otherwise
requested to do so by the other Member). 2.14 Property Management The
Administrative Member and the other Member shalljointly act as the property
manager for the Project. In its capacity as a property manager for the Project,
the Administrative Member shall be responsible for managing the accounting and
the contract and lease administration for the Project including, without
limitation, enforcing the Company’srights and benefits, and causing the Company
to perform its duties and obligations, under each lease entered into with
respect to the Project. In its capacity as a property manager for the Project,
Tejon shall be responsible for the repair and maintenance of the Project and
customer service. Tejon may not assign or delegate its duties or obligations
under this Section 2.14 without the prior written consent of the Executive
Committee. As compensation for rendering the services described in this Section
2.14, (i) each Member shall be reimbursed for the reasonable third-party
out-of-pocket costs incurred by such Member in rendering such services, and (ii)
the Company shall pay to each Member a fee (the “Property Management Fee) equal
to one and 5/lOths percent (1.5%) of the gross receipts received by the Company
from the operation of the Project. The Property Management Fee shall be earned
as the management services are rendered and paid on the first day of each
calendar month based upon the gross receipts received by the Company in the
preceding calendar month. If the Administrative Member ceases to provide the
property management services it is required to render under this Section 2.14
and Tejon thereafter provides such services, then the Property Management Fee
that is otherwise payable to Majestic for the rendering of such services shall
thereafter be paid to Tejon. If Tejon ceases to provide the property management
services it is required to render under this Section 2.14 and Majestic
thereafter provides such services, then the Property Management Fee that is
otherwise payable to Tejon for the rendering of such services shall thereafter
be paid to Majestic. 2.15 Authority with Respect to the Affiliate Agreements
Notwithstanding any other provision of this Agreement including, without
limitation, Sections 2.01, 2.02, 2.03 and 2.04, Tejon or Majestic, as the case
may be, shall have the sole right, power and authority, in its sole and absolute
discretion and without the consent or approval of the other Member (the
“Affiliated Member”), (i) to cause the Company to enforce its rights under any
contract or other agreement entered into by the Company with the Affiliated
Member andlor any Affiliate thereof (collectively, the “Affiliate Agreements”)
following any breach by the Affiliated Member andlor any Affiliate thereof under
any such Affiliate Agreement, (ii) to make all decisions on behalf of the
Company with respect to any amendment, modification, rescission, extension,
andlor termination under any Affiliate Agreement, (iii) to detennine the
existence of any default under any Affiliate Agreement and to cause the Company
to declare any such default following any breach by the Affiliated Member andlor
any Affiliate thereof under such Affiliate Agreement, (iv) to cause the Company
to institute, settle andlor compromise any claim under any Affiliate Agreement
against the Affiliated Member andlor any Affiliate thereof, (v) to cause the
Company to waive any rights of the Company against the Affiliated Member andlor
any Affiliate thereof under any Affiliate Agreement, and (vi) to cause the
Company to consent to the assigmnent of any rights and/or the delegation of any
duties by the Affiliated Member and/or any Affiliate thereof under any Affiliate
Agreement. Majestic or Tejon, as the 1l97590.0810C 373745-00003/pdo/agt —15—
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc016.jpg]
case may be, shall cooperate in good faith with the other Member in the exercise
by the other Member of the foregoing rights and actions under the Affiliate
Agreements. For the avoidance of any doubt, the Members acknowledge that the
Construction Contract to be entered into by the Company and Commerce constitutes
an Affiliate Agreement under this Agreement (as a result of Commerce being an
Affiliate of Majestic). 2.16 Election, Resignation, Removal of the
Administrative Member (a) Number, Term and Qualifications. The Company shall
have one (1) Administrative Member. Unless it resigns (pursuant to the terms of
this Agreement), is removed or ceases to be a member of the Company, the
Administrative Member shall hold office until a successor shall have been
elected and qualified. Unless the Administrative Member resigns or is removed
pursuant to Section 2.16(c), a new Administrative Member may not be appointed
without the approval of the Executive Committee. (b) Resignation. The
Administrative Member may resign upon no less than one hundred twenty (120) days
prior written notice to the other Member. Except as set forth below in Section
2.16(d), any resignation of the Administrative Member in accordance with the
terms of this Section 2.16(b) shall not affect the Administrative Member’srights
as a member of the Company, and shall not constitute a withdrawal of the
Administrative Member as a member of the Company. (c) Removal. The
Administrative Member (or any successor administrative member) may be removed
following the occurrence of a Just Cause Event, by written notice (“Removal
Notice”) from the other Member to the Administrative Member within forty-five
(45) days following the date such Member first becomes aware of such Just Cause
Event. The Removal Notice shall specify in reasonable detail the Just Cause
Event giving rise to the removal. For purposes of this Section 2.16(c), “Just
Cause Event” shall mean: (i) Breach of Agreement. The breach of any material
covenant, duty or obligation under this Agreement by the Administrative Member
if (i) the Administrative Member has received written notice from the other
Member of the breach describing such breach in reasonable detail, and (ii) (A)
the breach is not reasonably susceptible of being cured, or (B) if the breach is
reasonably susceptible of being cured (1) the Administrative Member has failed
to commence the cure or remedy of the breach within fifteen (15) days following
the effective date of the notice, or (2) failed to complete the cure or remedy
within a reasonable period of time (not to exceed sixty (60) days following the
effective date of such notice, unless the cure or remedy cannot be reasonably
completed within such sixty (60)-day period and the Administrative Member fails
to diligently proceed with the cure or remedy to completion within an additional
forty-five (45) days following the expiration of such initial sixty (60)-day
period); (ii) Fraud, Willful Misconduct, Gross Negligence, Etc. The fraud,
willful misconduct, gross negligence or conviction of a crime involving moral I
197590.08/OC 373745-00003/pdo/agt 16 4848-9620-3892 . 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc017.jpg]
turpitude by the Administrative Member (other than any misappropriation of funds
described in clause (iii) below); or (iii) Misapnroyriation of Funds. Any
misappropriation of funds by the Administrative Member provided that if such
misappropriation of funds is comniitted by an employee of the Administrative
Member, then such event shall not constitute a Just Cause Event if, within ten
(10) Business Days after being notified in writing of such event, the
Administrative Member makes full restitution to the Company of all damages
caused by such event and terminates the employment of such employee. (d) Rights
Following Resignation or Removal. Upon the resignation of an Administrative
Member or the removal of a member as the Administrative Member in accordance
with Section 2.16(c), (i) the resigned or removed Member shall be relieved of
its duties as Administrative Member under this Agreement including, without
limitation, the duty to provide the development management, marketing and
property management services described in Sections 2.11, 2.13 and 2.14, (ii) the
other Member shall have the right, power and authority to designate each
replacement Administrative Member (which may be the other Member (including a
member, which previously served as the Administrative Member), any Affiliate of
the other Member andlor any other Person) to replace the Member that has
resigned or been removed as the Administrative Member (or any replacement
Administrative Member) and such replacement Administrative Member shall have all
of the rights, duties and obligations of the Administrative Member under this
Agreement (including, without limitation, the right to receive any fees or other
amounts payable to the Administrative Member under this Agreement following such
resignation or removal for services that are thereafter provided by the
replacement Administrative Member), and (iii) the other Member may terminate any
or all of the Affiliate Agreements entered into with the Administrative Member
or any Affiliate thereof andlor hire at the expense of the Company a new
development manager, marketing director and/or property manager including,
without limitation, any Affiliate of such other Member which is qualified to
render the services previously provided by the resigned or removed Member. (e)
No Adjustment to Percentage Interests. Except as provided in Section 2.16(d), if
a Member resigns or is removed as the Administrative Member, then the Percentage
Interests of the Members shall not be adjusted and the removed Administrative
Member shall retain all of its rights, duties and obligations of a member under
this Agreement (other than any rights, duties and/or obligations as the
Administrative Member). 2.17 Officers (a) Appointment of Officers. The Executive
Committee may appoint, and delegate authority to, officers (lOfficers) of the
Company at any time. The Officers of the Company may include, without
limitation, a Chief Executive Officer, President, Chief Financial Officer, Chief
Operating Officer, Senior Vice President, Vice President, Assistant Vice
President, Secretary and Assistant Secretary. Any individual may hold I
197590.08/DC 373745-00003/pdo/agt —17— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc018.jpg]
any number of offices. Unless the Executive Committee otherwise determines in
its sole and absolute discretion, (i) if the title assigned to any Officer is
one commonly used for officers of a business corporation formed under the
Delaware General Corporation Law, then the assignment of such title shall
constitute the delegation to such person of the rights, powers, duties,
obligations and authority that are normally associated with that office, and
(ii) no Officer shall receive any salary or other compensation for acting as an
Officer of the Company. Any delegation pursuant to this Section 2.17(a) may be
revoked at any time by the Executive Committee. The Officers shall serve at the
pleasure of the Executive Committee. (b) Removal of Officers. Any Officer may be
terminated, either with or without cause, by the Executive Committee at any
time. Any Officer may resign at any time by giving written notice to the
Executive Committee. Any resignation shall take effect as of the effective date
of any such notice or at any later time specified in such notice; and, unless
otherwise specified in that notice, the acceptance of the resignation shall not
be necessary to make it effective. A vacancy in any office because of death,
incapacity, resignation, removal, disqualification or any other cause shall be
filled, if at all, in the manner prescribed in this Agreement for regular
appointments to that office. 2.18 Treatment of Payments For financial and income
tax reporting purposes, any and all fees paid by the Company to any Member
andlor any Affiliate thereof shall be treated as expenses of the Company and, if
paid to any Member, as guaranteed payments within the meaning of Section 707(c)
of the Code. To the extent all or any portion of any fee is not paid in full
prior to the Liquidation of the Company, such unpaid portion of such fee shall
constitute a debt of the Company payable upon such Liquidation. The Members
acknowledge and agree that any fee paid to any Member (andlor any Affiliate
thereof) in accordance with the terms of this Agreement shall constitute the
sole and exclusive property of such recipient Member (andlor such Affiliate),
and the other Member shall not have any rights thereto or interests therein.
2.19 Reimbursement and Fees On the Initial Contribution Date, each of Tejon and
Majestic shall be reimbursed for the pre-development third-party out-of-pocket
costs and expenses incurred by such Member (and any Affiliate thereof) to the
extent such costs and expenses are set forth in the Pre-Development Budget (or
such reimbursement is otherwise approved by the Executive Committee in its sole
and absolute discretion). In furtherance of the foregoing, each Member hereby
represents and warrants that such Member andlor one (1) or more of its
Affiliates has actually incurred the costs and expenses to be reimbursed to such
Member pursuant to this Section 2.19. Except as expressly provided in this
Agreement, the Construction Contract, the Pre-Development Budget or otherwise
agreed to in writing by the Executive Committee, including, without limitation,
pursuant to the terms of any Approved Business Plan, none of the Members (or
their respective Affiliates andlor other representatives) shall be paid any
compensation for rendering services to the Company or otherwise be reimbursed
for any costs and expenses incurred by such Member (andlor any Affiliate or
representative thereof) on behalf of the Company. Without limiting the
generality of the foregoing, neither Member nor any Affiliate thereof shall be
reimbursed for any 1197590.08/OC 373745-00003/pdo/agt 18 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc019.jpg]
general and administrative costs and expenses incurred by such party, and any
costs incurred by Tejon in creating the legal parcel or parcels comprising the
Property shall not be subject to reimbursement. Any request for reimbursement by
any Member pursuant to this Section 2.19 shall be accompanied by supporting
documentation and shall be made within forty-five (45) days after the date such
expenses are incurred by such Member. Any such reimbursements shall not reduce
such Member’sCapital Account or Unretumed Contribution Account. 2.20 Insurance
The Administrative Member shall cause the Company to purchase and maintain (at
the expense of the Company) a commercial general liability insurance policy, a
builder’s risk insurance policy and a property insurance policy in such amounts
as are reasonably determined by the Executive Committee and such other insurance
as may be requested from time to time by the Executive Committee. The cost of
any insurance policies maintained by the Company pursuant to this Section 2.20
shall be an expense of the Company and shall be included in the Development
Budget or the Operating Budget. ARTICLE III MEMBERS’CONTRIBUTIONS TO COMPANY
3.01 Initial Contributions of the Members The initial capital contributions of
the Members shall be made as follows: (a) Upon Execution. Concurrently with the
execution and delivery of this Agreement, each of Tejon and Majestic shall make
an initial cash contribution of One Hundred Thousand Dollars ($100,000) to the
capital of the Company. Each Member’s Capital Account and Unreturned
Contribution Account shall be credited by such amount on the date such
contribution is made. (b) Upon Initial Contribution Date. Upon the date that
Tejon is required to contribute the Property to the Company pursuant to the
Contribution Agreement (the “Initial Contribution Date”), Tejon shall assign,
transfer and contribute to the capital of the Company, Tejon’sentire fee
interest in and to the Property (subject to all liens, encumbrances and other
permitted exceptions to title approved under the Contribution Agreement) at an
agreed upon value (net of all such approved liens, encumbrances and permitted
exceptions) of Four Dollars ($4.00) per square foot of the net usable land area,
reduced by the lien for property taxes not yet payable and adjusted for any
other prorations in the manner described below and any other items agreed to by
Tejon and Majestic under the Contribution Agreement (the “Agreed Value”). The
Agreed Value shall be reduced by the amount of any net prorations and credits
charged to Tejon under the Contribution Agreement and increased by the amount of
any net prorations and credits charged to the Company under the Contribution
Agreement. The Agreed Value of the Property prior to any adjustment for real
property taxes not yet payable, prorations and credits will equal approximately
Five Million Eight Hundred Fifty-Four Thousand Four Hundred Sixty-Four Dollars
($5,854,464) (i.e., (Total Acreage of 33.60 acres x 43,560) x $4.00 =
$5,854,464). Tejon’sCapital Account and Unreturned Contribution 1197590.08/OC
373745-00003/pdo/agt —19— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc020.jpg]
Account shall each be credited by an amount equal to the Agreed Value on the
date the Property is contributed to the Company. The foregoing assignment,
transfer and contribution shall be made in accordance with the terms and
conditions set forth in the Contribution Agreement. (c) Contribution of Reports.
Concurrently with the execution and delivery of this Agreement, each of Tejon
and Majestic hereby assigns its entire right, title and interest in and to all
of the reports, studies or other work product obtained by such Member after
September 12, 2018. Each Member shall be reimbursed for the third-party
out-of-pocket costs and expenses incurred by such Member in obtaining such
reports, studies and other work product in accordance with Sections 1.03 and
2.19. As such, neither Member’sCapital Account or Unreturned Contribution
Account shall be credited as a result of any contribution that is made by such
Member pursuant to this Section 3.01(c). 3.02 Additional Capital Contributions
If the Company has insufficient funds to meet its current or projected financial
requirements (a “Shortfall”), then the Administrative Member shall give written
notice (the “Capital Call Notice”) of such Shortfall to the other Member. The
Contribution Notice shall summarize, with reasonable particularity, the
Company’sactual and projected cash obligations, cash on hand, projected sources
and amounts of future Cash Flow and a contribution date (“Additional
Contribution Date”) (which shall not be less than ten (10) Business Days
following the effective date of such notice) upon which each Member shall be
obligated to contribute to the capital of the Company, in cash, such
Member’sPercentage Interest of the funds necessary to satisfy such Shortfall. If
the Company has a Shortfall and the Administrative Member fails to deliver a
Capital Call Notice so that the Company may timely satisfy any such Shortfall,
then the other Member may deliver the Capital Call Notice pursuant to this
Section 3.02. Any and all amounts contributed to the capital of the Company by
any Member pursuant to this Section 3.02 shall be credited to such
Member’sCapital Account and Unreturned Contribution Account on the date any such
contribution is made. (a) Contributions Prior to the Satisfaction of the
Equalization Condition. Prior to the satisfaction of the Equalization Condition,
Majestic shall be obligated to contribute one hundred percent (100%) of any
amount required to enable the Company to satisfy each Shortfall. The term
“Equalization Condition” means the first date that the balance standing in
Majestic’sUnreturned Contribution Account equals the balance standing in
Tejon’sUnreturned Contribution Account. If Majestic fails to contribute timely
all or any portion of the additional capital Majestic is required to contribute
pursuant to this Section 3.02(a), then Tejon may, in its sole and absolute
discretion, elect to pursue (i) any and all rights andlor remedies available at
law, in equity or otherwise against Majestic, and (ii) all of the rights and
remedies set forth in Sections 3.03(a), 3.03(b) and 3.03(c) below. (b)
Contributions On and After the Satisfaction of the Equalization Condition. On
and after the satisfaction of the Equalization Condition, each Member shall be
obligated to contribute its Percentage Interest of any amount required to be I
197590.08/DC 373745-00003/pdo/agt 20 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc021.jpg]
contributed to the Company to satisfy any Shortfall. If any Member breaches its
obligation to make any contribution pursuant to this Section 3.02(b), then the
other Member may pursue only the rights and remedies set forth in Sections
3.03(a), 3.03(b) and 3.03(c) below (which shall be in lieu of any other rights
and/or remedies available at law, in equity or otherwise to the Company or such
other Member). 3.03 Remedy for Failure to Contribute Capital If any Member (the
“Non-Contributing Member”) fails to contribute timely all or any portion of the
additional capital such Member is required to contribute pursuant to Section
3.02 (the “Delinquent Contribution”), and provided that the other Member (the
“Contributing Member”) has timely contributed to the capital of the Company all
of the additional capital required to be contributed by such Contributing Member
pursuant to Section 3.02 (with respect to that particular notice and capital
call), then such Contributing Member shall have the right to select one (1) or
more of the following options set forth in Sections 3.03(a), 3.03(b) and
3.03(c), in accordance with the terms set forth below in this Section 3.03: (a)
Loan Remedy. The Contributing Member may advance to the Company, in cash, within
thirty (30) days following the Additional Contribution Date, an amount equal to
the Delinquent Contribution, and such advance shall be treated as a nonrecourse
loan (“Default Loan”) by the Contributing Member to the Non-Contributing Member,
bearing interest at a rate equal to the lesser of (i) the prevailing prime
commercial lending rate of Wells Fargo Bank plus five (5) percentage points,
adjusted concurrently with any adjustments to such rate and compounded annually,
or (ii) the maximum, nonusurious rate then permitted by law for such loans.
Subject to Sections 7.09 and 8.08, each Default Loan shall be due and payable in
full one hundred twenty (120) days from the date advanced (or, if earlier, upon
the dissolution of the Company). As of the effective date of the advance of any
Default Loan, the Capital Account and the Unreturned Contribution Account of the
Non-Contributing Member shall be credited with an amount equal to the original
principal balance of the Default Loan made by the Contributing Member to the
Non-Contributing Member. Notwithstanding the provisions of Articles V and XII,
until any and all Default Loans made to the Non- Contributing Member are repaid
in full, the Non-Contributing Member shall receive no further distributions from
the Company, and all cash or property otherwise distributable with respect to
the Non-Contributing Member’sInterest shall be distributed to the Contributing
Member as a reduction of the outstanding balance of (together with all accrued,
unpaid interest thereon) any and all such Default Loans, with such funds being
applied first to reduce any and all interest accrued on such Default Loan(s) and
then to reduce the principal amount thereof. Any amounts so applied shall be
treated, for all purposes under this Agreement, as having actually been
distributed to the Non- Contributing Member pursuant to Section 5.01 and applied
by the Non-Contributing Member to repay such outstanding Default Loan(s). To
secure the repayment of any and all Default Loans made to the Non Contributing
Member, such Non-Contributing Member hereby grants a security interest
1197590.0810C 373745-00003/pdo/agt —21— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc022.jpg]
in favor of the Contributing Member in and to the Non-Contributing
Member’sentire Interest in the Company, and hereby irrevocably appoints the
Contributing Member, and each of the Contributing Member’srepresentatives,
agents, officers or employees, as the Non-Contributing
Member’sattorney(s)-in-fact, with full power to prepare, execute, acknowledge,
and deliver, as applicable, all documents, instruments, andlor agreements
memorializing andlor securing such Default Loan(s), including, without
limitation, such Uniform Commercial Code financing and continuation statements,
mortgages, pledge agreements and other security instruments as may be reasonably
appropriate to perfect and continue the security interest in favor of such
Contributing Member. The Contributing Member is also authorized to cause the
Company to issue certificates (collectively, the “Certificates”) evidencing the
Members’respective Interests in the Company (in such form as is determined in
the sole and absolute discretion of the Contributing Member) and is further
authorized to take possession and control of any such Certificate of the
Non-Contributing Ivlemberif it has made a Default Loan to the Non-Contributing
Member. Following the issuance of the Certificates, each Interest in the Company
shall constitute a “certificated security” within the meaning of, and be
governed by, (A) Section 8-102(a)(15) of the Uniform Commercial Code as in
effect from time to time in the State of Delaware, and (B) the Uniform
Commercial Code of any other applicablejurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
Notwithstanding any provision of this Agreement to the contrary, to the extent
any provision of this Agreement is inconsistent with any non-waivable provision
of Article 8 of the Uniform Commercial Code, as in effect in the State of
Delaware (6 Del C. §8-101, et çq.), such provision of Article 8 of the Uniform
Commercial Code shall control. If, upon the maturity of a Default Loan (taking
into account any agreed upon extensions thereof), any principal thereof andlor
accrued interest thereon remains outstanding, then the Contributing Member may
elect any one (1) of the following options: (1) to renew such Default Loan (or
portion thereof) pursuant to the terms and provisions of this Section 3.03(a)
for such additional term as is determined in the sole and absolute discretion of
the Contributing Member; (2) to institute legal (or other) proceedings against
the Non-Contributing Member to collect such loan which may include, without
limitation, foreclosing against the security interest granted above; (3) to
contribute all or any portion of such outstanding principal of, and accrued
interest on, such Default Loan (or portion thereof) to the capital of the
Company and dilute the Percentage Interest of the Non-Contributing Member
pursuant to the provisions of Section 3.03(b); or (4) to implement the default
provisions set forth in Article VII in accordance with the provisions of Section
3.03(c). The Contributing Member may elect any of the options set forth in the
immediately preceding sentence by giving written notice of such election to the
Non Contributing Member within thirty (30) days following such maturity date.
Failure of the Contributing Member to timely give such written notice to the
Non-Contributing Member shall be deemed to constitute an election to renew such
Default Loan for an 1197590.08/OC 373745-00003/pdo/agt 22 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc023.jpg]
additional term of one hundred twenty (120) days on the terms set forth herein.
If the Contributing Member elects to foreclose upon the security interest in the
Non- Contributing Member’sInterest in the Company granted above, then the
Contributing Member is authorized to cancel the Certificate evidencing the
Non-Contributing Member’sInterest in the Company and issue a new Certificate to
the Contributing Member that has foreclosed upon such Interest. (b) Dilution
Remedy. The Contributing Member may contribute to the capital of the Company, in
cash, within thirty (30) days following the Additional Contribution Date an
amount equal to the Delinquent Contribution, and such Contributing
Member’sCapital Account and Unreturned Contribution Account shall each be
credited with the amount contributed by such Contributing Member. Further, upon
the maturity of a Default Loan that is not fully repaid on or before the
maturity date thereof, the Contributing Member may contribute to the capital of
the Company, in accordance with the provisions of Section 3.03(a) above, all or
any portion of the outstanding principal of and/or accrued interest on such
Default Loan previously advanced by such Contributing Member that is not repaid
prior to the maturity date thereof, and (i) the amount of such outstanding
principal and/or interest so contributed shall be deemed repaid and satisfied;
(ii) the Capital Account and the Unreturned Contribution Account of the
Non-Contributing Member shall be decreased, but not below zero (0), by the
amount of such outstanding principal and/or interest so contributed; and (iii)
the Capital Account and the Unreturned Contribution Account of the Contributing
Member shall be increased by the amount of such outstanding principal and/or
interest so contributed. Upon the contribution of the Delinquent Contribution
and/or the outstanding balance of a Default Loan by the Contributing Member
pursuant to the foregoing provisions of this Section 3.03(b), (A) the Percentage
Interest of the Non-Contributing Member shall be decreased by the Dilution
Percentage, and (B) the Percentage Interest of the Contributing Member shall be
increased by a like amount of percentage points. The “Dilution Percentage’ shall
equal the amount expressed in percentage points calculated based upon the
following formula: Delinquent Contribution Dilution Percentage = 150 X Total
amount of the Non-Contributing Member’s capital contributions to the Company
(including any Delinquent Contribution contributed by the Contributing Member),
not reduced by any distributions under Section 5.01 I 197590.08/OC
373745-OOOO3/pdo/at -23- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc024.jpg]
The application of the provisions of this Section 3.03(b) are illustrated by the
following example: Assume that (1) the aggregate amount of the prior capital
contributions made by the Non-Contributing Member is Two Million Three Hundred
Thousand Dollars ($2,300,000), (2) a contribution of Four Hundred Thousand
Dollars ($400,000) is required to be contributed by the Members to the capital
of the Company pursuant to Section 3.02(b), (3) the Non-Contributing Member has
a Percentage Interest of fifty percent (50%) and fails to contribute its share
of such contribution equal to Two Hundred Thousand Dollars ($200,000) (i.e., 50%
x $400,000), and (4) the Contributing Member has a Percentage Interest of fifty
percent (50%) and contributes its entire share of such contribution equal to Two
Hundred Thousand Dollars ($200,000) (i.e., 50% x $400,000) and the Delinquent
Contribution of Two Hundred Thousand Dollars ($200,000) to the capital of the
Company on behalf of the Non-Contributing Member pursuant to this Section
3.03(b). By operation of this Section 3.03(b), the Dilution Percentage would be
equal to twelve (12) percentage points as calculated in accordance with the
following formula: $200 000 12 = 150x $2,500,000 Accordingly, the Percentage
Interest of the Non-Contributing Member would be reduced by twelve (12)
percentage points from fifty percent (50%) to thirty-eight percent (38%) and the
Percentage Interest of the Contributing Member would be increased by a like
amount of percentage points from fifty percent (50%) to sixty-two percent (62%).
(c) Implementation of Default Provisions. The Contributing Member may elect to
implement the default provisions contained in Article VII by delivery of written
notice of such election to the Non-Contributing Member within ninety (90) days
following the Additional Contribution Date or the maturity date for any Default
Loan that is not repaid prior to the maturity thereof. (d) Election of Remedy.
The Contributing Member shall determine which of the options set forth in
Sections 3.03(a), 3.03(b) andlor 3.03(c) are to be exercised by the Contributing
Member with respect to each Delinquent Contribution. If the Contributing Member
advances any amount to the Company pursuant to this Section 3.03 but fails to
specif’ which of the foregoing options the Contributing Member has elected
within thirty (30) days after the effective date that the Contributing Member
makes such advance, then such Contributing Member shall be deemed to have
elected the option set forth in Section 3.03(a) above with respect to such
advance. (e) Minimum Percentage Interest. Any and all adjustments to the Members
respective Percentage Interests pursuant to Section 3.03(b) shall be rounded to
the nearest 1/100th of one percentage point (0.01%) and the Contributing Member
shall not succeed to all or any portion of the Capital Account and/or Unreturned
Contribution Account of the Non-Contributing Member as the result of any such
adjustment. In addition, notwithstanding any provision contained in this Article
III, the Non Contributing Member’sPercentage Interest shall in no event be
reduced below 1/100th of one percent (0.01%) by operation of Section 3.03(b). I
19759008/DC 373745-00003/pdo/agt 24 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc025.jpg]
3.04 Financing The Administrative Member shall use its commercially reasonable
efforts to cause the Company to procure a construction loan (the Construction
Loan’) to finance the development and construction of the Improvements from one
(1) or more independent third-party institutional lenders selected by the
Administrative Member (individually, the “Lender” and collectively, the
“Lenders”) upon prevailing market terms and conditions. The Administrative
Member shall also use its commercially reasonable efforts to obtain a permanent
loan (the “Permanent Loan”) from one (1) or more Lenders to refinance the
Construction Loan upon prevailing market terms and conditions (and any other
financing thereafter required to refinance the Permanent Loan), which shall be
nonrecourse to the Members (subject to any Nonrecourse Documents described in
Section 3.05 required to be provided to the Lender providing any such Permanent
Loan). The Construction Loan and the Permanent Loan shall be secured by a deed
of trust encumbering the Project. Any such financing andlor refinancing obtained
by the Administrative Member on behalf of the Company (collectively, the
“Loans”) shall require the consent of the Executive Committee pursuant to
Section 2.04(e). 3.05 Agreement to Provide Guarantees and Indemnification Each
Member andlor one (1) or more of their respective Affiliates or representatives,
including, without limitation, the ultimate parent of each Member if required by
the applicable Lender (collectively, the “Guarantors” and individually, a
“Guarantor”) shall execute and deliver to any Lender providing a Construction
Loan to the Company (i) any and all repayment or completion guaranties or
similar documents required by such Lender (collectively, the “Recourse
Documents”), and (ii) any and all other environmental indemnities and “bad-boy”
carve-out guaranties required by such Lender (collectively, the “Nonrecourse
Documents”) provided such Recourse Documents and Nonrecourse Documents are
approved by the Executive Committee in its reasonable discretion. In addition,
the Guarantors shall execute any Nonrecourse Document required by any Lender
providing a Permanent Loan to the Company provided such Nonrecourse Documents
are approved by the Executive Committee in its reasonable discretion. The
Administrative Member shall use its commercially reasonable efforts to obtain
each Lender’sagreement that the obligation of each Guarantor under each Recourse
Document and Nonrecourse Document shall be several (i.e., not joint and several)
as between the Members (and their respective Affiliates) and proportionate to
the Percentage Interest of each Member that is an Affiliate of such Guarantor
determined as of the date any liability is incurred under any such Recourse
Document or Nonrecourse Document. The Members acknowledge and agree that each
Recourse Document and Nonrecourse Document executed by any Guarantor shall be
executed only as an accommodation to the Company andlor the Members. The Company
shall indemnify, defend, protect and hold each such Guarantor wholly harmless
from and against any and all claims, liabilities, losses, costs, expenses,
damages andlor expenses including, without limitation, any attorneys’and expert
witness fees and costs (collectively, “Losses”) incurred by any such Guarantor
as a result of such Recourse Document and Nonrecourse Document (or as a result
of the rights of contribution described below) in accordance with the terms of
Section 10.02(b). Either Member may deliver a Capital Call Notice in accordance
with the provisions of Section 3.02 to require the Members to make additional
contributions to the capital 1197590.08/OC 373745-00003/pdo/agt —25—
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc026.jpg]
of the Company to enable the Company to satisfy the indemnity for any Losses
described in this Section 3.05. If the Company fails to fully satisfy any
indemnification andlor defense obligation owing to any Member or any Guarantor
affiliated with such Member pursuant to the provisions of this Section 3.05,
then such Guarantor (“Contributing Party”) shall have a right of contribution
against the other Member (the “Non-Contributing Party”) to the extent the
liability incurred by the Contributing Party under any Recourse Document or
Nomecourse Document (for which it is entitled to be indemnified by the Company
pursuant Section 10.02(b)) exceeds such Contributing Party’sPro Rata Share of
the total liability incurredby all of the Guarantors under all of the Recourse
Documents and Nonrecourse Documents (for which the Guarantors are entitled to be
indemnified by the Company pursuant to Section 10.02(b)). The term “Pro Rata
Share” means (A) with respect to Tejon and its Guarantors, an amount equal to
its then Percentage Interest of the total liability incurred by all of the
Guarantors under all of the Recourse Documents and Nonrecourse Documents (for
which the Guarantors are entitled to be indemnified by the Company pursuant to
Section 10.02(b)below), and (B) with respect to Majestic and its Guarantors, an
amount equal to its then Percentage Interest of the total liability incurred by
all of the Guarantors under all of the Recourse Documents and Nonrecourse
Documents (for which the Guarantors are entitled to be indemnified by the
Company pursuant to Section 10.02(b) below). At any time that any Contributing
Party has a right of contribution against the Non- Contributing Party under this
Section 3.05, the Non-Contributing Party shall be obligated to satisfy such
contribution obligation by paying the required amount, in cash, within ten (10)
days following written notice thereof from the Contributing Party. If any such
payment is not timely and validly made within such ten (10)-day period, then
from and after the date such amount was required to be paid, such amount shall
bear interest at the lesser of (1) the prevailing prime commercial lending rate
of Wells Fargo Bank plus five (5) percentage points, adjusted concurrently with
any adjustments to such rate and compounded annually, or (2) the maximum
non-usurious rate allowed by law. The Contributing Party shall also be entitled
to collect from the Non-Contributing Party any and all costs and expenses of
enforcing such contribution obligation including, without limitation, reasonable
attorneys’and expert witness fees and costs. The Members acknowledge and agree
that each of the Guarantors (that are not Members) are express third-party
beneficiaries of the foregoing provisions of this Section 3.05, and, as such,
all of the Guarantors have the right, power and authority to enforce the
provisions of this Section 3.05. 3.06 Capital Contributions in General Except as
otherwise expressly provided in this Agreement or as otherwise agreed to in
writing by all of the Members (i) no part of the contributions of any Member to
the capital of the Company may be withdrawn by such Member, (ii) no Member shall
be entitled to receive interest or a return on such Member’scontributions to the
capital of the Company, except for the Cap Balance Return to be distributed
under Section 5.01(a), (iii) no Member shall have the right to demand or receive
property other than cash in return for such Member’s contribution to the
1197590.08/OC 373745-00003/pdo/agt 26 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc027.jpg]
Company, and (iv) no Member shall be required or be entitled to contribute
additional capital to the Company other than as permitted or required by this
Article III. ARTICLE IV ALLOCATION OF PROFITS AND LOSSES 4.01 Net Losses After
giving effect to the special allocations in Sections 4.03 and 4.04, Net Losses
for each Fiscal Year shall be allocated among the Members so as to reduce,
proportionately, the differences between their respective Target Capital
Accounts and Partially Adjusted Capital Accounts for such Fiscal Year. No
portion of the Net Losses for any taxable year shall be allocated to a Member
whose Partially Adjusted Capital Account is less than or equal to such Members
Target Capital Account for such Fiscal Year. 4.02 Net Profits After giving
effect to the special allocations in Sections 4.03 and 4.04, Net Profits for
each Fiscal Year shall be allocated among the Members so as to reduce,
proportionately, the differences between their respective Target Capital
Accounts and Partially Adjusted Capital Accounts for such Fiscal Year. No
portion of the Net Profits for any taxable year shall be allocated to a Member
whose Partially Adjusted Capital Account is greater than or equal to such
Member’sTarget Capital Account for such Fiscal Year. 4.03 Special Allocations
Notwithstanding any other provisions of this Agreement, no Net Losses or items
of expense, loss or deduction shall be allocated to any Member to the extent
such an allocation would cause or increase a deficit balance standing in such
Member’sAdjusted Capital Account and any such Net Losses and items of expense,
loss and deduction shall instead be allocated to the Members in proportion to
their respective “interests”in the Company as determined in accordance with
Treasury Regulation Section 1.704-1(b). In addition, items of income and gain
shall be specially allocated to the Members in accordance with and to the extent
required by the qualified income offset provisions set forth in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d). Notwithstanding any other provision in
this Article IV, (i) any and all “partnershipnonrecourse deductions” (as defined
in Treasury Regulation Section 1.704-2(b)(1)) of the Company for any Fiscal Year
or other period shall be allocated to the Members in proportion to their
respective Percentage Interests; (ii) any and all “partner nonrecourse
deductions” (as such term is defined in Treasury Regulation Section
1.704-2(i)(2)) attributable to any “partner nonrecourse debt” (as such term is
defined in Treasury Regulation Section 1.704-2(b)(4)) shall be allocated to the
Member that bears the “economicrisk of loss” (as determined under Treasury
Regulation Section 1.752-2) for such “partner nonrecourse debt” in accordance
with Treasury Regulation Section 1.704-2(i)(l); (iii) each Member shall be
specially allocated items of Company income and gain in accordance with the
partnership minimum gain chargeback requirements set forth in Treasuiy
Regulation Sections 1.704-2(f) and 1.704-2(g);and (iv) each Member with a share
of minimum gain attributable to any “partnernonrecourse debt” shall be specially
allocated items of Company income and gain in accordance with the partner
minimum gain chargeback 1197590.08/OC 373745-00003/pdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc028.jpg]
requirements of Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(i)(5).
Any and all “excess nonrecourse liabilities” as determined under Treasury
Regulation Section 1.752-3(a)(3) shall be allocated to the Members in proportion
to their respective Percentage Interests. 4.04 Curative Allocations The
allocations set forth in Section 4.03 (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss or deduction
pursuant to this Section 4.04. Therefore, notwithstanding any other provision of
this Article IV (other than the Regulatory Allocations), the Administrative
Member is hereby authorized to make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner it reasonably
determines appropriate so that, after such offsetting allocations are made, each
Member’sCapital Account balance is, to the extent possible, equal to the Capital
Account balance such Member would have had if the Regulatory Allocations were
not part of this Agreement and all Company items were allocated pursuant to
Sections 4.01 and 4.02. In exercising its discretion under this Section 4.04,
the Administrative Member shall take into account future Regulatory Allocations
under Section 4.03, that are likely to offset other Regulatory Allocations
previously made under the provisions of this Section 4.04. 4.05 Differing Tax
Basis; Tax Allocation Depreciation andlor cost recovery deductions and gain or
loss with respect to each item of property treated as contributed to the capital
of the Company shall be allocated between the Members for federal income tax
purposes in accordance with the principles of Section 704(c) of the Code and the
Treasury Regulations promulgated thereunder, and for state income tax purposes
in accordance with comparable provisions of the California Revenue & Taxation
Code, as amended, and the regulations promulgated thereunder, so as to take into
account the variation, if any, between the adjusted tax basis of such property
and its book value (as determined for purposes of the maintenance of Capital
Accounts in accordance with this Agreement and Treasury Regulation Section
1.704-1(b)(2)(iv)(g)). ARTICLE V DISTRIBUTION OF CASH FLOW 5.01 Cash Flow
Subject to Section 12.02,Cash Flow of the Company shall be determined and
distributed on a quarterly basis (or at such other times as are determined by
the Executive Committee), in the following order of priority: (a) Cap Balance
Return. First, to each Member in proportion to, and to the extent of, each such
Member’saccrued and unpaid Cap Balance Return, if any; (b) Equalizing
Distribution. Second, if the balance standing in a Member’s Unreturned
Contribution Account exceeds the balance standing in the other Member’s
UnreturnedContribution Account, then to the Member with such excess balance,
until the 1197590.08/OC 373745-00003/pdo/agt —28— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc029.jpg]
balance standing in such Member’sUnretumed Contribution Account equals to the
balance standing in the other Member’sUnreturned Contribution Account; (c)
Unretumed Contribution Accounts. Third, to the Members in proportion to, and to
the extent of, the positive balances standing in their respective Unreturned
Contribution Accounts, if any; and (d) Percentage Interests. Thereafter, to the
Members in proportion to their respective Percentage Interests. 5.02 Limitations
on Distributions Notwithstanding any other provision contained in this
Agreement, the Company shall not make a distribution of Cash Flow (or other
proceeds) to any Member if such distribution would violate Section 18-607 of the
Delaware Act or other applicable law. 5.03 Withholding If the Company is
obligated to withhold and pay any taxes with respect to any Member, then any tax
required to be withheld may be withheld from any distribution otherwise payable
to such Member. Any such amounts withheld and remitted to the appropriate tax
authority shall be deemed to have been distributed to the applicable Member and
applied by such Member in payment of such tax liability. 5.04 In-Kind
Distribution Assets of the Company (other than cash) shall not be distributed in
kind to the Members without the prior written approval of the Members. ARTICLE
VI RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS 6.01 Limitations on Transfer
Except as otherwise set forth in Section 3.03, this Article VI, Article VII and
Article VIII, no Member shall be entitled to sell, exchange, assign, transfer,
or otherwise dispose of, pledge, hypothecate, encumber or otherwise grant a
security interest in (collectively, the “Transfer”), directly or indirectly, all
or any part of such Member’sInterest in the Company or withdraw or retire from
the Company, without the prior written consent of the other Member, which
consent may be withheld in such other Member’ssole and absolute discretion. Any
transfer of a direct or indirect interest in any Member shall be deemed to be a
Transfer for purposes of this Agreement, provided, however, that any transfer of
a direct or indirect interest in a Member resulting from the death of such
interest holder, the transfer by such interest holder to a trust of which the
interest holder and/or his or her spouse is/are the sole current income
beneficiaries or the termination of a trust which is an interest holder shall
not be deemed a Transfer for purposes of this Agreement. Any attempted Transfer
or withdrawal in violation of the restrictions set forth in this Article VI
shall be null and void ab initio and of no force or effect to the maximum extent
allowed by law. I 197590.08/OC 373745-00003/pdo/agt —29— 4848-9620-3 892. 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc030.jpg]
6.02 Permitted Transfers Any Member may Transfer all or any portion of such
Member’sInterest in the Company to any of the following (collectively,
“Permitted Transferees”) without complying with the provisions of Section 6.01:
(a) Affiliates. In the case of either Member, to any Affiliate of such Member
provided the original transferring Member (that executed this Agreement) or its
direct or indirect owners at all times thereafter own fifty percent (50%) or
more of the voting and beneficial interests in such Affiliate; (b) Stock
Transfers. In the case of any direct andior indirect owner of any Member that is
a publicly traded corporation (including, without limitation, any shareholder of
Tejon Ranch Co., a Delaware corporation), to any Person; (c) Transfers of Direct
or Indirect Interests in Majestic. Subject to the last sentence of this Section
6.02(c), (i) any direct or indirect ownership interest in Majestic may be
transferred to any Person provided following such transfer (A) Edward P. Roski,
Jr. (“Roski”) (individually andlor in his capacity as trustee of a trust)
directly or indirectly controls Majestic, and (B) Majestic Realty Co., a
California corporation (“MRC”), andlor Roski (individually andlor in his
capacity as trustee of a trust) own(s), in the aggregate, directly or
indirectly, at least thirty percent (30%) of Majestic, and (ii) any direct or
indirect ownership interest in Majestic may be transferred to any member of the
Roski Family provided that (A) prior to Roski’sdeath or incapacity, Roski or any
one (1) or more other members of the Roski Family remains (individually andlor
in his capacity as trustee of a trust), directly or indirectly, in control of
Majestic, and (B) following Roski’sdeath or incapacity, one (1) or more members
of the Roski Family control Majestic. The term “Roski Family” means Roski, his
spouse, their lineal descendants and their spouses, any trust or estate for the
benefit of any such party, and any entity owned or controlled (ownership and
voting interests of 50% or more) by such parties. As used in this Section
6.02(c), the terms “control,” “controls”and “controlling” mean the possession by
any Person, directly or indirectly, of the power to direct or cause the
direction of the management and policies of another Person, whether through the
ownership of voting securities, by contract or otherwise. Notwithstanding the
foregoing, whether or not a transfer of any direct or indirect ownership
interest in Majestic occurs, Majestic shall not be permitted to allow any Person
other than Roski or one (1) or more other members of the Roski Family
(individually andlor in such individual’scapacity as trustee of a trust) to
control, directly or indirectly, Majestic; (d) Tejon Ranchcorp Multi-Asset
Transfer. In the case of Tejon, a transfer of all, but not less than all, of its
Interest in the Company as part of a transaction in which one (1) or more
members of the Tejon Group (as defined below) in a single transaction or series
of related transactions transfer five (5) or more of its Real Estate Assets (as
defined below) with a gross asset value of at least Fifty Million Dollars
($50,000,000). For this purpose, the term (i) “Tejon Group” means all
corporations, partnerships and limited liability companies in which Tejon
Ranchcorp and/or any Affiliate thereof owns, directly or indirectly, fifty
percent (50%) or more of the ownership and voting interests; and 1197590.0810C
373745-00003/pdo/agt —30- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc031.jpg]
(ii) “Real Estate Assets” means direct or indirect interests in any commercial
or industrial real property of any type, wherever located; (e) Majestic
Multi-Asset Transfer. In the case of Majestic, a transfer of all, but not less
than all, of its Interest in the Company as part of a transaction in which one
(1) or more members of the Majestic Group (as defined below) in a single
transaction or series of related transactions transfer five (5) or more of its
Real Estate Assets with a gross asset value of at least Fifty Million Dollars
($50,000,000). For this purpose, the term “Majestic Group” means all
corporations, partnerships and limited liability companies in which the Roski
Family owns, directly or indirectly, fifty percent (50%) or more of the
ownership and voting interests; (f) Transfers as a Result of Foreclosure. In the
case of either Member, to any Person that acquires an Interest in the Company
pursuant to Section 6.08 below as the result of the exercise of any rights or
remedies under Section 3.03(a); and (g) Right of First Refusal. In the case of
either Member, to any Person provided (i) such Transfer is made after the
Project Stabilization Date, (ii) such Transfer is for the transferring
Member’sentire Interest in the Company, and (iii) the transferring Member fully
complies with the provisions of Exhibit “H.” Any such Permitted Transferee shall
receive and hold such ownership interest or portion thereof subject to the terms
of this Agreement and to the obligations hereunder of the transferor. There
shall be no further transfer of such ownership interest or portion thereof
except to a Person to whom the original transferor could have transferred such
ownership interest in accordance with this Section 6.02. Notwithstanding any
other provision of this Agreement, no transfer described in Section 6.02 shall
be permitted if the consummation of such transfer would result in (i) the
Company being obligated to pay any documentary transfer taxes, unless the
transferring Member promptly reimburses the Company for the payment of all such
documentary transfer taxes, or (ii) a breach or violation of any transfer
restrictions contained in the loan documentation (andlor guaranty) relative to
any indebtedness encumbering all or any portion of the Project and/or any other
agreement governing the Company, unless such transfer restrictions are waived by
the non- transferring Member, the applicable lender and/or the parties to such
agreement, as the case may be (provided payment by the transferring Partner or
its transferee of applicable lender fees and charges to effect such transfer
shall not constitute a violation). 6.03 Admission of Substituted Members If any
Member transfers such Member’sInterest to a transferee in accordance with
Sections 6.01 and/or 6.02 above, then such transferee shall only be entitled to
be admitted into the Company as a substituted member (and this Agreement shall
be amended in accordance with the Delaware Act to reflect such admission), if:
(i) the non-transferring Member reasonably approves the form and content of the
instrument of transfer; (ii) the transferor and transferee named therein execute
and acknowledge such other instruments as the non-transferring Member may deem
reasonably necessary to effectuate such admission; (iii) the transferee in
writing I 197590.08/OC 373745-00003/pdo/agt —31— 4848-9620-3892 . 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc032.jpg]
accepts and adopts all of the terms and conditions of this Agreement, as the
same may have been amended; and (iv) the transferor pays, as the
non-transferring Member may reasonably determine, all reasonable expenses
incurred in connection with such admission, including, without limitation, legal
fees and costs. To the maximum extent permitted by law, any assignee of an
Interest who does not become a substituted member shall have no right to require
any information or account of the Company’stransactions, to inspect the Company
books, or to vote on any of the matters as to which a member would be entitled
to vote under this Agreement. An assignee shall only be entitled to share in
such Net Profits and Net Losses, to receive such distributions, and to receive
such allocations of income, gain, loss, deduction or credit or similar items to
which the assignor was entitled, to the extent assigned. A Member that transfers
such Member’sInterest shall not cease to be a member of the Company until the
admission of the assignee as a substituted member. 6.04 Election; Allocations
between Transferor and Transferee Upon the transfer of the Interest of any
Member or the distribution of any property of the Company to a Member, the
Company shall file an election in accordance with applicable Treasury
Regulations, to cause the basis of the Company property to be adjusted for
federal income tax purposes as provided by Sections 734 and 743 of the Code.
Upon the transfer of all or any part of the Interest of a Member as hereinabove
provided, Net Profits and Net Losses shall be allocated between the transferor
and transferee on the basis of a computation method that is in conformity with
the methods prescribed by Section 706 of the Code and Treasury Regulation
Section 1.706-1(c)(2)(ii). 6.05 Partition No Member shall have the right to
partition any assets of the Company or any interest therein, nor shall a Member
make application or proceeding for a partition thereto and, upon any breach of
the provisions of this Section 6.05 by any Member, the other Member (in addition
to all rights and remedies afforded by law or equity) shall be entitled to a
decree or order restraining or enjoining such application, action or proceeding.
6.06 Waiver of Withdrawal and Purchase Rights Except in connection with any
transfer permitted in accordance with this Agreement, no Member may voluntarily
withdraw, resign or retire from the Company without the prior written consent of
the other Member, which consent may be withheld in such other Member’ssole and
absolute discretion. In furtherance of the foregoing, each Member hereby waives
any and all rights such Member may have to withdraw andlor resign from the
Company pursuant to Section 18-603 of the Delaware Act and hereby waives any and
all rights such Member may have to receive the fair value of such
Member’sInterest in the Company upon such resignation and/or withdrawal pursuant
to Section 18-604 of the Delaware Act. 6.07 No Appraisal Rights Unless otherwise
determined by the Members, none of the Members shall have any appraisal rights
with respect to their Interests pursuant to Section 18-210 of the Delaware Act
or otherwise. 119759008/CC 373745-00003/pdo/agt 32 4848-9620-3 892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc033.jpg]
6.08 Foreclosure of Interest Notwithstanding any other term of this Agreement,
upon a foreclosure, sale or other transfer of any Interest in the Company
pursuant to any security interest granted pursuant to Section 3.03(a), the
holder of such Interest shall, upon the execution of a counterpart to Agreement
(or an amendment thereto), automaticallybe admitted as a substituted member of
the Company upon such foreclosure, sale or other transfer, with all of the
rights and obligations thereof pennitted hereunder. The Company acknowledges
that the pledge of any Interest in the Company pursuant to Section 3.03(a) shall
be a pledge not only of Net Profits and Net Losses of the Company, but also a
pledge of all rights and obligations of the pledgor thereunder. Upon a
foreclosure, sale or other transfer of any Interest in the Company pursuant to
Section 3.03(a), the successor member may transfer its Interest in the Company
in accordance with this Agreement. Notwithstanding any provision in the Delaware
Act or any other provision contained herein to the contrary, the pledgor under
Section 3.03(a) shall be permitted to pledge and, upon any foreclosure of such
pledge in connection with the admission of the secured party or other holder as
a substituted member, to transfer to the secured party or other holder its
rights and obligations to the Company pursuant to the terms of such pledge
agreement. ARTICLE VII MEMBER DEFAULT 7.01 Default Events For purposes of this
Article VII, the following shall constitute “Default Events”: (a) Breach of
Agreement. The breach of any material covenant, duty or obligation under this
Agreement by any Member (other than a breach described in Section 7.01(b) or
7.01(c) for which there shall be no cure period) if(i) the breaching Member has
received written notice from the other Member of the breach, and (ii) (A) the
breach is not reasonably susceptible of being cured, or (B) if the breach is
reasonably susceptible of being cured, the breaching Member has failed to
commence the cure or remedy of the breach within fifteen (15) days following the
effective date of the notice and failed to complete the cure or remedy within a
reasonable period of time (not to exceed 60 days), unless the cure or remedy
cannot be reasonably completed within such sixty (60)-day period and the
breaching Member fails to diligently proceed with the cure or remedy to
completion within an additional forty-five (45) days following the expiration of
such initial sixty (60)-day period; (b) Capital Default. The failure of a Member
to make timely a contribution required to be made pursuant to Section 3.02, or
to timely repay any Default Loan in accordance with Section 3.03(a), followed by
the election of the Contributing Member to treat such failure as a Default Event
pursuant to Section 3.03(c); (c) Prohibited Transfer, Encumbrance or Withdrawal.
A Transfer or attempted Transfer by a Member of such Member’sInterest in the
Company (or portion thereof) or withdrawal or attempted withdrawal by a Member
contrary to the provisions of Article Vi; 1197590.08/DC 373745-00003/pdo/agt
—33— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc034.jpg]
(d) Bankruptcy or Insolvency. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) adjudging a Member bankrupt or insolvent,
or (ii) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition, or similar relief for a Member under the
federal bankruptcy laws or any other similar applicable law or practice,
provided that such decree or order shall remain in force, undischarged and
unstayed, for a period of ninety (90) days; (e) Appointment of Receiver. The
rendering, by a court with appropriate jurisdiction, of a decree or order (i)
for the appointment of a receiver, a liquidator, or a trustee or assignee in
bankruptcy or insolvency of a Member, or for the winding up and liquidation of
such Member’saffairs, provided that such decree or order shall have remained in
force undischarged and unstayed for a period of sixty (60) days, or (ii) for the
sequestration or attachment of any property of a Member without its return to
the possession of such Member or its release from such sequestration or
attachment within sixty (60) days thereafter; or (f) Bankruptcy Proceedings. A
Member (i) institutes proceedings to be adjudicated a voluntary bankrupt or an
insolvent, (ii) consents to the filing of a bankruptcy proceeding against such
Member, (iii) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition, or similar relief for such Member under
the federal bankruptcy laws or any other similar applicable law or practice,
(iv) consents to the filing of any such petition, or to the appointment of a
receiver, a liquidator, or a trustee or assignee in bankruptcy or insolvency for
such Member or a substantial part of such Member’s property, (v) makes an
assignment for the benefit of such Member’s creditors, (vi) is unable to or
admits in writing such Member’s inability to pay such Member’s debts generally
as they become due, or (vii) takes any action in furtherance of any of the
aforesaid purposes. For the purposes of implementing the provisions contained in
this Article VII, the “Defaulting Member” shall be: (i) in the case of the event
referenced in Section 7.01(a),the Member that has breached any material
covenant, duty or obligation under this Agreement; (ii) in the case of the event
referenced in Section 7.01(b),the Non-Contributing Member; (iii) in the case of
the occurrence of the event referenced in Section 7.01(c), the Member that has
transferred such Member’srights or interests or withdrawn from the Company
contrary to the provisions of Article VI; and (iv) in the case of the occurrence
of any of the events referenced in Sections 7.01(d), (e) andlor (f), the Member
that is the subject of such court decree or order or has instituted such
proceedings or filed such petitions or who is insolvent, etc. The term “Non-
Defaulting Member” shall mean the Member that is not the Defaulting Member. For
the avoidance of doubt, any default by an Affiliate of a Member under any
agreement between such Affiliate and the Company shall not constitute a Default
Event by the Member under this Agreement. A Member shall cease to be a
Defaulting Member solely for purposes of this Article VII following the
occurrence of a Default Event with respect to such Member if the Non Defaulting
Member fails to deliver a Default Notice within the sixty (60)-day or ninety
(90)-day periods, as the case may be, set forth in Section 7.02, following the
occurrence of such Default Event. 1197590.08/DC 373745-00003/pdo/agt
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc035.jpg]
7.02 Rights Arising From a Default Event Within sixty (60) days after the date
that the Non-Defaulting Member is aware of the occurrence of an uncured Default
Event (or ninety (90) days after the occurrence of any default described in
Section 7.01(b)) the Non-Defaulting Member shall have the right, but not the
obligation, to implement the default procedures set forth in this Article VII by
delivering written notice (“Default Notice”) thereof to the Defaulting Member.
Failure of a Non-Defaulting Member to deliver a Default Notice within such sixty
(60)-day or ninety (90)-day period shall not be deemed to be a waiver of the
right to deliver a Default Notice upon the occurrence of any subsequent Default
Event. 7.03 Determination of Defaulting Member’sPurchase Price Within thirty
(30) days after the determination of the Appraised Value of the assets of the
Company, the Accounting Firm shall determine the amount of cash which would be
distributed to each Member if (i) the assets of the Company were sold for the
Appraised Value thereof as of the effective date of the Default Notice; (ii) the
liabilities of the Company were liquidated pursuant to Section 12.02(a); (iii) a
reasonable reserve for any contingent, conditional or unmatured liabilities or
obligations of the Company was established by the Non-Defaulting Member pursuant
to Section 12.02(b); and (iv) any remaining amounts (including, without
limitation, any cash proceeds of the Company) were distributed to the Members in
accordance with the provisions of Section 12.02(c). Upon such determination, the
Accounting Firm shall give each Member written notice (“Accountant’s Notice”)
thereof. The determination by the Accounting Firm of such amounts, including all
components thereof, shall be deemed conclusive absent any material computational
error. In the case of a Default Event described in Section 7.01(a), (b) or (c),
ninety percent (90%), and in the case of any other Default Event, one hundred
percent (100%), of the amount which would be distributed to the Defaulting
Member pursuant to Section 12.02(c) shall be deemed the purchase price for the
Defaulting Member’s Interest (the “Defaulting Member’s Purchase Price”) for
purposes of this Article VII; subject, however, to adjustment for any Default
Loans as provided in Section 7.09. (a) Determination of Appraised Value. For
purposes of this Article VII, the appraised value (“Appraised Value”) of the
assets of the Company shall be determined as follows: The Appraised Value shall
be determined by one (1) or more independent qualified M.A.I. appraisers with at
least five (5) years’experience appraising industrial real estate projects. The
Non-Defaulting Member shall select one (1) appraiser and shall include such
selection in the Default Notice. Within fifteen (15) Business Days following the
effective date of the Default Notice, the Defaulting Member shall either agree
to the appraiser selected by the Non-Defaulting Member or select a second (2nd)
appraiser and give written notice to the Non-Defaulting Member of the person so
selected. If either the Non-Defaulting Member or the Defaulting Member fails to
appoint such an appraiser within the time period specified and after the
expiration of five (5) Business Days following the effective date of written
demand that an appraiser be appointed, then the appraiser duly appointed by the
Member making such demand to appoint such appraiser shall proceed to make the
appraisal as herein set forth, and the determination thereof shall be conclusive
on both of the Members. If two (2) appraisers are selected, then such selected
appraisers shall thereafter appoint a third (3rd) appraiser. 11975900810C
373745-00003/pdo/agt -35- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc036.jpg]
If the two (2) selected appraisers fail to appoint a third (3rd) appraiser
within ten (10) Business Days following the effective date of written notice
from the Defaulting Member notifying the Non-Defaulting Member of the selection
of the second (2nd) appraiser, then any Member may petition a court of
competentjurisdiction to appoint a third (3rd) appraiser, in the same manner as
provided for the appointment of an arbitrator pursuant to California Code of
Civil Procedure Section 1281.6. The appraiser or three (3) appraisers, as the
case may be, shall promptly determine a date for the completion of the
appraisal, which shall not be later than sixty (60) days from the effective date
of the appointment of the last appraiser. The appraiser(s) shall determine the
Appraised Value by determining the fair market value of the assets of the
Company, such fair market value being the fairest price estimated in the terms
of money which the Company could obtain if such assets were sold in the open
market allowing a reasonable time to find a purchaser who purchases with
knowledge of the business of the Company at the time of the occurrence of the
Default Event. Upon submission of the appraisals setting forth the opinions as
to the Appraised Value of the assets of the Company, the two (2) such appraisals
which are nearest in amount shall be retained, and the third (3rd) appraisal
shall be discarded. The average of the two (2) retained appraisals shall
constitute the Appraised Value of the assets of the Company for purposes of this
Article VII; unless one (1) appraisal is the mean of the other two (2)
appraisals, in which case such appraisal shall constitute the Appraised Value of
the assets of the Company for purposes of this Article VII. (b) Payment of
Costs. Except as provided below, the Non-Defaulting Member shall pay for the
services of the appraiser appointed by such Member, and the Defaulting Member
shall pay for the services of the appraiser appointed by such Member. The cost
of the services of the third (3rd) appraiser, if any, shall be paid one-half
(‘/2) by the Non-Defaulting Member, on the one hand, and one-half (‘/2) by the
Defaulting Member, on the other hand. The costs of the services of the
Accounting Firm and, in the event only one (1) appraiser is required, the cost
of the services of such appraiser, shall be paid one-half (‘/2) by the
Non-Defaulting Member, on the one hand, and one-half (‘/2) by the Defaulting
Member, on the other hand. 7.04 Non-Defaulting Members’Option For a period of
thirty (30) days after the effective date of the Accountant’sNotice, the
Non-Defaulting Member shall have the right, but not the obligation, to elect to
purchase the entire Interest of the Defaulting Member for the Defaulting
Member’sPurchase Price, and on the terms and conditions set forth in this
Article VII by giving written notice of such election to the Defaulting Member
within such thirty (30)-day period. Failure by the Non-Defaulting Member to
timely give written notice exercising such Member’sright to elect to purchase
set forth in this Section 7.04 shall be deemed an election by such Member to
waive such right to purchase with respect to the particular Default Event that
triggered the application of the provisions of this Article VII. 1197590.08/OC
373745-00003/pdo/agt —36— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc037.jpg]
7.05 Closing Adjustments Within five (5) days before the actual date of the
closing pursuant to Section 7.06 below, the Accounting Firm shall recalculate
the amount of cash which would be distributed to each Member pursuant to Section
12.02(c), if such amount were determined as of the closing date under Section
7.06 (in lieu of the effective date of the Default Notice) taking into account
any contributions andlor distributions made after the effective date of the
Default Notice. Upon such determination, the Accounting Finn shall give each
Member written notice (“Adjusted Accountant’s Notice”) thereof. The Accounting
Firm shall reasonably and in good faith adjust the Defaulting Member’sPurchase
Price, if and to the extent necessary, to take into account the adjustments
described in the Adjusted Accountant’sNotice and to take into account
appropriate prorations that would have been made if there had been an actual
sale of the Project to a third party as of the date of the closing under Section
7.06. 7.06 Closing of Purchase and Sale The closing of a purchase and sale
pursuant to this Article VII shall be held at the principal office of the
Company in California on a Business Day designated by the Non- Defaulting Member
that is not later than sixty (60) days after the expiration of the thirty
(30)-day period set forth in Section 7.04. The Defaulting Member shall transfer
to the purchasing Non- Defaulting Member (or such Member’snominee(s)) the entire
Interest of the Defaulting Member free and clear of all liens, security
interests, and competing claims and shall deliver to the Non- Defaulting Member
(or such Member’snominee(s)) such instruments of transfer and such evidence of
due authorization, execution, and delivery, and of the absence of any such
liens, security interests, or competing claims as the Non-Defaulting Member (or
such Member’s nominee(s)) shall reasonably request. 7.07 Representations and
Warranties At the closing, the Defaulting Member shall represent and warrant to
the Non-Defaulting Member that the sale of the Defaulting Member’sInterest to
the Non-Defaulting Member (or its nominee) (i) does not violate, conflict with,
or result in a breach of any provisions of, or constitute a material default (or
an event which, with notice or lapse of time or both, would constitute a
material default) under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, security or pledge agreement, license,
lease, franchise, permit, agreement or other instrument or obligation to which
the Defaulting Member is a party (exclusive of any such agreement or other
instrument or obligation to which the Company is a party), or (ii) violate
anyjudgment, ruling, order, writ, injunction, decree, statute, rule or
regulation applicable to the Defaulting Member or any of the other properties or
assets of the Defaulting Member. The Defaulting Member shall also represent and
warrant to the Non- Defaulting Member at such closing that no notice to,
declaration, filing or registration with, or authorization, consent or approval,
or permit from, any domestic or foreign governmental regulatory body or
authority, or any Person, is necessary in connection with the sale of its
Interest to the Non-Defaulting Member. I 197590.08/OC 373745-00003/pdo/agt -37-
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc038.jpg]
7.08 Payment of Defaulting Member’sPurchase Price The Non-Defaulting Member
shall pay (or cause to be paid) the entire Defaulting Member’sPurchase Price by
delivering at the closing a confirmed wire transfer of readily available funds
or one (1) or more certified or bank cashier’schecks made payable to the order
of the Defaulting Member. 7.09 Repayment of Default Loans The Defaulting
Member’sPurchase Price shall be offset at the closing of such purchase by the
then unpaid principal balance of any and all Default Loan(s) (together with all
accrued, unpaid interest thereon) made by the Non-Defaulting Member to the
Defaulting Member. Such Default Loan(s) (together with all accrued, unpaid
interest thereon) shall be deemed paid to the extent of such offset, with such
deemed payment to be applied first to the accrued interest thereon and
thereafter to the payment of the outstanding principal amount thereof. If the
Defaulting Member’sPurchase Price is insufficient to fully offset the then
unpaid principal balance of any and all Default Loans (together with all
accrued, unpaid interest thereon) made by the Non-Defaulting Member to the
Defaulting Member, then the portion of any such Default Loan(s) (and accrued,
unpaid interest thereon) that remains outstanding following such offset shall be
required to be paid by the Defaulting Member at the closing referenced in
Section 7.06. Also, notwithstanding any other provision of this Agreement, the
unpaid balance of any and all Default Loan(s) (including all outstanding
principal amounts thereof and all accrued, unpaid interest thereon) made by the
Defaulting Member to the Non-Defaulting Member be required to be paid by the
Non-Defaulting Member at the closing referenced in Section 7.06. 7.10 Release
and Indemnity On or before the closing of a purchase and sale held pursuant to
this Article VII, the Non- Defaulting Member shall use such Member’sreasonable
and good faith efforts to obtain written releases of the Defaulting Member and
the Defaulting Member’sAffiliates from all liabilities under all Recourse
Documents and Nonrecourse Documents and all other liabilities of the Company for
which the Defaulting Member andlor its Affiliates may have personal liability,
except to the extent such liabilities arise out of any Bad Acts or Prohibited
Transfer (as such terms are defined in Section 10.02(a)below) of such Defaulting
Member or any Affiliate thereof. To the extent the Non-Defaulting Member is
unable to obtain such releases on or before the closing, the Non-Defaulting
Member and an Affiliate of the Non-Defaulting Member with a net worth reasonably
acceptable to the Defaulting Member shalljointly and severally indemnify, defend
and hold the Defaulting Member and its Affiliates wholly harmless from and
against all such liabilities and guaranties, except to the extent such
liabilities arise out of any Bad Acts or Prohibited Transfer of the Defaulting
Member or any Affiliate thereof. For purposes of clarification, the release,
indemnity and related provisions set forth above in this Section 7.10 shall not
apply to any Losses which are incurred by the Defaulting Member or its
Affiliates to the extent such liabilities arise under an Affiliate Agreement.
1197590.08/OC 373745-00003/pdo/agt —38— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc039.jpg]
7.11 Withdrawal of the Defaulting Member If the Interest of the Defaulting
Member is purchased by the Non-Defaulting Member (or its nominee) pursuant to
this Article VII, then, effective as of the closing for such purchase, the
Defaulting Member shall withdraw as a member of the Company. Notwithstanding the
foregoing, any indemnity of the Defaulting Member and its Affiliates provided
for under this Agreement including, without limitation, under Section 10.02(b)
shall survive the sale of the Interest of the Defaulting Member and its
withdrawal as a member of the Company. 7.12 Distribution of Reserves Within one
(1) year following the closing of the purchase of the entire Interest of the
Defaulting Member in the Company pursuant to this Article VII, the
Non-Defaulting Member shall pay to the Defaulting Member an amount equal to the
difference between the Defaulting Member’sPurchase Price determined pursuant to
Section 7.03 and the amount that the Defaulting Member’sPurchase Price would
have been equal to if (i) no reserves had been established or deducted in
calculating the Defaulting Member’sPurchase Price, and (ii) the amount used in
determining the Defaulting Member’sPurchase Price under Section 7.03 had been
reduced by the aggregate amount of any contingent, unmatured or conditional
liabilities of the Company (for which such reserve was established) that were
actually paid by the Company during such one (1)-year period. ARTICLE VIII
ELECTIVE BUY/SELL AGREEMENT 8.01 Buy/Sell Election Either Member that is not a
Defaulting Member (the “Electing Member”) shall have the right, but not the
obligation, at any time after the Lockout Date or an Impasse Event to elect to
implement the buy/sell procedures set forth in this Article VIII by delivering
written notice of such election (“Election Notice”) to the other Member (the
“Non-Electing Member”). The term “Lockout Date” means the earlier of (i) six (6)
months after the Project Stabilization Date, or (ii) three (3) years after the
Effective Date. The Election Notice shall set forth a stated value (the “Stated
Value”), as determined in the sole and absolute discretion of the Electing
Member, for all of the assets of the Company. For purposes of this Article VIII,
a Member shall not be deemed to be a Defaulting Member after the expiration of
the sixty (60)-day or ninety (90)-day period, as the case may be, set forth in
Section 7.02. 8.02 Determination of the Purchase Price Within ten (10) Business
Days following the effective date of any Election Notice (or as soon as
reasonably possible thereafter), the Accounting Firm shall determine the
aggregate amount of cash which would be distributed to each Member if (i) the
assets of the Company were sold for their Stated Value as of the effective date
of the Election Notice; (ii) the known non-contingent liabilities of the Company
(exclusive of any prepayment penalties payable with respect to any Loan obtained
by the Company) were liquidated pursuant to Section 12.02(a); (iii) a reserve
was not established for any contingent, conditional or unmatured liabilities or
obligations of the Company pursuant to Section 12.02(b); and (iv) any remaining
amounts were 1197590.08/OC 373745-00003/pdo/agt 39 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc040.jpg]
distributed to the Members in accordance with the provisions of Section
12.02(c). Upon such determination, the Accounting Firm shall give each Member
written notice (“Price Determination Notice”) thereof. The determination by the
Accounting Firm of such amounts including all components thereof, shall be
deemed conclusive on all of the Members, absent any material computational
ei-ror. One hundred percent (100%) of the amount that would be distributed to
each Member pursuant to Section 12.02(c) shall be deemed the purchase price
(“Purchase Price”) for such Member’s Interest for purposes of this Article VIII;
subject, however, to adjustment for any Default Loans described in Section 8.08.
8.03 Non-Electing Member’s Option For a period of thirty (30) days following the
effective date of the Price Detennination Notice, the Non-Electing Member shall
have the option to elect by delivering written notice (the “Purchase Notice”) of
such election to the Electing Member within such thirty (30)-day period, either
(i) to purchase the Electing Member’s entire Interest for the Purchase Price
thereof, or (ii) to sell such Non-Electing Member’s entire Interest to the
Electing Member for the Purchase Price thereof. Failure of the Non-Electing
Member to timely and validly make an election in accordance with this Section
8.03 shall constitute an election by such Non-Electing Member to sell such
Non-Electing Member’s entire Interest for the Purchase Price thereof to the
Electing Member. 8.04 Deposit WITHIN FIVE (5) BUSINESS DAYS AFTER THE EXPIRATION
OF THE THIRTY (30)-DAY OPTION PERIOD SET FORTH TNSECTION 8.03, THE BUYING MEMBER
SHALL DEPOSIT INTO AN ESCROW ACCOUNT ESTABLISHED BY THE BUYING MEMBER WITH A
NATIONALLY RECOGNIZED TITLE COMPANY, A DEPOSIT (THE “DEPOSIT”) BY A WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FEDERAL FUNDS IN AN AMOUNT EQUAL TO FIVE
PERCENT (5%) OF THE PURCHASE PRICE, WHICH SHALL BE NON-REFUNDABLE TO THE BUYING
MEMBER IF THE CLOSING OF THE SALE FAILS TO OCCUR AS A RESULT OF THE BUYING
MEMBER’S DEFAULT. UPON THE CLOSING OF THE SALE, THE DEPOSIT SHALL BE A CREDIT
AGAINST THE PURCHASE PRICE. SUBJECT TO SECTION 8.10, IF THE SALE FAILS TO OCCUR
DUE TO THE BUYING MEMBER’S DEFAULT, THEN THE SELLING MEMBER SHALL RETAIN THE
DEPOSIT OF THE BUYING MEMBER AS LIQUIDATED DAMAGES, AS ITS SOLE AND EXCLUSIVE
REMEDY AT LAW IN CONNECTION WITH SUCH DEFAULT. THE MEMBERS ACKNOWLEDGE THAT IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH THE
SELLING MEMBER MAY SUFFER IN CONNECTION WITH A DEFAULT BY THE BUYING MEMBER
UNDER THIS ARTICLE VIII. THEREFORE, SUBJECT TO SECTION 8.10, THE MEMBERS HAVE
AGREED THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT THE SELLING
MEMBER WOULD SUFFER TNSUCH EVENT IS AND SHALL BE THE RIGHT OF THE SELLING MEMBER
TO RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES, AS ITS SOLE AND EXCLUSIVE REMEDY AT
LAW UNDER THIS ARTICLE VIII. THE MEMBERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THE RETENTION OF THE DEPOSIT IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF 1197590.08/DC 373745-00003/pdo/agt 40 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc041.jpg]
DELAWARE LAW (OR CALIFORNIA CIVIL CODE SECTION 3375 OR 3369 OR UMER ANY OTHER
STATE LAWS TO THE EXTENT DELAWARE LAW DOES NOT APPLY), BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO THE SELLING MEMBER PURSUANT TO DELAWARE LAW (OR
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677 OR UNDER ANY OTHER STATE LAWS
TO THE EXTENT DELAWARE LAW DOES NOT APPLY). NOTHING CONTAINED HEREIN SHALL LIMIT
OR OTHERWISE AFFECT ANY RIGHTS THE SELLING MEMBER MAY HAVE TO OBTAIN SPECIFIC
PERFORMANCE AND, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OTHER EQUITABLE
REMEDIES. THE MEMBERS ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY THEIR COUNSEL
WITH RESPECT TO THE FOREGOING PROVISIONS OF THIS SECTION 8.04 AND BY THEIR
INITIALS SET FORTH BELOW INDICATE THAT THE FOREGOING REMEDIES ARE FAIR AND
REASONABLE AND AGREE AND COVENANT NOT TO CONTEST THE VALIDITY OF SUCH REMEDY AS
A PENALTY, FORFEITURE OR OTHERWISE IN ANY COURT OF LAW (AND/OR IN ANY
ARBITRATION PROCEEDING). INITIALS OF TóN INITIALS OF MAJESTIC 8.05 Closing
Adjustments Within five (5) days before the actual date of the closing pursuant
to Section 8.06 below, the Accounting Firm shall recalculate the amount of cash
which would be distributed to each Member pursuant to Section 12.02(c) if such
amount were determined as of the closing date under Section 8.06 (in lieu of the
effective date of the Election Notice) taking into account any contributions
and/or distributions that occur after the effective date of the Election Notice.
Upon such determination, the Accounting Firm shall give each Member written
notice (‘Adjusted Price Determination Notice”) thereof. The Accounting Firm
shall reasonably and in good faith adjust the Defaulting Member’s Purchase
Price, if and to the extent necessary, to take into account the adjustments
described in the Adjusted Price Determination Notice and to take into account
appropriate prorations that would have been made if there had been an actual
sale of the Project to a third party. 8.06 Closing of Purchase and Sale The
closing of a purchase and sale held pursuant to this Article VIII shall be held
at the principal office of the Company on a Business Day designated by the
buying Member within sixty (60) days following the earlier of (i) the effective
date upon which the Non-Electing Member has delivered the Purchase Notice
pursuant to Section 8.03, or (ii) the expiration of the thirty (30)-day option
period set forth in Section 8.03. The selling Member shall transfer to the
buying Member (or the buying Member’s nominee(s)) the entire Interest of the
selling Member free and clear of all liens, security interests, and competing
claims and shall deliver to the buying Member (or the buying Member’s
nominee(s)) such instruments of transfer and such evidence of due authorization,
execution, and delivery, and of the absence of any such liens, security
interests, or competing claims, as the buying Member (or the buying Member’s
nominee(s)) shall reasonably request. The Purchase Price for the selling
Member’s Interest shall be paid by the buying Member by delivering at the
closing of a confirmed wire transfer of readily available I 197590.08/OC
373745-00003/pdo/agt -41— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc042.jpg]
funds or one (1) or more certified or bank cashier’schecks made payable to the
selling Member in an amount equal to the Purchase Price, less the amount of the
Deposit paid by the buying Member pursuant to Section 8.04 above (which shall be
released to the selling Member at the closing). Effective as of the closing for
the purchase of the selling Member’sInterest, the selling Member shall withdraw
as a member of the Company. In connection with any such withdrawal, the buying
Member may cause any nominee designated in the sole and absolute discretion of
such Member to be admitted as a substituted member of the Company.
Notwithstanding the foregoing, any indemnity of the selling Member and its
Affiliates provided for under this Agreement including, without limitation,
under Section 10.02(b) shall survive the sale of the Interest of the selling
Member and its withdrawal as a member of the Company. 8.07 Representations and
Warranties At the closing, the selling Member shall represent and warrant to the
buying Member that the sale of the selling Member’sInterest to the buying Member
(or its nominee) (i) does not violate, conflict with, or result in a breach of
any provisions of, or constitute a material default (or an event which, with
notice or lapse of time or both, would constitute a material default) under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
deed of trust, security or pledge agreement, license, lease, franchise, permit,
agreement or other instrument or obligation to which the selling Member is a
party (exclusive of any such agreement or other instrument or obligation to
which the Company is a party), or (ii) violate any judgment, ruling, order,
writ, injunction, decree, statute, rule or regulation applicable to the selling
Member or any of the other properties or assets of the selling Member (exclusive
of its Interest in the Company). The selling Member shall also represent and
warrant to the buying Member at such closing that no notice to, declaration,
filing or registration with, or authorization, consent or approval, or permit
from, any domestic or foreign governmental regulatory body or authority, or any
Person, is necessary in connection with the sale of its Interest to the buying
Member. 8.08 Repayment of Default Loans The Purchase Price shall be offset at
the closing of such purchase by the then unpaid principal balance of any and all
Default Loan(s) (together with all accrued, unpaid interest thereon) made by the
buying Member to the selling Member. Such Default Loan(s) (together with all
accrued, unpaid interest thereon) shall be deemed paid to the extent of such
offset, with such deemed payment to be applied first to the accrued interest
thereon and thereafter to the payment of the outstanding principal amount
thereof. If the Purchase Price is insufficient to fully offset the then unpaid
principal balance of any and all Default Loan(s) (together with all accrued,
unpaid interest thereon) made by the buying Member to the selling Member, then
the portion of any such Default Loan(s) (and accrued, unpaid interest thereon)
that remains outstanding following such offset shall be required to be paid by
the selling Member at the closing referenced in Section 8.06. Also,
notwithstanding any provision of this Agreement to the contrary, the unpaid
balance of any and all Default Loan(s) (including all outstanding principal
amounts thereof and all accrued, unpaid interest thereon) made by the selling
Member to the buying Member shall be required to be paid by the buying Member at
the closing referenced in Section 8.06. I 197590.08/OC 373745-00003/pdo/agt —42—
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc043.jpg]
8.09 Release and Indemnity On or before the closing of a purchase and sale held
pursuant to this Article VIII, the buying Member shall use such
Member’sreasonable and good faith efforts to obtain written releases of the
selling Member and the selling Member’sAffiliates from all liabilities under all
Recourse Documents and Nonrecourse Documents and all other liabilities of the
Company for which the selling Member and/or its Affiliates may have personal
liability, except to the extent such liabilities arise out of any Bad Acts or
Prohibited Transfer of such selling Member or any Affiliate thereof To the
extent the buying Member is unable to obtain such releases on or before the
closing, the buying Member and an Affiliate of the buying Member with a net
worth reasonably acceptable to the selling Member shall jointly and severally
indemnif’, defend and hold the selling Member and its Affiliates wholly harmless
from and against all such liabilities and guaranties, except to the extent such
liabilities arise out of any Bad Acts or Prohibited Transfer of such selling
Member or any Affiliate thereof. For purposes of clarification, the release,
indemnity and related provisions set forth above in this Section 8.09 shall not
apply to any Losses which are incurred by the Defaulting Member or its
Affiliates to the extent such liabilities arise under an Affiliate Agreement.
8.10 Interim Event of Default If the buying Member breaches its obligation under
this Article VIII to timely and validly close the purchase of the selling
Member’sInterest, then (i) the buying Member shall not have any further right to
deliver an Election Notice pursuant to Section 8.01 for a period of one (1) year
after the date of such default, and (ii) the selling Member shall have the
right, but not the obligation, to elect to purchase the Interest of the buying
Member by delivering a Purchase Notice to such buying Member within thirty (30)
days following such default. If the selling Member makes the election described
in clause (ii) above, then the Purchase Price for the buying Member’sInterest
shall be ninety percent (90%) of the amount that was otherwise determined under
Section 8.02 and such purchase and sale shall otherwise be on the other terms
and conditions set forth in this Article VIII. If the selling Member delivers a
Purchase Notice pursuant to this Section 8.10, then the selling Member shall not
be entitled to retain the Deposit under Section 8.04. 8.11 Application of
Provisions The Members acknowledge and agree that if either Member has timely
and validly delivered an Election Notice to the other Member and initiated the
buy/sell procedures set forth in this Article VIII, then such other Member shall
be precluded from delivering an Election Notice unless such buy/sell procedure
has been terminated. ARTICLE IX REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER
MATTERS 9.01 Tejon Representations As of the Effective Date, each of the
statements in this Section 9.01 shall be a true, accurate and full disclosure of
all facts relevant to the matters contained therein. Tejon hereby I 197590.08/OC
373745-00003IpdoIagt 43 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc044.jpg]
represents and warrants as follows for the sole and exclusive benefit of
Majestic, each of which is material and is being relied upon by Majestic as of
the Effective Date: (a) Due Formation. Tejon is a duly organized corporation
validly existing and in good standing under the laws of the State of California
and has the requisite power and authority to enter into and carry out the terms
of this Agreement; (b) Required Actions. All corporate action required to be
taken by Tejon to execute and deliver this Agreement has been taken by Tejon and
no further approval of any member, partner, shareholder, manager, officer,
board, court, or other body is necessary to permit Tejon to execute and deliver
this Agreement; (c) Binding Obligation. This Agreement and all other documents
to be executed and delivered by Tejon pursuant to the terms of this Agreement
will on the date such Agreement and documents are fully executed and delivered
constitute legal, valid, and binding obligations of Tejon, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting generally the enforcement of creditors’rights, and
statutes or rules of equity concerning the enforcement of the remedy of specific
performance (collectively, the “Enforceability Exceptions”); (d) No Consent. No
notice to, declaration, filing or registration with, or authorization, consent
or approval, or permit from, any domestic or foreign governmental regulatory
body or authority, or any Person, is necessary in connection with (i) the
execution and delivery of this Agreement by Tejon, or (ii) the consummation and
performance by Tejon of the transactions contemplated by this Agreement (other
than the usual and customary consents and permits required to be issued in
connection with the development of the Property); (e) Violation of Law. Neither
the execution and delivery of this Agreement by Tejon, nor the consummation by
Tejon of the transactions contemplated hereby, nor compliance by Tejon with any
of the provisions hereof will (i) violate, conflict with, or result in a breach
of any provisions of, or constitute a material default (or an event which, with
notice or lapse of time or both, would constitute a material default) under, any
note, bond, mortgage, indenture, deed of trust, security or pledge agreement,
license, lease, franchise, permit, agreement or other instrument or obligation
to which the Company andlor Tejon is a party as of the Effective Date or to
which the Company and/or Tejon or any of the other properties or assets of the
Company and/or Tejon may be subject as of the Effective Date, or (ii) violate
anyjudgment, ruling, order, writ, injunction, decree, statute, rule or
regulation applicable to the Company and/or Tejon or any of the other properties
or assets of the Company and/or Tejon as of the Effective Date; (f) No
Litigation. To the Actual Knowledge of Tejon, there is no litigation,
arbitration, legal or administrative suit, action, proceeding or investigation
of I 197590.0810C 373745-00003/pdo/agt —44— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc045.jpg]
any kind, pending or threatened in writing (nor any basis therefor), which
questions, directly or indirectly, the validity or enforceability of this
Agreement as to Tejon; (g) No Member Obligations. Tejon has not incurred any
other obligations or liabilities (excluding any obligations or liabilities
related to the Property) which could individually or in the aggregate adversely
affect Tejon’sability to perform its obligations under this Agreement or which
would become obligations or liabilities ofMajestic or the Company; (h)
Anti-Terrorism. Neither Tejon, nor any of its Affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers or directors, is, nor will they become, a
Person with whom U.S. persons or entities are restricted from doing business
under regulations of Office of Foreign Asset Control (“OFAC”) of the Department
of the Treasury (including those named on OFAC’sSpecially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such Person; (i) No Plan Assets.
Tejon does not hold the assets of any “employee benefit plan” as defined by
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
any “plan” as described by Section 4975(e)(l) of the Internal Revenue Code of
1986, as amended, or any Person deemed to hold the plan assets of the foregoing;
(j) Financial Statements. The fmancial statements previously delivered by Tejon
to Majestic fairly present the financial condition of Tejon as of the date of
such financial statements, and no material adverse change has occurred in the
financial condition of Tejon since such date; (k) Most Knowledgeable
Individuals. Lyda and Rentfro are the individuals employed or affiliated with
Tejon that have the most knowledge and information regarding the representations
and warranties made in this Section 9.01; and (1) No Untrue Statements. To the
Actual Knowledge of Tejon, no representation, warranty or covenant of Tejon in
this Agreement contains or will contain any untrue statement of material facts
or omits or will omit to state material facts necessary to make the statements
or facts contained therein not misleading. The term “Actual Knowledge of Tejon”
means the actual present knowledge of Lyda and Rentfro without regard to any
imputed or constructive knowledge and without any duty of inquiry or
investigation. In no event shall Lyda or Rentfro have any liability for the
breach of any of the representations or warranties set forth in this Agreement.
1197590.08/DC 373745-00003/pdo/agt -45- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc046.jpg]
9.02 Majestic Representations As of the Effective Date, each of the statements
in this Section 9.02 shall be a true, accurate and full disclosure of all facts
relevant to the matters contained therein. Majestic hereby represents and
warrants as follows for the sole and exclusive benefit of Tejon, each of which
is material and is being relied upon by Tejon as of the Effective Date: (a) Due
Formation. Majestic is a duly organized limited liability company validly
existing and in good standing under the laws of the State of Delaware and has
the requisite power and authority to enter into and carry out the terms of this
Agreement; (b) Required Actions. All corporate action required to be taken by
Majestic to execute and deliver this Agreement has been taken and no further
approval of any member, partner, shareholder, manager, officer, board, court, or
other body is necessary to permit Majestic to execute and deliver this
Agreement; (c) Binding Obligation. This Agreement and all other documents to be
executed and delivered by Majestic pursuant to the terms of this Agreement will
on the date such Agreement and documents are fully executed and delivered
constitute legal, valid, and binding obligations of Majestic, enforceable in
accordance with their terms, except as such enforceability may be limited by any
Enforceability Exception; (d) No Consent. No notice to, declaration, filing or
registration with, or authorization, consent or approval, or permit from, any
domestic or foreign governmental regulatory body or authority, or any Person, is
necessary in connection with (i) the execution and delivery of this Agreement,
or (ii) the consummation and performance by Majestic of the transactions
contemplated by this Agreement (other than the usual and customary consents and
permits required to be issued in connection with the development of the
Property); (e) Violation of Law. Neither the execution and delivery of this
Agreement, nor the consummation by Majestic of the transactions contemplated
hereby, nor compliance by Majestic with any of the provisions hereof will (i)
violate, conflict with, or result in a breach of any provisions of, or
constitute a material default (or an event which, with notice or lapse of time
or both, would constitute a material default) under, any note, bond, mortgage,
indenture, deed of trust, security or pledge agreement, license, lease,
franchise, permit, agreement or other instrument or obligation to which the
Company and/or Majestic is a party as of the Effective Date or to which the
Company and/or Majestic or any of the other properties or assets of the Company
and/or Majestic maybe subject as of the Effective Date, or (ii) violate any
judgment, ruling, order, writ, injunction, decree, statute, rule or regulation
applicable to the Company and/or Majestic or any of the other properties or
assets of the Company and/or Majestic as of the Effective Date; (f) No
Litigation. To the Actual Knowledge of Majestic, there is no litigation,
arbitration, legal or administrative suit, action, proceeding or investigation
of I 197590.08/OC 373745-00003/pdo/agt 4848-9620-3892 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc047.jpg]
any kind, pending or threatened in writing (nor any basis therefor), which
questions, directly or indirectly, the validity or enforceability of this
Agreement to Majestic; (g) No Member Obligations. Majestic has not incurred any
obligations or liabilities which could individually or in the aggregate
adversely affect Majestic’sability to perform its obligations under this
Agreement or which would become obligations or liabilities of Tejon or the
Company; (h) Anti-Terrorism. Neither Majestic, nor any of its Affiliates, nor
any of their respective partners, members, shareholders or other equity owners,
and none of their respective employees, officers or directors, is, nor will they
become, a Person with whom U.S. Persons are restricted from doing business under
regulations of OFAC (including those named on OFAC’sSpecially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such Persons; (i) No Plan Assets.
Majestic does not hold the assets of any “employee benefit plan” as defined by
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
any “plan” as described by Section 4975(e)(1) of the Internal Revenue Code of
1986, as amended, or any entity deemed to hold the plan assets of the foregoing;
(j) Financial Statements. The financial statements previously delivered by Tejon
to Majestic fairly present the financial condition of Tejon as of the date of
such financial statements, and no material adverse change has occurred in the
fmancial condition of Tejon since such date; (k) Most Knowledgeable Individuals.
Brett Tremaine and Thomas Simmons are the individuals employed or affiliated
with Majestic that have the most knowledge and information regarding the
representations and warranties made in this Section 9.02; (1) No Untrue
Statements. To the Actual Knowledge of Majestic, no representation, warranty or
covenant of Majestic in this Agreement contains any untrue statement of material
facts or omits to state material facts necessary to make the statements or facts
contained therein not misleading. The term “Actual Knowledge of Majestic” means
the actual present knowledge of Brett Tremaine and Thomas Simmons without regard
to any imputed or constructive knowledge and without any duty of inquiry or
investigation. In no event shall Brett Tremaine or Thomas Simmons have any
liability for the breach of any of the representations or warranties set forth
in this Agreement. 1197590.08/DC 373745-00003/pdo/agt 47 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc048.jpg]
9.03 Brokerage Fee Representation and Indemnity Except for Colliers
International Greater Los Angeles, Inc. (which will be entitled to receive a
real estate commission in connection with the Company’sacquisition of the
Property that will be paid solely by Tejon), each Member hereby represents that
such Member has not retained any broker, finder, agent or the like in connection
with this Agreement or the transactions contemplatedherein. Each Member hereby
agrees to indemnifi, defend and hold the other Member wholly harmless from and
against all Losses arising out of any claim for brokerage or other commissions
relative to this Agreement, or the transactions contemplated herein insofar as
any such claim arises by reason of services alleged to have been rendered to or
at the insistence of such indemnif,iing Member or any Affiliate thereof. No
Member shall receive any credit to its Capital Account or Unreturned
Contribution Account or otherwise be reimbursed by the Company for any amounts
paid by such Member pursuant to this Section 9.03. 9.04 Investment
Representations Each Member agrees as follows with respect to investment
representations: (a) Member Understandings. Each Member understands the
following: (i) No Registration. That the Interests in the Company evidenced by
this Agreement have not been registered under the Securities Act of 1933, 15
U.S.C. § 15b et q., the Delaware Securities Act, the California Corporate
Securities Law of 1968 or any other state securities laws (the “Securities
Acts”) because the Company is issuing Interests in the Company in reliance upon
the exemptions from the registration requirements of the Securities Acts
providing for issuance of securities not involving a public offering; (ii)
Reliance by the Company. That the Company has relied upon the representation
made by each Member that the Interest issued to such Member is to be held by
such Member for investment; and (iii) No Distribution. That exemption from
registration under the Securities Acts would not be available if any Interest in
the Company was acquired by a Member with a view to distribution. Each Member
agrees that the Company is under no obligationto register the Interests or to
assist the Members in complying with any exemption from registration under the
Securities Acts if the Member should at a later date wish to dispose of such its
Interest in the Company. (b) Acquisition for Own Account. Each Member hereby
represents to the Company that such Member is acquiring its Interest in the
Company for such Member’s own account, for investment and not with a view to
resale or distribution. (c) No Public Market. Each Member recognizes that no
public market exists with respect to the Interests and no representation has
been made that such a public market will exist at a future date. I 197590.08/DC
373745-00003/pdo/agt -48- 4848-9620-3 892. 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc049.jpg]
(d) No Advertisement. Each Member hereby represents that such Member has not
received any advertisement or general solicitation with respect to the sale of
the Interests. (e) Pre-Existing Business Relationship. Each Member acknowledges
that such Member has a preexisting personal or business relationship with the
Company or its officers, directors, or principal interest holders, or, by reason
of such Member’sbusiness or financial experience or the business or financial
experience of such Member’sfinancial advisors (who are not affiliated with the
Company), could be reasonably assumed to have the capacityto protect such
Member’sown interest in connection with the acquisition of its Interest. Each
Member further acknowledges that such Member is familiar with the financial
condition and prospects of the Company’sbusiness, and has discussed with the
other Member the current activities of the Company. Each Member believes that
the Interest is a security of the kind such Member wishes to purchase and hold
for investment, and that the nature and amount of the Interest is consistent
with such Member’sinvestment program. (f) Due Investigation. Before acquiring
any Interest in the Company, each Member has investigated the Company and its
business and the Company has made available to each Member all information
necessary for the Member to make an informed decision to acquire an Interest in
the Company. Each Member considers itself to be a Person possessing experience
and sophistication as an investor adequate for the evaluation of the merits and
risks of the Member’sinvestment in the Company. 9.05 Indemnification Obligations
In addition to the indemnity described in Section 9.03 above, each Member hereby
unconditionally and irrevocably covenants and agrees to indemnify, defend and
hold harmless the Company, the other Member and such other Member’spartners,
members, shareholders, officers, directors, employees, agents and other
representatives (collectively, the “Affiliated Parties”) from and against any
and all Losses incurred by the other Member and/or such Affiliated Parties to
the extent such Losses arise out of any material inaccuracy or material breach
of any representations or warranties made by such Member under this Agreement.
No Member shall receive any credit to its Capital Account or Unretumed
Contribution Account or otherwise be reimbursed by the Company for any amounts
paid by such Member pursuant to this Section 9.05. 9.06 Survival of
Representations, Warranties and Covenants Each Member understands the meaning
and consequences of the representations, warranties and covenants made by such
Member set forth in this Article IX and that the Company and the other Member
have relied upon such representations, warranties and covenants. All
representations, warranties and covenants contained in this Article IX shall
survive the execution of this Agreement, the formation of the Company, the
withdrawal of any Member as a member of the Company and the Liquidation of the
Company. 1197590.08/OC 373745-00003Ipdo/agt 49 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc050.jpg]
ARTICLE X LIABILITY, EXCULPATION, RESTRICTIONS ON COMPETITION, FIDUCIARY DUTIES
AN1 LNIEMNIFICATION 10.01 Liability for Company Claims Except as otherwise
provided by this Agreement, the Delaware Act andlor any other applicable law,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
member of the Company. 10.02 Exculpation, Indemnity and Reliance on Information
The Members hereby agree to the exculpation, indemnity and other provisions set
forth below as follows: (a) Limitation on Covered Person Liability. No
authorized person, Member or Officer of the Company, or, if designated by the
Executive Committee, any Affiliate or any direct or indirect members, partners,
shareholders, directors, officers, managers, trustees or employees of any Member
(collectively, the “Covered Persons”) shall be liable or accountable in damages
or otherwise to the Company or to any Member for any error ofjudgment or any
mistake of fact or law or for anything that such Covered Person may do or
refrain from doing hereafter, except to the extent caused by any Bad Acts or
Prohibited Transfer of such Covered Person or any Affiliate thereof. As used
herein, the term “Bad Acts” means (i) gross negligence, fraud or willful
misconduct, (ii) any act or omission outside the scope of authority granted
under this Agreement resulting in damages or liability to a Covered Person,
(iii) any breach of this Agreement, and (iv) any action willingly taken by any
Guarantor under any Recourse Document for the Project or Non-Recourse Document
for the Project without the prior written consent of both Members, which creates
liability under any such Recourse Document or Non- Recourse Document. The term
“Prohibited Transfer” means any transfer of a direct or indirect ownership in
the Company (including, without limitation, any transfer of a direct or indirect
ownership interest in any Member) that results in a Lender declaring a default
or breach of or under any of the loan documents evidencing any Loan obtained by
the Company. For purposes of this Agreement, the Bad Act or Prohibited Transfer
of any Affiliate or employee of any Person will also be deemed to be the Bad Act
or Prohibited Transfer of such Person. The foregoing is subject to any
applicable cure period provided under this Agreement. (b) Indemnity. To the
maximum extent permitted by applicable law as it presently exists or may
hereafter be amended, the Company hereby agrees to indemnify, defend (with
counsel selected by the Executive Committee), protect and hold harmless, each
Covered Person, from and against any and all Losses incurred by such Covered
Person by reason of anything which such Covered Person may do or refrain from
doing that arises out of or relates to the Company to the extent such Losses are
not covered by insurance maintained by or for the benefit of such Covered
Person. The foregoing I 197590.0810C 373745-00003/pdo/agt -50— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc051.jpg]
obligation of the Company to indemnify, protect, defend and hold harmless each
Covered Person shall extend to any Losses incurred by any Guarantor under any
Recourse Document or Nonrecourse Document (or as a result of the rights of
contribution described in Section 3.05). Notwithstanding the foregoing terms of
this Section 10.02(b),no Covered Person (including any Guarantor) shall be
entitled to be indemnified by the Company to the extent any such Losses are
incurred by such Covered Person by reason of, or in connection with, any Bad
Acts or Prohibited Transfer of such Covered Person. For the avoidance of doubt,
in no event will the indemnity obligation of the Company extend to any Losses
that may be incurred or that may arise under an Affiliate Agreement. The
Administrative Member may cause the Company to pay any costs and]or expenses
incurred by any Covered Person in defending any civil, criminal, administrative
or investigative action, suit or proceeding prior to the final disposition of
such action, suit or proceeding upon receipt of any undertaking by or on behalf
of such Covered Person (or, in the Executive Committee’sreasonable discretion, a
creditworthy Affiliate thereof) to repay such amount if it shall ultimately be
determined that such Covered Person is not entitled to be indemnified by the
Company as authorized in this Section 10.02(b). The obligation of the Company to
indemnify, defend, protect and hold harmless each Covered Person under any
provision of this Agreement shall survive the withdrawal of any Member from the
Company andlor the Liquidation of the Company, in each case solely to the extent
such obligation of the Company arose prior to such withdrawal or Liquidation. If
a claim for indemnification or payment of expenses under this Section 10.02(b)
is not paid in full within thirty (30) calendar days after a written claim
therefor by the Covered Person has been received by the Company, then the
Covered Person may initiate an action to recover the unpaid amount of such claim
and, if successful in whole or in part, shall be entitled to be paid the expense
of prosecuting such claim. In any such action, the Covered Person shall have the
burden of proving that the Covered Person was entitled to the requested
indemnification or payment of expenses under applicable law. (c) Reliance upon
Information, Opinions, Reports, etc. A Covered Person shall be fully protected
in relying in good faith upon the records of the Company, any information
received by any Member or the Company with respect to the Project (financial or
otherwise), and upon such information, opinions, reports or statements presented
to the Company by any Person as to matters the Covered Person reasonably
believes are within such other Person’sprofessional or expert competence
including, without limitation, information, opinions, reports or statements as
to the value and amount of the assets, liabilities, profits, losses or cash flow
or any other facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid. 10.03 Limitation on Liability
Notwithstanding anything to the contrary contained in this Agreement (and
without limiting any liability a party may have under the Delaware Act or other
applicable law to return 1197590.08/OC 373745-00003/pdo/agt —51—
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc052.jpg]
any distribution received by such party), no direct or indirect member, manager,
partner, shareholder, officer, director, trustee or employee in or of any Member
(collectively, the “Nonrecourse Parties”) shall be personally liable in any
manner or to any extent under or in connection with this Agreement, and neither
any Member nor the Company shall have any recourse to any assets of any of the
Nonrecourse Parties. Neither any Member nor any Nonrecourse Party shall have any
liability for any punitive damages, lost profits, special damages or
consequential damages based on any claim that arises out of or relates to this
Agreement andlor the Company. The limitations on liability provided in this
Section 10.03 is in addition to, and not in limitation of, any limitation on
liability applicable to any Member or Nonrecourse Party provided by law or by
this Agreement or any other contract, agreement or instrument. 10.04 Activities
of the Members and Their Affiliates Subject to the terms hereof, each Member and
their respective direct and indirect Affiliates, members, partners,
shareholders, directors, managers, officers, employees, agents and trustees
shall only be required to devote so much of their time to the business and
affairs of the Company as is determined in the reasonable discretion of each
such party. Subject to Section 10.05, neither Member nor any of its direct and
indirect Affiliates, members, partners, shareholders, directors, officers,
managers, employees, agents or trustees shall be prohibited from engaging in
other businesses whether or not similar to the business of the Company. 10.05
Restrictions on Competition (a) Covenant Not to Compete. Each Member (the
“Competing Member”) hereby agrees (as a material inducement to the other Member
to enter into this Agreement) that neither such Member nor any Affiliate thereof
shall, without the prior written consent of the other Member (the “Non-Competing
Member”), which consent may be withheld in such Non-Competing Member’ssole and
absolute discretion, directly or indirectly, whether or not for compensation (as
a proprietor, partner, member, lender, shareholder, affiliate, officer, agent,
director, consultant, trustee or otherwise) develop or construct a speculative
industrial building (i.e., a building constructed without a tenant that has
agreed to lease such building) that contains between one hundred twenty-five
thousand (125,000) and one million (1,000,000) square feet of gross leasable
area that is located in Kern County, California. Notwithstanding the foregoing,
the Members acknowledge that (i) Tejon (andlor an Affiliate thereof) owns two
(2) industrial projects at the Tejon Ranch Commerce Center commonly referred to
as the 606,000 SF Five West Parcel and the 62-acre site known as Pads 18/19
(which are located in the immediate vicinity of the Project), and (ii) the
Members andlor one (1) or more of their Affiliates have formed a limited
liability company and together may form one (1) or more other limited liability
companies or other entities in the future and each Member and its Affiliates may
undertake any activities with respect to such real property described in clause
(i) or clause (ii) above without regard to the restrictions set forth in this
Section 10.05(a). (b) Termination of Restrictions. Notwithstanding any other
provision contained in this Agreement, the restrictions set forth in Section
10.05(a)shall terminate I197590.08/OC 373745-00003/pdo/agt 52 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc053.jpg]
for each Member on the first to occur of the date that (i) at least ninety
percent (90%) of the gross leasable area contained in the Project has been
leased, (ii) Tejon or Majestic withdraws as a member of the Company (exclusive
of any withdrawal resulting from any Transfer of any Members Interest to any
Permitted Transferee), or (iii) the Company dissolves and liquidates. (c)
Constructive Trust. If the Competing Member (or any Affiliate thereof), directly
or indirectly, breaches or violates the terms of Section 10.05(a),then, in
addition to any other rights or remedies the Non-Competing Member and/or the
Company may have against the Competing Member (or such Affiliate) at law or in
equity, the Competing Member shall be accountable to, and shall hold in trust
for, the Company, any income, compensation or profit that the Competing Member
(or such Affiliate) may derive from engaging in such activities. (d)
Enforceability of Restrictions. If any of the restrictions in this Section 10.05
shall be determined by any court of competentjurisdiction to be unenforceable by
reason of its extending for too great a period of time, or over too great a
geographical area, or by reason of any such restriction being too extensive in
any other respect, then such restriction shall be interpreted to extend only
over the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable and/or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action. (e) Irreparable Damage. Any breach of
the covenants contained in this Section 10.05 by the Competing Member and/or any
Affiliate thereof will cause irreparable damage to the Company and the
Non-Competing Member, the exact amount of which will be difficult to ascertain,
and the remedies at law for any such breach will be inadequate. Accordingly, if
the Competing Member and/or any Affiliate thereof breaches the covenants
contained in this Section 10.05, then in addition to any other remedy which may
be available at law or in equity, the Company and the Non- Competing Member
shall be entitled to specific performance and injunctive relief, without, in the
event of a finaljudgment, posting a bond or other security. 10.06 Fiduciary
Duties The fiduciary duties otherwise owed by the Members to each other under
the Delaware Act or otherwise are limited as follows: (a) Other Activities.
Except as otherwise provided by this Agreement (including, without limitation,
Section 10.05),to the maximum extent allowed by law, neither Member shall have
any obligations (fiduciary or otherwise) with respect to the Company or to the
other Member insofar as making other investment opportunities available to the
Company or to the other Member. Except as otherwise provided in this Agreement,
each Member may engage in whatever activities such Member may choose, whether
the same are competitive with the Company or otherwise, without having or
incurring any obligation to offer any interest in such activities to the Company
or to the other Member. Except as otherwise provided in this Agreement, neither
this Agreement I 19759008/CC 373745-00003/pdo/agt -53- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc054.jpg]
nor any activities undertaken pursuant hereto shall prevent either Member from
engaging in such activities, and to the maximum extent allowed by law, the
fiduciary duties of the Members to each other and to the Company shall be
limited solely to those arising from the business of the Company. EACH MEMBER
AGREES THAT THE MODIFICATION AND WAIVER OF THE FIDUCIARY DUTIES OF EACH MEMBER
PURSUANT TO THIS ARTICLE X ARE FAIR AND REASONABLE AND HAVE BEEN UNDERTAKEN
WTTHTHE INFORMED CONSENT OF EACH MEMBER. TO THE MAXIMUM EXTENT ALLOWED BY LAW,
EACH MEMBER AGREES AND COVENANTS NOT TO CONTEST THE VALIDITY OF THE PROVISIONS
OF THIS SECTION IN ANY COURT OF LAW (AND/OR IN ANY OTHER PROCEEDING). (b) Good
Faith and Fair Dealing. Except as otherwise provided by this Agreement, each
Member intends to limit the standard of care, degree of loyalty and fiduciary
duties to the maximum extent allowed by law; provided, however, the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing. Without limiting the generality of the foregoing, each Member may
exercise any of its rights and remedies under this Agreement without regard to
any fiduciary duties that are owed to the Company or the other Member including,
without limitation, the remedies set forth in Section 3.03 and Articles VII and
VIII. 10.07 Non-Exclusivity of Rights Except as otherwise provided in this
Agreement, the rights conferred on any Person by this Article X shall not be
exclusive of any other rights which such Person may have or hereafter acquire
under any applicable law. 10.08 Amendment or Repeal Any repeal or modification
of the foregoing provisions of this Article X shall not adversely affect any
right or protection hereunder of any Person in respect of any act or omission
occurring prior to the time of such repeal or modification. 10.09 Insurance The
Company may purchase and maintain insurance, to the extent and in such amounts
as are determined by the Executive Committee on behalf of the Covered Persons
and such other Persons as the Executive Committee shall determine in its
reasonable discretion, against any liability or claim that may be asserted
against or expenses that may be incurred by any such Person in connection with
the activities of the Company or such indemnities, regardless of whether the
Company would have the power to indemnify such Person against such liability
under the provisions of this Agreement. The Company may enter into indemnity
contracts with Covered Persons and such other Persons as the Executive Committee
shall determine and adopt written procedures pursuant to which arrangements are
made for the advancement of expenses and the funding of obligations under
Section 10.02(b)hereof and containing such other procedures regarding
indemnifications as are appropriate. 1197590.08/OC 373745-00003/pdo/agt
4848-9620-3892 . 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc055.jpg]
ARTICLE XI BOOKS AND RECORDS 11.01 Books of Account and Bank Accounts The
taxable year of the Company shall be the year ending December 31. The
Administrative Member shall maintain accurate and complete books of account and
records showing the assets and liabilities, operations, transactions and
financial condition of the Company on an accrual basis in accordance with
Generally Accepted Accounting Principles, consistently applied. The
Administrative Member shall also provide to the other Member within fifteen (15)
days after the end of each calendar month (i) an unaudited monthly net cash flow
statement setting forth the calculation of net cash flow and all disbursements
of cash by the Company, and (ii) an unaudited statement of continuing operations
for the Company, including a balance sheet for the Company, as of the end of the
month, and a profit and loss statement for the month. The Administrative Member
shall also provide to the other Member within fifteen (15) days after the end of
each calendar quarter a detailed description of any material deviations from the
Approved Business Plan during the preceding calendar quarter. Promptly after
written request by the other Member, the Administrative Member shall deliver
such other information as is reasonably requested by the other Member. The
Administrative Member shall also provide on an annual basis within thirty (30)
calendar days after each calendar year annual unaudited statements of the
operations of the Company including (A) statement of net assets (balance sheet);
(B) statement of operations; (C) statement of cash flows; and (D) statement of
changes in Members capital. The annual financial reports shall be delivered
together with a written statement by the Administrative Member that includes (1)
a representation by the Administrative Member that such annual statements fairly
represent the financial condition of the Company, and (2) a representation by
the Administrative Member that such financial statements have been prepared in
accordance Generally Accepted Accounting Principles, consistently applied. Upon
not less than seventy-two (72) hours prior notice, the Administrative Member
shall cooperate with the other Member, at the Company’ssole cost and expense, to
conduct an independent inspection and review of the books and records of the
Company. The other Member shall have the authority to authorize the preparation
of audited fmancial statements for the Company at the expense of the requesting
party. The failure by the Administrative Member to deliver or otherwise
cooperate timely with any item to be delivered or request made in accordance
with the requirements of this Section 11.01 shall be considered a material
breach of the Administrative Member’sobligations under this Agreement (provided
the foregoing shall not limit any cure rights the Administrative Member may have
with respect to such breach under Section 2.16(c)(i) or 7.01(a) above). During
normal business hours at the principal office of the Company, on not less than
forty-eight (48) hours prior notice, all of the following shall be made
available for inspection and copying by each Member at its own expense: (i) all
books and records relating to the business and financial condition of the
Company, (ii) a current list of the name and last known business, residence or
mailing address of each Member, (iii) a copy of this Agreement, the Certificate
of Formation for the Company and all amendments thereto, together with executed
copies of any written powers-of-attorney pursuant to which this Agreement, the
Certificate of Formation and/or any amendments thereto have been executed, (iv)
the amount of cash and a description 1197590.08/Dc 373745-00003/pdo/agt -55-
4848-9620-3892 . 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc056.jpg]
and statement of the agreed value of any other property or services contributed
by each Member to the capital of the Company and which each Member has agreed to
contribute in the future, and (v) the date upon which each Member became a
member of the Company. 11.02 Tax Returns The Administrative Member shall cause
to be prepared and timely filed and distributed to each Member, at the expense
of the Company (and prepared by an accounting finn approved by the Executive
Committee), all required federal and state tax returns for the Company which
shall be delivered to the Members by no later than March 31 each year. The
failure by the Administrative Member to deliver timely any tax return in
accordance with the requirements of this Section 11.02 shall be considered a
material breach of the Administrative Member’s obligations under this Agreement
if (i) such failure is not caused by the other Member’s delay in delivering any
information reasonably and timely requested in writing by the Administrative
Member, and (ii) such failure is not caused by the accounting firm’sfailure to
prepare such tax returns within the estimated timeframe provided by the
accounting firm or any failure by the Executive Committee to agree on any
accounting treatment or election (provided the foregoing shall not limit any
cure rights the Administrative Member may have with respect to such breach under
Section 2.16(c)(i) or 7.01(a) above). The Administrative Member is hereby
designated as the “partnershiprepresentative” of the Company within the meaning
of Section 6223(a) of the Code, as amended by Title XI of the Bipartisan Budget
Act of 2015. Following any resignation or removal of Majestic as the
Administrative Member of the Company, Tejon shall be the “partnership
representative” of the Company. The Administrative Member (or Tejon if it has
replaced Majestic as the “partnership representative” of the Company) is
specifically directed and authorized to (x) to take whatever steps may be
necessary or desirable to perfect its designation as
“partnershiprepresentative,” including filing any forms or documents with the
IRS, and (y) to take such other action as may from time to time be required
under the Code and the Regulations. The “partnership representative” of the
Company shall be entitled to be reimbursed by the Company for all reasonable
third-party out-of-pocket costs and expenses incurred in connection with any tax
proceeding relating to the Company. Notwithstanding the foregoing, the
“partnership representative” of the Company shall (i) provide the Members with
prompt notice and copies of all communications with the IRS, (ii) reasonably
consult with the Members regarding the resolution of any disputes with the IRS,
and (iii) not settle any such dispute, extend the statute of limitations with
respect to such dispute, or take any other material action that would bind the
Company or the Members in connection with such dispute, unless such decision is
approved as a Major Decision. As the “partnershiprepresentative” of the Company,
the Administrative Member will have the right to make an election to treat any
“partnership adjustment” as an adjustment to be taken into account by each
Member (and former member) in accordance with Section 6226 of the Code.
1197590.0810C 373745-00003/pdo/agt —56— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc057.jpg]
ARTICLE XII DISSOLUTION AND WINDING UP OF THE COMPANY 12.01 Events Causing
Dissolution of the Company Upon any Member’sbankruptcy, resignation, withdrawal,
expulsion or other cessation to serve or the admission of a new member into the
Company, the Company shall not dissolve but the business of the Company shall
continue without interruption or break in continuity. However, the Company shall
be dissolved and its affairs wound up upon the first to occur of any of the
following events: (a) Failure to Deliver Initial Annual Business Plan. The
election of Tejon to dissolve the Company if Majestic does not deliver the
initial annual business plan for any reason to the Executive Committee pursuant
to Section 2.07 within one hundred fifty (150) days following the Effective Date
of this Agreement (provided such election is made prior to the date (if any)
that the Executive Committee approves the initial annual business plan for the
Company); (b) Failure to Approve Initial Business Plan. The election of either
Member to dissolve the Company if the Executive Committee for any reason does
not approve the initial annual business plan in its sole and absolute discretion
pursuant to Section 2.07 prior to the first anniversary of the Effective Date
(provided such election is made prior to the date (if any) that the Executive
Committee approves the initial annual business plan for the Company); (c) Sale
of Assets. The sale, transfer or other disposition by the Company of all or
substantially all of its assets and the collection by the Company of all
consideration received in such transaction (including, without limitation, the
collection of any promissory note received by the Company); (d) Election of
Members. The affirmative election of the Executive Committee to dissolve the
Company; or (e) Decree of Dissolution. The entry of a decree ofjudicial
dissolution pursuant to Section 18-802 of the Delaware Act. Except as provided
above in this Section 12.01,neither Member shall have the right to, and each
Member hereby waives to the maximum extent allowed by law the right to,
unilaterally seek to dissolve or cause the dissolution of the Company or to
unilaterally seek to cause a partial or whole distribution or sale of Company
assets whether by court action or otherwise, it being agreed that any actual or
attempted dissolution, distribution or sale would cause a substantial hardship
to the Company and the other Member. 12.02 Winding Up of the Company Upon the
Liquidation of the Company, the Administrative Member shall proceed to the
winding up of the business and affairs of the Company. During such winding up
process, the Net Profits, Net Losses and Cash Flow distributions shall continue
to be shared by the Members 1197590.08/DC 373745-00003/pdo/agt —57—
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc058.jpg]
in accordance with this Agreement. Subject to Section 12.03,the assets shall be
liquidated as promptly as consistent with obtaining a fair value therefor, and
the proceeds therefrom, to the extent available, shall be applied and
distributed by the Company on or before the end of the taxable year of such
Liquidation or, if later, within ninety (90) days after such Liquidation, in the
following order: (a) Creditors. First, to creditors of the Company (including
Members who are creditors) in the order of priority as provided by law; (b)
Reserves. Second, to establishing any reserves which the Administrative Member
reasonably determines are necessary for any contingent, conditional or unmatured
liabilities or obligations of the Company; and (c) Remaining Amounts.
Thereafter, to the Members in the order of priority set forth in Section 5.01.
Any reserves withheld pursuant to Section 12.02(b) shall be distributed as soon
as practicable, as determined in the reasonable discretion of the Administrative
Member, in the order of priority set forth in Section 12.02(c). The Members
believe and intend that the effect of making any and all liquidating
distributions in accordance with the provisions of Section 12.02(c) shall result
in such liquidating distributions being made to the Members in proportion to the
positive balances standing in their respective Capital Accounts. If this is not
the result, then the Administrative Member, upon the advice of tax counsel to
the Company, is hereby authorized to make such amendments to the provisions of
Article IV that are reasonably approved by the Executive Committee as may be
necessary to cause such allocations to be in compliance with Code Section 704(b)
and the Treasury Regulations promulgated thereunder. 12.03 Distribution of
Assets Upon Early Dissolution Events Following the effective date of any notice
delivered to dissolve the Company pursuant to Section 12.01(a) or 12.01(b),(i)
Tejon shall not have any duty or obligation to convey (or cause to be conveyed)
the Property (or any portion thereof) or any rights related thereto to the
Company, and (ii) neither the Company nor Majestic shall have any rights to
participate in, or otherwise realize any economic benefit from, the Property (or
any rights related thereto). In the case of a dissolution pursuant to Section
12.01(a) or Section 12.01(b), (A) the Company shall transfer, convey and assign
(to the extent assignable) to Tejon any and all studies, surveys, plans,
engineering and all other materials and rights owned by the Company that in any
way relate to or benefit the Property (collectively, the “Property Materials &
Rights”), and (B) any such transfer, conveyance and assignment shall be made by
the Company to Tejon for no consideration on an “AS-IS”basis without any
representation or warranty whatsoever from the Company, Majestic andlor any
Affiliate thereof. If Tejon’sRepresentatives unreasonably withhold their
approval of the Company’sinitial business plan pursuant to Section 2.07 and the
Company is thereafter dissolved at the election of either Member pursuant to
Section 12.01(b), then Tejon shall be required to reimburse the Company for all
costs and expenses reimbursed or paid for by the Company to procure the Property
Materials & Rights if and to the limited extent 1197590.0810C
373745-00003/pdo/agt 58 4848-9620-389216



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc059.jpg]
Majestic would otherwise receive less than the entire balance standing in its
Unreturned Contribution Account upon the dissolution of the Company. Any amounts
contributed by Tejon pursuant to this Section 12.03 shall be distributed to the
Members in accordance with the terms of Section 5.01. 1204 Negative Capital
Account Restoration No Member shall have any obligation whatsoever upon the
Liquidation of such Member’s Interest, the Liquidation of the Company or in any
other event, to contribute all or any portion of any negative balance standing
in such Member’s Capital Account to the Company, to the other Member or to any
other Person. ARTICLE XIII MISCELLANEOUS 13.01 Amendments This Agreement may be
amended andlor modified only with the written approval of both Members. 13.02
Waiver of Conflict Interest EACH MEMBER HEREBY ACKNOWLEDGES AND AGREES THAT, IN
CONNECTION WITH THE DRAFTING, PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND
THE CONTRIBUTION AGREEMENT, THE FORMATION OF THE COMPANY AND ALL OTHER MATTERS
RELATED THERETO, (I) ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP HAS ONLY
REPRESENTED THE INTERESTS OF TEJON, AND NOT THE INTERESTS OF MAJESTIC, THE
COMPANY OR ANY OTHER PARTY, AND (II) SNELL & WILMER LLP HAS ONLY REPRESENTED THE
1NTERESTS OF MAJESTIC AND NOT THE INTERESTS OF TEJON, THE COMPANY OR ANY OTHER
PARTY. THE ATTORNEYS, ACCOUNTANTS AND OTHER EXPERTS WHO PERFORM SERVICES FOR ANY
MEMBER MAY ALSO PERFORM SERVICES FOR THE COMPANY. TO THE EXTENT THAT THE
FOREGOING REPRESENTATION CONSTITUTES A CONFLICT OF INTEREST, THE COMPANY AND
EACH MEMBER HEREBY EXPRESSLY WAIVES ANY SUCH CONFLICT OF INTEREST. EACH MEMBER
FURTHER ACKNOWLEDGES THAT THE ATTORNEYS, ACCOUNTANTS AN]) OTHER EXPERTS WHO
PERFORM SERVICES FOR THE COMPANY SHALL NOT BE DEEMED BY VIRTUE OF SUCH
REPRESENTATION TO HAVE ALSO REPRESENTED ANY OTHER PARTY IN CONNECTION WITH ANY
SUCH MATTERS. 13.03 Partnership Intended Solely for Tax Purposes The Members
have formed the Company as a Delaware limited liability company under the
Delaware Act, and do not intend to form a corporation or a general or limited
partnership under Delaware or California law (or any other state law). The
Members intend the Company to be classified and treated as a partnership solely
for federal and state income taxation purposes. Each Member agrees to act
consistently with the foregoing provisions of this Section 13.03 for
1197590.08/CC 373745-00003Jpdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc060.jpg]
all purposes, including, without limitation, for purposes of reporting the
transactions contemplated herein to the Internal Revenue Service and all state
and local taxing authorities. 13.04 Notices All notices or other
con-irnunicationsrequired or permitted hereunder shall be in writing, and shall
be delivered or sent, as the case may be, by any of the following methods: (i)
personal delivery, (ii) overnight commercial carrier, (iii) registered or
certified mail, postage prepaid, return receipt requested, or (iv) facsimile or
email. Any such notice or other communication shall be deemed received and
effective upon the earlier of(A) if personally delivered, the date of deliveryto
the address of the Person to receive such notice; (B) if delivered by overnight
commercial carrier, one (1) day following the receipt of such communication by
such carrier from the sender, as shown on the sender’sdelivery invoice from such
carrier; (C) if mailed, on the date of delivery as shown by the sender’sregistry
or certification receipt; or (D) if given by facsimile or email, when sent if
received by the intended recipient of such facsimile or email prior to 5:00 p.m.
on a Business Day or on the next Business Day if not received by the recipient
of such facsimile prior to 5:00 p.m. on a Business Day. Any notice or other
communication sent by facsimile or email must be confirmed within two (2)
Business Days by letter mailed or delivered in accordance with the foregoing to
be effective. Any reference herein to the date of receipt, delivery, or giving
or effective date, as the case may be, of any notice or conmiunication shall
refer to the date such communication becomes effective under the tenus of this
Section 13.04. Any such notice or other communication so delivered shall be
addressed to the party to be served at the address for such party set forth in
Section 1.02. The address for either Member may be changed by giving written
notice to the other Member in the manner set forth in this Section 13.04.
Rejection or other reftisal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to constitute
receipt of the notice or other communication sent. 13.05 Construction of
Agreement The Article and Sectionheadings of this Agreement are used herein for
reference purposes only and shall not govern, limit, or be used in construing
this Agreement or any provision hereof. Each of the Exhibits attached hereto is
incorporated herein by reference and expressly made a part of this Agreement for
all purposes. References to any Exhibit made in this Agreement shall be deemed
to include this reference and incorporation. ‘Wherethe context so requires, the
use of the neuter gender shall include the masculine and feminine genders, the
masculine gender shall include the feminine and neuter genders, the feminine
gender shall include the masculine and neuter genders, and the singular number
shall include the plural and vice versa. Each Member acknowledges that (i) each
Member is of equal bargaining strength; (ii) each Member has actively
participated in the drafting, preparation and negotiation of this Agreement; and
(iii) any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement, any portion hereof, or any Exhibits attached hereto. 1197590.08/OC
373745-00003Ipdofagt 60 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc061.jpg]
13.06 Counterparts This Agreement may be executed and delivered in multiple
counterparts including by facsimile or .pdf file, each of which shall be deemed
an original Agreement, but all of which, taken together, shall constitute one
(1) and the same Agreement, binding on the parties hereto. The signature of any
party hereto to any counterpart hereof shall be deemed a signature to, and may
be appended to, any other counterpart hereof. 13.07 Attorneys’Fees If any
lawsuit, arbitration, mediation or other proceeding is commenced by any Member
against any other Member that arises out of, or relates to, this Agreement, then
the prevailing Member in such action shall be entitled to recover reasonable
attorneys’fees and costs. Any judgment or order entered in any such action shall
contain a specific provision providing for the recovery of all costs and
expenses of suit including, without limitation, reasonable attorneys’and expert
witness fees, costs and expenses incurred in connection with (i) enforcing,
perfecting and executing such judgment; (ii) post-judgment motions; (iii)
contempt proceedings; (iv) garnishment, levy, and debtor and third-party
examinations; (v) discovery; and (vi) bankruptcy litigation. 13.08 Approval
Standard The consent, approval or determination of any Member or Representative
required or permitted under this Agreement may be withheld in such party’ssole
and absolute discretion, unless this Agreement provides that such consent or
approval shall not be unreasonably withheld (or another standard is specifically
provided for in this Agreement for such matter). 13.09 Further Acts Each Member
covenants, on behalf of such Member and such Member’ssuccessors and assigns, to
execute, with acknowledgment, verification, or affidavit, if required, any and
all documents and writings, and to perform any and all other acts, that may be
reasonably necessary or desirable to implement, accomplish, and/or consummate
the formation of the Company, the achievement of the Company’spurposes, and any
other matter contemplated under this Agreement. 13.10 Preservation of Intent If
any provision of this Agreement is determined by any court having jurisdiction
to be illegal or in conflict with any laws of any state orjurisdiction, then the
Members agree that such provision shall be modified to the extent legally
possible so that the intent of this Agreement may be legally carried out. If any
of the provisions contained in this Agreement, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect or for
any reason, then the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions of this Agreement shall
not be in any way impaired or affected, it being intended that the
Members’rights and privileges described in this Agreement shall be enforceable
to the fullest extent permitted by law. I 197590.08/OC 373745-00003/pdo/agt 61
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc062.jpg]
13.11 Waiver No consent or waiver, express or implied, by a party to or of any
breach or default by any other party in the performance by such other party of
such other party’sobligations under this Agreement shall be deemed or construed
to be a consent or waiver to or of any other breach or default in the
performance by such other party hereunder. Failure on the part of a party to
complain of any act or failure to act of any other party or to declare any other
party in default, irrespective of how long such failure continues, shall not
constitute a waiver by such non- complaining or non-declaring party of the
latter’srights hereunder. 13.12 Entire Agreement This Agreement, together with
the Contribution Agreement, contains the entire understanding among the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior or other contemporaneous understanding, correspondence, negotiations or
agreements between them respecting the subject matter hereof. 13.13 Choice of
Law Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly acknowledge and agree that all of the
terms and provisions of this Agreement shall be construed under the laws of the
State of Delaware (without giving effect to the conflicts of laws and principles
thereof). In furtherance of the foregoing, and pursuant to Section 17708.01(a)
of the California Act, all rights, duties, obligations and remedies of the
Members shall be governed by the Delaware Act (without giving effect to the
conflicts of laws and principals thereof). 13.14 No Third-Party Beneficiaries
Except as otherwise set forth in Section 3.05 and Article X, the provisions of
this Agreement are not intended to be for the benefit of, or enforceable by, any
third party and shall not give rise to a right on the part of any third party
(i) to enforce or demand enforcement of a Member’s obligation to contribute
capital, obligation to return distributions, or obligation to make other
payments to the Company as set forth in this Agreement, or (ii) to demand that
the Company, the Administrative Member or the other Member obtain financing or
issue any capital call. 13.15 Successors and Assigns Subject to the restrictions
set forth in Article VI and Section 9.04, this Agreement shall inure to the
benefit of and shall bind the parties hereto and their respective personal
representatives, successors, and assigns. 13.16 No Usury Notwithstanding any
other provision in this Agreement, the rate of interest charged by the Company
or by any Member (and/or any Affiliate thereof) in connection with any
obligation under this Agreement shall not exceed the maximum rate permitted by
applicable law. To the 1197590.0810C 373745-00003/pdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc063.jpg]
extent that any interest charged by the Company or by any Member (and!or
Affiliate thereof) shall have been finally adjudicated to exceed the maximum
amount permitted by applicable law, such interest shall be retroactively deemed
to have been a required repayment of principal (and any such amount paid in
excess of the outstanding principal amount shall be promptly returned to the
payor). In furtherance of the foregoing, the Members acknowledge and agree that
pursuant to the Delaware Act, no obligation of a Member to the Company shall be
subject to the defense of usury, and no Member shall impose the defense of usury
with respect to any such obligation in any action. 13.17 Venue If any
litigation, claim or lawsuit directly or indirectly arising out of this
Agreement is not required to be resolved in accordance with the JAMS procedures
provided for under Section 13.18, then each Member hereby irrevocably consents
to the maximum extent allowed by law to the exclusivejurisdiction of the state
and federal courts located in California and to the exclusive venue of (i) the
Eastern District of California for any federal action or proceeding arising out
of or relating to, this Agreement, and (ii) the Superior Court of California
located in Kern County, California for any state action or proceeding arising
out of, or relating to, this Agreement. 13.18 Dispute Resolution Any action to
resolve any controversy or claim arising out of, or related to in any way to,
this Agreement (exclusive of any impasse on any Major Decision) or the
Contribution Agreement, including, without limitation, any alleged breach of
this Agreement or the Contribution Agreement and any claim based upon any tort
theory, however characterized shall be resolved through a binding arbitration
before an arbitrator in accordance with the terms of this Section 13.18. (a)
Binding Arbitration. Any Member desiring to bring any action under this
Agreement or the Contribution Agreement shall give written notice to the other
Member (the “Arbitration Notice”), which notice shall state with particularity
the nature of the dispute and the demand for relief’,making specific reference
by Section and title, if applicable, of the provisions of this Agreement or the
Contribution Agreement pertaining to the dispute. This arbitration provision and
its validity, construction, and performance shall be governed by the Federal
Arbitration Act (the “FAA”) and cases decided thereunder and, to the extent
relevant, the laws of the State of California. Further, the terms and procedures
governing the enforcement of this Section 13.18 shall be governed by and
construed and enforced in accordance with the FAA, and not individual state laws
regarding enforcement of arbitration agreements. (b) Selection of Arbitrator.
The Members shall endeavor to agree, within thirty (30) days of the Arbitration
Notice, upon a mutually acceptable arbitrator to resolve the dispute. The
arbitrator shall be a single formerjudge of the Superior Court or the Court of
Appeal of the State of California or a member in good standing with the
California State Bar currently employed by or associated with the office of
JAMS/ENDISPUTE (“JAMS”) located in Los Angeles, California. The arbitrator shall
I I975900810C 373745-00003/pdo/agt 4848-9620-3892 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc064.jpg]
have no direct or indirect social, political or business relationship of any
sort with either of the Members, their respective legal counsel or any other
Person materially involved with the Project. If the Members cannot agree upon
the arbitrator within such thirty (30)-day period, then JAMS, in its sole
discretion, shall provide a list of three (3) arbitrators with the
qualifications set forth above. Within ten (10) days of JAMS providing the
above-described list, each Member shall be entitled to strike one (1) name from
the list and so notify JAMS. JAMS, in its sole discretion, thereafter shall
select as arbitrator any one (1) of the persons remaining on the list, and the
person so selected shall thereafter serve as arbitrator. If for any reason JAMS
is unable or unwilling to make such an appointment, then any Member may apply to
the Superior Court of the State of California in and for the County of Los
Angeles for appointment of any formerjudge of the Superior Court or the Court of
Appeal of the State of California to serve as arbitrator. The appointment of an
arbitrator, whether by JAMS or by the Superior Court pursuant to the foregoing,
shall be made, and the arbitrator shall serve, without further objection from
any Member, except on the ground of conflict of interest, if any, pursuant to
the same rules that would apply if the arbitrator was serving as an active
member of the Superior Court or Court of Appeal. (c) Location of Proceeding. The
proceeding shall take place at a City of Los Angeles office of JAMS and shall be
conducted pursuant to the provisions of JAMS Comprehensive Arbitration Rules &
Procedures in effect on the date of the Arbitration Notice (the “Rules”);
provided that in all events the rules of evidence in such proceeding shall be
governed by the California Evidence Code. Discovery between the parties prior to
the arbitration hearing shall be limited to the mutual exchange of relevant
documents. Interrogatories and request for admissions shall not be allowed under
any circumstance. Depositions of witnesses shall not be permitted, unless it is
shown that the witness will be otherwise unavailable and it is necessary to
preserve his or her testimony for the hearing. The arbitrator shall have the
authority set forth in Section 1282.6 of the California Code of Civil Procedure
to issue subpoenas requiring the attendance at the hearing of witnesses, and to
issue subpoenas duces tccum for the production at the hearing of books, records,
documents and other evidence. (d) Resolution Dispute. Except as otherwise
provided in Section 13.18(c), the arbitrator shall apply Delaware law in
resolving the dispute. In resolving the dispute, the arbitrator shall apply the
pertinent provisions of this Agreement without departure therefrom in any
respect, and the arbitrator shall not have the power to change any of the
provisions of the Agreement. The arbitrator shall try all of the issues
including, without limitation, any issues that may be raised concerning whether
the dispute is subject to the provisions of this Section 13.18 and any and all
other issues, whether of fact or of law, and shall hear and decide all motions
and matters of any kind. The arbitrator shall not be required to prepare a
written statement of decision as to any interlocutory decision, but at the
conclusion of the arbitration shall prepare a written statement of decision
thereon which shall be final and binding upon the parties, and upon which
judgment may be entered in accordance with applicable law in any court having
jurisdiction thereof. Any interlocutory decisions by the arbitrator likewise
shall be fmal and binding, except that the arbitrator shall have the power to
reconsider such decisions for good cause shown. The Members shall not have the
right to appeal the arbitration I 19759008/OC 373745-00003/pdo/agt
4848-9620-389216



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc065.jpg]
award consistent with the JAMS Optional Arbitration Appeal Procedure in effect
at the time or any similar successor rules. Subject to the limitations in this
Section 13.18, the arbitrator shall have the authority to grant any equitable
and legal remedies that would be available in a judicial proceeding. The
arbitrator may award interim and final injunctive relief and other remedies, but
may not award punitive, exemplary, treble or other enhanced damages. The
arbitrator shall have no power or authority to issue any award or determination
that would amend or modify this Agreement. Notwithstanding the foregoing, a
party shall be permitted to seek a temporary restraining order or injunctive
relief in a court of competent jurisdiction with regard to any controversy,
dispute or claim between them relating to or arising out of this Agreement, a
breach of this Agreement or the tennination of the Administrative Member, where
such relief is appropriate; provided that other relief shall be pursued through
an arbitration proceeding pursuant to this Section 13.18. Each Member shall use
reasonable efforts to expedite the arbitration process, and each Member shall
have the right to be represented by counsel. (e) Award of Fees. Subject to the
obligation of the arbitrator to award such fees and expenses to the prevailing
party as provided in Section 13.07, until the arbitrator issues his or her final
statement of decision, each Member shall pay the fees and expenses of its
attorneys and experts in connection with the adjudication and one-half of the
fees and expenses of the arbitrator; provided, however, that the arbitrator
shall have the same power as a judge pursuant to the California Code of Civil
Procedure to award sanctions with reference to interlocutory matters. Subject to
Section 13.07, the Member shall bear an equal (pro rata) share of any
arbitration costs, including any administrative or hearing fees charged by the
arbitrator or JAMS. (f) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY
LAW, EACH MEMBER HEREBY WAIVES EACH SUCH MEMBERS RIGHT TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION (WHETHER AS PLAINTIFF, DEFENI)ANT OR OTHERWISE) BASED
UPON OR ARISING OUT OF OR RELATED TO THE COMPANY, THIS AGREEMENT, THE
CONTRIBUTION AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN
ANY ACTION, PROCEEDING, OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY MEMBER
AGAINST THE OTHER MEMBER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. EACH MEMBER AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY AN ARBITRATOR AS PROVIDED ABOVE BUT THIS WAIVER SHALL BE EFFECTIVE EVEN
IF, FOR ANY REASON WHATSOEVER, SUCH CLAIM OR CAUSE OF ACTION CANNOT BE TRIED BY
SUCH ARBITRATOR. WITHOUT LIMITING ThE FOREGOING, EACH MEMBER FURTHER AGREES THAT
EACH SUCH MEMBERS RIGHT TO A TRIAL BY JURY IS WAIVED TO THE MAXIMUM EXTENT
ALLOWED BY LAW BY OPERATION OF THE FOREGOING AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR ENPART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE CONTRIBUTION AGREEMENT OR ANY PROVISION
OF EITHER SUCH AGREEMENT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
I197590.08/OC 373745-00003/pdo/agt 65 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc066.jpg]
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT AND/OR THE
CONTRIBUTION AGREEMENT. 1NITIA OF INITIALS OF TEJON MAJESTIC (g) Survivability.
The provisions of this Section 13.18 shall survive the withdrawal of any Member
from the Company and the dissolution and liquidation of the Company. 13.19
Timing All dates and times specified in this Agreement are of the essence and
shall be strictly enforced. 13.20 Remedies for Breach of this Agreement Except
as otherwise specifically provided in this Agreement, the remedies set forth in
this Agreement are cumulative and shall not exclude any other remedies to which
a Person may be lawfully entitled. 13.21 Survivability of Representations and
Warranties All representations, warranties and covenants contained in this
Agreement including, without limitation, the indemnities contained in Sections
7.10, 8.09, 9.03, 9.05 and 10.02(b) shall survive the execution of this
Agreement, the formation of the Company, the withdrawal of any Member and the
Liquidation of the Company. 13.22 Reasonableness of Rights and Remedies THE
RIGHTS AND REMEDIES SET FORTH TNTHIS AGREEMENT (INCLUI)ING, WITHOUT LIMITATION,
SECTION 3.03 ANT)ARTICLES VI AND VII) ARE A MATERIAL INDUCEMENT FOR EACH MEMBER
TO ENTER INTO THIS AGREEMENT, AND THE MEMBERS WOULD NOT HAVE AGREED TO ENTER
INTO THIS AGREEMENT BUT FOR THE AGREEMENT OF EACH MEMBER TO BE BOIJND BY SUCH
REMEDIES. EACH MEMBER ACKNOWLEDGES AND AGREES THAT THE FOREGOING REMEDIES ARE
FAIR AND REASONABLE AND HAVE BEEN ENTERED INTO WITH THE INFORMED CONSENT OF EACH
MEMBER. EACH MEMBER FURTHER ACKNOWLEDGES AND AGREES THAT IT WOULD BE
IMPRACTICABLE AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH THE COMPANY
AND THE NON-DEFAULTING MEMBER MAY SUFFER IN CONNECTION WITH THE OCCURRENCE OF
ANY OF THE DEFAULTS DESCRIBED ABOVE. THEREFORE, EACH MEMBER AGREES THAT THE
REMEDIES SET FORTH ABOVE REASONABLY AND FAIRLY REFLECT THE DETRIMENT THAT THE
COMPANY AND THE NON-DEFAULTING MEMBER WOULD SUFFER IN SUCH EVENT AND, TNLIGHT OF
THE DIFFICULTY IN DETERMINING ACTUAL DAMAGES, REPRESENT A PRIOR AGREEMENT AMONG
THE MEMBERS AS TO APPROPRIATE LIQUIDATED I 197590.08/OC 373745-00003Ipdo/agt 66
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc067.jpg]
DAMAGES. EACH MEMBER ALSO AGREES THAT THE REMEDIES SET FORTH ABOVE ARE NOT
INTENDED AS A FORFEITURE OR PENALTY UISW)ERDELAWARE OR ANY OTHER APPLICABLE
STATE LAW. EACH MEMBER FURTHER COVENANTS NOT TO CONTEST THE VALIDITY OF THE
REMEDIES SET FORTH ABOVE AS A PENALTY, FORFEITURE OR OTHERWISE IN ANY COURT OF
LAW (ANI)/OR TNANY ARBITRATION OR MEDIATION). 13.23 Force Majeure The time
period for each Member to perform any obligation under this Agreement shall be
extended for the time period such Member (the “Obligated Member”) is unable to
perform such obligation as a result of any Force Majeure Delay. The term “Force
Majeure Delay” means any delay as a result of war, national emergency, strikes
(other than strikes or labor disturbances limited in scope to primarily the
employees of the Obligated Member or any Affiliate thereof), riot or civil
unrest, utility failure, acts of God (excluding inclement weather) or other
events totally outside the control of the Obligated Member or any Affiliate
thereof. Notwithstanding the foregoing, no Force Majeure Delay shall be deemed
to exist as a result of (i) the Obligated Member’slack of funds (other than a
temporary lack of funds resulting from any event totally outside the control of
the Obligated Member described in the preceding sentence), or (ii) any delay
solely caused by any act or omission of the Obligated Member or any Affiliate
thereof, and in any event, the length of any Force Majeure Delay shall be
reduced by (A) the time period that elapses after the tenth Business Day
following the initial cause of the delay through the date the Obligated Member
notifies the other Member in writing of the delay and the reason for the delay
(if the Obligated Member has previously failed to provide such notice to the
other Member on or before the tenth Business Day following the initial cause of
the delay), or (B) the length of any delay caused by the Obligated
Member’sfailure to promptly exercise and continue to exercise reasonable
commercial efforts to remove or overcome such delay. All other delays from acts
or events are explicitly excluded from Force Majeure Delays and shall not extend
the time period for any Member to perform any of its obligations under this
Agreement. ARTICLE XIV DEFINITIONS 14.01 Accountant’sNotice The term
“Accountant’s Notice” is defined in Section 7.03. 14.02 Accounting Firm The term
“Accounting Firm” means Ernst & Young or such other accounting firm as selected
by the Executive Committee. 14.03 Actual Knowledge of Majestic The term “Actual
Knowledge of Majestic” is defined in Section 9.02. I 197590.08/OC
373745-00003/pdo/agt —67— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc068.jpg]
14.04 Actual Knowledge of Telon The tenu “Actual Knowledge of Tejon” is defined
in Section 9.01. 14.05 Additional Contribution Date The term “Additional
Contribution Date” is defined in Section 3.02. 14.06 Adjusted Accountant’sNotice
The term “Adjusted Accountant’s Notice” is defined in Section 7.05. 14.07
Adjusted Capital Account The term “Adjusted Capital Account” means, with respect
to each Member as of the end of each Fiscal Year of the Company, such
Member’sCapital Account (i) reduced by any anticipated allocations, adjustments
and distributions described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4)-(6), and (ii) increased by the amount of any deficit in
such Member’sCapital Account that such Member is deemed obligated to restore
pursuant to the penultimate sentences of Treasury Regulation Sections
1.704-2(g)(1) and 1.704-2(i)(5) or under Section 1.704-1(b)(2)(ii)(c) of the
Treasury Regulations at the end of such Fiscal Year. 14.08 Adjusted Price
Determination Notice The tenri “Adjusted Price Determination Notice” is defined
in Section 8.05. 14.09 Administrative Member The term “Administrative Member” is
defined in Section 2.03. 14.10 Affiliate The term “Affiliate” means any Person
which, directly or indirectly through one (1) or more intermediaries, controls
or is controlled by or is under common control with another Person. The term
“control” as used herein (including the terms “controlling,” “controlled by,”
and “under common control with”) means the possession, direct or indirect, of
the power to (i) vote more than fifty percent (50%) of the outstanding voting
securities of such Person, or (ii) otherwise direct management policies of such
Person by contract or otherwise. 14.11 Affiliate Agreements The term “Affiliate
Agreements” is defined in Section 2.15. 14.12 Affiliated Member The term
“Affiliated Member” is defined in Section 2.15. I 19759008/OC
373745-00003Ipdo/agt 68 4848-9620-389216



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc069.jpg]
14.13 Affiliated Parties The term “Affiliated Parties is defined in Section
9.05. 14.14 Agreed Value The term “Agreed Value” is defined in Section 3.01(b).
14.15 Agreement The term “Agreement” means this Limited Liability Company
Agreement of TRC-MRC 3, LLC. 14.16 Applicable ABP Date The term “Applicable ABP
Date” is defined in Section 2.07. 14.17 Applicable Construction Costs The term
“Applicable Construction Costs” is defined in Section 2.10. 14.18 Appraised
Value The tenn “Appraised Value” is defined in Section 7.03(a). 14.19 Approved
Business Plan The term “Approved Business Plan” is defined in Section 2.07.
14.20 Arbitration Notice The term “Arbitration Notice” is defined in Section
13.18(a). 14.21 Bad Acts The term “Bad Acts” is defined in Section 10.02(a).
14.22 Book Basis The term “Book Basis” means, with respect to any asset of the
Company, the Gross Asset Value (as determined under this Agreement). The Book
Basis of all assets of the Company shall be adjusted thereafter by depreciation
as provided in Treasury Regulation Section 1.704- 1(b)(2)(iv)(g) and any other
adjustment to the basis of such assets other than depreciation or amortization.
I 197590.08/OC 373745-00003/pdo/agt —69- 4848-9620-3892,16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc070.jpg]
14.23 Business Day The term “Business Day” means any day other than Saturday,
Sunday, or other day on which commercial banks in California are authorized or
required to close under the laws of such state or the United States. 14.24
Business Plan Period The term “Business Plan Period” means the twelve (12)-month
period ending December 31 of each year; provided that the initial Business Plan
Period shall be the period beginning on the Initial Contribution Date and ending
on the estimated Project Stabilization Date; and the second Business Plan Period
shall be the period beginning on the day after the Project Stabilization Date
and ending on the subsequent December 31. 14.25 California Act The term
“California Act” means the California Revised Uniform Limited Liability Company
Act as set forth in Title 2.6, Chapter 1 et çq. of the California Corporations
Code, as hereafter amended from time to time. 14.26 Cap Balance Return The term
“Cap Balance Return” means, with respect to each Member, a cumulative amount
calculated like interest at the rate of five percent (5%) per annum, compounded
monthly, and accrued commencing from and after the Substantial Completion Date
on the excess, if any, of (i) the balance standing in such Member’sUnreturned
Contribution Account, minus (ii) the balance standing in the other
Member’sUnreturned Contribution Account (both determined as of the date the Cap
Balance Return is being calculated), to the extent such difference is a positive
number. For financial and income tax reporting purposes, neither accrual nor
payment of the Cap Balance Return shall be an expense of the Company nor be
treated as a guaranteed payment under Section 707(c) of the Code. 14.27 Capital
Account The term “Capital Account” means with respect to each Member, the amount
of money contributed by such Member to the capital of the Company, increased by
the aggregate fair market value at the time of contribution (as determined by
the Executive Committee) of all property contributed by such Member to the
capital of the Company (net of liabilities secured by such contributed property
that the Company is considered to assume or take subject to under Section 752 of
the Code), the aggregate amount of all Net Profits allocated to such Member, and
any and all items of gross income and gain specially allocated to such Member
pursuant to Sections 4.03 and 4.04, and decreased by the amount of money
distributed to such Member by the Company (exclusive of any guaranteed payment
within the meaning of Section 707(c) of the Code paid to such Member), the
aggregate fair market value at the time of distribution (as determined by the
Executive Committee) of all property distributed to such Member by the Company
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Section 752 of the Code), the
amount of any Net Losses allocated to such Member, and any and all losses and
deductions, including, without limitation, I 197590.08/OC 373745-00003/pdo/agt
-70- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc071.jpg]
any and all partnership andlor partner “nonrecourse deductions” specially
allocated to such Member pursuant to Sections 4.03 and 4.04. The foregoing
Capital Account definition and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Treasury
Regulation Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with such Regulations. 14.28 Capital Call Notice The term
“Capital Call Notice” is defined in Section 3.02. 14.29 Cash Flow The term “Cash
Flow” means the excess, if any, of all cash receipts of the Company as of any
applicable determination date in excess of the sum of (i) all cash disbursements
(inclusive of any guaranteed payment within the meaning of Section 707(c) of the
Code paid to any Member and any reimbursements made to any Member, but exclusive
of distributions to the Members in their capacities as such) of the Company
prior to that date, and (ii) any reserve, reasonably determined by
Administrative Member, for anticipated cash disbursements, including debt
service, that will have to be made before additional cash receipts from third
parties will provide the funds therefor. 14.30 Certificates The term
“Certificates” is defined in Section 3.03(a). 14.31 Code The term “Code” means
the Internal Revenue Code of 1986, as heretofore and hereafler amended from time
to time (andlor any corresponding provision of any superseding revenue law).
14.32 Commerce The term “Commerce” is defined in Section 2.04(g). 14.33 Company
The term “Company” means the limited liability company created pursuant to this
Agreement and the filing of the Certificate of Formation for the Company with
the Office of the Delaware Secretary of State in accordance with the provisions
of the Delaware Act. 14.34 Competing Member The term “Competing Member” is
defined in Section 10.05(a). 14.35 Construction Contract The tenn “Construction
Contract” is defmed in Section 2.10. 1197590.0810C 373745-00003/pdo/agt —71—
4848-9620-3 892 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc072.jpg]
14.36 Construction Loan The term “Construction Loan’ is defmed in Section 3.04.
14.37 Consultants The term “Consultants” is defined in Section 2.11. 14.38
Contributing Member The term “Contributing Member” is defined in Section 3.03.
14.39 Contributing Party The term “Contributing Party” is defined in Section
3.05. 14.40 Contribution Agreement The term “Contribution Agreement” is defined
in Section 2.07. 14.41 Covered Persons The term “Covered Persons” is defined in
Section 10.02(a). 14.42 Default Events The term “Default Events” is defined in
Section 7.01. 14.43 Default Loan The term “Default Loan” is defined in Section
3.03(a). 14.44 Default Notice The tenn “Default Notice” is defined in Section
7.02. 14.45 Defaulting Member The term “Defaulting Member” is defined in Section
7.01. 14.46 Defaulting Member’sPurchase Price The term “Defaulting Member’s
Purchase Price” is defined in Section 7.03. 14.47 Delaware Act The term
“Delaware Act” means the Delaware Limited Liability Company Act (6 Del. C. §
18-101, et q.), as hereafter amended from time to time. I 197590.08/OC
373745-00003/pdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc073.jpg]
14.48 Delinquent Contribution The term “Delinquent Contribution” is defined in
Section 3.03. 14.49 Deposit The term “Deposit” is defined in Section 8.04. 14.50
Design-Builder The term “Design-Builder” is defined in Section 2.10. 14.51
Development Budget The term “Development Budget” is defined in Section 2.08.
14.52 Development Fee The term “Development Fee” is defined in Section 2.11.
14.53 Development Plan The term “Development Plan” is defined in Section 2.08.
14.54 Dilution Percentage The term “Dilution Percentage” is defined in Section
3.03(b). 14.55 Effective Date The term “Effective Date” is defined in the
Preamble. 14.56 Electing Member The term “Electing Member” is defined in Section
8.01. 14.57 Election Notice The term “Election Notice” is defined in Section
8.01. 14.58 Enforceability Exceptions The term “Enforceability Exceptions” is
defined in Section 9.01(c). 14.59 Equalization Condition The term “Equalization
Condition” is defined in Section 3.02(a). 1197590.08/OC 373745-00003/pdo/agt
-73- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc074.jpg]
14.60 Executive Committee The term ‘Executive Committee” is defined in Section
2.01(a). 14.61 FAA The term “FAA” is defined in Section 13.18(a). 14.62 Fiscal
Year The term “Fiscal Year” means the twelve (12)-month period ending December
31 of each year; provided that the initial Fiscal Year shall be the period
beginning on the Effective Date and ending on December 31, 2018, and the last
Fiscal Year shall be the period beginning on January 1 of the calendar year in
which the final liquidation and termination of the Company is completed and
ending on the date such final liquidation and termination is completed. To the
extent any computation or other provision hereof provides for an action to be
taken on a Fiscal Year basis, an appropriate proration or other adjustment shall
be made in respect of the initial and final Fiscal Years to reflect that such
periods are less than full calendar year periods. 14.63 Force Majeure Delay The
term “Force Majeure Delay” is defined in Section 13.23. 14.64 Gross Asset Value
The term “Gross Asset Value” means, in respect to any asset of the Company, the
asset’s adjusted tax basis for federal income tax purposes; provided, however,
that (i) the Gross Asset Value of any asset contributed or deemed contributed by
a Member to the Company or distributed to a Member by the Company shall be the
gross fair market value of such asset (without taking into account Section
7701(g) of the Code), as determined by the Executive Committee; and (ii) the
Gross Asset Values of all Company assets may be adjusted, by the Executive
Committee, to equal their respective gross fair market values (taking into
account Section 7701(g) of the Code), as reasonably determined by the Executive
Committee, as of (A) the date of the acquisition of an additional interest in
the Company by any new or existing member in exchange for more than a de minimis
contribution to the capital of the Company, or (B) upon the Liquidation of the
Company or the distribution by the Company to a retiring or continuing member of
more than a de minimis amount of money or other Company property in reduction of
such Member’s Interest. Any adjustments made to the Gross Asset Value of Company
assets pursuant to the foregoing provisions shall be reflected in the Members’
Capital Account balances in the manner set forth in Treasury Regulation Sections
1.704-1(b) and 1.704-2. 14.65 Guarantor(s) The terms “Guarantor” and
“Guarantors” are defined in Section 3.05. 1197590.08/OC 373745-00003/pdo/agt
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc075.jpg]
14.66 Hypothetical Distribution The term “Hypothetical Distribution” means, with
respect to each Member and any Fiscal Year, the amount that would be received by
such Member (or, in certain cases, reduced as appropriate by the amount such
Member would be obligated to pay) if all Company assets were sold for cash equal
to their Book Basis, all Company liabilities were satisfied to the extent
required by their terms (limited, with respect to each nonrecourse liability to
the Book Basis of the assets securing each such liability), and the net assets
of the Company were distributed in full to the Members pursuant to Section 5.01.
14.67 Impasse Event The term “Impasse Event” is defined in Section 2.02(k).
14.68 Improvements The term “Improvements” is defined in Section 1.03. 14.69
Initial Contribution Date The term “Initial Contribution Date” is defined in
Section 3.01(b). 14.70 Interest The term “Interest’ means with respect to each
Member, all of such Member’sright, title and interest in and to the Net Profits,
Net Losses, Cash Flow, distributions and capital of the Company, and any and all
other interests therein in accordance with the provisions of this Agreement and
the Delaware Act. 14.71 JAIMS The term “JAMS” is defined in Section 13.18(b).
14.72 Just Cause Event The term “Just Cause Event” is defined in Section
2.16(c). 14.73 Lender(s) The terms “Lender’ and “Lenders” are defined in Section
3.04. 14.74 Liquidation The term “Liquidation” means, (i) with respect to the
Company the earlier of the date upon which the Company is terminated under
Section 708(b)(1) of the Code or the date upon which the Company ceases to be a
going concern (even though it may continue in existence for the purpose of
winding up its affairs, paying its debts and distributing any remaining balance
to its Members), and (ii) with respect to a Member wherein the Company is not in
Liquidation, I197590.08/OC 373745-00003/pdo/agt -75- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc076.jpg]
means the liquidation of a Member’sinterest in the Company under Treasury
Regulation Section 1.761-1(d). 14.75 Loans The term “Loans” is defined in
Section 3.04. 14.76 Lockout Date The term “Lockout Date” is defined in Section
8.01. 14.77 Losses The term “Losses” is defined in Section 3.05. 14.78 jyçj The
term “Lyda” is defined in Section 2.01(b). 14.79 Majestic The term “Majestic” is
defined in the Preamble. 14.80 Majestic Group The term “Majestic Group” is
defined in the Section 6.02(e). 14.81 Major Decisions The term “Major Decisions”
is defined in Section 2.04. 14.82 Marketing Plan The term “Marketing Plan” is
defined in Section 2.13. 14.83 Master Developer Work The term “Master Developer
Work” is defined in Section 2.12. 14.84 Member(s) The term “Members” means Tejon
and Majestic, collectively; the term “Member” means either one (1) of the
Members. 14.85 MRC The term “MRC” is defined in Section 6.02(c). 1197590.08/OC
373745-00003/pdo/agt -76- 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc077.jpg]
14.86 Net Profits and Net Losses The terms “Net Profits” and “Net Losses” mean,
for each Fiscal Year or other period, an amount equal to the Company’staxable
income or loss, as the case may be, for such year or period, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss and deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss);
provided, however, for purposes of computing such taxable income or loss, (i)
such taxable income or loss shall be adjusted by any and all adjustments
required to be made in order to maintain Capital Account balances in compliance
with Treasury Regulation Sections 1.704-1(b),and (ii) any and all items of gross
income, gain, loss andlor deductions, including, without limitation, any and all
partnership and/or partner “nonrecourse deductions” specially allocated to any
Member pursuant to Sections 4.03 and 4.04 shall not be taken into account in
calculating such taxable income or loss. 14.87 Non-Competing Member The term
“Non-Competing Member” is defined in Section 10.05(a). 14.88 Non-Contributing
Member The term “Non-Contributing Member” is defined in Section 3.03. 14.89
Non-Contributing Party The tenn “Non-Contributing Party” is defined in Section
3.05. 14.90 Non-Defaulting Member The term “Non-Defaulting Member” is defined in
Section 7.01. 14.91 Non-Electing Member The term “Non-Electing Member” is
defined in Section 8.01. 14.92 Nonrecourse Documents The term “Nonrecourse
Documents” is defined in Section 3.05. 14.93 Nonrecourse Parties The term
“Nonrecourse Parties” is defined in Section 10.03. 14.94 Obligated Member The
term “Obligated Member” is defined in Section 13.23. 14.95 OFAC The term “OFAC”
is defined in Section 9.01(h). 119759008/ac 373745-00003/pdo/agt —77—
4848-9620-389216



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc078.jpg]
14.96 Officers The term “Officers” is defined in Section 2.17(a). 14.97
Operating Budget The term “Operating Budget” is defined in Section 2.09. 14.98
Partially Adjusted Capital Account The term “Partially Adjusted Capital Account”
means, with respect to each Member and taxable year, the Capital Account of such
Member at the beginning of such taxable year, adjusted as set forth in the
definition of “CapitalAccount” for all contributions and distributions during
such year and all special allocations pursuant to Sections 4.03 and 4.04, but
before giving effect to any allocation to Net Profits or Net Losses for such
taxable year pursuant to Section 4.01 or 4.02. 14.99 Percentage Interest The
term “Percentage Interest” means, with respect to each Member, the percentage
set forth opposite such Member’sname on Exhibit “A”attached hereto under the
column labeled “Percentage Interest,” subject to any adjustment pursuant to
Section 3.03(b). 14.100 Permanent Loan The term “Permanent Loan” is defined in
Section 3.04. 14.101 Permitted Transferees The term “Permitted Transferees” is
defined in Section 6.02. 14.102 Person The term “Person” means a natural person,
partnership (whether general or limited), limited liability company, trust,
estate, association, corporation, custodian, nominee, or any other individual or
entity, in its own or any representative capacity. 14.103 Pre-Development Budget
The term “Pre-Development Budget” is defined in Section 2.06. 14.104 Price
Determination Notice The term “Price Determination Notice” is defined in Section
8.02. 14.105 Pro Rata Share The term “Pro Rata Share” is defined in Section
3.05. 1197590.0810C 373745-00003/pdo/agt 78 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc079.jpg]
14.106 Prohibited Transfer The term “Prohibited Transfer” is defmed in Section
10.02(a). 14.107 Project The tenn “Project” is defined in Section 1.03. 14.108
Project Stabilization Date The term “Project Stabilization Date” means the first
date that the Company has under lease and occupancy by tenants at least
ninety-five percent (95%) of the space available for lease in the Project.
14.109 Property The term “Property” is defined in Section 1.03. 14.110 Property
Management Fee The term “Property Management Fee” is defined in Section 2.14.
14.111 Property Material & Rights The term “Property Material & Rights” is
defined in Section 12.03. 14.112 Purchase Notice The term “Purchase Notice” is
defined in Section 8.03. 14.113 Purchase Price The term “Purchase Price” is
defined in Section 8.02. 14.114 Quorum The term “Quorum” is defined in Section
2.02(a). 14.115 Real Estate Assets The tenri “Real Estate Assets” is defined in
the Section 6.02(d). 14.116 Recourse Documents The term “Recourse Documents” is
defined in Section 3.05. 14.117 Regulatory Allocations The term “Regulatory
Allocations” is defined in Section 4.04. 1197590.08/CC 373745-00003/pdo/agl —79—
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc080.jpg]
temporary therefrom acknowledges intended 4848-9620-3 373745-00003/pd 1
197590.0810C The The 14.118 The 14.119 The 14.120 The 14.12 The 14.122 The
14.123 The 14.124 The 14.125 14.126 The The 14.127 14.128 892.16 use. all term
oIagt term terms certificate term term term term term term term term 1 tenant
that Removal Rentfro Representative(s) Response Roski Roski “Rentfro” Rules
“Response Securities “Roski” Shortfall “Roski Stated “Rules” Removal Substantial
“Securities “Shortfall” “Stated “Substantial ‘Representative’ the improvements),
of Family Project Value Family” occupancy Notice is is Value” Period Acts
Notice’ is defined defined Period” Completion Acts” is defined and Completion
defined is is its is is in (or defined in and defined is pursuant in defmed
defined construction Section Section defined its in Section “Representatives”
Date Section equivalent) in in Date” in in to 6.02(c). Section Section 13.18(c).
in 2.0 80 Section Section which Section 3.02. means is 1(b). complete for
6.02(c). 8.01. the 9.04(a)(i). 2.16(c). the 2.05. the local are occupancy date
and defined governing that available Kern in of Section the authority County for
Project occupancy 2.0 issues generally 1(b). (excepting a for its



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc081.jpg]
14.129 Target Capital Account The term ‘Target Capital Account” means, with
respect to each Member and any taxable year, an amount (which may be either a
positive or a deficit balance) equal to the Hypothetical Distribution such
Member would receive (or, in certain cases, reduced as appropriate by the amount
such Member would be required to pay), minus the Member’sshare of Company
minimum gain determined pursuant to Treasury Regulation Section 1.704-2(g), and
minus the Member’sshare of partner minimum gain determined in accordance with
Treasury Regulation Section 1.704-2(i)(5), all computed immediately prior to the
hypothetical sale described in the definition of “Hypothetical Distribution.”
14.130 Tejon The term “Tejon” is defined in the Preamble. 14.131 Teion Group The
term ‘Tejon Group” is defined in the Section 6.02(d). 14.132 Transfer The term
“Transfer” is defmed in Section 6.01. 14.133 Treasury Regulation The term
‘Treasury Regulation” means any proposed, temporary andlor final federal income
tax regulation promulgated by the United States Department of the Treasury as
heretofore and hereafter amended from time to time (andlor any corresponding
provisions of any superseding revenue law and/or regulation). 14.134 Unreturned
Contribution Account The term “Unreturned Contribution Account” means a separate
account to be maintained by the Company for each Member that will be credited by
the Agreed Value of the Property (in the case of Tejon), the agreed value of any
other property contributed by such Member, and the amount of money contributed
(or deemed contributed) by such Member to the capital of the Company and
credited to such account pursuant to Sections 3.01(a), 3.01(b), 3.02, 3.03(a) or
3.03(b), and decreased by the amount of money distributed (or deemed
distributed) by the Company to such Member pursuant to Sections 3.03(b), 5.01(b)
or 5.01(c), and the fair market value at the time of distribution (as determined
by the Executive Committee) of any property distributed to such Member by the
Company (net of any liabilities secured by such distributed property that such
Member is considered to assume or take subject to under Section 752 of the Code)
pursuant to Sections 5.01(b) or 5.01(c). [SIGNATURES ON NEXT PAGE] 1197590.08/DC
373745-00003/pdo/agt 81 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc082.jpg]
TNWITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written. Tej on’ TEJON INDUSTRIAL CORP., a
California corporation By By: Name: H. H7Fj- Its: V LJTI “Iajestic” MAJESTIC
TEJON III, LLC, a Delaware limited liability company By: Majestic Realty Co., a
California corporation Its: Manager By: Name: EDWARO P ROSKI, JR. Its: President
and Chairman of the Board By: Name: Its: 1197590.08/OC 373745-00003/pdo/agt -82-
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc083.jpg]
EXHIBIT “A” NAMES, ADDRESSES, PERCENTAGE INTERESTS AND INITIAL CASH
CONTRIBUTIONS OF THE MEMBERS Percentage Initial Cash Member Interest
Contribution Tejon Industrial Corp. 50.0% $100,000’ P.O. Box 1000 Lebec, CA
93243 Attn.: Allen Lyda and Joe Rentfro Majestic Tejon III, LLC 50.0% $100,000
13191 Crossroads Parkway North, 6th Floor City of Industry, CA 91746-3497 Attn.:
Edward P. Roski, Jr. and Brett A. Tremaine Totals 100.0% $200,000 Tejon is also
required to contribute the Property to the Company at the Agreed Value in
accordance with Section 3.01(b). EX.I-IIBIT A I 197590.08/OC
373745-00003/pdojagl —1— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc084.jpg]
EXHIBIT “B” LEGAL DESCRIPTION OF THE PROPERTY [To Be Provided] EXI-IIBIT“B
1197590.08/OC 373745-00003/pdo/agt —1— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc085.jpg]
EXBIBIT “A” LEGAL DESCRIPTION ALL THAT PORTION OF PARCEL MAP NO. 10915-”E”,
FILED FOR RECORD AUGUST 10, 2016 IN PARCEL MAP BOOK 60, PAGES 119 THROUGH 124
(INCLUSIVE), IN THE OFFICE OF THE KERN COUNTY RECORDER; ALSO BEINGA PORTION OF
SECTION31, TOWNSHIP 11NORTH, RANGE 19 WEST, S.B.M., COUNTY OF KERN, STATE OF
CALIFORNIA. BEING MORE PARTICULARLYDESCRIBED AS FOLLOWS: BEGINNiNG AT A POINT ON
THE WESTERLY LINE OF SAID PARCEL MAP NO. 10915- “B”, FROM WHICH POINT THE
NORTHWEST CORNER THEREOF BEARS NORTH 14°29’54” WEST 1891.08FEET, THENCE SOUTH
14°29‘54” WEST, ALONG SAID WESTERLY LINE, 985.15 FEET, THENCE SOUTH
82°58’20”EAST, 1565.93FEET TO A POINT ONTHE EASTERLY LINEOF SAID PARCEL MAP,
THENCE NORTH 4°07’28” WEST, ALONG SAID EASTERLY LINE, 934.07 FEET, THENCENORTH
82°58’20”WEST, 1746.75FEET TO THE POINT OF BEGINNING. CONTAINING34.85 ACRES,
MORE OR LESS MCiNTOSH 661-8344814• 661-834-0972 2001WheelanCourt•
Bakersfield,CA93309



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc086.jpg]
EXHIBIT “C” PRE-DEVELOPMENT BUDGET [To Be Provided] EXHIBIT “C” 1197590.08/OC
373745-00003/pdo/agt 4848-9620-3892 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc087.jpg]
Exhibit “C” Pre-Developrnent Budget Cost Estimate Note Architecture & Structural
$ 250,000 Commerce Construction Civil Engineering $ 195,000 McIntosh &
Associates Mechanical Design $ 10,500 Consultant Estimate Electrical Design $
22,500 Consultant Estimate Plumbing Design $ 8,500 Consultant Estimate Fire
Design $ 19,500 Consultant Estimate Landscape Architecture $ 13,500 Consultant
Estimate Geoteclmical Report $ 10,000 Update to Soils Report Environmental $
5,000 Update to Phase I Plan Check Deposit Fees $ 60,000 Estimated Deposit Title
Policy $ 5,500 Estimated Budget Contingency $ 15,000 2.5% of costs
Pre-Development Totals $ 615,000



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc088.jpg]
EXHIBIT “D” CONTRIBUTION AGREEMENT [To Be Provided] EXHIBIT ‘D I 197590.08/OC
373745-00003/pdo/agt —I— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc089.jpg]
_________________, CONTRIBUTION AGREEMENT AND JOINT ESCROW INSTRUCTIONS I.
SUMMARY AND DEFINITION OF BASIC TERMS THIS CONTRIBUTION AGREEMENT AND JOINT
ESCROW INSTRUCTIONS (this “Agreement”), dated as of the Effective Date set forth
in Section 1 of this Article I below, is made by and between TEJON INDUSTRIAL
CORP., a California corporation (Contributor), and TRC MRC 3, LLC, a Delaware
limited liability company (“Company”). The terms set forth below shall have the
meanings set forth below when used in this Agreement. Terms of Agreement (first
reference in this Agreement) Description 1. Effective Date 2019 (Preamble): 2.
Closing Date On or before the tenth “Business Day” following the (Section 2.2):
date that the “Executive Committee” approves the business plan for the first
“Business Plan Period” (as the foregoing terms are defined in the “Company
Agreement” (which is defined in Recital B below)) pursuant to Section 2.07 of
the Company Agreement. 3. Contributor’s Notice Address Tejon Industrial Corp.
(Section 10): P.O. Box 1000 4436 Lebec Road Lebec, California 93243 Attention:
Allen Lyda and Joe Rentfro Emails: a1ydatejonranch.com; jrentfro(2itejonranch.
corn 4. Company’s Notice Address TRC-MRC 3, LLC (Section 10): do Majestic Realty
Co. 13191 Crossroads Parkway North, 6th Floor City of Industry, California
91746-3497 Attn: Edward P. Roski, Jr. and Brett A. Trernaine Emails:
dhuntrnaiesticrealty.com; btrernaine(maj esticrealty. corn 5. Escrow Holder and
Escrow Chicago Title Company Holder’s Notice Address 4015 Coffee Road, Suite 100
(Sections 2.1 and 10): Bakersfield, California 93308 Attn: Maria Biernat Email:
biernat(ctt.com 1199685.03/OC 999903-14000/10-3 1-18/pdo/agt 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc090.jpg]
6. Title Company Chicago Title Company (Section 3.1.1): 7. Contributor’s
Representatives Allen Lyda and Joe Rentfro (Section 8.1.13): 8. Company’s
Representatives Brett Tremaine and Thomas Simmons (Section 9.1.7): II. RECITALS
A. Contributor is the owner of that certain real property consisting of
approximately thirty-three and 6OIlOOths(33.60) net acres (34.85 gross acres) of
vacant land located within the Tejon Ranch Commerce Center (the “Project”) in
the County of Kern, State of California, and described more particularly on
Exhibit “A” attached hereto (the “Land”). B. Concurrently with this Agreement,
Contributor (sometimes also referred to herein as “TRC Member”) and Majestic
Tejon III, LLC, a California limited liability company (“MRC Member”), as the
members, have entered into that certain Limited Liability Company Agreement of
TRC-MRC 3, LLC (the “Company Agreement”). C. In connection with the Company
Agreement, Contributor (in its capacity as a member of Company) desires to
contribute and convey to the capital of Company, and Company desires to accept
and acquire and assume from Contributor, all of Contributor’srights, title,
interests, duties and obligations in and to the following: i. Subject to the
last sentence of this Recital C, the Land and all of Contributor’s interest in
all rights, privileges, easements, rights-of-way and appurtenances benefiting
the Land including, without limitation, Contributor’s interest, if any, in all
air rights, easements, rights-of-way and other appurtenances used or connected
with the beneficial use or enjoyment of the Land (the Land and all such rights,
privileges, easements and appurtenances are sometimes collectively hereinafter
referred to as the “Real Property”); and ii. To the extent assignable, those
certain warranties, guaranties, licenses, permits, entitlements (subject to the
Builder Covenants), governmental approvals and certificates of occupancy and any
other intangible personal property described on Exhibit “B” attached hereto,
which benefit the Real Property (collectively, the “Intangible Personal
Property”). The Real Property and the Intangible Personal Property are sometimes
collectively hereinafter referred to as the “Property.” Notwithstanding the
foregoing, the “Property” shall not include any rights, privileges or
appurtenances retained by Contributor under the Easement (as defined in Recital
D below), the Builder Covenants (as defined in Recital B below), the Deed (as
defined in Section 4.1.2 below) or the General Assignment (as defined in Section
4.1.4 below). D. Upon the Closing (as defined in Section 2.2 below), Contributor
shall execute and cause the Easement Agreement, in the form attached hereto as
Exhibit “C” (the “Easement”), to be 1199685.03/OC 999903-14000/10-3 1-18/pdo/agl
2 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc091.jpg]
recorded in the Official Records of the County of Kern, State of California (the
‘Official Records”), which shall, among other things, provide for an easement
over a portion of the Real Property (as more particularly described in the
Easement) for the benefit of that certain other real property which is currently
owned by Contributor and located within the Project (as more particularly
described in the Easement). E. Upon the Closing, Contributor and Company shall
also execute and cause the Declaration of Building Covenants for Lot 8 of Parcel
Map 10915-E within Tejon Ranch Commerce Center-East, in the form attached hereto
as Exhibit “D” (the “Builder Covenants”), to be recorded in the Official
Records, with respect to Company’s future development of the Real Property in a
manner consistent with Contributor’s plans for the Project, as more particularly
described in the Builder Covenants. III. AGREEMENT NOW, THEREFORE, in
consideration of the Company Agreement and the covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Contributor and Company hereby agree as follows, and hereby
instruct Escrow Holder as follows: 1. Contribution of Property. Contributor
hereby agrees to contribute and convey to the capital of Company, and Company
hereby agrees to accept and acquire and assume from Contributor, the Property
upon the terms and conditions set forth in this Agreement. 2. Escrow. 2.1
Opening of Escrow. Company and Contributor shall promptly deliver a fully
executed copy of this Agreement to Escrow Holder. The date of Escrow Holder’s
receipt of this Agreement is referred to as the “Opening of Escrow.” Contributor
and Company shall execute and deliver to Escrow Holder any additional or
supplementary instructions as may be necessary or convenient to implement the
terms of this Agreement and close the transactions contemplated hereby (the
“Supplemental Instructions”), provided the Supplemental Instructions are
consistent with and merely supplement the escrow instructions set forth in this
Agreement (the “Agreement Instructions”) and shall not in any way modify, amend
or supersede the Agreement Instructions. The Supplemental Instructions, together
with the Agreement Instructions, as they may be amended from time to time by the
parties, shall collectively be referred to as the “Escrow Instructions.” The
parties hereto and Escrow Holder acknowledge and agree if there is any conflict
between any provision of the Supplemental Instructions and the Agreement
Instructions, then the Agreement Instructions shall prevail. 2.2 Close of
Escrow/Closing. For purposes of this Agreement, the “Close of Escrow” or the
“Closing” shall mean the date upon which the Deed is recorded in the Official
Records. The Close of Escrow shall occur on the Closing Date. 1199685.03/OC
999903-14000/10-3 1-18/pdo/agt 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc092.jpg]
3. Conditions Precedent to the Close of Escrow. 3.1 Conditions Precedent to
Company’s Obligations. The Close of Escrow and Company’s obligations with
respect to the transactions contemplated by this Agreement are subject to the
timely satisfaction or waiver of the following conditions: 3.1.1 Title Policy.
On or before the Closing, Title Company shall have committed to issue to Company
an ALTA extended coverage Owner’sPolicy of Title Insurance (the “Title Policy”)
with liability in an amount equal to Four Dollars ($4.00) per square foot of the
net usable area of the Land, reduced by the lien for property taxes not yet
payable and adjusted for any prorations or other items described in this
Agreement (the “Agreed Value”). The Agreed Value of the Land prior to any
adjustment for real property taxes not yet payable, prorations and credits
equals approximately Five Million Eight Hundred Fifty-Four Thousand Four Hundred
Sixty-Four Dollars ($5,854,464) (i.e., (Total Acreage of 33.60 acres x 43,560) x
$4.00 $5,854,464). The Title Policy shall show title to the Property vested in
Company, subject only to all matters set forth on Exhibit “E” attached hereto
(which shall include, without limitation, the Easement, the Grant Deed, the
Builder Covenants and the Notification and Acknowledgment (as defined in Section
4.1.7 below)) (collectively, the “Permitted Exceptions”), in the form of the
pro-forma with endorsements attached hereto as Exhibit “E.” Notwithstanding the
foregoing, if Company fails to provide an ALTA survey for the Property
acceptable to Title Company for purposes of issuing the Title Policy (at
Company’s sole cost and expense), then the Title Policy to be issued on the
Closing shall be an ALTA standard coverage Owner’s Policy of Title Insurance
which shall include a general survey exception. 3.1.2 Contributor’s Performance.
Contributor shall have timely performed all of the obligations required to be
performed by Contributor under this Agreement. 3.1.3 Accuracy of Representations
and Warranties. All representations and warranties made by Contributor to
Company in this Agreement shall be true and correct as of the Closing. 3.1.4 No
Material Adverse Change. No material adverse change, as determined by Company in
its reasonable discretion, shall have occurred with respect to any aspect,
feature or condition of or relating to the Property from and after the Effective
Date. 3.2 Failure of Conditions Precedent to Company’s Obligations. Company’s
obligations with respect to the transactions contemplated by this Agreement are
subject to the satisfaction of the conditions precedent to such obligations for
Company’s benefit set forth in Section 3.1 above. Company may unilaterally waive
any of Company’s conditions described in Section 3.1 above. Any such waiver
shall be effective only if the same is (i) in writing, (ii) signed by Company,
and (iii) delivered to Contributor on or before the date such condition is to be
satisfied. If any of Company’s conditions described in Section 3.1 above are not
satisfied or waived by Company (as set forth above) on or before the date such
condition is to be satisfied, then Company may terminate this Agreement. If
Company terminates this Agreement by written notice to Contributor because of
the failure of any of Company’s conditions described in Section 3.1 above, then
Contributor shall each pay all cancellation fees or charges related to this
Agreement, and the parties shall have no further rights or obligations to one
another under this Agreement (except to the extent any such rights or
obligations expressly survive the termination of this Agreement); provided,
however, that if the failure of any such condition precedent is due to a default
by Contributor under 1199685.03/CC 999903-14000/10-3 1-18/pdo/agt -4-
4848-4928-524 1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc093.jpg]
this Agreement, then Company shall be entitled to exercise the remedies for a
default by Contributor under this Agreement as provided in Section 12 below. 3.3
Conditions Precedent to Contributor’s Obligations. The Close of Escrow and
Contributor’s obligations with respect to the transactions contemplated by this
Agreement are subject to the timely satisfaction or waiver of the following
conditions: 3.3.1 Company’sPerformance. Company shall have timely performed all
of the obligations required by Company under this Agreement. 3.3.2 Accuracy of
Representations and Warranties. All representations and warranties made by
Company to Contributor in this Agreement shall be true and correct as of the
Closing. 3.4 Failure of Conditions Precedent to Contributor’s Obligations.
Contributor’s obligations with respect to the transactions contemplated by this
Agreement are subject to the satisfaction of the conditions precedent to such
obligations for Contributor’s benefit set forth in Section 3.3 above.
Contributor may unilaterally waive any of Contributor’s conditions described in
Section 3.3 above. Any such waiver shall be effective only if the same is (i) in
writing, (ii) signed by Contributor, and (iii) delivered to Company on or before
the date such condition is to be satisfied. If any of Contributor’s conditions
described in Section 3.3 above are not satisfied or waived by Contributor (as
set forth above) on or before the date such condition is to be satisfied, then
Contributor may terminate this Agreement. If Contributor terminates this
Agreement by written notice to Company because of the failure of any of
Contributor’s conditions described in Section 3.3 above, then Company and
Contributor shall each pay one-half (1/2) of any cancellation fees or charges
related to this Agreement, and the parties shall have no further rights or
obligations to one another under this Agreement (except to the extent any such
rights or obligations expressly survive the termination of this Agreement);
provided, however, that if the failure of any such condition precedent is due to
a default by Company under this Agreement, then Contributor shall be entitled to
exercise the remedies for a default by Company under this Agreement as provided
in Section 12 below. 4. Deliveries to Escrow Holder. 4.1 Contributor’s
Deliveries. Contributor hereby covenants and agrees to deliver or cause to be
delivered to Escrow Holder at least one (1) business day prior to the Closing
Date (or other date specified) the following instruments and documents: 4.1.1
Contributor Funds. All costs, expenses and prorations which are Contributor’s
responsibility under this Agreement; 4.1.2 Deed. A Grant Deed in the form
attached hereto as Exhibit “F” (the “Deed”), duly executed and acknowledged in
recordable form by Contributor, conveying Contributor’s interest in the Real
Property to Company; 4.1.3 Non-Foreign Certifications. A non-foreign certificate
in the form attached hereto as Exhibit “G”, duly executed by Contributor,
together with the then current form of California Form 593-C (collectively, the
“Tax Certificates”); 1199585.0310C 999903-14000/10-3 1-18/pdo/agt -5—
4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc094.jpg]
4.1.4 General Assignment. Two (2) counterpart originals of the General
Assignment in the form attached hereto as Exhibit “H” (the “General
Assignment”), pursuant to which Contributor shall contribute and assign to
Company all of Contributor’sright, title and interest in, under and to the
Intangible Personal Property, as more particularly set forth therein, duly
executed by Contributor; 4.1.5 Easement. Two (2) counterpart originals of the
Easement, duly executed and acknowledged in recordable form by Contributor;
4.1.6 Builder Covenants. Two (2) counterpart originals of the Builder Covenants,
duly executed and acknowledged in recordable form by Contributor; 4.1.7
Notification and Acknowledgment. Two (2) counterpart originals of the
Notification and Acknowledgment in the form attached hereto as Exhibit “I” (the
“Notification and Acknowledgment”), duly executed and acknowledged in recordable
form by Contributor; 4.1.8 Owner’s Affidavit. An owner’s affidavit in the form
reasonably required by Title Company and reasonably approved by Contributor to
issue the Title Policy in the form described in Section 3.1.1 above, duly
executed by Contributor, including, without limitation, incorporated or separate
statements andlor indemnities in the form reasonably approved by Contributor
necessary to obtain a non-imputation endorsement from Title Company; and 4.1.9
Proof of Authority. Such proof of Contributor’s authority and authorization to
enter into this Agreement and the transactions contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Contributor
to act for and bind Contributor, as may be reasonably required by Title Company.
4.2 Company’s Deliveries. Company hereby covenants and agrees to deliver or
cause to be delivered to Escrow Holder at least one (1) business day prior to
the Closing Date the following funds, instruments and documents: 4.2.1 Company
Funds. All costs, expenses and prorations which are Company’s responsibility
under this Agreement; 4.2.2 PCOR. A Preliminary Change of Ownership Report in
the then current form promulgated by the applicable jurisdiction (the “PCOR”),
duly executed by Company; 4.2.3 General Assignment. Two (2) counterpart
originals of the General Assignment, duly executed by Company; 4.2.4 Builder
Covenants. Two (2) counterpart originals of the Builder Covenants, duly executed
and acknowledged in recordable form by Company; 4.2.5 Notification and
Acknowledgment. Two (2) counterpart originals of the Notification and
Acknowledgment, duly executed and acknowledged in recordable form by Company;
and 4.2.6 Proof of Authority. Such proof of Company’s authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof I 199685.03/OC 999903-14000)10-3 1-18fpdolagl
4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc095.jpg]
of the power and authority of the individual(s) executing and/or delivering any
instruments, documents or certificates on behalf of Company to act for and bind
Company, as may be reasonably required by Title Company. 5. Deliveries Upon
Close of Escrow. Upon the Close of Escrow, Escrow Holder shall promptly
undertake all of the following: 5.1 Tax Filings. File the information return for
the sale of the Property required by Section 6045 of the Internal Revenue Code
of 1986, as amended, and the Income Tax Regulations thereunder; 5.2 Prorations.
Prorate all matters referenced in Section 6.2 below based upon the statement(s)
signed by the parties and delivered to Escrow Holder; 5.3 Recording. Cause the
Easement, the Deed, the Builder Covenants and the Notification and
Acknowledgment (in that order), and any other documents which the parties hereto
may direct, to be recorded in the Official Records in the order directed by the
parties (subject to the recording order set forth above), and cause the PCOR to
be filed with the appropriate office; 5.4 Company Funds. Disburse from funds
deposited by Company with Escrow Holder towards payment of all items and costs
chargeable to the account of Company pursuant hereto in payment of such items
and costs and disburse the balance of such funds, if any, to Company; 5.5
Documents to Contributor. Deliver to Contributor one (1) fully-executed original
of the General Assignment; 5.6 Documents to Company. Deliver to Company one (1)
fully-executed original of the General Assignment; 5.7 Title Policy. Direct
Title Company to issue the Title Policy to Company; and 5.8 Contributor Funds.
Disburse from funds deposited by Contributor with Escrow Holder towards payment
of all items and costs chargeable to the account of Contributor pursuant hereto
in payment of such items and costs and disburse the balance of such funds, if
any, to Contributor. 6. Costs and Expenses: Prorations. 6.1 Costs and Expenses.
Company shall pay through escrow (i) the cost of the Title Policy premium and
any title endorsements requested by Company, (ii) all documentary transfer taxes
assessed by the city and/or county in which the Real Property is located, (iii)
the Escrow Holder’s fee, and (iv) the recording charges for the recording of the
Deed and any other documents, which are requested to be recorded by Company.
Contributor shall pay all costs associated with paying off any existing
financing on the Property and any delinquent real property taxes. In addition,
Company shall pay all legal and professional fees and costs of attorneys and
other consultants and agents retained by Company, subject to Sections 14.5 and
15 below. Contributor shall pay all legal and professional fees and costs of
attorneys and other consultants and agents retained by Contributor, subject to
Sections 14.5 and 15below. Nothing contained herein shall be deemed to alter or
otherwise I 199685.03/OC 999903-14000/10-3 1-18/pdo/agt -7— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc096.jpg]
modify the obligations of TRC Member and MRC Member to pay their respective
attorneys’fees and costs in accordance with the terms of the Company Agreement.
6.2 Prorations. The following prorations between Contributor and Company shall
be made by Escrow Holder computed as of the Close of Escrow: 6.2.1 Prorations.
Real property taxes and assessments, general and special including, without
limitation, any assessments for the CFD (as defined in Section 7.1.6 below), on
the Real Property shall be prorated on the basis that Contributor is responsible
for (i) all such taxes for the calendar years occurring prior to the Current Tax
Period (as defined below), and (ii) that portion of such taxes for the Current
Tax Period determined on the basis of the number of days which have elapsed from
the first day of the Current Tax Period through the Close of Escrow, inclusive,
whether or not the same shall be payable prior to the Close of Escrow. The
phrase “Current Tax Period” refers to the tax fiscal year in which the Close of
Escrow occurs. If as of the Close of Escrow the actual tax bills for the year or
years in question are not available and the amount of taxes to be prorated as
aforesaid cannot be ascertained, then the rates and assessed valuation of the
previous year, with known changes (including any known changes under the CFD
assessments for the Current Tax Period), shall be used, and when the actual
amount of taxes and assessments for the year or years in question shall be
determinable, then such taxes and assessments will be re-prorated (up or down)
between the parties to reflect the actual amount of such taxes and assessments.
Contributor shall notify Company of the amount of the adjustment, if any,
supporting same with copies of the final tax bill, with payment due Contributor
or Company, as the case may be, not later than thirty (30) days following such
notice. If the Real Property is not a separate tax parcel, then the real
property taxes and assessments allocated to the Real Property shall be based on
the gross square footage of the Real Property as compared to the gross square
footage of the tax parcel(s) in which the Real Property is located.
Notwithstanding anything to the contrary in this Agreement, Company hereby
acknowledges and agrees that Company shall be solely responsible for any and all
special taxes pursuant to the CFD, resulting from the Real Property being
classified as “Developed Property” following the issuance of a permit for the
development of the Real Property, excluding that portion of such taxes that
commence to accrue prior to the Close of Escrow, which shall be the sole
obligation of Contributor. All other costs and expenses for any utilities
provided to the Real Property accruing on or before the Close of Escrow shall be
borne by Contributor. 6.2.2 Final Adjustment. If any prorations, apportionments
or computations made under this Section 6.2 shall require final adjustment, then
the parties shall make the appropriate adjustments promptly when accurate
information becomes available and either party hereto shall be entitled to an
adjustment to correct the same. Any corrected adjustment or proration shall be
paid in cash to the party entitled thereto. 6.3 Survival. The provisions of this
Section 6 shall survive the Closing. 7. AS-IS Contribution. 7.1 Company’s
Acknowledgment. Company acknowledges that the provisions of this Section 7 have
been required by Contributor as a material inducement to enter into the
contemplated transactions, and the intent and effect of such provisions have
been explained to Company (and MRC Member) and have been understood and agreed
to by Company (and MRC Member). As a material inducement to Contributor to enter
into this Agreement and to contribute the Property to Company, Company hereby
acknowledges and agrees that: 1199685.0310C 999903-14000/10-3 1-18/pdo/agt
4848-4928-524 1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc097.jpg]
7.1.1 Contributor’s Environmental Inquiry. Contributor has delivered to Company
the environmental reports described in Exhibit “J” attached hereto
(collectively, the “Environmental Reports”). If any of the Environmental Reports
are updated, supplemented, or corrected prior to the Close of Escrow
(collectively, “Updates”), then Contributor shall promptly provide Company with
copies of such Updates. For purposes of California Health and Safety Code
Section 25359.7, Contributor has acted reasonably in relying solely upon the
Environmental Reports and the delivery of such reports constitutes written
notice to Company under such code section. 7.1.2 Natural Hazard Disclosure
Requirement Compliance. Prior to the Closing, Contributor may be required to
disclose if the Property lies within the following natural hazard areas or
zones: (i) a special flood hazard area designated by the Federal Emergency
Management Agency (California Civil Code Section 1102.17); (ii) an area of
potential flooding (California Government Code Section 8589.4); (iii) a very
high fire hazard severity zone (California Government Code Section 51183.5);
(iv) a wildland area that may contain substantial forest fire risks and hazards
(California Public Resources Code Section 4136); (v) an earthquake fault zone
(California Public Resources Code Section 2621.9); or (vi) a seismic hazard zone
(California Public Resources Code Section 2694). Company has been informed by
Contributor that Contributor has engaged the services of Disclosure Source (the
“Natural Hazard Expert”) with respect to the Property to examine the maps and
other information specifically made available to the public by government
agencies for the purpose of enabling Contributor to fulfill its disclosure
obligations, if and to the extent such obligations exist, with respect to the
natural hazards referred to in California Civil Code Section 1103 and to report
the result of its examination to Company and Contributor in writing. The written
report prepared by the Natural Hazard Expert regarding the results of its
examination fully and completely discharges Contributor from its disclosure
obligations referred to in this Section 7.1.2, if and to the extent such
obligations exist, and, for the purpose of this Agreement, the provisions of
California Civil Code Section 1103.4 regarding the non-liability of Contributor
for errors or omissions not within its personal knowledge shall be deemed to
apply and the Natural Hazard Expert shall be deemed to be an expert, dealing
with matters within the scope of its expertise with respect to the examination
and written report regarding the natural hazards referred to above. In no event
shall Contributor have any responsibility for matters not actually known to
Contributor or of which Contributor should have known. 7.1.3 Condition of
Property. (a) Company acknowledges and agrees that Company’selection to acquire
the Property shall be based solely upon Company’sinspection and investigation of
the Property and all documents related thereto, or its opportunity to do so (as
well as the representations and warranties of Contributor expressly set forth in
this Agreement), and that upon the Closing, the Property shall be contributed on
an “AS IS, WHERE IS” condition, without relying upon any representations or
warranties, express, implied or statutory, of any kind other than the
representations and warranties of Contributor expressly set forth in this
Agreement or the Company Agreement. Without limiting the foregoing (and except
as otherwise expressly set forth in this Agreement or the Company Agreement),
Company acknowledges that neither Contributor nor any other party has made any
representations or warranties, express or implied, on which Company is relying
as to any matters, directly or indirectly, concerning the Property (or any
portion thereof) including, without limitation, the land, the square footage of
the Property, improvements and infrastructure, if any, development rights and
exactions, expenses associated with the Property, taxes, assessments, bonds,
1199685.03/OC 999903-14000/10-3 1-18/pdo/agt —9— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc098.jpg]
permissible uses, title exceptions, water or water rights, topography,
utilities, availability or capacity of utilities, general plan designations,
zoning or other entitlement condition of the Property, soil, subsoil, drainage,
environmental or building laws, rules or regulations, toxic waste or Hazardous
Materials (as defined in Section 7.1.3(c) below) or any other matters affecting
or relating to the Property. The Closing shall be conclusive evidence that (i)
Company has fully and completely inspected (or has caused to be fully and
completely inspected) the Property, (ii) Company accepts the Property as being
in good and satisfactory condition and suitable for Company’s purposes, and
(iii) to Company’s actual knowledge, the Property fully complies with
Contributor’s covenants and obligations hereunder. (b) Except as otherwise
expressly set forth in this Agreement or the Company Agreement, Company shall
perform and rely solely upon its own investigation concerning the proposed use
of the Property, the Property’s fitness therefor, and the availability of such
intended use under applicable statutes, ordinances, and regulations. Company
further acknowledges and agrees that Contributor’s cooperation with Company in
connection with Company’s due diligence review of the Property (or any portion
thereof), whether by providing a title report, the Environmental Reports and
other documents, or permitting inspection of the Property (or any portion
thereof), shall not be construed as any warranty or representation, express or
implied, of any kind with respect to the Property (or any portion thereof), or
with respect to the accuracy, completeness, or relevancy of any such documents.
(c) Without limiting the generality of the foregoing, Company hereby expressly
waives, releases and relinquishes any and all claims, causes of action, rights
and remedies Company, or its Affiliates (as defined below), or any of its and
their respective directors, officers, managers, attorneys, employees, partners,
members, shareholders or agents (collectively, the “Company Parties”), may now
or hereafter have against Contributor, or its Affiliates, or any of its and
their respective directors, officers, managers, attorneys, employees, partners,
members, shareholders or agents (collectively, the “Contributor Parties”),
whether known or unknown, with respect to any past, present or future presence
or existence of Hazardous Materials on, under or about the Property or with
respect to any past, present or future violations of any rules, regulations or
laws, now or hereafter enacted, regulating or governing the use, handling,
storage, release or disposal of Hazardous Materials, including, without
limitation, (i) any and all rights Company may now or hereafter have to seek
contribution from Contributor or the Contributor Parties under Section 113(f)(i)
of the Comprehensive Environmental Response, Compensation and Liability Act of
1980 (“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act
of 1986 (42 U.S.C.A. §9613), as the same may be further amended or replaced by
any similar law, rule or regulation, (ii) any and all rights Company may now or
hereafter have against Contributor or the Contributor Parties under the
Carpenter-Presley-Tanner Hazardous Substances Account Act (California Health and
Safety Code, Section 25300 et seq.), as the same may be further amended or
replaced by any similar law, rule or regulation, (iii) any and all claims,
whether known or unknown, now or hereafter existing, with respect to the
Property under Section 107 of CERCLA (42 U.S.C.A. § 9607), and (iv) any and all
claims, whether known or unknown, based on nuisance, trespass or any other
common law or statutory provisions; provided, however that the above waiver,
release and relinquishment will not apply to any claims, causes of action,
rights or remedies Company may have against Contributor for breach of any
express representation set forth in this Agreement. As used 1199685.0310C
999903-14000/1O-31-18/pdo/agt 4848-4928-524 1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc099.jpg]
herein, the term ‘Hazardous Material(s)” includes, without limitation, any
hazardous or toxic materials, substances or wastes, such as (A) those materials
identified in Sections 66680 through 66685 and Sections 66693 through 66740 of
Title 22 of the California Administrative Code, Division 4, Chapter 30, as
amended from time to time, (B) those materials defined in Section 25501(j) of
the California Health and Safety Code, (C) any materials, substances or wastes
which are toxic, ignitable, corrosive or reactive and which are regulated by any
local governmental authority, any agency of the state of California or any
agency of the United States Government, (D) asbestos, (E) petroleum and
petroleum-based products, (F) urea formaldehyde foam insulation, (G)
polychlorinated biphenyls (PCBs), and (H) freon and other chlorofluorocarbons.
As used herein, the term “Affiliate” means any person or entity which, directly
or indirectly through one (1) or more intermediaries, controls or is controlled
by or is under common control with another person or entity; the term control”
as used herein (including the terms “controlling,” “controlled by,” and “under
common control with”) means the possession, direct or indirect, of the power to
(i) vote more than fifty percent (50%) of the outstanding voting securities of
such person or entity, or (ii) otherwise direct management policies of such
person by contract or otherwise. 7.1.4 Release. As of the Closing (and subject
to Section 7.1.5 below), Company hereby fully and irrevocably releases
Contributor and the Contributor Parties from any and all claims that Company or
the Company Parties may have or thereafter acquire against Contributor or the
Contributor Parties for any cost, loss, liability, damage, expense, demand,
action or cause of action (collectively, “Claims”) arising from or related to
any matter of any nature relating to, the Property including, without
limitation, the physical condition of the Property, any latent or patent
construction defects, errors or omissions, compliance with law matters,
Hazardous Materials and other environmental matters within, under or upon, or in
the vicinity of the Property. The foregoing release by Company shall include,
without limitation, any Claims Company or the Company Parties may have pursuant
to any statutory or common law right Company may have to receive disclosures
from Contributor, including, without limitation, any disclosures as to the
Property’s location within areas designated as subject to flooding, fire,
seismic or earthquake risks by any federal, state or local entity, the presence
of Hazardous Materials on or beneath the Property, the need to obtain flood
insurance, the certification of water heater bracing andlor the advisability of
obtaining title insurance, or any other condition or circumstance affecting the
Property, its financial viability, use or operation, or any portion thereof This
release includes Claims of which Company is presently unaware or which Company
does not presently suspect to exist in its favor which, if known by Company,
would materially affect Company’srelease of Contributor and the Contributor
Parties. In connection with the general release set forth in this Section 7.1.4,
Company specifically waives the provisions of California Civil Code Section
1542, which provides as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Company’s Initials 7.1.5
Limitation on Release. Notwithstanding anything in this Section 7.1 to the
contrary, the waivers, releases and relinquishment set forth herein shall not
apply to (i) the representations and warranties of Contributor expressly set
forth in this Agreement or the Company 11996850310C 999903-14000/1 0-3
1-18/pdo/agt —11 440-492X-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc100.jpg]
Agreement, (ii) the covenants of Contributor expressly set forth in this
Agreement (which expressly survive the Closing); (iii) intentional fraud or
intentional misrepresentation by Contributor; (iv) any Claims that arise in
connection with or under the Company Agreement, the Easement, the Builder
Covenants, or any other agreements entered into between Company and Contributor
that remain effective following the Closing, (v) except for claims that Company
has released under Section 7.1.3(c) above, claims of third parties based on
events occurring prior to the Closing, or (vi) any Claims that may arise against
Contributor as a result of any interest it holds in other portions of the
Project. 7.1.6 Notice of Special Tax for CFD. Company acknowledges that the
Tejon Ranch Public Facilities Financing Authority (“TRPFFA”) established the
Tejon Ranch Public Facilities Financing Authority Community Facilities District
No. 2008-1 (the “CFD”), pursuant to the Mello-Roos Community Facilities Act of
1982. The CFD was established for the purpose of financing the construction of
certain infrastructure improvements (such as roads, sewer systems and water
systems) and other improvements relating to or benefiting the Property. In
connection with the formation of the CFD, the TRPFFA approved a “Rate and Method
of Apportionment,” which established the rate at which special taxes shall be
levied against the portion of the Property encumbered by the CFD to pay debt
service on bonds issued by the CFD (a copy of which has been provided to
Company). 8. Contributor’sRepresentations and Warranties. 8.1 Representations
and Warranties. As of the Effective Date and as of the Close of Escrow, each of
the statements in this Section 8.1 shall be a true, accurate and full disclosure
of all facts relevant to the matters contained therein. Contributor hereby
represents and warrants as follows for the sole and exclusive benefit of
Company, each of which is material and is being relied upon by Company as of the
Effective Date and as of the Close of Escrow: 8.1.1 Due Formation. Contributor
is a duly organized corporation validly existing and in good standing under the
laws of the State of California and has the requisite power and authority to
enter into and carry out the terms of this Agreement. 8.1.2 Required Actions.
All corporate action required to be taken by Contributor to execute and deliver
this Agreement has been taken by Contributor and no further approval of any
member, partner, shareholder, manager, officer, board, court, or other body is
necessary to permit Contributor to execute and deliver this Agreement. 8.1.3
Binding Obligation. This Agreement and all other documents to be executed and
delivered by Contributor pursuant to the terms of this Agreement will on the
date such Agreement and documents are fully executed and delivered constitute
legal, valid, and binding obligations of Contributor, enforceable in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect affecting generally the enforcement of creditors’ rights, and statutes or
rules of equity concerning the enforcement of the remedy of specific performance
(collectively, the “Enforceability Exceptions”). 8.1.4 No Consent. No notice to,
declaration, filing or registration with, or authorization, consent or approval,
or permit from, any domestic or foreign governmental regulatory body or
authority, or any person, is necessary in connection with (i) the execution and
delivery of this 1199685.03/OC 999903-14000/1O-31-18/pdo/agt 12 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc101.jpg]
Agreement by Contributor, or (ii) the consummation and performance by
Contributor of the transactions contemplated by this Agreement. 8.1.5 Violation
of Law. Neither the execution and delivery of this Agreement by Contributor, nor
the consummation by Contributor of the transactions contemplated hereby, nor
compliance by Contributor with any of the provisions hereof will (i) violate,
conflict with, or result in a breach of any provisions of, or constitute a
material default (or an event which, with notice or lapse of time or both, would
constitute a material default) under any note, bond, mortgage, indenture, deed
of trust, security or pledge agreement, license, lease, franchise, permit,
agreement or other instrument or obligation to which Contributor is a party as
of the Effective Date or the Close of Escrow, as applicable, or to which
Contributor or the Property may be subject as of the Effective Date or the Close
of Escrow, as applicable, or (ii) violate any judgment, ruling, order, writ,
injunction, decree, statute, rule or regulation applicable to Contributor or the
Property as of the Effective Date or the Close of Escrow, as applicable. 8.1.6
No Litigation. To the Actual Knowledge of Contributor (as defined in Section 8.2
below), there is no litigation, arbitration, legal or administrative suit,
action, proceeding or investigation of any kind, pending or threatened in
writing (nor any basis therefor), which questions, directly or indirectly, the
validity or enforceability of this Agreement as to Contributor. 8.1.7 Compliance
with Laws. To the Actual Knowledge of Contributor, neither Contributor nor any
of the Contributor Parties have received any written notice that the Property is
currently in violation of any federal, state or local law, statute, ordinance,
rule or regulation. 8.1.8 Proceedings. There are no lawsuits, actions,
arbitrations or proceedings (including, without limitation, condemnation
proceedings) pending and served, or, to the Actual Knowledge of Contributor,
threatened which affect the Property. 8.1.9 No Leases or Other Property Reports.
Contributor has not entered into any leases or other agreements (whether oral or
written) affecting or relating to the rights of any party with respect to the
possession, use or occupation of the Property or any portion thereof which will
be in effect after the Close of Escrow, except for (i) any matters included in
the Permitted Exceptions, and (ii) any matters that were otherwise disclosed in
writing prior to the Effective Date. Contributor has not granted any person or
entity (other than Company pursuant to this Agreement) the right to acquire,
lease, encumber or obtain any interest in the Property, except for (A) any
matters included in the Permitted Exceptions, and (B) any matters that were
otherwise disclosed in writing prior to the Effective Date. 8.1.10 Documents and
Materials. All of the documents and other materials relating to the physical and
environmental condition of the Property delivered by Contributor to Company on
or prior to the Effective Date are true and complete copies of such documents
and other materials in Contributor’spossession (provided Contributor makes no
representation or warranty as to the accuracy of any information contained in
such documents or materials). 8.1.11 No Contracts. There are no contracts,
warranties, guaranties, bonds or other agreements relating to the Property as of
the Effective Date that affect or will affect the Property, except for (i) any
matters included in the Permitted Exceptions, and (ii) any matters that were
otherwise disclosed in writing prior to the Effective Date. 1199685.0310C
999903-14000/10-3 1-18/pdo/agt -13- 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc102.jpg]
8.1.12 Environmental. There are no legal actions that have been served and are
currently pending against Contributor or to the Actual Knowledge of Contributor
against any of the Contributor Parties alleging that the Property contains
Hazardous Materials that are in violation of applicable environmental laws, and
to the Actual Knowledge of Contributor, other than as may be disclosed in the
Environmental Reports, (i) there are no Hazardous Materials located on or under
the Property in violation of applicable environmental laws, and (ii) there are
no legal actions that have been threatened against Contributor or to the Actual
Knowledge of Contributor against any of the Contributor Parties alleging that
the Property contains Hazardous Materials that are in violation of applicable
environmental laws. To the Actual Knowledge of Contributor, the Environmental
Reports constitute all of the final reports concerning environmental matters
with respect to the Property that are in Contributor’spossession or control.
8.1.13 Most Knowledgeable Individuals. Contributor’s Representatives are the
individuals employed or affiliated with Contributor that have the most knowledge
and information regarding the representations and warranties made in this
Section 8.1. 8.1.14 No Untrue Statements. To the Actual Knowledge of
Contributor, no representation, warranty or covenant of Contributor in this
Agreement contains or will contain any untrue statement of material facts or
omits or will omit to state material facts necessary to make the statements or
facts contained therein not misleading. 8.2 Actual Knowledge of Contributor. The
term “Actual Knowledge of Contributor” means the actual present knowledge of
Contributor’s Representatives without regard to any imputed or constructive
knowledge and without any duty of inquiry or investigation. In no event shall
any of Contributor’s Representatives have any liability for the breach of any of
the representations or warranties set forth in this Agreement. 8.3 Survival. The
representations and warranties of Contributor set forth in Section 8.1.7
(Compliance with Laws) through Section 8.1.12 (Environmental) (collectively, the
“Property Representations and Warranties”) shall survive for a period of one (1)
year after the Close of Escrow. No claim for a breach of any of the Property
Representations or Warranties will be actionable or payable if (i) Company does
not notify Contributor in writing of such breach and commence a “legal action”
thereon within one (1) year after the Close of Escrow, or (ii) the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Company prior to the Close of Escrow. 8.4
Limitations. Notwithstanding anything to the contrary contained in this
Agreement, (i) the maximum aggregate liability of Contributor, and the maximum
aggregate amount which may be awarded to and collected by Company and/or any
other party (including, without limitation, MRC Member) for any breach of any of
the Property Representations and Warranties shall, under no circumstances
whatsoever, exceed ten percent (10%) of the “Agreed Value of the Property” (as
defined in the Company Agreement) (the “CAP Amount”); and (ii) no claim by
Company (andlor any other party) alleging a breach by Contributor of any of the
Property Representations and Warranties may be made, and Contributor shall not
be liable for, any judgment in any action based upon any such claim, unless and
until such claim, either alone or together with any other claims by Company
alleging a breach by Contributor of any such Property Representation and
Warranty, is for an aggregate amount in excess of Fifty Thousand Dollars
($50,000) (the “Floor Amount”), in which event Contributor’s liability
respecting any final judgment concerning such claim or claims shall be for the
entire amount thereof, subject to the CAP Amount set forth in clause (i) above;
provided, 1199685.03/OC 999903-14000/1 0-31-18/pdo/agt —14- 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc103.jpg]
however, that if any such final judgment is for an amount that is less than or
equal to the Floor Amount, then Contributor shall have no liability with respect
thereto. 9. Company’sRepresentations and Warranties. 9.1 Representations and
Warranties. As of the Effective Date and as of the Close of Escrow, each of the
statements in this Section 9.1 shall be a true, accurate and full disclosure of
all facts relevant to the matters contained therein. Company hereby represents
and warrants as follows for the sole and exclusive benefit of Contributor, each
of which is material and is being relied upon by Contributor as of the Effective
Date and as of the Close of Escrow: 9.1.1 Due Formation. Company is a duly
organized limited liability company validly existing and in good standing under
the laws of the State of Delaware and has the requisite power and authority to
enter into and carry out the terms of this Agreement. 9.1.2 Required Actions.
All limited liability company action required to be taken by Company to execute
and deliver this Agreement has been taken and no further approval of any member,
partner, shareholder, manager, officer, board, court, or other body is necessary
to permit Company to execute and deliver this Agreement. 9.1.3 Binding
Obligation. This Agreement and all other documents to be executed and delivered
by Company pursuant to the terms of this Agreement will on the date such
Agreement and documents are fully executed and delivered constitute legal,
valid, and binding obligations of Company, enforceable in accordance with their
terms, except as such enforceability may be limited by any Enforceability
Exception. 9.1.4 No Consent. No notice to, declaration, filing or registration
with, or authorization, consent or approval, or permit from, any domestic or
foreign governmental regulatory body or authority, or any person, is necessary
in connection with (i) the execution and delivery of this Agreement, or (ii) the
consummation and perfonnance by Company of the transactions contemplated by this
Agreement. 9.1.5 Violation of Law. Neither the execution and delivery of this
Agreement, nor the consummation by Company of the transactions contemplated
hereby, nor compliance by Company with any of the provisions hereof will (i)
violate, conflict with, or result in a breach of any provisions of, or
constitute a material default (or an event which, with notice or lapse of time
or both, would constitute a material default) under any note, bond, mortgage,
indenture, deed of trust, security or pledge agreement, license, lease,
franchise, permit, agreement or other instrument or obligation to which Company
is a party or to which Company may be subject, or (ii) violate any judgment,
ruling, order, writ, injunction, decree, statute, rule or regulation applicable
to Company. 9.1.6 No Litigation. To the Actual Knowledge of Company (as defined
in Section 9.2 below), there is no litigation, arbitration, legal or
administrative suit, action, proceeding or investigation of any kind, pending or
threatened in writing (nor any basis therefor), which questions, directly or
indirectly, the validity or enforceability of this Agreement to Company. 9.1.7
Most Knowledgeable Individuals. Company’sRepresentatives are the individuals
employed or affiliated with Company that have the most knowledge and information
regarding the representations and warranties made in this Section 9.1.
1199685.03/OC 999903-14000/1 0-3 1-18/pdo/agt —15— 484 8-4928-524 1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc104.jpg]
9.1.8 No Untrue Statements. To the Actual Knowledge of Company, no
representation, walTantyor covenant of Company in this Agreement contains any
untrue statement of material facts or omits to state material facts necessary to
make the statements or facts contained therein not misleading. 9.2 Actual
Knowledge of Company. The term ‘Actual Knowledge of Company” means the actual
present knowledge of Company’sRepresentatives without regard to any imputed or
constructive knowledge and without any duty of inquiry or investigation. In no
event shall any of Company’s Representatives have any liability for the breach
of any of the representations or warranties set forth in this Agreement. 10.
Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be delivered or sent, as the case may be, by any
of the following methods: (i) personal delivery, (ii) overnight commercial
carrier, (iii) registered or certified mail, postage prepaid, return receipt
requested, (iv) facsimile, or (v) email. Any such notice or other communication
shall be deemed received and effective upon the earlier of (A) if personally
delivered, the date of delivery to the address of the person to receive such
notice; (B) if delivered by overnight commercial carrier, one (1) day following
the receipt of such communication by such carrier from the sender, as shown on
the sender’s delivery invoice from such carrier; (C) if mailed, on the date of
delivery as shown by the sender’s registry or certification receipt; (D) if
given by facsimile, when sent; or (E) if given by email, when sent. Any notice
or other communication sent by facsimile or email must be confirmed within
forty-eight (48) hours by letter mailed or delivered in accordance with the
foregoing to be effective. Any reference herein to the date of delivery,
receipt, giving, or effective date, as the case may be, of any notice or other
communication shall refer to the date such communication becomes effective.
Notices shall be addressed as follows: To Contributor: At Contributor’s Notice
Address set forth in Section 3 of Article I above With copies to: Allen Matkins
Leek Gamble Mallory & Natsis LLP 1900 Main Street, 5th Floor Irvine, California
92614 Attention: Paul D. O’Connor, Esq. Email: poconnor(lallenmatkins.com To
Company: At Company’sNotice Address set forth in Section 4 of Article I above
With copies to: Snell & Wilmer L.L.P. One Arizona Center Phoenix, Arizona 85004
Attention: Byron Sarhangian Email: bsarhanian(swlav.corn To Escrow Holder: At
Escrow Holder’s Address set forth in Section 5 of Article I above 1199685.03/CC
999903-14000/10-31-I 8/pdo/agt —16— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc105.jpg]
Notice of change of address shall be given by written notice in the manner
detailed in this Section 10. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice or other communication sent.
11. Broker Commissions. Except for Colliers International Greater Los Angeles,
Inc. (which has been retained by Contributor and will be entitled to receive a
real estate commission in connection with Company’s acquisition of the Property
that will be paid solely by Contributor), Company and Contributor hereby
represent and warrant to the other that no broker or finder has been engaged by
the representing party, and no finder, brokerage, advisory, or other fee has
been incurred by such representing party, in connection with the parties
entering into this Agreement or the Company Agreement, or in connection with
conveying the Property to Company, or to such representing party’s knowledge is
in any way connected with the parties entering into this Agreement. If any such
claims for fees of brokers, finders, advisors, or other such third parties arise
from or are connected with the consummation of this Agreement, then Company and
Contributor shall indemnify, defend, and hold the other harmless from and
against such claims if they shall be based upon any statement, representation,
or agreement by the indemnifying party. Contributor has been informed by Company
that MRC Member it is a licensed real estate broker acting as a principal in
this transaction. The terms and obligations of this Section 11 shall expressly
survive the Closing. 12. Default. 12.1 Default by Contributor. If Contributor
fails to perform any of the material covenants or agreements contained herein
which are to be performed by Contributor, then Company may, at its option and as
its exclusive remedy, either (i) terminate this Agreement by giving written
notice of termination to Contributor, and the parties shall have no further
rights or obligations to one another under this Agreement (except to the extent
any such rights or obligations expressly survive the termination of this
Agreement), or (ii) seek specific performance of this Agreement. If Company
elects the remedy in clause (ii) above, then Company must commence and file such
specific performance action in the appropriate court not later than thirty (30)
days following the Closing Date. 12.2 Default by Company. 12.2.1 Caused by MRC
Member. If Company fails to perform any material covenant or agreement to be
performed by Company under this Agreement as a result of the acts or omissions
of MRC Member, then Contributor shall be entitled to pursue any remedies
available at law or in equity against Company. Nothing herein shall limit
Contributor’s rights (in its capacity as a member of Company) under the Company
Agreement in the event of a default by MRC Member under the Company Agreement.
Notwithstanding any other provision of this Agreement, Company shall not be
deemed to be in breach or default hereunder if Company fails to perfonn any
material covenant or agreement to be performed by Company under this Agreement
as a result of the acts or omissions of Contributor whether under this Agreement
or the Company Agreement. 12.2.2 Caused by TRC Member. If Company fails to
perform any material covenant or agreement to be performed by Company under this
Agreement as a result of the acts or omissions of TRC Member (in its capacity as
a member of Company), then Company shall have the same remedies as set forth in
Section 12.1 above for a default by Contributor; provided, however, that
1199685.03/OC 999903-14000/10-3 1-18/pdo/agt 17 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc106.jpg]
the prosecution, management, and control of any action relating to such default
shall be vested solely in MRC Member subject to, and in accordance with, the
terms of Section 2.15 of the Company Agreement. Nothing contained in this
Agreement shall limit MRC Member’s rights under the Company Agreement in the
event of a default by Contributor (in its capacity as a member of Company) under
the Company Agreement. 12.3 No Consequential Damage. Except as set forth below
in this Section 12.3, no party to this Agreement shall have any liability for
any punitive damages, lost profits, special damages or consequential damages
based on any default or alleged default by any other party under this Agreement.
The provisions of the preceding sentence shall not limit the potential liability
of Contributor (i) if specific performance of the acquisition of the Property by
Company has been made impossible or impracticable due to Contributor’s
intentional wrongful acts, (ii) for any punitive damages, lost profits, special
damages or consequential damages based on the intentional fraud of Contributor,
or (iii) for any punitive damages, lost profits, special damages or
consequential damages based on the intentional fraud of Company resulting from
the acts or omissions of MRC Member. 13. Assignment. Neither party hereto shall
have the right to assign all or any part of its interest in this Agreement
created pursuant hereto without the express prior written consent of the other
party hereto, which consent may be withheld in each such party’s sole and
absolute discretion. The foregoing provisions of this Section 13 shall not limit
or restrict the rights of any party under the Company Agreement. 14.
Miscellaneous. 14.1 Governing Law. The provisions of this Agreement shall be
construed and enforced in accordance with the laws of the State of California.
Subject to Section 14.6 below, Contributor and Company hereby irrevocably
consent to the exclusive jurisdiction of the state and federal courts located in
California and to the exclusive venue of Kern County Superior Court and the
District Court for the Eastern District of California for any action or
proceeding arising out of, or relating to, this Agreement to the maximum extent
allowed by law. 14.2 Preservation of Intent. If any provision of this Agreement
is determined by any court having jurisdiction to be illegal or in conflict with
any laws of any state orjurisdiction, then the parties agree that such provision
shall be modified to the extent legally possible so that the intent of this
Agreement may be legally carried out. If any provision contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect or for any reason, then the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the parties’rights and privileges shall be enforceable to
the maximum extent permitted by law. 14.3 Waiver. No consent or waiver, express
or implied, by a party to or of any breach or default by any other party in the
performance by such other party of such other party’s obligations hereunder
shall be deemed or construed to be a consent or waiver to or of any other breach
or default in the performance by such other party hereunder. Failure on the part
of a party to complain of any act or failure to act of any other party or to
declare any other party in default, irrespective of how long such failure
continues, shall not constitute a waiver by such non-complaining or non
declaring party of the latter’srights hereunder. 1199685.03/OC
999903-14000/10-31-18/pdo/agt —18- 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc107.jpg]
14.4 Successors and Assigns. Subject to the provisions of Section 13 above, this
Agreement shall be binding upon and shall inure to the benefit of the successors
and assigns of the parties hereto. 14.5 Attorneys’ Fees. If any litigation,
arbitration or other proceeding is commenced between or among the parties or
their representatives in any way arising out of or relating to, this Agreement,
then the prevailing party or parties shall be entitled, in addition to such
other relief as may be granted, to have and recover from the other party or
parties reasonable attorneys’ fees and all costs, taxable or otherwise,
including, without limitation, those for expert witnesses, of such action. Any
judgment or order entered in any legal proceeding shall contain a specific
provision providing for the recovery of all costs and expenses of suit
including, without limitation, reasonable attorneys’ fees, costs and expenses
incurred in connection with (i) enforcing, perfecting and executing such
judgment; (ii) post judgment motions; (iii) contempt proceedings; (iv)
garnishment, levee, and debtor and third-party examinations; (v) discovery; and
(vi) bankruptcy litigation. 14.6 Arbitration. Any action to resolve any
controversy or claim arising out of, or related to in any way to, this
Agreement, including, without limitation, any alleged breach of this Agreement
and any claim based upon any tort theory, however characterized shall be
resolved through a binding arbitration before an arbitrator in accordance with
the terms of Section 13.18 of the Company Agreement, which terms are
incorporated herein by reference. Contributor and Company shall each be treated
as a “member” under Section 13.18 of the Company Agreement solely for purposes
of determining the rights, duties and obligations of Contributor and Company
under such arbitration provisions. 14.7 Waiver of Jury Trial. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, EACH OF CONTRIBUTOR AND COMPANY HEREBY WAIVES EACH SUCH
PARTY’S RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION (WHETHER AS
PLMNTIFF, DEFENDANT OR OTHERWISE) BASED UPON OR ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING, OR OTHER LITIGATION OF ANY TYPE BROUGHT BY CONTRIBUTOR OR
COMPANY AGAINST THE OTHER OF SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF CONTRIBUTOR AND COMPANY AGREES THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY AN ARBITRATOR AS PROVIDED
ABOVE BUT THIS WAIVER SHALL BE EFFECTIVE EVEN IF, FOR ANY REASON WHATSOEVER,
SUCH CLAIM OR CAUSE OF ACTION CANNOT BE TRIED BY SUCH ARBITRATOR. WITHOUT
LIMITING THE FOREGOING, EACH OF CONTRIBUTOR AND COMPANY FURTHER AGREES THAT EACH
SUCH PARTY’S RIGHT TO A TRIAL BY JURY IS WAIVED TO THE MAXIMUM EXTENT ALLOWED BY
LAW BY OPERATION OF THE FOREGOING AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS AGREEMENT. COMPANY’S CONTRIBUTOR’S INITIALS INITIALS 1199685.03/OC
999903-14000/1O-31-18/pdo/agt —19— 4848-4928-524 1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc108.jpg]
14.8 Entire Agreement. The Company Agreement and this Agreement (including all
exhibits and schedules attached hereto) are the final expression of, and contain
the entire agreement between, the parties with respect to the subject matter
hereof and supersede all prior understandings with respect thereto. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein. This Agreement may be executed in one (1) or more
counterparts, each of which shall be an original, and all of which together
shall constitute a single instrument. The parties do not intend to confer any
benefit hereunder on any person, firm or corporation other than the parties
hereto. 14.9 Time of Essence/Business Days. Contributor and Company hereby
acknowledge and agree that time is strictly of the essence with respect to each
and every term, condition, obligation and provision hereof and that failure to
timely perform any of the terms, conditions, obligations or provisions hereof by
either party shall constitute a material breach of and a non-curable (but
waivable) default under this Agreement by the party so failing to perform.
Unless the context otherwise requires, all periods terminating on a given day,
period of days, or date shall terminate at 5:00 p.m. (Pacific time) on such date
or dates, and references to “days” shall refer to calendar days except if such
references are to “business days” which shall refer to days which are not
Saturday, Sunday or a legal holiday. Notwithstanding the foregoing, if any
period terminates on a Saturday, Sunday or a legal holiday, under the laws of
the State of California, then the termination of such period shall be on the
next succeeding business day. 14.10 Construction. Headings at the beginning of
each paragraph and subparagraph are solely for the convenience of the parties
and are not a part of this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and the masculine shall include
the feminine and vice versa. This Agreement shall not be construed as if it had
been prepared by one of the parties, but rather as if both parties had prepared
the same. Unless otherwise indicated, all references to sections are to this
Agreement. All exhibits and schedules referred to in this Agreement are attached
and incorporated by this reference. 15. Scope of Representation. Contributor and
Company each acknowledge and agree that (i) Allen Matkins Leek Gamble Mallory &
Natsis LLP has represented the interests of Contributor only, individually and
as a member of Company (i.e., as TRC Member), and has not represented MRC Member
or Company, (ii) Snell & Wilmer L.L.P. has represented the interests of MRC
Member only, and has not represented Contributor (individually or as a member of
Company) or Company, and (iii) Company has decided not to retain separate
counsel to represent its interest in connection with this Agreement and the
transactions contemplated herein. [REMATN]DEROF PAGE NTENTIONALLY LEFT BLANK]
1199685.03/CC 999903-14000/10-3 1-18/pdo/agt 20 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc109.jpg]
______________________________________________________ iN WITNESS WHEREOF,
Contributor and Company have executed this Contribution Agreement and Joint
Escrow Instructions as of the Effective Date. “Contributor’ TEJON INDUSTRIAL
CORP., a California corporation By:______________________ Name: Its: “Company”
TRC-MRC 3, LLC, a Delaware limited liability company By:______ Name: Its: I
19968503/OC 999903-14000/1O-31-18/pdo/agt —21- 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc110.jpg]
______________,2019 ________________________________ JOI1DER BY ESCROW HOLDER
Escrow Holder hereby acknowledges that it has received this Agreement executed
by Contributor and Company and accepts the obligations of and instructions for
Escrow Holder set forth herein. Escrow Holder agrees to disburse andlor handle
any and all funds and documents in accordance with this Agreement. Dated: By:_
Name: Title: I 199685.03/OC 999903-14000/10-3 1-18/pdo/agt —22— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc111.jpg]
EXHIBIT “A” LEGAL DESCRIPTION OF LAND THE LAND REFERRED TO HERE11NBELOW IS
SITUATED IN THE U1’IINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA
AND IS DESCRIBED AS FOLLOWS: [Drafting Note: To be provided by Tejon and
attached to this Agreement on or before December 1, 2018.] EXHIBIT “A”
1199685.03/OC 999903-14000/1O-31-18/pdo/agt 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc112.jpg]
EXHIBIT “B” LIST OF INTANGIBLE PERSONAL PROPERTY [To be provided by Tejon]
EXHIBIT “B” 1199685.03/OC 999903-14000/10-31-18/pdo/agt —1— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc113.jpg]
EXHIBIT “C” FORM OF EASEMENT [To be prepared by Tejon and reasonably approved by
Company and attached to this Agreement on or before December 1, 2018.] EXHIBIT
“C’ 1199685.03/OC 999903-14000/10-3 1-18/pdo/agt —1— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc114.jpg]
EXHIBIT “D” FORM OF BUILDER COVENANTS [To be provided by Tejon] EXHIBIT “D’
1199685.0310C 999903-14000/1O-31-18/pdo/agt —1- 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc115.jpg]
EXHIBIT “E” PRO FORMA TITLE POLICY [See Attached] [To be provided by MRC Member
and should reflect the Easement, the Deed, the Builder Covenants and the
Notification and Acknowledgment to be recorded upon the Closing] EXHIBIT ‘E” I
199685.0310C 999903-14000/10-3 l-18/pdo/agt - 1- 4R4-412X-241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc116.jpg]
______________ EXHIBIT “F” FORM OF DEED RECORDING REQUESTED BY AND WHEN RECORDED
MAIL THIS GRANT DEED ANT)ALL TAX STATEMENTS TO: TRC-MRC 3, LLC P.O. Box 1000
4436 Lebec Road Lebec, California 93243 Attention: Office of the General Counsel
(AboveSpacefor Recorder’s Use Only) GRANT DEED APN: THE UNDERSIGNED GRANTOR
DECLARES: Documentary transfer tax is $_________________________ (X) computed on
full value of property conveyed, or ( ) computed on full value, less value of
liens and encumbrances remaining at time of sale. THE PROPERTY IS LOCATED IN
UNINCORPORATED AREA IN THE COUNTY OF KERN, STATE OF CALIFORNIA FOR VALUABLE
CONSIDERATION, receipt of which is hereby acknowledged, TEJON iNDUSTRIAL CORP.,
a California corporation (“Grantor”), hereby GRANTS to TRC-MRC 3, LLC, a
Delaware limited liability company (“Grantee”), the following described real
property (the “Property”) located in Unincorporated Area in the County of Kern,
State of California: SEE EXHIBIT “A” ATTACHED HERETO AND INCORPORATED HEREIN BY
THIS REFERENCE RESERVING THEREFROM: All rights reserved to Grantor pursuant to
the last two (2) paragraphs of EXHIBIT “A” including, without limitation, any
rights to surface entry on the Property to access any such rights [Drafting
Note: We need to double check this after Tejon provides the legal description.]
reserved by Grantor. EXHIBIT “F” 1199685.03/OC 999903-14000/1O-31-l8fpdo/agt
44-4Q2-941



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc117.jpg]
_____ AND SUBJECT TO: 1. Taxes and assessments, not delinquent. 2. All other
covenants, conditions, restrictions, reservations, rights, rights of way,
easements, encumbrances, liens and title matters listed on Exhibit “B’ attached
hereto and all matters which an accurate survey of the Property would disclose.
3. That certain Easement (Easement to be described here) recorded as of the date
of this Grant Deed. 4. That certain Development (Builder Covenants to be
described here,.)recorded as of the date of this Grant Deed. TNWITNESS WHEREOF,
Grantor has caused this Grant Deed to be executed as of the dayof ,2019. TEJON
ThJDUSTRIALCORP., a California corporation By:____ Name: Title: Date: Grantee
hereby accepts this Grant Deed and the tenns and conditions set forth herein by
its execution below. TRC—MRC3, LLC, a Delaware limited liability company
By:_________________________ Name:_______________________________
Title:__________________________________ Date:________________________________
EXHIBIT “F’ 1199685.0310C 999903-14000/10-31-18/pdo/agt —2- A2ARio’,Qc’)A1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc118.jpg]
____________________________, ______________________________________
ACKNOWLEDGMENT A notary public or other officer completing this certificate
verifies onlythe identity of the individual who signed the document to which
this certificate is attached, and not the truthfulness, accuracy, or validityof
that document. State of California ) County of Kern ) On before me, (insert name
of notary) Notary Public, personally appeared who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing paragraph is true
and correct. WITNESS my hand and official seal.
Signature_______________________________________ (Seal) EXHIBIT “F’
1199685.03/OC 999903-14000/10-3 I-18/pdo/agt 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc119.jpg]
______________________________, _______________________________________
ACKNOWLEDGMENT A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the document to which
this certificate is attached, and not the truthfulness, accuracy, or validity of
that document. State of California ) County of Kern ) On before me, (insert name
of notary) Notary Public, personally appeared who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing paragraph is true
and correct. WITNESS my hand and official seal.
Signature_________________________________________ (Seal) EXF{IBIT‘F’ I
199685.0310C 999903-14000/10-3 1-18/pdo/agt 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc120.jpg]
EXHIBIT “A” LEGAL DESCRIPTION THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN
THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA ANT) IS
DESCRIBED AS FOLLOWS: [Drafting Note: To be provided by Tejon and attached to
this Agreement on or before December 1, 2018.] EXHIBIT A to EXHIBIT “F”
1199685.0310C 999903-14000/10-3 1-18/pdo/agt —1- 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc121.jpg]
EXHIBIT “B” EXCEPTIONS TO TITLE [To be provided by Tejon and attached to this
Agreement on or before December 1, 2018.] EXHIBIT “B”to EXHIBIT “F’
1199685.0310C 999903-14000/1O-31-18/pdo/agt 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc122.jpg]
EXHIBIT “G” FORM OF NON-FOREIGN AFFifiAVIT CONTRIBUTOR’S CERTIFICATE OF
NON-FOREIGN STATUS Section 1445 of the Internal Revenue Code provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. tax purposes (including Section 1445), the owner
of a disregarded entity (which has legal title to a U.S. real property interest
under local law) will be the transferor of the property and not the disregarded
entity. To inform TRC MRC 3, LLC, a Delaware limited liability company
(“Transferee”), that withholding of tax is not required upon the disposition of
a U.S. real property interest, the undersigned hereby certifies the following on
behalf of the transferor/seller: 1. The transferor/seller is not a foreign
corporation, foreign partnership, foreign trust, foreign estate or foreign
person (as those terms are defined in the Internal Revenue Code and the Income
Tax Regulations promulgated thereunder). 2. The transferor/seller is not a
disregarded entity as defined in Section 1.1445- 2(b)(2)(iii). 3. The
transferor’s/seller’s tax identification number is 77-0500904. 4. The
transferor’s/seller’s business address is P.O. Box 1000, 4436 Lebec Road, Lebec,
California 93243. The transferor/seller understands that this certification may
be disclosed to the Internal Revenue Service by Transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of the
transferor/seller. Transferor: TEJON INIUSTRJAL CORP., a California corporation
By:_____ Name: Title: EXHIBIT ‘G’ 1199685.03/OC 999903-14000/1O-31-18/pdo/agt
4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc123.jpg]
_________________, ________________ EXHIBIT “H” FORM OF GENERAL ASSIGNMENT
GENERAL ASSIGNMENT THIS GENERAL ASSIGNMENT (this “Assignment”), dated as of 2019
(the “Assignment Date”), is made by and between TEJON INDUSTRIAL CORP., a
California corporation (“Assignor”), and TRC-MRC 3, LLC, a Delaware limited
liability company (“Assignee”). RECITALS A. Pursuant to that certain
Contribution Agreement and Joint Escrow Instructions dated as of 2019 (the
“Contribution Agreement”), Assignee has this day acquired from Assignor that
certain real property located in the County of Kern, State of California, as
more particularly described on Exhibit “A” attached hereto (the “Property’). B.
Assignor now desires to contribute and assign to Assignee, to the extent
assignable, all of Assignor’sright, title and interest in and to those certain
warranties, guaranties, licenses, permits, entitlements, governmental approvals
and certificates of occupancy and any other intangible personal property
described on Exhibit “B” attached hereto, which benefit the Property
(collectively, the “Intangible Personal Property”). AGREEMENT In consideration
of the acquisition of the Property by Assignee and other good and valuable
consideration, the mutual receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows: 1. Assignment. Assignor hereby
contributes, assigns, transfers and sets over unto Assignee, without
representation or warranty of any kind, and Assignee hereby accepts from
Assignor, any and all of Assignor’s right, title and interest in and to the
Intangible Personal Property; provided, however, such contribution, assignment
and transfer shall not include any rights or claims arising prior to the
Assignment Date which Assignor may have against any person with respect to the
Intangible Personal Property. 2. Dispute Costs. In the event of any dispute
between Assignor and Assignee arising out of the obligations of the parties
under this Assignment or concerning the meaning or interpretation of any
provision contained herein, the losing party shall pay the prevailing party’s
costs and expenses of such dispute, including, without limitation, reasonable
attorneys’fees and costs. Any such attorneys’ fees and other expenses incurred
by either party in enforcing a judgment in its favor under this Assignment shall
be recoverable separately from and in addition to any other amount included in
such judgment, and such attorneys’fees obligation is intended to be severable
from the other provisions of this Assignment and to survive and not be merged
into any such judgment. 3. Counterparts. This Assignment may be executed in
counterparts, each of which shall be deemed an original, and all of which shall,
taken together, be deemed one (1) document. EXHIBIT “H” 119968503/OC
999903-14000/10-3 1-1Slpdo/agt 4848-4928-524 1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc124.jpg]
______________________________________________________ 4. Survival. This
Assignment and the provisions hereof shall inure to the benefit of and be
binding upon the parties to this Assignment and their respective successors,
heirs and permitted assigns. 5. No Third Party Beneficiaries. Except as
otherwise expressly set forth herein, Assignor and Assignee do not intend, and
this Assignment shall not be construed, to create a third-party beneficiary
status or interest in, nor give any third-party beneficiary rights or remedies
to, any other person or entity not a party to this Assignment. 6. Governing Law.
This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California. IN WITNESS
WHEREOF, Assignor and Assignee have caused this General Assignment to be
executed as of the Assignment Date. ‘Assignort TEJON INDUSTRIAL CORP., a
California corporation By:______________________ Name: Its: “Assignee” TRC-MRC
3, LLC, a Delaware limited liability company By:_____ Name: Its: EXHIBIT “H”
1199685.03/OC 999903-14000/10-3 1-18/pdo/agt -2— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc125.jpg]
EXHIBIT “A” LEGAL DESCRIPTION THE LAND REFERRED TO HEREiN BELOW IS SITUATED IN
THE UNINCORPORATED AREA OF THE COUNTY OF KERN, STATE OF CALIFORNIA AND IS
DESCRIBED AS FOLLOWS: [Drafting Note: To be provided by Tejon and attached to
this Agreement on or before December 1, 2018.J EXHIBIT A to EX}{IBIT“H’
119968503/OC 999903-14000/1O-31-18/pdo/agt —1- 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc126.jpg]
EXHIBIT “B” LIST OF INTANGIBLE PERSONAL PROPERTY [To be provided by Tejon]
EXHIBIT “B’ to EXIIIBIT “H” I 199685.03/OC 999903-14000/1O-31-18/pdo/agt —1—
4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc127.jpg]
______________ _________ __________, ______________ EXhIBIT “I” FORM OF NOTICE
AND ACKNOWLEDGMENT WHEN RECORDED MAIL TO: Clerk, Board of Supervisors Kern
County Administrative Center 1114 Truxton Avenue Bakersfield, CA 93301
(AboveSpacefor Recorder’s Use Only) NOTIFICATION, ACKNOWLEDGMENT AND ASSIGNMENT
AGREEMENT This NOTIFICATION, ACKNOWLEDGMENT and ASSIGNMENT AGREEMENT (Assignment
Agreement”) is entered into to be effective on 2019, by and among the COUNTY OF
KERN (“County”), TEJON INDUSTRIAL CORP., a California corporation (“TIC”) and
TRC-MRC 3, LLC, a Delaware limited liability company (“Assignee”). County, TIC
and Assignee are sometimes referred to individually herein as a “Party” and
collectively as the “Parties.” RECITALS: A. County and TIC have previously
entered into that certain Development Agreement between the County of Kern and
Tejon Industrial Corp. (“Development Agreement”) dated November 18, 2005,
approved by the County Board of Supervisors by Ordinance G-7311 on [Drafting
Note: Tejon to provide date.], to be effective on [Drafting Note: Tejon to
provide date.1, and recorded on November 17, 2005, as Document No. 0205321293,
Kern County Official Records, as amended by that certain unrecorded letter dated
December 27, 2011, from the County of Kern to Tejon Ranchcorp, a California
corporation. B. TIC is the Master Developer of the Tejon Ranch Commerce Center
(“Property”). TIC desires to sell and transfer to Assignee a fee simple interest
in the real property described on Exhibit “A” attached hereto (“Assigned
Parcel”) consisting of approximately thirty-four and 85/lOOths(34.85) gross
acres. C. Section of the Development Agreement (“Agreement” therein) refers to
TIC as “OWNER” and provides in part that: “The sale, transfer, lease or
assignment of any right or interest under this Agreement shall be made only
together with the sale, transfer, ground lease or assignment of all or a part of
the Property. Concurrently with any such sale, transfer, ground lease or
assignment, or as soon as practicable thereafter, but prior to the issuance of a
Construction Permit and PD Modification to an End-User, OWNER shall (i) notify
COUNTY in writing of such sale, transfer or assignment; (ii) shall provide
COUNTY with a copy of a separate acknowledgment from the Assignee evidencing to
COUNTY’s sole EXHIBIT “I” 1199685.03/CC 999903-14000/10-3 1-18/pdo/agt 1
4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc128.jpg]
___________________ ______ _________ __________ _________ __________
satisfaction that the Assignee is aware of and intends to honor its obligations
under this Agreement; and (iii) shall at the same time provide COUNTY with an
executed agreement, in a form acceptable to COUNTY, by the Assignee providing
therein that the Assignee also expressly and unconditionally assumes all the
duties and obligations of OWNER in this Agreement with respect to the Parcel or
Parcels so sold, transferred, ground leased or assigned.” D. Section of the
Development Agreement additionally provides that upon the sale or transfer of a
parcel of the Property, the burdens of the Development Agreement are binding
upon the Assignee, but the benefits shall not inure to the Assignee until the
agreement required by Section is executed. Additionally, upon compliance with
the provisions of Section and upon request, the County shall provide the
Assignee with a Compliance Certificate stating that the Development Agreement
remains valid and in full force and effect and is binding upon the County, TIC
and the Assignee. B. The Parties desire to enter into this Assignment Agreement
in order to satisfy and fulfill their respective obligations under Section of
the Development Agreement. NOW, THEREFORE, in consideration of the above
recitals and the mutual covenants hereinafter contained and for other good and
valuable consideration, the receipt and sufficiency which is hereby
acknowledged, the Parties agree as follows: 1. Acknowledgment of Notification By
executing this Assignment Agreement, County acknowledges that TIC has satisfied
the notification requirements set forth in Section of the Development Agreement.
2. Acknowledgment and Assumption of Obligations by Assignee Assignee hereby
acknowledges that it has reviewed, is aware of and intends to honor its
obligations with respect to the development of the Assigned Parcel pursuant to
the terms of the Development Agreement, and additionally expressly and
unconditionally assumes all of the duties and obligations of TIC under the
Development Agreement with respect to such Assigned Parcel first arising after
the date hereof. 3. Continuing Obligations of TIC TIC acknowledges that pursuant
to Section of the Development Agreement, it shall continue to be obligated under
the Development Agreement with respect to all portions of the Property retained
by TIC and with respect to the installation of all infrastructure improvements
to be installed pursuant to the Conditions of Approval for the TIC Development
Approvals (as defined in the Development Agreement) as well as the provisions of
Section 4 of the Development Agreement. 4. Acknowledgment by County and
Compliance Certificate County acknowledges that by the approval and execution of
this Assignment Agreement, TIC and Assignee have fully satisfied and complied
with the provisions of Section of the Development Agreement. Approval and
execution of this Assignment Agreement by County shall 12Y14TTTT lJ?i
1199685.03/OC 999903-14000/10-3 1-18/pdo/agt 4848-4928-524 1



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc129.jpg]
___________ constitute the Compliance Certificate issued by County contemplated
by Section of the Development Agreement, and County states that the Development
Agreement remains valid and in full force and effect and is binding upon the
County, TIC and Assignee. COUNTY OF KERN By: Chairman, Board of Supervisors
APPROVED AS TO CONTENT: APPROVED AS TO FORM: Planning & Development Services
Office of the County Counsel By:______________________________
By:__________________________ Director Deputy TEJON INDUSTRIAL CORP., a
California corporation By:_____________________ Name:___________________________
Its:_____________________________________ By:______________________
Name:___________________________ Its:_____________________________________
TRC-MRC 3, LLC, a Delaware limited liability company By:____ Name: Its: By:____
Name: Its: EXHIBIT I’ 1199685.0310C 999903-14000/10-3 1-18/pdo/agt -3—
4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc130.jpg]
______________________________, _______________________________________-
ACKNOWLEDGMENT A notary publicor other officer completing this certificate
verifies only the identity of the individual who signed the document to which
this certificate is attached, and not the truthfulness, accuracy, or validityof
that document. State of California ) County of Kern ) On before me, (insert name
of notary) Notary Public, personally appeared who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument. I certif’ under PENALTY OF PERILTRY
under the laws of the State of California that the foregoing paragraph is true
and correct. WITNESS my hand and official seal.
Signature_______________________________________ (Seal) EXI-IIBIT IJI?
1199685.031CC 999903-14000/10-3 1-18/pdo/agt -4— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc131.jpg]
______________________________, _______________________________________
ACKNOWLEDGMENT A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the document to which
this certificate is attached, and not the truthfulness, accuracy, or validity of
that document. State of California ) County of Kern ) On before me, (insert name
of notaly) Notary Public, personally appeared who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY
under the laws of the State of California that the foregoing paragraph is true
and correct. WITNESS my hand and official seal.
Signature_________________________________________ (Seal) EXI{JBIT ?[I?
1199685.03/CC 999903-14000/10-31-18/pdo/agt -5— 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc132.jpg]
______________________________,____________________________________________________
_______________________________________ ACKNOWLEDGMENT A notary public or other
officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the
truthfulness, accuracy, or validity of that document. State of California )
County of Kern ) On before me, (insert name of notary) Notary Public, personally
appeared who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument. I certify under PENALTY OF PERJURY under the
laws of the State of California that the foregoing paragraph is true and
correct. WITNESS my hand and official seal.
Signature_______________________________________ (Seal) EXIIIBIT “I”
1199685.03/OC 999903-14000/10-31-18/pdo/agt 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc133.jpg]
EXHIBIT “J” ENVIRONMENTAL REPORTS [To be provided by Tejon and attached to this
Agreement on or before December 1, 2018.] EXHIBIT J’ 1199685.0310C
999903-14000/10-31-18/pdo/agt 4Rt.4QR_S71



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc134.jpg]
CONTRIBUTION AGREEMENT AND JOINT ESCROW INSTRUCTIONS between TEJON INDUSTRIAL
CORP., a California corporation, as Contributor and TRC-MRC 3, LLC, a Delaware
limited liability company, as Company 1199685.03/OC 999903-14000/10-3
1-18/pdo/agt



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc135.jpg]
TABLE OF CONTENTS Page I. SUMMARY AND DEFINITION OF BASIC TERMS 1 II. RECITALS 2
III. AGREEMENT 3 1. Contribution of Property 3 2. Escrow 3 3. Conditions
Precedent to the Close of Escrow 4 4. Deliveries to Escrow Holder 5 5.
Deliveries Upon Close of Escrow 7 6. Costs and Expenses; Prorations 7 7. AS-IS
Contribution 8 8. Contributor’s Representations and Warranties 12 9.
Company’sRepresentations and Warranties 15 10. Notices 16 11. Broker Commissions
17 12. Default 17 13. Assignment 18 14. Miscellaneous 18 15. Scope of
Representation 20 Exhibits: Exhibit “A” Legal Description of Land Exhibit “B”
List of Intangible Personal Property Exhibit “C” Form of Easement Exhibit “D”
Form of Builder Covenants Exhibit “E” Pro Forma Title Policy Exhibit “F” Form of
Deed Exhibit “G” Form of Non-Foreign Affidavit Exhibit “H” Form of General
Assignment Exhibit “I” Form of Notice and Acknowledgment Exhibit “i’
Environmental Reports I 199685.03/OC 999903-14000/10-3 1-18/pdo/agt (1)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc136.jpg]
1NDEX Page(s) Actual Knowledge of Company 16 Actual Knowledge of Contributor 14
Affiliate 11 Agreed Value 4 Agreement 1 Agreement Instructions 3 Builder
Covenants 3 CAP Amount 14 CERCLA 10 CFD 12 Claims 11 Close of Escrow 3 Closing 3
Closing Date 1 Company 1 Company Agreement 2 Company Parties 10 Company’s Notice
Address 1 Company’s Representatives 2 Contributor 1 Contributor Parties 10
Contributor’s Notice Address 1 Contributor’s Representatives 2 Current Tax
Period 8 Deed 5 Easement 3 Effective Date 1 Enforceability Exceptions 12
Environmental Reports 9 Escrow Holder 1 Escrow Holder’sNotice Address 1 Escrow
Instructions 3 Floor Amount 14 General Assignment 6 Hazardous Material(s) 11
Intangible Personal Property 2 Land 2 MRC Member 2 Natural Hazard Expert 9
Notification and Acknowledgment 6 Official Records 3 Opening of Escrow 3 PCOR 6
Permitted Exceptions 4 1199685.03/OC 999903-14000/10-31-1 8lpdolagt (ii)
4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc137.jpg]
Page(s) Project 2 Property 2 Property Representations and Warranties 14 Real
Property 2 Supplemental Instructions 3 Tax Certificates 5 Title Company 2 Title
Policy 4 TRC Member 2 TRPFFA 12 Updates 9 1199685.03/CC 999903-14000/10-3
1-18/pdo/agt (iii) 4848-4928-5241



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc138.jpg]
EXHIBIT “E” CONSTRUCTION CONTRACT [To Be Provided] ‘E’ 1197590.08/OC EXHIBIT
373745-00003/pdo/agt —1— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc139.jpg]
TM :AJA DocumentAl41 2014 StandardFormofAgreementBetweenOwnerand Design-Builder
AGREEMENTmadeas of the31st day of October in the year 2018 ADDITIONS AND
DELETIONS: BETWEENthe Owner: The author of this document has added information
needed for its completion. The author may aTso TRC-MRC 3, LLC have revised the
text of the original a Delaware limitedliability company AlA standard form. An
Additions and 6th 13191 Crossroads ParlcwayNorth, Floor Deletions Report that
notes added City of Industry, CA 91764 information as well as revisions to the
standard form text is available from the author and should be reviewed. A and
the Design-Builder: vertical line in the left margin of this document indicates
where the author has added necessary information CommerceConstructionCo. , L.P.
and where the author has added to or 13191CrossroadsParkwayNorth, 6th Floor
deleted from the original AlA text. City of Industry, CA 91764 This document has
important legal consequences. Consultation with an attorney is encouraged with
respect for the followingProject: to its completion or modification.
Consultation with an attorney is also with to Majestic Tejon 3 Job #13080
encouraged respect WheelerRidge,Tejon Ranch, California professional licensing
requirements in the jurisdiction where the Project is An approximately34 gross
acres and sf is 579,040 located. The Owner andDesign-Builderagreeas follows.
AlADocument A141“ —2014.copyright© 2004 and 2014 byThe AmericanInstituteof
Architects.All rights reserved. WARNING:This AlA®Document is mit. protected by
U.S. Copyright Lawand International Treaties, unauthorized reproduction or
distribution of this AlA®Document, or any portion of it, may I result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA I software at 16:43:51
CT on 10/31/2018 under Order No.7640887244 which expires on 12/13/2018, and is
not for resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc140.jpg]
TABLEOFARTICLES GENERALPROVISIONS 2 COMPENSATIONANDPROGRESSPAYMENTS 3
GENERALREQUIREMENTSOFTHEWORKOFTHEDESIGN-BUILDCONTRACT 4
WORKPRIORTOEXECUTIONOFTHEDESIGN-BUILDAMENDMENT 5
WORKFOLLOWINGEXECUTIONOFTHEDESIGN-BUILDAMENDMENT 6 CHANGESINTHEWORK 7
OWNER’SRESPONSIBILITIES 8 TIME 9 PAYMENTAPPLICATIONSANDPROJECTCOMPLETION 10
PROTECTIONOFPERSONSANDPROPERTY 11 UNCOVERINGANDCORRECTIONOFWORK 12
COPYRIGHTSANDLICENSES 13 TERMINATIONORSUSPENSION 14 CLAIMSANDDISPUTERESOLUTION
15 MISCELLANEOUSPROVISIONS 16 SCOPEOFTHEAGREEMENT TABLEOFEXHIBITS A
DESIGN-BUILDAMENDMENT B INSURANCEANDBONDS C SUSTAINABLEPROJECTS ARTICLEI
GENERALPROVISIONS §1.1Owner’sCriteria— Paragraph Deleted (Paragraph deleted)
§1.1.1 Paragraph Deleted §1.1.2—TheOwner’s design requirements for the Project
and related documentation: See attached Exhibit D — Building Outline
Specifications and Exhibit F — List of Drawings. N/A AlA Document A141M —2014.
copyright© 2004 and 2014 by The AmericanInstituteofArchitects.All rights
reserved. WARNING:This AlA0 Document is mit. protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AlA5
Document, or any portion of it, may 2 result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AlA softwareat 18:07:03 ET on 10/31)2018 under
Order No.7640887244 whichexpires on 12/13/2018, and is not for resale. User
Notes: (1783836469)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc141.jpg]
§1.1.3— The Project’sphysical characteristics: (Paragraph deleted) An
approximately579,040square foot cross dock industrialwarehousebuilding situated
on approximately34 gross acres and approximately33 net acres §1.1.4 -
ParagraphDeleted N/A §1.1.5 (Paragraphs deleted) - Paragraph Deleted §1.1.6 -
The Owner’sbudget for the Workto be providedby the Design-Builderis set
forthbelow: See ExhibitA N/A §1.1.7 - The Owner’sdesignand constructionmilestone
dates: See ExhibitA .1 N/A .2 N/A .3 N/A .4 N/A N/A §1.1.8 — The
Ownerrequiresthe Design-Builderto retain the followingConsultants(if
necessary)at the Design-Builder’scost: .1 Consultants:
GeotechnicaliTesting/SpecialInspections SEI SoilsEngineering CivilEngineering —
McIntosh andAssociates Surveying — McIntoshand Associates TrafficEngineering —
AdvantecConsultingEngineers CulturalAssessments — W&S Consultants
BiologicalAssessments— Dudek PetroleumEngineering — PetroTECHResources AlA
Document A141 “ —2014. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AlA®Document is nit, protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA®Document, or any portion of tt, may 3 result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA softwareat 16:43:51
CTon 10/31/2018 under Order No.7640887244 which expires on 12)13/2018, and is
notforressle. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc142.jpg]
mit, N/A § § applicable lawful § in § § § § Vice Majestic Tom (562) City
Design-Builder’s § Vice 13191 Joe 4436 Tejon Tejon § (661) § Matthew District
1.1.9 Commerce 1.1.10 City 1.1.10.1 § (562) notice 13191 1.1.11 AlA 1.1.12
result protected 1.2.1 1,2 sofiware User 1.2.2 accordance 1.2.3 1,2.4 1,2.5
Rentfro Project Document of President Simmons President — Notes: Lebec of
948-4347 orders 663-4207 The in Ranch Ranch, Crossroads The 948-4395 The
Industry, The Additional to Crossroads Neither - - at Industry, severe - Manager
Realty If Paragraph - by laws, The Vawter the 17:00:29 If Owner persons there
Owner Design-Builder Team U.S. Construction Road of the Company A141T1 with
other CA civil Design-Builder public statutes, the Copyright Office Co. Office
Owner’s CA is E Submittals CA Parkway and identifies 93243 Article Owner’s will
Parkway or a party. Owner’s —2014. Deleted on 91746 change criminal 91746
entities, 10/31/2018 authorities, Phone Phone retain ordinances, Law Criteria
Co., 6. Copyright North, identifies the Criterial North, and nor in are
penalties, the L,P. in shall the following under International the as addition
following conflicts © the 6th Owner’s follows: 6th 2004 Design-Builder’s codes,
Order confirm upon and the Floor Design-Builder Floor and will following
No.7640887244 to representative which with Treaties. rules 2014 consultants
Criteria, the be that prosecuted applicable by Owner’s and the the The
Unauthorized representative the Agreement regulations, American shall
representative information which and Owner in to representative, laws, the
notify accordance expires separate Inst maximum reproduction and statutes, is
tute or on the in based: included the lawful 12/13/2018, of contractors: shall
accordance Owner Architects. extent with Design-Builder who ordinances, or be
orders distribution Section in possible of changed are and All the the with
required is rights of notfor Owner’s conflict. under 7.1.1: public codes,
Section without of reserved. shall this resale. the to authorities. AlA5 rules
law. review Criteria execute 3.1.2: ten WARNING: This Document, and (10 document
the a complies regulations, days’ Modification This or written any was AlA’ with
portion produced (2018530124) Document or of by it, AlA may is 4



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc143.jpg]
§1.3BindingDisputeResolution For any Claim not otherwiseresolved under Sections
14.1, 14.2,or 14.3,the method of binding disputeresolution shall be the
following: (Checkthe appropriate box.If the Owner and Design-Builderdo not
select a methodof bindingdispute resolution below or do not subsequentlyagree in
writing to a bindingdispute resolutionother than litigation, Clai,ns will be
resolved by litigation in a court of competentjurisdiction.) X ]
Arbitrationpursuant to Section 14.4 Litigationin a court of
competentjurisdiction Other:(Spec(i5) §1.4Definitions §1.4.1
Design-BuildDocuments. The Design-Build Documents consist of this Agreement
between Owner and Design-Builder and its attachedExhibits (hereinafter, the
“Agreement); other documents listed in this Agreement; and Modifications issued
after execution of this Agreement. A Modification is (1) a written amendment to
the Contract signed by both parties, including the Design-Build Amendment, (2) a
Change Order, or (3) a Change Directive. §1.4.2 The Contract. The Design-Build
Documents form the Contract, The Contract represents the entire and integrated
agreement between the parties and supersedes prior negotiations, representations
or agreements, either written or oral. The Contractmay be amendedor
modifiedonlyby a Modification.The Design-BuildDocumentsshall not be construedto
createa contractualrelationship of any kind between any persons or
entitiesotherthan the Owner and the Design-Builder. §1.4.3 The Work.The term
“Work” means the design, construction and related services required to fulfill
the Design-Builder’s obligationsunder the Design-Build Documents, whether
completed or partially completed, and includesall labor,materials,equipmentand
servicesprovidedorto be providedby the Design-Builder.The Workmay constitutethe
whole or a part ofthe Project. §1.4.4 The Project. The Project is the total
design and construction of which the Work performed under the Design-Build
Documentsmay be the whole or a part, and may include design and constructionby
the Owner and by separate contractors. §1.4.5InstrumentsofService.Instrumentsof
Serviceare representations,in anymedium of expressionnow known or later
developed, of the tangible and intangible creative work performed by the
Design-Builder, Contractor(s), Architect, and Consultant(s) under their
respective agreements. Instruments of Service may include, without limitation,
studies, surveys,models, sketches, drawings,specifications,digitalmodels and
other similarmaterials. §1,4.6Submittal.A Submittal is any submission to the
Owner for review and approval demonstrating how the Design-Builder proposes to
conform to the Design-Build Documents for those portions of the Work for which
the Design-BuildDocumentsrequire Submittals.Submittalsinclude,but are not
limitedto, shop drawings,product data, and samples. Submittalsare not
Design-BuildDocumentsunless incorporatedinto a Modification. §1.4.7Owner.The
Owneris the person or entity identifiedas such in the Agreement and is
referredto throughout the Design-Build Documentsas if singular in number. The
term “Owner”means the Owner or the Owner’s authorized representative.
§1.4.8Design-Builder.TheDesign-Builderisthe personor entityidentifiedas suchin
the Agreementand is referredto throughout the Design-Build Documents as if
singular in number. The term “Design-Builder” means the Design-Builderor the
Design-Builder’sauthorizedrepresentative. §1.4.9Consultant.A Consultantis a
person or entityprovidingprofessionalservicesfor the Design-Builderfor all or a
portion of the Work, andis referredto throughoutthe Design-BuildDocumentsas if
singularin number,To the extent AlA Document A141” — 2014. Copyright© 2004 and
2014 by The American Institute of Architects. All rights reserved. WARNING:This
AlA5 Document is mit. protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AlA®Document, or any
portion of it, may result in severe civil and criminal penalties, and will be
prosecuted to the maximum extent possible under the law. This document was
produced by AlA software at 16:43:51 CT on 10/31/2018under Order No.7640887244
which expires on 12/13)2018, and is notfor resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc144.jpg]
required by the relevantjurisdiction, the Consultant shall be lawfully licensed
to provide the required professional services. §1.4.10Architect.The Architect is
a person or entity providing design services for the Design-Builder for all or a
portion of the Work, and is lawfully licensed to practice architecturein the
applicablejurisdiction. The Architect is referredto throughoutthe
Design-BuildDocumentsas if singularin number. §1.4.11Contractor.A Contractor is
a person or entity performing all or a portion of the construction,required in
connection with the Work, for the Design-Builder. The Contractor shall be
lawfully licensed, if required in the jurisdiction where the Project is
located.The Contractoris referred to throughout the Design-BuildDocumentsas if
singular in number and means a Contractoror an authorizedrepresentative of the
Contractor. §1.4.12 ConfidentialInformation. Confidential Information is
information containing confidential or business proprietary informationthat is
clearlymarked as “confidential.” §1.4.13 Contract Time. Unless otherwise
provided, Contract Time is the period of time, including authorized
adjustments,as set forth in the Design-BuildAmendmentfor SubstantialCompletionof
the Work. §1.4.14Day. The term “day” as used in the Design-Build Documents shall
mean calendar day unless otherwise specificallydefined. §1.4.15ContractSum.The
ContractSum is the amountto be paid to the Design-Builderfor performanceof the
Work after execution of the Design-BuildAmendment,as identifiedin Article A.l of
the Design-BuildAmendment. (Paragraph deleted) ARTICLE2
COMPENSATIONANDPROGRESSPAYMENTS
§2.1CompensationforWorkPerformedPriorToExecutionofDesign-BuildAmendment
§2.1.1Unless otherwise agreed, payments for Work performedprior to Execution of
the Design-BuildAmendment shall be made monthly. For the
Design-Builder’sperformance of Work prior to the execution of the Design-Build
Amendment,the Ownershall compensatethe Design-Builderas follows: Owner shall
compensateDesign-Builderfor architectural and structural
engineeringservicesrenderedby Design-Builder and its Consultantsand
Engineersprior to Execution of the Design-BuildAmendmentif Ownerultimately
decides to forego the constructionphase services contemplatedwithinthe
Design-BuildAmendment. The limit of the compensationfor the architecturaland
structural engineering services shall be no more than two and one half (2.50%)
percent of the Cost of the Work, as further defined in the
Design-BuildAmendment. Owner shall also be responsible for the actual cost of
other Consultants hired by Design-Builderfor servicesrendered in connectionwith
this Agreement. (Insert amount of or basisfor, compensation, including
compensationfor any Sustainability Services, ol.indicate the exhibit in which
the information is provided. If there will be a limit on the total amount of
compensationfor Work peformed prior to the execution of the
Design-BuildAmendment, state the amount of the limit.) §2.1.2The
hourlybillingrates for servicesofthe Design-Builderand the
Design-Builder’sArchitect,Consultantsand Contractors,if any, are set forth
below. (ifapplicable,attach an exhibit of hourly billing rates or insert them
below.) Individualor Position Rate
§2.1.3CompensationforReimbursableExpensesPriorToExecutionof
Design-BuildAmendment §2.1.3.1ReimbursableExpenses are in additionto
compensationset forth in Section 2.1.1 and 2.1.2 and include
expenses,directlyrelated to the Project,incurredby the Design-Builderand the
Design-Builder’sArchitect, Consultants,and Contractors,as follows: .1
Transportationand authorizedout-of-towntravel and subsistence; .2 Dedicated data
and communicationservices,teleconferences,Project web sites, and extranets; AlA
Document A141” —2014. Copyright © 2004 and 2014 by The American Institute of
ArchItects. All rights reserved. WARNING:This AlA®Document is mit. protected by
u.s.Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA®Document, or any portion of it, may 6 result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA softwareat 16:43:51 CT
on 10/31/2018under Order No.7640887244 which expires on 12)1312018, and is
notfor resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc145.jpg]
.3 Feespaid for securing approvalof authoritieshavingjurisdiction over the
Project; .4 Printing,reproductions,plots, standardform documents; .5
Postage,handling and delivery; .6 Expense of overtimework requiring higher than
regular rates, if authorizedin advanceby the Owner; .7
Renderings,physicalmodels, mock-ups,professionalphotography,and
presentationmaterials requestedby the Owner; .8 All taxes levied on professional
servicesand on reimbursableexpenses;and .9 OtherProject-relatedexpenditures,if
authorizedin advanceby the Owner. §2.1.3.2For Reimbursable Expenses, the
compensation shall be the expenses the Design-Builder and the Design-Builder’s
Architect, Consultants and Contractors incurred,plus an administrative fee of
percent ( %) of the expenses incurred. See Exhibit A §2.1.4Paymentsto the
DesignBuilderPriorToExecutionof Design-BuildAmendment §2.1.4.1Payments are due
and payable upon presentation of the Design-Builder’s invoice. Amounts unpaid (
) days after the invoice date shall bear interest at the rate entered below, or
in the absence thereof at the legal rate prevailing from time to time at the
principalplace of business of the Design-Builder. (Insert rate of monthlyor
annual interest agreed upon.) O.50%permonth §2.1.4.2Records of
ReimbursableExpenses and servicesperformed on the basis of hourly rates shallbe
available to the Owner at mutually convenient times for a period of two years
following execution of the Design-Build Amendment ortermination of this
Agreement,whicheveroccursfirst. §2.2ContractSumand
PaymentforWorkPerformedAfterExecutionof Design-BuildAmendment For the
Design-Builder’sperformance of the Work afterexecutionof the
Design-BuildAmendment,the Owner shall pay to the Design-Builderthe Contract Sum
in currentfunds as agreed in the Design-BuildAmendment. (Paragraph deleted)
ARTICLE3 GENERALREQUIREMENTSOFTHEWORKOFTHEDESIGN-BUILDCONTRACT §3.1General
§3.1.1The Design-Builder shall comply with any applicable licensing requirements
in the jurisdiction where the Project is located. §3.1.2The Design-Buildershall
designatein writing a representativewho is authorizedto act on the
Design-Builder’s behalf with respectto the Project. §3.1.3 The Design-Builder
shall perform the Work in accordance with the Design-Build Documents. The
Design-Builder shall not be relieved of the obligation to perform the Work in
accordance with the Design-Build Documentsby the activities,tests, inspectionsor
approvalsof the Owner,althoughextensionsof time shallreasonably be granted in
the event of delays caused by such activities. §3.1.3.1The Design-Buildershall
perform the Work in compliancewith applicablelaws, statutes, ordinances,codes,
rules and regulations, or lawful orders of public authorities. If the
Design-Builder performs Work contrary to applicable laws, statutes, ordinances,
codes, rules and regulations, and lawful orders of public authorities, the
Design-Buildershall assumeresponsibilityfor such Work and shall bear the costs
attributableto correction. §3.1.3.2Neitherthe Design-Buildernor any
Contractor,Consultant,or Architectshall be obligated to perform any act
whichthey believewill violate any applicablelaws,
statutes,ordinances,codes,rules andregulations, or lawful orders of public
authorities. If the Design-Builder determines that implementation of any
instruction received from the Owner, includingthose in the Owner’s Criteria,
would cause a violation of any applicable laws, statutes, ordinances, codes,
rules and regulations, or lawful orders of public authorities,the Design-Builder
shall notifi the Owner in writing.Upon verificationby the Ownerthat a changeto
the Owner’sCriteriais required to remedy the violation, the Ownerand the
Design-Buildershall execute a Modificationin accordancewith Article 6. In the
event it is found that implementationwould not violate any laws, statutes,
ordinances,codes, rules, regulations, or lawful orders of public AlA Document
A141 “ 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING:This AlA®Document is mit. protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA® Document, or any portion of it, may 7 result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 16:43:51
ET on 10/31/2018 under Order No.7640887244 which expires on 12/13)2018, and is
notfor resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc146.jpg]
authorities,it shallbe the Design-Builder’sresponsibilityto maintainthe
contractscheduleat no additionalcost to the Owner. §3.1.4 The Design-Builder
shall be responsible to the Owner for acts and omissions of the Design-Builder’s
employees, Architect, Consultants, Contractors, and their agents and employees,
and other persons or entities performing portions of the Work, to the extent the
Architect, Consultant, and Contractor are employees of Design-Builder.
§3.1.5GeneralConsultation.The Design-Builder shall schedule and conduct periodic
meetings with the Owner to review matters such as procedures,progress,
coordination,and scheduling of the Work. §3.1.6When applicablelaw requires that
servicesbe performed by licensed professionals,the Design-Builder shall provide
those services through qualified,licensedprofessionals.The Owner understandsand
agrees that the services ofthe Design-Builder’sArchitectandthe
Design-Builder’sother Consultantsareperformedin the sole interest of, and for
the exclusivebenefit of, the Design-Builder. §3.1.7The Design-Builder,with the
assistance of the Owner, shall prepare and file documentsrequired to obtain
necessary approvalsof governmentalauthoritieshavingjurisdiction overthe Project.
§3.1.8ProgressReports §3.1.8.1The Design-Buildershall keep the Owner informed of
the progress and quality of the Work. On a monthly basis, or otherwise as
agreedto by the Owner and Design-Builder,the Design-Buildermay submit written
progress reportsto the Owner. .1 Work Completedfor the period; .2 Project
schedulestatus; .3 Submittal scheduleand status report, including a summaryof
outstandingSubmittals; .4 Responsesto requests for informationto be providedby
the Owner; .5 Approved ChangeOrders and ChangeDirectives; .6 Pending ChangeOrder
and ChangeDirective statusreports; .7 Tests and inspectionreports; .8
Statusreport of Work rejected by the Owner .9 Statusof Claims
previouslysubmittedin accordancewith Article 14 .10 Cumulativetotal of the Cost
of the Workto date includingthe Design-Builder’scompensationand
ReimbursableExpenses, if any; .11 CurrentProject cash-flowand forecastreports;
and .12 Additionalinformationas agreedto by the Owner andDesign-Builder §3.1.8.2
(Paragraphs deleted) - Paragraph Deleted §3.1.9Design.Builder’sSchedules
§3.1.9.1 §3.1.9.2TheDesign-Buildershall performthe Work in general
accordancewith the scheduleas outlined in 1,1.7.1or the most most recent
schedulessubmittedto and approvedby the Owner. §3,1.10 Certifications.Upon the
Owner’s written request, the Design-Builder shall obtain from the Architect,
Consultants, and Contractors, and furnish to the Owner, certifications with
respect to the documents and services providedby the Architect,Consultants,and
Contractors(a) that, to thebest of their knowledge,informationand belief, the
documentsor servicesto whichthe certificationsrelate (i) are consistentwith the
Design-BuildDocuments,except to the extent specificallyidentifiedin the
certificate,and (ii) complywith applicablelaws, statutes,ordinances,codes, rules
and regulations,or lawful ordersofpublic authoritiesgoverningthe design ofthe
Project; and (b) that the Owner and its consultants shall be entitledto rely
upon the accuracyof the representationsand statementscontained in the
certifications, The Design-Builder’s Architect, Consultants, and Contractors
shall not be required to execute certificates or consentsthat would
requireknowledge,servicesor responsibilitiesbeyond the scope of their services.
AlA Document A141M —2014. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING:This AlAn Document is mit. protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA5 Document, or any portion of it, may 8 result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA softwareat 16:43:51 CT
on 10/31/2018 underOrder No.7640887244 which expires on 12/13/2018, and Is
notfor resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc147.jpg]
§3.1.11Design-Builder’sSubmittals §3.1.11.1Prior to submission of any
Submittals, the Design-Buildershall prepare a Submittal schedule, and shall
submit the schedule for the Owner’s approval, if requested by the Owner. The
Owner’s approval shall not unreasonably be delayed or withheld. The Submittal
schedule shall (1) be coordinated with the Design-Builder’s schedule provided in
Section 3.1.9.1, (2) allow the Owner reasonable time to review Submittals, and
(3) be periodicallyupdatedto reflect theprogressof the Work.If
theDesign-Builderfails to submita Submittalschedule,the Design-Buildershallnot
be entitledto any increase in ContractSum or extension of ContractTime based
onthe time required for review of Submittals. §3.1.11.2By providingSubmittalsthe
Design-Builderrepresentsto the Owner that it has (1) reviewed and approved them,
(2) determinedand verified materials,field measurementsand field
constructioncriteriarelated thereto, or will do so and (3) checkedand
coordinatedthe informationcontainedwithin such Submittalswith the requirementsof
the Work and of the Design-BuildDocuments. §3.1.11.3The Design-Buildershall
perform no portion of the Work for which the Design-Build Documentsrequire
Submittalsuntil the Ownerhas approvedthe respective Submittal. §3.1.11.4The Work
shall be in accordance with approved Submittals except that the Design-Builder
shall not be relieved of its responsibilityto perform the Work consistentwith
the requirements of the Design-BuildDocuments. TheWorkmay deviatefromthe
Design-BuildDocumentsonlyifthe Design-Builderhas notifiedthe Ownerinwriting of a
deviation from the Design-Build Documents at the time of the Submittal and a
Modification is executed authorizingthe identifieddeviation.The
Design-Buildershallnot be relieved of responsibilityfor errors or omissions in
Submittalsby the Owner’s approvalof the Submittals. §3.1.11.5All professional
design services or certificationsto be provided by the Design-Builder, including
all drawings,calculations,specifications,certifications,shop drawings and other
Submittals,shall contain the signature andseal of the
licenseddesignprofessionalpreparingthem.Submittalsrelated to the Work designedor
certifiedby the licenseddesignprofessionals,if preparedby others,shallbearthe
licenseddesignprofessional’swritten approval.The Owner and its consultants shall
be entitled to rely upon the adequacy, accuracy and completeness of the
services, certificationsor approvalsperformedby such designprofessionals.
§3.1.12Warranty.The Design-Builder warrants to the Owner that materials and
equipment furnished under the Contract will be of good quality and new unless
the Design-Build Documents require or permit otherwise. The
Design-Builderfurtherwarrants that the Work will conformto the requirements of
the Design-BuildDocumentsand will be free from patent and latent
defects,exceptfor those inherentin the qualityof the Work or otherwiseexpressly
permittedby the Design-BuildDocuments.Work,materials,or equipmentnot
conformingto these requirementsmay be considered defective. The Design-Builder’s
warranty excludes remedy for damage or defect caused by abuse, alterationsto
theWorknot executedby the Design-Builder,improperor
insufficientmaintenance,improperoperation, normalwear andtear and normal usage,
and damagescausedby Owner’s Contractors or Tenantsperformingwork as authorized
and coordinated by Owner and Design-Builder (Design Builder shall be required to
protect any work performed out of sequence that may be subject to damage, due to
being performed out of sequence, by Owner’s scheduledwork).If required by the
Owner,the Design-Buildershall furnish satisfactory evidence as to the kind and
quality of materials and equipment. Unless provided otherwise by law or outlined
in Design-Build criteria, Design-Builderwarrantswork for oneyear. Material
andequipmentwarranties shall be asprovidedby manufacturers and a minimum of one
year. §3.1.13Royalties,Patentsand Copyrights §3.1.13.1The Design-Buildershall
pay all royalties and licensefees. §3.1.13.2The Design-Buildershalldefendsuits
or claimsfor infringementof copyrightsandpatent rightsto the extent such suits
or claims arise out of or relate to the Work, and shall hold the Owner and its
separate contractors and consultantsharmlessfrom loss on accountthereof. The
Design-Buildershall not be responsible for such defense or loss when a
particular design, process or product of a particularmanufacturer or
manufacturers is required by the Owner, or where the copyright violations are
required in the Owner’s Criteria. However, if the Design-Builderhas reasonto
believethat the design,process or product requiredinthe Owner’sCriteria is an
infringementof a copyright or a patent, the Design-Buildershall be
responsiblefor suchlossunless such informationis promptly furnishedto the
Owner.If the Ownerreceives notice from a patent or copyrightownerof an
allegedviolation of a patent or copyright, AlA Document A141 —2014. Copyright ©
2004 and 2014 by The AmericanInstituteofArchitects.All rights reserved. WARNING:
This AlA0 Ijocument is nit, protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AlA®Document, or any
portion of it, may 9 result in severe civil and criminal penalties, and will be
prosecuted to the maximum extent possible under the law. This document was
produced by AlA software at 16:43:51 ET on 10/31/2018 under Order No.7640887244
which expires on 12/13)2018,and is notfor resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc148.jpg]
attributable to the Design-Builder,the Owner shall give prompt written notice to
the Design-Builderwithin fifteen (15) days. §3.1.14Indemnification §3.1.14.1To
the fullest extentpermitted by law, the Design-Builder shall indemnifi and hold
harmless the Owner, including the Owner’s agents, shareholders,partners, joint
venturers, officers, directors, managers, representatives and employees,from and
againstclaims, damages, losses and expenses,includingbut not limitedto
attorneys’fees, arising out of or resultingfromperformance of the Work, except
to the extentwhere injury or death of any person or damage to or loss of
property was caused by the active or sole negligence, or willful misconduct, of
the party to be indemnified. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indenmitythat would
otherwiseexist as to a party or person describedin this Section3.1.14. or
§3.1.14.2The indemnificationobligationunder this Section3.1.14 shall not be
limited by a limitation on amount type of
damages,compensation,orbenefitspayableby or for Design-Builder,Architect,a
Consultant,a Contractor,or anyone directly or indirectly employedby them, under
workers’ compensationacts, disabilitybenefit acts or other employeebenefit acts.
§3.1.15ContingentAssignmentofAgreements §3.1.15.1Each agreementfor a portion of
the Work is assignedby the Design-Builderto the Owner at Owner’s sole option and
request, providedthat .1 assignment is effective only after termination of the
Contract by the Owner for cause, pursuant to Sections 13.1.4or 13.2.2,and only
for those agreementsthat the Owner acceptsby writtennotification to the
Design-Builderand the Architect, Consultants,and Contractorswhose agreementsare
accepted for assignment;arid .2 assignment is subject to the prior rights of the
surety, if any, obligated under bond relating to the Contract. When the Owner
acceptsthe assignment of an agreement,the Owner assumesthe
Design-Builder’srights from the original date of the agreementand rights and
obligationsfrom the date of the assignment. §3.1.15.2 §3.1.15.3
§3.1.16Design-Builder’sInsuranceand
Bonds.TheDesign-Buildershallpurchaseandmaintaininsuranceandprovide bonds as set
forth in ExhibitB. (Paragraph deleted) ARTICLE4
WORKPRIORTOEXECUTIONOFTHEDESIGN-BUILDAMENDMENT(ifapplicable) §4.1General
§4.1.1Any informationsubmittedby the Design-Builder,and any interimdecisionsmade
by the Owner, shall be for the purpose of facilitating the design process and
shall not modif’ the Owner’s Criteria unless the Owner and Design-Builderexecute
a Modification. §4.1.2The Design-Buildermay advisethe Owner on proposed siteuse
and improvements,selectionof materials, and building systems and equipment.The
Design-Buildershall alsoprovide the Ownerwith recommendations,consistent with
the Owner’s Criteria,on constructability;availabilityof materials and labor;time
requirementsfor procurement, installation and construction;and factorsrelated to
constructioncost including,but not limitedto, costs of alternative designs or
materials,preliminarybudgets,life-cycle data,and possible cost reductions.
§4.2Evaluationofthe Owner’sCriteria §4.2.1The Design-Buildermay scheduleand
conductmeetingswiththe Ownerand any othernecessaryindividualsor entitiesto
discussandreviewthe Owner’sCriteriaas set forth in Section
1.1.TheDesign-Buildershallthereafter again meet with the Owner to discuss a
preliminary evaluationof the Owner’s Criteria.The preliminary evaluation shall
address possible alternative approachesto design and construction of the Project
and include the Design-Builder’s recommendations,if any, with regard to
accelerated or fast-track scheduling,procurement, or phased construction. AlA
Document A141 “—2014. copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING;This AIAC Document is nit, protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA®Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA softwareat 16:43:C1 ET
on 10/31/2018 under Order No.7640887244 which expires on 12/13/2018, and is not
for resale. User Notes; (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc149.jpg]
mit, The scheduling report § shall proceed written § Modification. prepare § §
deviations The modeling. § consent prepare § § Owner’s following: 4.2.2 4.2.3
AlA software protected result User 4.3.1 4.3 4.3.2 4.4 4.4.1 preliminary provide
Document Preliminary Preliminary shall Notes: Design-Builder’s After The in Upon
The consent Upon and .1 .2 at .3 .4 severe shall to .1 .2 .3 and .4 .5 .6 by
Criteria .2 .1 .3 .4 .5 .6 16:43:51 issues. from Owner also proceed the Owner
U.S. submit a the submit A141 allocations written not a Owner’s the information
a Proposal; the civil (List Confirmation Building Site Structural Selections
systems; Outline A Proposal The clarifications, to include An Work preliminary A
contingencies, The The Design-Builder the preliminary Copyright Design
evaluation Design ETon Owner’s following: unless ‘‘ shall list proceed be list
and Owner’s plan; enumeration a additional shall Owner’s —2014. proposed to
proposed date Preliminary the report understood criminal of plus of Proposal
10/31/2018 development specifications review Criteria plans, and and the the Law
is Design-Builder’s review on the system; of may of from, Copyright to based;
issuance a issuance program schedule, to which Design-Builder’s shall major
dates Owner and estimate of Criteria, penalties, Preliminary the fee,
assumptions date Contract the information, the Design-Builder’s include sections
to the meets under International or of the development Design to
Design-Builder’s conform of Owner, consider © a the building the for allocations
any and 2004 written modify of Preliminary of periodic Order functions, of or
and which and of work Design-Builder with Design-Builder’s some and the
qualifications a Sum, Design-Builder sufficient a and the to will written
No.7640887244which Design shall summarizing written and to Treaties. Proposal
Design-Builder’s f elevations; the the systems, 2014 cost to statement be the
shall combination Cost any, the including design key be of of deviations
prosecuted Owner. include detailing Owner by Fee, Owner’s information, Design
program Owner’s the completed consent include documents drawing personnel, to
consent The of Unauthorized written review to including be Preliminary and and
the American shall of and the The the the the included execute Proposal to each
and, from other Work, proposed exclusions, estimated to functions; Criteria of
budget; notes to the following: Design-Builder’s report presents expires Owner.
compensation achieve Preliminary sessions by, proceed physical Contractors
Proposal. proceed and Institute if function maximum reproduction
constructability, but the items the a acceptable, describing in and, Design on
expires. and, Modification. other Owner’s not unless Owner; the design The
Substantial 12113/2018, the of cost with that if under if Architects. limited
study if under extent Design-Builder’s and The applicable; Design preliminary
information, acceptable, Design-Builder’s necessary, as and or comprise
organized the the method milestones; their anticipated Criteria, construction
distribution Preliminary described provide possible models, Section evaluation
Section Owner; suppliers; and to Owner All Completion; and shall square
mechanical, is rights and, not the under recommendations provide upon
procurement the by evaluation, 4.2.3, include perspective 4.3.2, and and
including for of in dates date Contract reserved. foot if of trade this and
resale. Design-Builder materials, Design written Section the which based
Design-Builder the Proposal the AlA5 for the the areas; for Taw. a electrical
Owner’s categories, report the WARNING: Design-Builder Design-Builder receiving
Design-Builder the This the Document, Sum; upon the shall report.) 4.3,
sketches, and Design-Builder’s document Design-Builder’s Design-Builder
Design-Builder’s shall identifying The not the to and Criteria. construction
with This adjust or allowances, include modify additional consent Cost execute
plumbing or any was AlA5 written digital of portion The with produced shall
shall the any (861424439) Document the the to the a of by it, AlA may is



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc150.jpg]
Init. visited § Design-Build § ARTICLE § (Paragraph Documents. § § Construction
to the shall Owner the accordance § § Design-Build Design-Builder’s § § The
Documents project sequences § such materials, § § facilities § and 4.4.2 §
substitutions properly 4.4.3 other that § The 5.1 scheduled 5.1.1 5.1.2 AlA
protected software result User 5.2 5.2.1 5.2.2 5.2.3 5.2.4 5.3 5.3.1 5.3.2 5.3.3
5.4 discover Design-Build Design-Build Construction Design-Builder Document
whether promptly Construction portions Design-Builder Labor Notes: are
Submission Taxes the The persons If in Commencement. Upon The If The discovers
Unless The safety, When at severe 5 the the by and legally site skilled 16:43:51
Design-Builder and equipment, Design-Builder with to WORK deleted)
Design-Builder and Design-Builder give U.S. The any Documents Amendment Owner or
Owner A141 and the services, only go are notif’ civil otherwise carrying
procedures, safety Amendment. a Copyright not Materials the such Construction
other in any Documents into material Amendment. ET enacted Proposal. Documents
become M in of and execution FOLLOWING in tasks incorporated —2014. Design-Build
on proper the shall the and and plans deviations accordance shall effect.
criminal deviations 10/31)2018 specific tools, necessary out Except
Design-Builder’s Design-Builder provided Law shall assigned Design-Builder
Design-Builder be when setting familiar Copyright shall or pay the and shall and
condition shall shall and solely unless penalties, construction of However,
system be Documents Work. instructions sales, for as implementation, provide
EXECUTION under International between be the the or consistent with supervise
forth for enforce shall in permitted Documents. © to with coordinating
responsible responsible to the 2004 Design-Build the Order proper them.
Design-Build to consumer, and The is be Article the reasonably not the Owner
Design-Build receive and of specified such will the incorporated strict
No.7640887244whlch Proposal agree Design-Builder terms agree equipment shall
Treaties. such concerning Construction and with 2014 relieve OF execution in be
Construction 6. prosecuted and for Section discipline THE authorization for,
direct subsequent by all in establish deviations and use of the on The
inspection known Unauthorized in Amendment writing, Design-Builder portions
their shall the and DESIGN-BUILD Amendment, Design-Build job a and the American
and Documents, the and in proposal, these 5.2.2, Design-Builder have site
agreement. constitute Documents to similar the and the Design-Build Work, local
shall machinery, Documents completion the in expires Work. construction of
safety matters. Work. ofportions control uriting. construction quality Institute
good maximum shall reproduction the not conditions is taxes, the using on
Documents. Work the the a executed, permit and execute AMENDMENT order
12113/2018, of representation not to Owner over, levels Design-Builder The
Design-Builder Architects. water, of extent and the for Design-Builder the
oversight. Documents, of of under the may waive among or employment under
Construction Owner the shall the construction Design-Builder’s Work a the
distribution of possible Work, and Modification. whether heat, and proceed Work
Design-Build All materials the obligation not which the the is already
Design-Builder rights for Contract, notfor utilities, by whether under commence
Design-Builder’s provided the the of shall Owner’s shall the or prior the
reserved. of means, Documents this shall resale. Owner’s and the performed not
Design-Builder unfit Design-Builder Work to also provide The AlA®
transportation, temporary law. unless Documents, to best systems yet prepare
perform by persons WARNING: prior methods, be the failure right This Document,
is the effective information. skill shall responsible to the and execution
document shall to to Design-Builder, be required. employees to determine and
Construction of Design-Build the or or pay execution execute completed. This not
techniques, the the or that permanent, persons reject may attention. Work and or
for any was modifS’ AIA° Owner Owner it of merely for If labor, portion produced
make other The has the the that (861424439) the the Document and not in all of
of by it, AlA may is 12



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc151.jpg]
mit. building § § proper rules § § Design-Build the (1) ordinarily disturbed the
investigate the terms in provided an burial notice, the § but shall § shall
features § Items reasonable 14. direct, § requiring be § 5.5 5.5.1 Article 5.5.2
5.5,3 AlA protected software result User 5.5.4 5.6 5.6.1 the 5.6.2 5.6.3
equitable subsurface Design-Build site operations. Design-Builder shall granted
Requests Permits, Document and Allowances be immediately Notes: Design-Builder’s
of The Unless execution markers, in covered 1f Concealed The Unless the but are
The permit the granted at severe 14. shall regulations, continue in .1 by .2 .3
and found in 16:43:51 Design-Builder Owner such Owner the not objection. Article
Design-Builder a Contract U.S. adjustment the Fees, Owner reasonable Documents
A141r for be otherwise in civil otherwise or by The the profit, allowances
Design-Builder and whenever by allowances; materially as and Section
archaeological Copyright to conditions for course of granted no Documents,
adjustments ET with selection. well and allowances Change shall otherwise
suspend Notices exist or Design-Builder’s the 14. Design-Builder all such —2014,
disputes on shall event the is and criminal Unknown required 10/31/2018 and Work
justified, all cost as 5.62.2. in promptly of and provided Law extension
provided conditions. or lawful or costs allowances the shall any other make
Copyright different and the Order. shall later and, any resolved other and of,
shall generally In (2) and penalties, and the concealed Contract in the shall
Work, other Compliance the sites, or comply taxes, are shall operations under
unlcnown if operations International cover than orders the the selections
Conditions. include Owner’s Substantial take time The in the Design-Builder
expenses © in event of more be shall from 2004 Owner In permits, the Contract as
Order or the not costs Contract the and recognized Owner less 10 amount the any
required supplied under the Sum with of provided wetlands, Design-Build and
Design-Build the than physical continue be will days those Design-Builder in
No.7640887244wh1ch physical public cost applicable event with that that action
for Treaties. determination shall of 2014 the required contemplated or and be
Owner determines Completion fees, If or Sum ofthe Section Time, unloading
materials after to Contract prosecuted do would Laws indicated for, for Contract
by give less promptly of the authorities, in as the necessary to not shall not
The conditions Unauthorized licenses, conditions and a Articles performance such
inherent causes first Change suspend than and dispute, trade notices to
Design-Builder Design-Builder American indicated affect 5.6.2.1 affect
Documents, Documents, promptly Contract Time, employ that to and amounts, any
Sum and observance in of encounters allowances, or notify discounts; for the
delays expires to 8 the the and those in Order applicable required them they
recommendation, such disputes the equipment handling Institute and maximum of
reproduction that or all obtain stated construction and Project. in Design-Build
persons inspections of Time parties the an both. provide on allowances differ in
remains operations 14. the and and shall the any differ unusual 12113/2018, of
Design-Builder making (2) human by of governmental of regarding the allowance
Architects. Design-Build encounters extent If by arising shall Design-Builder at
to part materially materials changes reflect shall the applicable with or the or
the Contract notice performance such materially or distribution entities
activities of by possible notify nature conditions. remains, Owner such until
features. pursue stated and site, Documents reasonable from the All (1) persons
the government the to is amounts, rights in and Work, selections, otherwise the
labor, and conditions notfor the Sum the laws, Design-Builder that to same the
authorization under determines in in Documents, resolution of Design-Builder’s
of from or Reasonable equipment difference whom writing, the cause Owner.
reserved. Owner of shall or existence the this differ shall resale. The
recognizes statutes, shall installation the shall the promptness and entities
Design-Build AlA® character shall those agencies, law. instructed secure an the
the be Owner Work. recommend materially be before that at WARNING: Upon stating
as that This increase Document adjusted Design between the Design-Builder
resolved delivered be ordinances, required provided the of extensions as
indicated no the document may and the such costs, Design-Builder provided
included the shall receipt conditions necessary the for change site by
conditions pay existence Builder This Documents. costs or from Owner proceed
accordingly or actual remains reasons. the pursuant allowances in to promptly in
overhead, at that decrease was any for writing AlA5 of resume in codes, of
Article the Owner in those for in portion under produced such time costs may the
for shall the are are the (861424439) Document has site the in as of at If or to
of by it, AlA may is 13



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc152.jpg]
nit, has the § § Amendment, § Contractor reasonable Owner additional §
Design-Builder, Design-Builder special entity Owner major shall hand § financial
unqualified, contract reasonable fmancial either person unless Sum occasioned
Design-Builder contracting objections The § during of in 5.7 5.7.1 § The
unreasonably codes, 5.72 The § the separate unreasonably 5.7.3 § § AlA or
software result protected User 5.7.3.1 5.8 5.9 5.10 Design-Builder made 5.11
5.11.1. accordance the Key rubbish Design-Builder’s Design-Builder Document
constitute Design-Builder Design-Builder knowledge Documents shall Notes: Use or
The trades. If performance in has the Cutting Construction or Cleaning design)
the construction, Except rules (2) Personnel, at severe the amount If reasonable
The stability stability contractor by entity’s of time Design-Builder or
16:43:51 objection. names reasonable and the objection. be that by
Design-Builder U.S. caused the Site Design-Builder for the supplier.
Design-Builder A141 and civil encumber withheld. and with such increased notice
review Owner to for in proposed the as Copyright Design-Builder work, Up shall
would Design-Builder and CT of Work. andlor of a regulations, writing and has
soon review. Patching and/or Contractors Owner those by Section and — change,
except or on shall either Documents, persons and shall Submittals shall 2014. of
criminal The made consent execute proposed If objection 10/31/2018 has business
operations remain as timely no This However, The Law capacity, the the one or
persons maintain for shall capacity, practicable Copyright stating not requires
Owner with confine Failure reasonable performance reasonable 9.10.2 has and
reasonable and decreased changes site rejected penalties, Design-Builder or copy
shall each process cut, to lawful objection. an unchanged. and not under written
shall International entities at alternates. an with to acted dealings, cutting
shall in (1) shall © under or safety patch the “Authorization no of keep as at
of additional principal operations employ appropriate Suppliers the safety 2004
good Order notif the person approved any a whether entities and materials
increase after orders the Site will objection. propose promptly record reply by
objection proposed consent and (including the and or or the site will record, or
The No.7640887244 of order Owner the record, the Treaties. execution personnel,
otherwise otherwise be the 2014 timely premises If business be the or for within
Contract. shall portion of time already Design-Builder of the at in Owner
Design-Builder the prosecuted difference Owner Submittals. Change or entity of
another by the and public personnel, the ability the the to Design-Builder and
personnel, to equipment. the Owner not to The ability for Unauthorized
objection. vehicle those Owner 14 a marked Work Contract site reply of Proceed’
of and alter altering dealings American Owner was review. objects responsively
identified unreasonably or and which person At days Order authorities, the to to
the to contract to who to surrounding has between completion perform, provide
fully reasonably as the The one whom within Design-Build expires for Contractors
to areas perform, Work. currently Contractor and constructed. to the Institute
shall Sum maximum reasonable shall or reproduction are Failure the by shall copy
Design-Builder Owner form or a or of entity shall Work. on with permitted
Design-Builder person to partially person the the the or not be low and past
required such in withhold 12/13/2018, of proposed of The furnish Contract for
past name capable Architects. issued of area of to make extent Contractors be
Owner submitting 14-day the and proposed the or bidder or experience the
separate the Amendment, indicate or required objection each or Owner or
experience Design-Build suppliers free completed supplier distribution
Design-Builder and by Design-Build possible Owner entity a materials before
Work, in from entity and good of Time has period All another expenditure shall
applicable from and the qualifications is performing contractor; rights may in
field by to names not no the and or to to faith under with Design-Build that
commencement the shall writing, Owner or deliver identified contract
accumulation for the suppliers of reply or shall reasonable constmction any
Owner or reserved. reply shall the to changes (2) this Design-Builder resale.
Documents effort second deem the person be Design-Builder, equipment whom as
Documents, laws, such that objection AlA® within constitute prior these furnish
law. selected to allowed such the stating within required. with or of to
WARNING: to in the review the This proposed Document, and or hand statutes, the
a Work, secure the whom consent the items to objection the separate Amendment,
anyone by of entity, person Owner document in (1) new of and 14 selections for
is fabricated Design-Builder bidder, Owner Design-Build waste writing 14-day the
knowledge notice the not bids, and whether to the days such 3 shall the This a
personnel, Owner or ordinances, shall person Owner bids the to or current based
substitute based contractor or requires Contract any was shall materials Owner
and AlA0 whom second has period discuss change if to of remove to Owner entity
in not portion made produced to any, the the the the no (861424439) and the all
Document or on no on or not set of a be a of by it, AlA may is 14



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc153.jpg]
waste materials,rubbish, the Design-Builder’stools,
constructionequipment,machinery and surplus materials from and about the
Project. 5.11 1 within three (3) business days after §5.11.2If the
Design-Builderfails to clean up as provided in Section receipt of writtennotice
and an opportunityto cure fromthe Owner,the Ownermay do so, and Owner shallbe
entitled to reimbursementfrom the Design-Builder. §5.12Access to Work The
Design-Builder shall provide the Owner and its separate contractors and
consultants access to the Work in preparation and progress wherever located. The
Design-Builder shall notify the Owner regarding Project safety criteria and
programs,which the Owner,and its contractorsand consultants,shall complywith
while at the site. §5.13Constructionby Owneror bySeparateContractors Contracts
§5.13.1Owner’sRightto PerformConstructionand to AwardSeparate or
operationsrelated to the Project with the §5.13.1.1The Owner reserves the right
to perform other construction Owner’s own forces; and to award separate
contracts in connection with other portions of the Project, or other
construction or operations on the site, under terms and conditions identical or
substantiallysimilar to this Contract, including those terms and
conditionsrelated to insuranceand waiver of subrogation.However, except as
otherwise provided in this Agreement, including, without limitation,in the event
of a dispute or default by Design-Builder, nothing in this Contract shall give
the Owner the right to perform construction or operations or award separate
contractswithrespectto anyportionoftheDesign-Builder’sscopeof Work onthis
Project.The Ownershallnotifythe Design-Builderpromptly afterexecutionof any
separatecontract.If the Design-Builderclaimsthat delay or additional cost is
involved because of such action by the Owner, the Design-Builder shall make a
Claim as provided in Article 14, the or other constructionor operations
§5.13.1.2When separatecontractsare awardedfor differentportions of Project on
the site,the term ‘Design-Builder’in the Design-BuildDocumentsin each case
shallmean the individualor entity that executes each separate agreementwith the
Owner. Owner’sown forces, and of each separate §5.13.1.3The Owner shall
providefor coordinationof the activities of the contractor,with the Work of the
Design-Builder,who shall cooperatewith them. The Design-Buildershallparticipate
with other separate contractors and the Owner in reviewing their construction
schedules.The Design-Builder shall make any revisions to the
constructionschedule deemed necessary after a joint review and mutual
agreement.The constructionschedulesshall then constitutethe schedulesto be used
by the Design-Builder,separate contractorsand the Owneruntil
subsequentlyrevised. when the Owner performs construction or §5.13.1.4Unless
otherwise provided in the Design-Build Documents, operationsrelatedto the
Projectwiththe Owner’s ownforces or separatecontractors,the Ownershall be
deemedto be subjectto the same obligations,andto have the samerights,that
applyto the Design-Builderunder the Contract. §5.14MutualResponsibility
opportunityfor introduction §5.14.1The Design-Buildershall affordthe Owner and
separate contractorsreasonable and storage oftheir materials and equipmentand
performanceof their activities,and shall connect and coordinatethe
Design-Builder’sconstructionand operationswith theirs as requiredby the
Design-BuildDocuments. operationsby the Owner or a separate §5.14.2If part of
the Design-Builder’sWork depends upon construction or contractor,the
Design-Buildershall,prior to proceedingwith that portion of the Work,prepare a
written report to the Owner, identifyingreasonably apparent discrepanciesor
defects in the constructionor operations by the Owner or separate contractorthat
would render it unsuitable for proper execution and results of the
Design-Builder’sWork. Failure of the Design-Builderto report shall constitutean
acknowledgmentthat the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Design-Builder’sWork,
except as to defectsnot then reasonably discoverable. Owner incurs that are
payable to a separate §5.14,3The Design-Builder shall reimburse the Owner for
costs the contractorbecause of the Design-Builder’sdelays, improperlytimed
activities or defectiveconstruction.The Owner shall be responsibleto the
Design-Builderfor costs the Design-Builder incurs because of a separate
contractor’s or AlA Document A141 ‘ —2014. Copyright © 2004 and 2014 by The
American Institute of Architects, All rights reserved. WARNING:This AlA5
Document is Tntt. protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AlA5 Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This document was produced by AlA
software at 16:43:51 ET on 10/31/2018 under Order No.7640887244 which expires on
12113/2018,and is not for resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc154.jpg]
Owner’s delays, improperlytimed activities,damageto the Work or
defectiveconstruction.In the event of a dispute, the Owner or
Design-Buildershall make a claim as providedin Article 14. causes to completed
or §5.14.4The Design-Builder shall promptly remedy damagethe
Design-Builderwrongfully partially completedconstructionor to property of the
Owneror separatecontractorsas provided in Section 10.2.5. andpatchingthe Work
§5.14.5The Owner and eachseparatecontractorshallhavethe sameresponsibilitiesfor
cutting as the Design-Builderhas with respectto the constructionof the Owneror
separatecontractorsin Section5.10. §5.15Owner’sRightto CleanUp If a dispute
arises amongthe Design-Builder,separatecontractorsand the Owner as to the
responsibilityunder their respective contracts for maintaining the premises and
surrounding area free from waste materials and rubbish, the Owner may clean up
and will allocatethe cost amongthose responsible. (Paragniph deleted) ARTICLE6
CHANGESINTHEWORK §6.1General Order or Change §6.1.1Changes in the Work may be
accomplished after execution of the Contract by Change Directive, subjectto the
limitationsstated in this Article6 and elsewherein the Design-BuildDocuments.
issue §6.1.2A ChangeOrder shallbe basedupon agreementbetweenthe
OwnerandDesign-Builder.The Ownermay a ChangeDirectivewithout agreementby the
Design-Builder. Documents,and the §6.1.3Changes in the Work shall be performed
underapplicableprovisionsof the Design-Build Design-Buildershall
proceedpromptly,unless otherwiseprovided in the ChangeOrder or ChangeDirective.
§6.2ChangeOrders A Change Order is a written instrument signed by the Owner and
Design-Builderstating their agreementupon all of the following: .1 The change in
the Work; .2 The amountof the adjustment,if any,in the ContractSum or, if prior
to execution ofthe Design-Build Amendment,the adjustmentin the
Design-Builder’scompensation;and .3 The extent of the adjustment,if any,in the
ContractTime. §6.3ChangeDirectives the to agreement §6.3.1A ChangeDirective is a
written order signedby the Owner directinga change in Work prior on
adjustment,if any, in the ContractSum or, if priorto executionof the
Design-BuildAmendment,the adjustmentin the Design-Builder’scompensation,or
ContractTime.The Ownermay by ChangeDirective, withoutinvalidatingthe
Contract,orderchangesin the Workwithinthe generalscopeofthe Contractconsistingof
additions,deletionsor other revisions, the Contract Sum or, if prior to
execution of the Design-Build Amendment, the adjustment in the
Design-Builder’scompensation,and Contract Timebeing adjustedaccordingly.
ChangeOrder. §6,3.2A ChangeDirective shall be used in the absenceof total
agreementon the terms of a to the §6.3.3If the Change Directive provides for an
adjustmentto the Contract Sum or, if prior execution of Design-BuildAmendment,an
adjustmentin the Design-Builder’scompensation,the adjustmentshallbe based on one
of the followingmethods: .1 Mutual acceptanceof a lump sum properlyitemizedand
supportedby sufficient substantiatingdatato permit evaluation; .2 Unit prices
stated in the Design-BuildDocumentsor subsequentlyagreed upon; .3 Cost to be
determined in a manner agreed upon by the parties and a mutually acceptable
fixed or percentage fee; or .4 As provided in Section 6.3.7. §6.3.4 If unit
prices are stated in the Design-Build Documents or subsequently agreed upon, and
if quantities originallycontemplatedarematerially changedin
aproposedChangeOrderor ChangeDirectivesothat applicationof ATADocument A141Th!—
2014. Copyright © 2004 and 2014 by The American Institute of Architects. All
rights reserved. WARNING:This AlA5 Document is nit. protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AlA5 Document, or any portion of it, may 16 result in severe civil and
criminal penalties, end will be prosecuted to the maximum extent possible under
the law. This document was produced by AlA softwareat 16:43:51CTon
10/3112018under Order No.7640887244 which expires on 12/13)2018, and is not for
resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc155.jpg]
mit. applicable such Design-Build § involved in § Design-Builder’s including §
effective Amendment, the disagrees and such Design-Builder appropriate Section §
a involved respect compensation, request § Amendment, an The Design-Builder
6.3.5 § immediately Sum 6.3.6 and any 6.3.7 AlA (Paragraph software result
protected User the net 6.3.8 6.3,9 6,3.10 change, interim the unit Document
amount part Owner’s Change Notes: decrease Upon Contract or, If in A The
adjustment Pending 6.3.7 to payment at and severe the immediately prices .1 .2
When .3 .4 .5 .6 .8 .7 adjustment if by of unit Change in with 16:43:51 that
including, prior determination supporting amount U.S. receipt Design-Builder a a
advise the Amendment, is shall deleted) A141’5 Directive and Change prices
change, interim Additional civil Rental agreement Costs the consumed; Costs
Design-Builder Additional Costs Work; directly in change. Rental Overhead the to
shall the shall set Time, Copyright method to final to compensation, the for ET
the quantities and Directive be Design-Builder’s on Owner disagree the forth
execution of method of —2014. on keep in shall of of Work be Contract of Owner
limited and and costs criminal in determination the determination Directive.
costs the credit a 10/31/2018 data. attributable or Owner Contract premiums
materials, for Change actual for case Law labor, in and or costs basis and shall
be for costs allowance copyright the otherwise and determining completed of the
for adjustment Unless and custom, does of for and to and signed penalties
equitably to of purposes profit. present, machinery of adjustment Sum of or
Design-Builder net be be Work materials of of Agreement, of the under including
an International Sum Directive, assert and the adjustment Design-Builder the
others; not for professional recorded © supplies allowed reasonable supervision,
cost. increase, to otherwise following: or, 2004 Design-Build of by Order and
Design-Builder’s of for compensation, Contract respond all the or, and reach
proposed under in a if adjusted. of cost in the the When the bonds and Claim
overhead such if workers’ prior will and and change. No.7640587244 the in
certification by social prior Treaties. the and proposed as total 2014 shall a
an the the be Design-Builder agreement in equipment Design-Builder’s equipment,
expenditures provided the form to reasonable a Time to Design-Builder services;
both and prosecuted agree in field amount equipment, will Change
Design-Builder’s the Change by to the shall cost adjust execution Design-Builder
accordance security, and compensation The Amendment, Unauthorized execution
insurance, as cause office additions Contract Owner or on with adjustment the
American of execute profit which agreement for in for the the the Order. upon
Directive kept to a exclusive Owner the amount. a payment substantial personnel,
overhead the Change and method including Contract of expires unemployment within
determination same shall Design-Build of indicates on with permit Institute
maximum the and Sum a reproduction the shall compensation, savings the Change
the the may insurance; in to on or Design-Build compensation, be in basis
Article credits In ten adjustments, of Design-Build Directive the for for
adjustment the or, Project 12/13/2018, promptly disagreement of Sum Applications
and fees, figured prescribe, cost such and inequity hand Architects. (10) extent
those Contract the determining of Owner if Order. as profit or or, any and
covering those of 14. concerning prior case, Documents, tools, days
Design-Builder’s a distribution site. insurance, possible transportation, if on
costs to and Change proceed sales, the other to All as prior Change for in an
Amendment, the performing the Sum to of and or is such the whether Amendment,
set rights Owner the for with itemized a deemed not related receipt Contract
basis additional under execution use them. Owner, deletion to forth Owner also
Payment. for Design-Builder’s or, of the with Order, reserved. agreement the
execution Orders fringe costs this or resale. if the shall of adjustments under
rented in similar Such method, of Work to prior AlA5 accounting the the whether
net law. the or Time. the or for in a be agreement subject may determine general
benefits of the WARNING: The Design-Builder, Change change Work change increase,
the This Document, Agreement, Design-Builder agreement Section to the reasonably
from of or taxes the adjustment shall be execution if Design-Builder’s document
Owner the purposes substitutions incorporated any, attributable issued to the
conditions Design-Build in together that in compensation related Design-Build
Directive required This 6.3.3.3, the be the the if therewith, or the provided
will any, results shall was any justified. method or effective Contract AlA5 for
right Work of of in to if portion with produced make the the this all with the
may the (861424439) be the no Document by or are to or in of or of by it AlA may
is



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc156.jpg]
mit. ARTICLE § respect § time request, Project § lien agreed § reasonable §
Documents materials; § Project conducted regarding describing description § §
inspections. § writing, Design-Builder elsewhere shall Work. Design-Build §
later under request § Owner require; by a 7.1 evidence 7.1.1 Contract Contract
arrangements retained 7.1.2 § specially AlA 7.2.1 7.2 protected software result
7.2.2 User 7.2.3 7.2.4 7.2,5 7.2.6 7.2.7 7.2.8 reasonable rights. a of General
Document Information than material Notes: be The The The in The to to execution
is the If The The The Prior provide information site. Except at severe such the
7 (2) furnished the located, by all by by site as 16:43:61 five Sum or Owner
authorized, Time. for promptness, in Owner Owner Such physical Design-Build
OWNER’S Owner of to services, U.S. Owner Design-Builder Owner a the Project the
a Upon Owner to environmental the A141T evidence utilization the change. the be
change Documents, civil concern condition without (5) or, reasonable Copyright
the be as and Design-Builder information Owner. of Design-Build provided ET
usually shall After site Project and days shall shall shall relieved otherwise
if receipt this at —2014. shall execution necessary on shall matters Services
observes characteristics, information, RESPONSIBILITIES prior in under criminal
the Any the 10/31)2018 designate prior if(1) regarding and after render furnish
Agreement. the the provide, precedent Law where The referred Documents cooperate
promptly Owner involving Copyright Owner’s by the evidence delays to of in Work
of the shall requiring and notice and the becoming Owner penalties, shall
Required or provided Owner the no and execution of its Owner a decisions
Documents information essential under Owner’s International Owner as otherwise
in written subsurface the be event shall responsibility to Design-Builder, by to
the © materially surveys include relevant to such to writing 2004 with obtain
structural that expense, legal entitled the as Order the furnishes Design-Build
shall and commencement the and Owner’s shall the communicate of the aware later
fails in persons and extent Owner to the will in control. request of the
Design-Builder. No.7640887244 the Owner’s limitations the the becomes a and
Treaties. site, furnish the a for 2014 give or a easements, the or Owner to than
be to conditions correct representative changes Owner timely of Design-Builder
and to Design-Builder’s Design-Build or services prosecuted execution rely make
the reports the under and ability to in by Design-Build same. prompt are the
fifteen mechanical from The this the exercise Unauthorized except Design-Builder
to approval upon Amendment, has the evidence, aware identified statement manner
through extent payments the the American the or and results regard which
required to required made the Owner’s zoning and written (15) continuation to
Contract the of Design-Builder, Owner’s make as of utility the proper expires
who Design-Builder, the the information accuracy or Documents and the days
financial a shall otherwise and systems; Institute maximum in reproduction in
Amendment, the of fault to Project. authorization. Owner variances, to notice
shall of payment Proposal. interest Paragraph Design-Builder securing the in the
on the reports locations Sum; precautions after be entitle to Owner the control
12/13/2018, accordance or of Design-Builder record Design-Builder evaluate, have
of provided Architects. and extent arrangements thereof defect Owner chemical,
advises request. or specifically the therein. regarding Design-Builder or or of
when completeness within building (3) and express Thereafter, shall and 7.2.8
distribution for Work the prior possible when legal the in and This the by
relating to All give the by legal if the the with Design-Builder’s due. with not
Owner is the of air the rights Design-Builder tests, 15 title not or the notfor
Design-Builder direct authority designation the Work this under notice site and
to provided and Design-Builder, the the days Design-Build may materially as
authorizations of persons The required Owner to to the reserved. fulfill
presence inspections this Agreement. the resale. thereof. of other portion shall
Design-Builder’s the water to the the communications or request after of Owner
Design-Builder AlA® the reasonable Design-Build law. to non-conformity safe the
property or under or in permits, also bind WARNING: shall by pollution; Project,
This receipt Document, enforce In of of Owner’s vary entities identifies
performance this compensation, in the shall no to the Documents or pollutants
provide document the this be or writing and the investigations Agreement event
Design-Build on such Work adjustments Owner of given licenses entitlements
mechanic’s furnish and This Agreement, employed or contrary Documents which in
obligations hazardous a schedule have may in any was no shall written surveys
financial with AIAC a affected that writing at at with of portion with legal
event produced the such only the been and (861424439) the Document the the the
and the or in in or of by it, AlA may is 18



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc157.jpg]
shall, §7.2.9Unless requiredby the Design-BuildDocumentsto be provided by the
Design-Builder,the Owner upon request from the Design-Builder,furnishthe
servicesof geotechnicalengineersor other consuhants for investigation of
subsurface,air, and water conditionswhen such servicesare reasonably necessaryto
properly carry out the design services fUrnishedby the Design-Builder.In such
event,the Design-Buildershall specif the services required. Such services may
include,but are not limited to, test borings,test pits, determinationsof soil
bearing values, percolation tests, evaluations of hazardous materials, ground
corrosion and resistivity tests, and necessary operations for
anticipatingsubsoilconditions.The services of geotechnicalengineer(s)or
otherconsultantsshall includepreparation and submissionof all appropriatereports
and professionalrecommendations.The Ownershall disclosethe results and reports
of all suchinvestigationand/ortesting conductedfor the Project to the
Design-Builderwithin fifteen(15) days of the Ownerbecomingawareof suchresuhs
and/orreceivingsuch reports. §7.2.10The Ownershallpurchase and maintain
insuranceas set forth in ExhibitB. §7.3Submittals is §7.3.1The Owner shall
review and approve or take other appropriate action on Submittals.Review of
Submittals not conductedfor the purpose of determiningthe accuracyand
completenessof other details, such as dimensionsand quantities; or for
substantiating instructions for installation or performance of equipment or
systems; or for determining that the Submittals are in conformance with the
Design-Build Documents, all of which remain the responsibilityof the
Design-Builderas required by the Design-BuildDocuments.The Owner’s actionwill be
taken in accordancewith the submittalscheduleapproved by the Owneror, in the
absenceof an approved submittalschedule, with reasonablepromptnesswhile allowing
sufficienttime in the Owner’sjudgment to permit adequatereview. Any delaysby the
Ownerin this regard shall entitle Design-Builderto reasonable adjustmentsin
Contract Sum or, if prior to executionof the Design-BuildAmendment, the
Design-Builder’scompensation,and Contract Time. The Owner’s review of
Submittalsshallnot relieve the Design-Builderof the obligationsunder
Sections3.1.11, 3.1.12, and 5.2.3. The Owner’sreview shallnot constituteapproval
of safetyprecautions or, unless otherwise specificallystatedby the Owner,of any
constructionmeans, methods,techniques,sequencesor procedures.The Owner’s
approvalof a specific item shall not indicate approvalof an assembly of whichthe
item is a component. §7.3.2Upon review of the Submittalsrequired by the
Design-BuildDocuments,the Owner shall promptly notifS’the Design-Builderof any
claimsof non-conformancewiththe Design-Build Documentsthe Owner discovers.
§7.4Visits to the site by the Owner shall not be construedto create an
obligationon the part of the Owner to make on-site inspectionsto checkthe
quality or quantity of the Work. The Ownershallneither have control over or
charge of, nor be responsible for, the construction means, methods,techniques,
sequences or procedures, or for the safety precautions and programs in
connection with the Work, because these are solely the Design-Builder’s rights
and responsibilitiesunder the Design-BuildDocuments. §7.5The Ownershall not be
responsiblefor the Design-Builder’sfailure to performthe Work in accordancewith
the requirements of the Design-BuildDocuments. The Owner shall not have control
over or charge of, and will not be responsible for acts or omissions of the
Design-Builder, Architect, Consultants, Contractors, or their agents or
employees,or any otherpersons or entities performingportions of the Workfor the
Design-Builder. Documents by giving §7.6 The Owner has the authority to reject
Work that does not conform to the Design-Build written notice to the
Design-Builder.The Owner shallhave authority to require inspection or testing of
the Work in accordancewith Section 15.5.2,whether or not suchWorkis
fabricated,installedor completed.However,neitherthis authorityof the Ownernor a
decisionmade in good faith eitherto exercise or not to exercise such
authorityshall give rise to a duty or responsibilityof the Owner to the
Design-Builder,the Architect,Consultants, Contractors,material and
equipmentsuppliers,their agentsor employees,or otherpersons or
entitiesperformingportions of the Work. §7.7 The Owner shall determinethe date
or dates of SubstantialCompletionin accordancewith Section9.8 and the date of
fmal completionin accordancewith Section 9.10. §7.8Owner’sRightto StopWork If
the Design-Builderfails to correct Work which is not in accordance with the
requirements of the Design-Build Documents as required by Section 11.2 or
persistently fails to carry out Work in accordance with the Design-Build
Documents,the Ownermay issue a written orderto theDesign-Builderto stopthe Work,
or any portionthereof, until the causefor such orderhas been
eliminated;however,the right of the Ownerto stopthe Work shallnot giverise to a
TM AlA Document A141 — 2014. Copyright 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING:Thie AlA®Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA®Document, or any portion of it, may 19 result in severe
civil and criminal penalties, and will be prosecuted to the maximum estent
possible under the law. This document was produced by AlA software at 16:43:51
nr on 10/31/201aunder Order No.7640887244 which expires on 12/13/2018, end is
not for ressle. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc158.jpg]
mit. except duty lithe § may payments such fails then difference ARTICLE §
Design-Build the § § effective within adjusted § the § § Design-Builder’s of by
Design-Builder Order extension § § Design-Build ARTICLE The § (Paragraph § Where
values first by 7.9 § shall § required, AlA Owner protected 8.1 software result
User 8.1.1 8.1.2 8.1.3 8.2 8.2.1 8.2.2 8.2.3 9.1 9.2 the 9.3 9.3.1 Work. other
Owner; such on within default Owner’s or have, Document Progress Design-Builder
Delays Contract Application Notes: Contract Schedule Applications to be Owner in
The The for If the Time thereafter the This Claims At allocating the at an
severe as the the 8 date used causes data then by 9 to such 16:43:51 and
Contract and part least Design-Builder correct Design-Builder itemized a a
Contract TIME or or U.S. and Section extent Design-Builder the deleted) PAYMENT
Right ten-day result limits Amendment AI4ITM or of and to neglect Sum Documents.
as civil provide by or Sum relating supported reasonable of of Copyright ten are
Owner. of Extensions that insurance, substantiate a thereafter due lET for
Values the the labor control; Completion and to basis for such required a of is
Time. not days —2014. stated on Application 8.2 consultant Sum the Payment
defaults period Carry entire the Owner stated the criminal with Payment
10/31)2018 to to APPLICATIONS able disputes, does for deficiencies. Law before
Owner by Design-Builder Design-Builder Design-Builder’s time is Copyright or
time the in shall diligence Out shall other due reviewing Contract of by based
in to after data is and to penalties, by not its or the Design-Builder after
Time the shall delayed mutually the Section exercise as or under the the proceed
International neglects accuracy delay determines not, for preclude
substantiating fire, than receipt Design-Build the separate on Design-Build Work
execution date Design-Builder be 2004 Payment and Order Sum except a and In
Owner unusual property the authorized made AND at stipulated 5.13.1.3, this
established and agree expeditiously promptness, to such of will in any are
No.7640887244 as to Design-Builder’s recovery Treaties. contractor failure carry
written 2014 writing may by PROJECT right the be the in not for and time of
confirms on delay case, prosecuted agreement the insurance, accordance the
various by Documents Owner Amendment. completed justii’ sufficient out sum
Design-Builder an by for to The in Unauthorized Design-Builder’s notice of the
Design-Build the for extension an in the the the obtain the the employed
American or damages COMPLETION with which deliveries, amount each reasonable
that may portions appropriate delay, Owner commencement to Guaranteed Work
benefit Owner required from of the with to expires adequate portions
Applications insurance the progress require. are the Institute maximum cover
reproduction of in then of for the Contract pending by may, of applicable of
Owner of time, on Amendment shall accordance Contract unavoidable the cost delay
the the by Owner the the 12/13/2018, such Change of of Maximum right forces This
payment, without required Architects. this extent Design-Builder Work mutually
the Owner; then of Contract essence in mediation by or Time for or amounts, to
schedule, Work, correcting Contract. writing, to provisions Time and progress
distribution Owner either possible Payment. payment Order and with and commence
prejudice shall under All is or casualties the shall Price, agree of is prepared
to Time a The by rights the party not reasonable Design-Builder the shall and
commence be shall submit the under unless of changes The achieve this such for
of application the Design-Build as of upon. or extended. Design-Builder
reserved. the shall binding to this under Contract. resale. the determine
Article the and Contract be any Contract. or Design-Builder, other in
deficiencies. Work to objected AlA5 law. other Owner be issued such Substantial
In the ordered other continue period other the WARNING: remedies the dispute
This extended Document, 14, Owner by shall form By causes Time Work person shall
a event may document Documents deducting provisions an to reasonable for in
executing be correction by shall act and If resolution the a submit shall
require, Completion This performing prior the beyond notarized, or by Owner
schedule payments the prior or or supported Work was any pay AlA5 Owner Change
neglect entity, not Owner, to from of portion produced to to and time the the
the such (851424439) and the Document of the be by the the or of if of by it,
AlA may is



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc159.jpg]
mit. retainage as § changes Design-Builder § Owner, Design-Builder entities well
§ the approved Owner’s conditioned Application § applicable warrants previously
Design-Builder, information claim § § The and Design-Builder Design-Builder §
Section protect § Design-Builder’s Design-Builder Documents. Design-Builder
Payment, each for 9.3.1.1 the protect 9.3.1.2 9.3.2 MA protected software result
9.3.3 User 9.3.4 9.4 9.5 9.5.1 copies site the suppliers. as whole Document
Owner Certificates Decisions Notes: other by Unless in Design-Builder providing
materials but The The at in As amount the Applications at the 9.5.1. severe
title if that, reason in by of .1 .2 .3 .4 .5 a 16:43:51 insurance, the provided
but not to issued or provided location Owner Owner Owier advance U.S.
Design-Builder upon for requisitions shall, and to If A141 promptly otherwise
upon a Work civil may yet intends does to such reasonable third failure
defective the acceptable that others, damage part Copyright a Architect, of
Payment in as and for and services belief, ETon Certificate re.! Withhold and
Application included compliance and having within provided writing may from
Owner due withhold submittal —2014. the Payment for of not Owner agreed that
materials by party equipment storage in for criminal 10/31)2018 shall of to
payments for resolve a Owner in to the Section provided to withhold intend Law
loss be have Certificate Work, Payment the from pay. or will provided the
Copyright seven the services, the claims to Consultants, evidence is of
Certification in Owner, upon cannot indemnify work and free in warrants for and
penalties, a Design-Builder for the unable of Design-Build Change the Owner
Owner’s and been by pass for deems Certificate Section any the to underOrder
6.3.9, International delivered including an Payment which transportation Owner
days received filed in in and a for © Owner’s the pay equipment Payment, shall
agree Application such Architect, payment labor, labor, 2004 Certificate
properly to writing. the that for to the and or to Orders. Applications
Design-Builder that clear after or the the the 9.4. the certify determination
Contractors, Payment Design-Build and be is a not disputes the on will
Design-Builder, reasonable No.7040887244which indicating materials and materials
separate for design provided Owner Architect, Treaties. Design-Builder from
Owner due title The 2014 reasons Documents. a receipt be Work of include Payment
or may to authorized revised or Payment suitably Consultants, payment prosecuted
for and to for make the liens, by Owner otherwise to the and and previously
similarly the for The Payment Unauthorized cannot contractor; no Payment, owing.
quality and all or for by for of the material evidence requests Owner amount,
allow Consultant, construction, all American payments site Documents, that for
claims, later equipment; stored with the the or, and Work, withholding Payment
amount equipment in by to liens unless for be materials protect because the the
Design-Builder; The the is Design-Builder’s Design-Builder expires be of
Design-Builder than Change Contractors, in procedures issued shall, completed
all responsible suppliers, such at Institute the indicating for maximum filed
reproduction the made Work whole security amount other Owner the properly the
Work such the may Owner on Contractor, payment the Work materials payments to
not relating of against to site Owner and 12/13)2018, Directives, of for
certification has time than or Work Owner’s subsequently the Architects. such
extent for include shall remedied; of or for interests for materials equipment
in probable satisfactory will is to not because and or the best other which of
the part Instruments determines subsequent for not to to the extent the
distribution shall has not possible and promptly progressed shall Application
and material receive payment. Application, the material property All interest,
requests portions unpaid of Architect, in to unreasonably been persons or
equipment Certificates is cooperate or Work. in rights filing of and the the
accordance be as by notforresale. stored discovered under whole encumbrances to
performed may Certificate(s) made of interim extent Design-Builder’s equipment
balance is supplier, issue incorporation reserved. and suppliers, by of for this
the The or of of to properly the Consultants, be for on such entities the
subcontractors the the AlA5 and or Service, shall payment stored for Owner a
law. Design-Builder reasonably for reasonably withhold or Certificate
determinations Payment, with in of Owner WARNING: Work point evidence, services
claims act by This or Document, off Payment include part the suitably due, and
off entitled other others in ofPayment. the document the to in covered in
indicated Contract on for good the as will unless and Contractors shall
establish Certificates favor the Design-Build site provided necessary issue
knowledge, the account This necessary for provided persons which may site. whom
or have of stored to notify notify Work. faith any was shall costs Payment AlA5
reflect any make further security of of by Sum; nullify to in been portion
produced If the the the with the off tier (861424439) the of be Document the the
or an as the the the of If in to to of a or of by it, AlA may is 21



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc160.jpg]
nit, joint previously § § failed suppliers, the § § than retained services § and
require Architect, Design-Builder Consultant, § or amounts Design-Builder. done
properly § Design-Builder, to such provided of § § payments shall Architect §
Design-Builder, 9.5.2 placed other punitive 9.5.3 or If 9.6 § AlA 9.6.1
certification software 9.6.2 result protected User 9.6.3 9.6.4 9.6.5 9.6.6 9.6.7
9.7 ascertain money time entity the tort other Progress seven Document checks
evidence to Notes: not by If After When Failure person in The The Owner A The
Unless Design-Builder liability in .6 .7 provided each make the or at severe
from applied person paid or providing Certificate by constitute damages such in
withheld. 16:43:51 a to Consultant, received work days Owner Design-Builder and
Owner separate the Owner Contractor, U.S. whether other Sections to the a of
A141 repeated reasonable balance Architect, or Payments within payment payments
does civil the within Consultant the Architect, to Owner the Payment Copyright
on after those for or entity amounts for above ET for in persons will, make and
Design-Builder Architect, withholds the against entity not by has the —2014.
Design-Builder acceptance the on by services account for they receipt the which
9,6.2, seven would criminal part the 10/31)2018 failure providing has issue
Contractor, Consultants, for on the Design-Builder Design-Build reasons payments
Payment, the payments or to Law Consultant, evidence providing time have paid
Design-Builder or or request Copyright the Work Consultant, Design-Builder
issued of the other shall 9.6.3 days, right payment a and not of Contractor, and
entities penalties, Consultants, or certification the to Certificate
Design-Builder by required been Design-Builder payment of under for
International work be carry not properly pay services Design-Builder and person
the to the a a and that © provides Work to to and progress Certificate services
adequate withholding 2004 properly request and providing commingled Order
Contractors, subconsultants Owner material Owner Contractor, 9.6.4. and was
Documents. each if out for the no Contractor by other practicable, and not from
except to for will or No.7640887244 the or for perfonned for Work the made
Contractors, later and Treaties. Architect, the the 2014 or the entity. in
payment, Payment shall be to written work to paid. payment Work Work person the
Design-Builder, for for and work accordance services prosecuted the Owner action
Design-Build than on cover as by will Architect by certification with for have
breach Payment, Owner and The may for The or Design-Builder Unauthorized account
equipment The or properly in the furnish for the and evidence not breach or or
actual taken American or the other Consultant, or with money under accordance
which other other the Owner otherwise the or or material time Owner.
Design-Builder provide be subcontractors partial entity to of the
Design-Builder, work right other with or the Design-Builder expires completed a
of thereon the to the of or person performed Section period payment person
amount person Documents, Institute are of any maximum the reproduction from the
shall suppliers trust liquidated information providing requirements Owner or the
to for Nothing the person written or on be Architect, removed, entire with
portion contact Contractor, for Consultants, Design-Build equipment the have by
Design-Builder, or required the 12/13/2018, of required or 9.5,1.3, to or or the
bond Architects. within shall extent the shall Design-Builder the by which in
notice or Design-Builder entity use entity shall entity shall, no contained or
damages Work. the services a of shall Owner the then Design-Build entity is
distribution in regarding entitle make obligation similar certification a or
possible the by of the the entitled, by Architect, and Consultant, be Architect,
the the suitably and of All occupancy by providing providing providing the be
this applicable Contractor, Owner If law. Contract is Work the treated
Documents, providing rights on full payment Architect, appropriate held the any
for notfor or other manner. Design-Builder herein under provision. shall account
Owner’s of penal reflecting work the Design-Builder percentages to person
delivered. reserved. to by performed may, this Consultants, resale. that
Consultants, will Documents. pay in person the create whom Contractor, Time,
anticipated of services services services law, the shall in AlA5 sum a services
for law. the material Consultant, the of or at the be reasons manner or
Design-Builder agreement WARNING: but its portions to percentages This any
Project the Document, require and the of or made entity Design-Builder manner
see sole by the of in or or entity document or may, fiduciary Design-Builder,
Design-Builder that or and Contractors or delay; no or for to completion the
fails similar work work Contract to option, for work by work other money the of
This the Contractor, event equipment Contractors and withholding or an upon with
Architect, providing the amounts to the any was payment actually or unpaid award
AlA5 for for within liability person furnish for for to Owner issue for Work
more portion produced each seven to Sum, that (861424439) the has the Document
the and the the or be of of by it, AlA may is 22



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc161.jpg]
additionaldays’writtennoticeto the Owner, stoptheWorkuntil payment ofthe
amountowinghas been received.The Contract Time shall be extended appropriately
and the Contract Sum shall be increased by the amount of the
Design-Builder’sreasonable costs of shut-down, delayand start-up,plus interest
as provided for in the Design-Build Documents. §9.8SubstantialCompletion or
portionthereof is §9.8.1SubstantialCompletionis the stage in the progressofthe
Workwhen the Work designated sufficiently complete in accordancewith the
Design-BuildDocuments so that the Owner can occupy or utilize the Work for its
intendeduse. The date of SubstantialCompletionis the date certifiedby the Owner
in accordancewith this Section9.8. the agrees to accept §9.8.2 When the
Design-Builder considers that the Work, or a portion thereof which Owner
separately,is substantiallycomplete,the Design-Buildershallprepare and submitto
the Owner a comprehensivelist of items to be completedor correctedprior to
fmalpayment.Failureto include an item on such list does not alter the
responsibilityof the Design-Builderto complete allWork in accordancewith the
Design-BuildDocuments. whether the Work §9.8.3Upon receipt of the
Design-Builder’slist, the Ownershall make an inspectionto determine or
designatedportion thereof is substantiallycomplete.If the Owner’s
inspectiondiscloses any item, whether or not included on the Design-Builder’s
list, which is not sufficiently complete in accordance with the Design-Build
Documents so that the Owner can occupy or utilize the Work or designatedportion
thereof for its intendeduse, the Design-Buildershall,before issuanceof the
Certificateof SubstantialCompletion,complete or correctsuchitem upon
notificationby the Owner.In such case, the Design-Buildershallthen submit a
request for anotherinspectionby the Ownerto determineSubstantialCompletion. the
Owner and §9.8.4 Prior to issuance of the Certificate of Substantial Completion
under Section 9.8.5, Design-Builder shall discuss and then determine the
parties’ obligationsto obtain and maintain property insurance followingissuance
of the Certificateof SubstantialCompletion. for the §9.8.5When the Work or
designatedportion thereofis substantiallycomplete,the Design-Builderwill prepare
Owner’ssignaturea Certificateof SubstantialCompletionthat shall,upon the
Owner’ssignature,establishthe date of
SubstantialCompletion;establishresponsibilities of the Owner and
Design-Builderfor security, maintenance,heat, utilities, damageto the Work and
insurance; and fixthe time within whichthe Design-Buildershallfinish all items
on the list accompanyingthe Certificate.Warranties requiredby the Design-Build
Documents shall commence on the date of SubstantialCompletionof the Work or
designatedportionthereofunless otherwiseprovided in the Certificate of
SubstantialCompletion. for written §9.8.6The Certificate of
SubstantialCompletionshall be submittedby the Design-Builderto the Owner
acceptanceof responsibilitiesassignedto it in the Certificate.Upon the
Owner’sacceptance,and consentof surety, if any,the Owner shallmake payment of
retainage applyingto the Workor designatedportion thereof.Paymentshall be
adjustedfor Work that is incompleteor not in accordancewith the requirementsof
the Design-BuildDocuments. §9.9PartialOccupancyor Use any when §9.9.1The Owner
may occupy or use any completedor partially completedportion of the Work at
stage such portion is designated by separate agreement with the Design-Builder,
provided such occupancy or use is consentedto, by endorsement or otherwise, by
the insurer providing property insurance and authorizedby public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portionis substantiallycomplete,providedthe
OwnerandDesign-Builderhave acceptedin writingtheresponsibilities assignedto each
ofthem for payments,retainage,if any,security,maintenance,heat, utilities,
damageto the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Design-Build Documents. When the Design-Builder considers a portion
substantially complete,the Design-Buildershallprepare and submita listto the
Owneras providedunder Section9.8.2. Consentof the Design-Builderto partial
occupancy or use shallnot be unreasonablywithheld. The stage of the progress of
the Work shallbe determinedby written agreementbetweenthe Owner
andDesign-Builder. inspectthe area §9.9.2Immediatelyprior to suchpartial
occupancyor use,the Owner andDesign-Buildershalljointly to be occupiedor portion
of the Work to be used in orderto determineand record the conditionof the Work.
AlA Document A141 “ —2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING:This AlA®Document is mit. protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA5 Document, or any portion of it, may 23 result in
severe civil and criminal penalties, and will be prosecuted to the maximum
extent possible under the law. This document was produced byAlA software at
16:43:51 CT on 10/31/2018 under Order No.7640887244 whichexpires on 12/13/2018,
and is not for resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc162.jpg]
mit. § acceptance § finds § and § by subject required that submits
manufacturer’s amounts connected the copy security other Design-Builder,
Design-Builder satisfactory such liens, the the § retainage Work Design-Builder
payment punch governing § preclude Application § except programs ARTICLE § The §
(Paragraph 9.9.3 § damage, AlA 9.10.1 software protected 9.10 User result 9.10.2
9.10.3 9.10.4 9.10.5 10.1 10.2 10.2.1 the upon Owner. Design-Builder
Design-Builder, the Document the of data Notes: Final Design-Builder Unless
claims, liens, in fully Design-Build Safety to Safety Upon list Neither If,
Design-Builder the those at The interests, severe to Acceptance withheld by The
receipt Work .1 .3 by .2 Owner of Section stipulated injury .1 establishing
16:43:51 10 with after in of final Completion the If items, completed U.S.
Construction the to making the for deleted) claims, Design-Builder connection
receipt otherwise A141m Work security Precautions of an PROTECTION civil
previously the liens, terms failure warranties, the employees Owner Substantial
Copyright Design-Build acceptable payment, to shall final Persons refuses or
Payment. of balance Architect, from Er or by 9.10.2, and unless Owner the a loss
Work, not or —2014. in on encumbrances, of and final Documents of of Owner)
Claims, of refund payment criminal security interests, by payment of the filing
shall 10/31/2018 Owner and and final the final to complying agreed (1) knows to
all Law with and without the due promptly issuance Documents Application
documented to and except Design-Build made Copyright for furnish
Design-Builder’s product Final on under warranties accepted. a Completion an OF
payment be and claims payment Work inden’mif’ to have penalties, shall Property
Consultant, security for the the prior which Documents, Programs upon, affidavit
of nor interests, PERSONS or the under or responsible International Payment in
to that that terminating performance Work the © no been satisfaction be a
encumbrances, of with to issue data, remain related to Owner writing arising any
2004 release Order partial the Change If responsible substantial it and shall
marked comply by Design-Build interests portion for required issuance otherwise,
paid shall the the of the Documents, and remaining and that a Owner and the will
or Payment, No.7640887244 AND or the final constitute Treaties. to out (4) in
all remaining requirements Owner 2014 or occupancy a and or other be
Design-Builder for ‘written not maintenance Orders payrolls, the with
Contractor, encumbrances to Work, force of of waiver money consent of prosecuted
otherwise of or PROPERTY by of Certificate by or constitute initiating, indicate
obligations, reason identified the the for the encumbrances Contract, including
persons payment. the The are Unauthorized the the against retained the after
Documents notice precautions and final affecting Contract, Owner’s Work
Contract. required American Design-Build that balance which requirements
complete. Owner’s or of Owner bills that to if final satisfied, of field use or
completion surety, who and the for bonds the that such a expires by maintaining
make fully the all Such other percentage the shall waiver such for of remains
Institute maximum acceptance Payment. payment reproduction final will to for
operations Owner changes by the may costs the Design-Build a property liens,
insurance and arising for materials the have completed on if portion payment
payment the as constitute person Work Final (2) promptly Work Design-Builder
completion, any, 12/13/2018, Documents be the of of of receipts, extent and the
thereof Owner, a may Architects. claims, been extent the claims. affected
unsatisfied and is certificate safety out shall payment not and to reasonable
Contract is or might or or manuals, of currently Design-Build will shall be of
and ready and final distribution of furnished, selections portions the entity a
possible fully make and is or the Documents. and supervising become waiver the
security of, the compelled All not materially in thereby; Project the be
releases equipment, and be payment, is Design-Builder accepted for rights and
balance completed such and Contract evidencing providing fully such not be
responsible and made Owner as after in under attorneys’ local, of final of
reasonable for of renewable made the effect, due unsettled Owner’s interests,
reserved. form the and (7) inspection. performed, this claims resale. and
Documents; the to under written payments delayed inspection due all state shall
Work if shall, (5) until and AlA® acknowledgement pay and law. as waivers during
services or required (3) that safety for as-constructed fees. maybe by WARNING:
or unsettled; and corrected terms This Document, acceptance be or the in
protection upon at other to a may shall consent insurance encumbered, through
the that written When encumbrances. discharging submitted federal the
construction, the document cover Design-Builder of and precautions are or or
Design-Builder by furnish and not application portion designated indebtedness
liens, time Owner work This acceptance the the is or of made, the constitute no
conditions statement laws. to required was any less does surety AlA5 Owner,
Owner claims, fault of period a for record prevent that by of will, portion bond
produced (less such than final (861424439) the the (6) Document the not the by
and by all of to If of by it, AlA may is 24



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc163.jpg]
nit, § protection codes, § against of necessary § safeguards § supervision
responsible insurance in employed attributable or addition § whose otherwise
create § property time § written investigate § Documents § bodily
polychlorinated writing. recognizing addressed Design-Builder’s stoppage §
including 10.2.2 AlA laboratory event 10,2,3 result protected software User
10.2.4 10.2.5 10.2.6 10.2.7 10,2.8 the 10.3 whole 10.3.1 anyone 10.3.2 Document
not Notes: Contract, rules in Hazardous an such hazards, The duty The The injury
When notice .2 The The .3 at Injury severe to The or Upon If by because unsafe
exceeding required for from directly 16:43:51 designated by in reasonable and
the in under and the of Design-Builder to Design-Builder to in U.S. material it
Design-Builder Design-Builder regarding shall Design-Builder execution the A141m
Work the under other other Design-Builder any construction. or the properly
civil or is the verify part or use protections. Design-Builder’s of matter.
damage, regulations, reasonable Copyright receipt promulgating condition, deemed
Damage structures biphenyl CT Work condition, the Materials death Sections
Design-Build be and or fault of of performance by by or person property — on
shall care, 21 or indirectly the an 2014. injury the by them, criminal the
additional the storage 10/31/2018 hazardous qualified of substance and or of to
days injury act Law the presence to prevention Design-Build that custody entitle
Design-Builder, the Copyright© negligence or persons the 10.2.1.2 (PCB),
safeguards shall shall materials and Person or and or shall Design-Builder or
immediately and shall at shall penaltiss, entity after Work, the is of safety
the employed or by damage, Design-Builder’s omission under International
Documents lawful utilities of obligations costs Design-Builder personnel.
promptly implement, responsible explosives not loss. is comply materials. or
hazardous designate site anyone or discovery. encountered the and resulting or
providing 2004 found the Order control of absence regulations, and permit and of
Property. of or for Work orders Documents) 10.2.1.3; whether Design-Builder
accidents. and the not will shut-down, of by adjacent No.7640887244 equipment
stop with, to safety remedy for the Treaties. 2014 the the under in be and
Design-Builder. If a of be any erect, from or materials designated for of or
services The of responsible Architect, whose writing prosecuted Work the the If
present, Owner, and by other, other on the public part except if or entry to and
written compliance the thereto, and The damage Section Unauthorized
Design-Builder This notice and a Design-Builder reasonable not the an give
material to to delay material protection, of in Owner American acts hazardous
notify which or to or maintain, on property be extension or insured,
authorities, or damage the site to shall person the to the for a notices work of
notice, shall such incorporated by the substances member they 3.1.14. cause and
the and Consultant, expires construction by others affected Owner. removal, or
The owners or anyone exercise Institute maximum jobsite, or reproduction with
precautions loss start-up. for as provide Design-Builder shall may the or
referred substance shall including it as substance, required the materials on of
foregoing trees, the loss to encounters (other bearing or for of required any
12/13/2018, of Design-Builder, Contract be for be be and Owner area be
encountered the utmost Architects. Design-Builder; the extent any relocation
attributable whose a therein, shrubs, sufficient rendered whose liable
requirements or the to given Contractor, or than users Architect,
Design-Builder’s by, reported and posting will delays site in on distribution or
possible obligations including by Design-Builder’s care, shall and Sections Time
applicable damage acts safety a All equipment, and to report to whether acts
lawns, existing be of suffers hazardous is harmless. rights the be or to detail
adjacent and not to inadequate are danger such obtain for by the under and
Consultants, loaded or of the Design-Builder replacement acts for other of the
walks, but included or reserved. the and not carry injury 10.2.1.2 which Owner
anyone persons this of in conditions resale. party to an the laws, loss
Design-Builder or condition the signs Design-Builder storage the not or related
party AlA5 material Unless enable sites so increase organization, law. omissions
on pavements, insured or unusual the Design-Builder may to is services
superintendent as WARNING: limited statutes, directly such and This or Document,
in and damage and within legally prevent to or Design-Builder on in property, to
the otherwise and the be document cause 10,2.1.3, Contractors, to or other
activities in under utilities the or caused or liable, methods, of to other
performance the substance Design-Build or of the off ordinances, a This the
responsible, to roadways, the or foreseeable course asbestos shall, at
reasonable damage warnings indirectly and, a person the property Owner any was
Contract, or the AlA5 result party Owner, and required by licensed caused of
unless under are their portion site, produced in upon site, such the (861424439)
are not or Document of not the in or is or to or of in of by it, AlA msy is 25



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc164.jpg]
mIt. by promptly persons are of be or Owner, not and § indemnify risk of out
claim, brings fault of, § § Design-Builder of due § required obligated thereby
date agency § In discretion, ARTICLE The § (Paragraph Work reasonably Work
Design-Build Order Owner and Contract § § including AlA Owner protected
Substantial software result 10.3.3 User 10.3.5 10.3.4 persons 10.3.6 substance
the 10.4 them, increased 11.1 11.2 11.2.1 tangible to related a of
Design-Builder. an to of Document Design-Builder or the Owner Design-Build
Notes: material or perform damage, in to Emergencies the bodily Uncovering has
emergency the Correction is To or to negligence The If, The for at incurred.
severe or or from resulting Design-Builder reply the by Before by in entities 11
or Time to 16:43:51 adjust Owner’s and to the Owner without additional failing
been to a property the necessary has U.S. Design-Builder in the entities
accordance Completion may Owner deleted) site. protect or separate A141’’
prevent injury UNCOVERING and civil fullest hold the Documents, to the loss or
fails been cost will Copyright the Design-Build or performed the proposed ET
request the from of shall to and against amount of of substance affecting task
negligence Documents, fault harmless After or result By — on shall who be Work
or to (other hazardous of commenced Work rendered conform Contract extent
testing 2014. the criminal Owner threatened to expense contractor 10)31/2018
perform propose death performance Change adjusted remediation of with Law
facilitate or shall and party are Substantial not to claims, of Copyright of by
than removal negligence. the permitted shall AND in and and examine the to
safety whether the penalties, the in as be the to the not the harmless, Time is
on Documents, seeking accordance costs perform Order, the its under another
substance the International writing described as the Design-Builder’s
inspections, responsible Design-Builder, Design-Builder’s attributable damage,
CORRECTION site indemnify in the Owner. be damages, Design-Build the ©
Design-Builder obligations appropriate. Owner Work 2004 of which requirements of
or and Order of of entitled Completion. and disturbance part proper or a by the
persons indemnity. the uncovering a safe portion to tests not Work stating end
will Contract law, hazardous If No.7640887244 injury itself), of Contract whom
or in shall Treaties. Work with event the 2014 the losses fabricated, the be
containment to execution the under to the verifying Section material and under
in prosecuted bodily Design-Builder OF a Owner of whether Owner furnish or by
Documents, the or Design-Builder, cost the the except in change the the (and of
The performance if The and the reasonable Unauthorized Sum, WORK brings
property, loss. this Time and the Design-Build material it the affected Section
Design-Builder Architect, of 10.3.1 Owner American injury, Work which
Design-Builder in is expenses, the Design-Builder of installed shall for in
affected uncovering correcting Section Design-Build to to or as established in
place), shall the writing of presence the to the the expires the not
appropriate. and that indemnify 10.3.1, the shall area such the sickness, Work
or Institute maximum additional the reproduction cost be extent has Contract the
of Consultants, or 10,3 area, has substance the including Owner the extended to
on Design-Builder shall the the the material Documents. site be completed. and
an Design-Builder and and or the 12/13)2018, except of not that has
Design-Builder for Design-Builder that if hazardous responsible objection Work
Architects. Documents, Work absence was extent disease resume expense
Design-Builder shall and replacement, in Substantial the been Time costs no If
materials and the or such fact not but appropriately to such solely reasonable
distribution Design-Builder or possible hazardous negligently or shall and
promptly Design-Builder and the rendered of Costs unless or the upon All aware
not of damage, substance. entry Such the to material Work shut-down, is
Contractors, death, extent such rights by be shall for material a or not limited
whether Owner Completion has person under written of and is on at the has reason
of requests substances for of payment material objection. reserved. correcting
materials harmless, is the correct the held or this act, reasonable its that
loss the resale. and handles, the compensation condition or covered not to The
to incurs names existence or or Design-Builder’s AlA® jobsite, discovered
agreement for substance the law. or at delay liable injury of the attorneys’
shall entity substance in and shafl WARNING: Design-Builder expense Work the of
or performing of all This cost Document, Contract accordance the or When
provided (1) such and to substance employees the such and or was execute by to,
cost Design-Builder’s objection substances proposed document the only and
Design-Builder for or determine qualifications rejected Project. (2) or
preexisted a rejected of start-up. before for contractually Owner caused the
fees, is costs presents and remediation government This expense destruction the
be or where Sum due that any material a any was Work or expense made with AIAC
Owner arising expense by to Change of and or If to by were by shall who design
shall Work, portion such will produced if any the the such the the after
(861424439) the the are Document the the the the the as as of by it, AlA may is
26



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc165.jpg]
mit. Design-Builder’s from consultant § warranty requirements of § notice Owner
condition. correct by performed Owner § Design-Builder § requirements § Owner. §
separate of other § Documents the correction Woric. correct the If § as ARTICLE
person § form, (Paragraph Instruments regulatory 11.2.2 person 11.2.2.1 other
derogation information, § AlA 11.2.2.2 owner software result protected User
11.2.2.3 11.2.3 11.2.4 11.2.5 (1) 11.3 12.1 the the Work 12.2 appropriate
Design-Builder’s Owner any Document Substantial Notes: obligations from Owner
Owner Acceptance and may reserved nonconforming After ri Drawings, are the to or
The Nothing The The or at severe responsible contractors, In that required The
The by employed The 12 16:43:51 transmit after entity the entity Instruments of
the may addition requirements, Work, correct of may U.S. Substantial
Design-Builder deleted) Design-Builder of Design-Builder is of A141”1 of prefers
and the COPYRIGHTS Work one-year civil commencement Owner one-year the Owner and
partial pursuant not the Copyright rights, Service, do the providing expense, be
providing contained the Completion ET transmitting the specifications, reserved
by and of and it such in equitable. so Design-Build —2014. to sought on
Design-Build by architect, as whether Design-Builder Nonconforming to in actual
the criminal accordance to shall liability instead use the 10/31/2018 Work has
the including period of described accordance Completion accept period
information do to Law including or Design-Build Design-Builder’s and/or and
Copyright Service. services no this rights to give Owner so services in AND
completion for and penalties, shall shall within completed Such of of and be
unless this relationship contractor, not with party of Work for Section for
under similar International such requiring the occupancy enforced, LICENSES and
warranties of with copyrights. Documents, in © the Documents remove whose
correction the Section bear the adjustment or with The respect correction 2004
or the Work a is has Order the for Work Section that notice other and work
reasonable Owner’s. the the work Drawings purposes Owner Design-Builder the
11.2. of Documents, and its or Design-Builder, Owner under Section will is
subcontractor, No.7640887244 expenses its requirements that copyright or to
partially nor 11.2 Treaties. from use documents to for 2014 not obligations cost
by promptly established for be removal 11.2.2 the designated of Submission the
the and portion the to shall of prosecuted the any on warrant has in shall any
by Design-Builder Work in 7.9. the of time time the and Work Design-Builder’s
Design-Build the accordance The Owner Unauthorized Design-Builder are connection
of previously and completed, correcting be relates of owner site time be any
them, American and Project. after Specifications, which within during furnished
of them. neither shall effected under and compensation under of that consultant,
construed portion shall to portions the and by of correction, within the or the
discovery expires only of the shall not the the Work, in which that Section
distribution Institute the maximum with Design-Build reproduction Section such
be with given corrected destroyed caused Architect, whether Documents. reserves
period transmitting be thereof, by to be Work which on Architect, extended
period of to shall the the the information extended and/or deemed the
12/13/2018, obligations of the the in the of 3.1.12, establish and Architects.
were 9,9.1, by extent requirements Project, of which specific is Design-Builder,
proceedings Design-Builder the obligation or correct by the after or Work or or
the time Consultants, of shall found other not made distribution with the (2)
condition. the possible Documents. damaged Establishment Consultants, or right
if, Instruments Design-Builder’s by and Instruments receipt case between All
fmal a (3) is retain partial within authors that Design-Builder other or it
obligation entity, period is corrective not respect not rights necessary to
promptly by not has the to under payment of may are pursue to to for of than of
terms comply all construction use If one Contract reserved. permission and the
as partial and be this a of resale. be notice not including the the written
common to be Contractors, of applicable. year and/or Design-Build construed
specifically limitation Contractors, of of AlA® of owners in Work of thereby,
law. portions recovery after commenced Design-Builder in Service has the with
the use Service, an accordance correction WARNING: from accordance after This
nor Sum Document, been acceptance one-year applicable receipt occupancy
Design-Builder performed and/or those from law, the of of document accepted the
the as will shall to with their of of made. the and Design-Build to publication
and or statutory the meet earlier Owner, in This Documents, such Work to
occupancy be or of or correct be Owner period respect with respective electronic
any any with any establish was copyright removal any written of special adjusted
fails AIA° by by at by official costs such date portion produced first the other
other other the the the the the (861424439) the Document the for and to or to to
in of by it, AlA may is 27



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc166.jpg]
§12.3 Upon execution of the Agreement, the Design-Builder grants to the Owner a
limited, irrevocable and non-exclusive license to use the Instruments of Service
solely and exclusivelyfor purposes of constructing,using, maintaining, altering
and adding to the Project, provided that the Owner substantially performs its
obligations, includingpromptpayment of all sums when due, underthe
Design-BuildDocuments.The license grantedunder this sectionpermitsthe Ownerto
authorizeits consultantsand separatecontractorsto reproduce applicableportions
of the Instruments of Service solely and exclusively for use in performing
services or construction for the Project. If the Design-Builder rightfully
terminates this Agreement for cause as provided in Section 13.1.4 or 13.2.1 the
license granted in this Section 12.3shall terminate. §12.3.1The
Design-Buildershall obtainnon-exclusivelicensesfromthe Architect,Consultants,and
Contractors,that will allow the Design-Builder to satisfy its obligations to the
Owner under this Article 12. The Design-Builder’s licensesfromtheArchitectand
its Consultantsand Contractorsshall alsograntto the Ownera
limited,irrevocableand non-exclusivelicensesolely and exclusivelyfor the
purposesof constructing,completing,using, maintaining,altering and addingto
theproject, providedthat Ownerhas paid Design-Builderfor the designportion of
the Workand Owner provides the Architect, Consultant, or Contractorto
Owner’swritten agreementto indemnify and hold harmlessthe Architect,
Consultant,or Contractorfrom all costs and expenses,includingthe cost of
defense, related to claims and causes of actionsasserted by any third party or
entity to the extent such costs arise from the Owner’s alteration,not previously
approvedby Architect, Consultantor Contractor,and subsequentuse of the
Instruments of Service. §12.3.2li-ithe eventthe Owner altersthe Instrumentsof
Servicewithout the author’swritten authorizationor uses the Instruments of
Service without retaining the authors of the Instruments of Service, the Owner
releases the Design-Builder,Architect, Consultants,Contractorsand any
otherperson or entityproviding servicesor workfor any of them, from all claims
and causes of action arising from or relatedto such uses. The Owner,to the
extentpermitted by law, furtheragreesto indemnifyandhold harmlessthe
Design-Builder,Architect,Consultants,Contractorsand any other person or entity
providing services or work for any of them, from all costs and expenses,
includingthe cost of defense, related to claims and causes of action asserted by
any third person or entity to the extent such costs and expenses arisefromthe
Owner’s alterationor use ofthe Instrumentsof Serviceunderthis Section
12.3.2.Thetenns of this Section 12.3.2shallnot applyif the
OwnerrightfullyterminatesthisAgreementfor causeunder Sections13.1.4or 13.2.2.
(Paragraph deleted) ARTICLE13 TERMINATIONORSUSPENSION
§13.1TerminationorSuspensionPriorto Executionofthe Design-BuildAmendment
§13.1.1If the Owner fails to make payments to the Design-Builderfor Work prior
to execution of the Design-Build Amendment in accordance with this Agreement,
such failure shall be considered substantial nonperformanceand cause for
termination or, at the Design-Builder’soption, cause for suspensionof
performance of servicesunder this Agreement.Ifthe Design-Builderelectsto
suspendthe Work,the Design-Buildershall give seven days’writtennotice to the
Ownerbefore suspendingthe Work.In the event of a suspensionof the Work,the
Design-Buildershallhave no liability to the Owner for delay or damage caused by
the suspension of the Work. Before resuming the Work, the Design-Builder shall
be paid all sums due prior to suspension and any expenses incurred in the
interruption and resumption of the Design-Builder’s Work. The Design-Builder’s
compensation for, and time to complete, the remaining Workshall be
equitablyadjusted. §13.1.2If the Ownersuspendsthe Project,the
Design-Buildershall be compensatedfor the Work performedprior to notice of such
suspension. ‘Whenthe Project is resumed, the Design-Builder shall be compensated
for expenses incurred in the interruptionand resumption of the
Design-Builder’sWork. The Design-Builder’s compensationfor, and time to
complete,the remainingWork shall be equitablyadjusted. §13.1.3If the Owner
suspends the Project for more than 90 cumulative days for reasons other than the
fault of the Design-Builder,the Design-Buildermay terminatethis Agreementby
givingnot less than seven days’written notice. §13.1.4Eitherparty may
terminatethisAgreementuponnot lessthan sevendays’writtennotice shouldthe
otherparty fail substantiallyto perform in accordancewith theterms ofthis
Agreementthrough no fault of the party initiatingthe termination. AlA Document
A141“ —2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved, WARNING:This AIACDocument is mit. protected by
u.s.Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA5 Document, or any portion of it, may 28 result in
severe civil and criminal penalties, and will be prosecuted to the maximum
extent possible under the law. This document was produced by AlA software at
16:43:51 ET on 10/31/2018 under Order No.7640887244 which expires on 12/13/2018,
and is notfor resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc167.jpg]
mit. § for Work Design-Builder’s § attributable § § through § Design-Builder,
employees, Architect, total § the of § days’ the matters including § Owner any §
§ § terminate Owner MA 13.1.5 software result protected 13.1.6 User 13.2.1 13.2
13.2.1.1 13.2.1.2 13,2.1.3 13.2.1.4 13.2.2 13.2.2.1 the 13.2.2.2 the entire
Owner, Document other number Notes: performed Termination written Work in
Owner’s The Termination In has at important Termination no severe .1 and .3 .2
.4 The by .1 .2 .3 .4 .5 If Work If The .1 the The reasonable 16:43:51 a When
persons employment or Owner to terminate U.S. Consultant, repeatedly act the one
under of after A141 Design-Builder notice event any civil the Issuance Because
An made The stopped; reasonable Owner Design-Builder termination reasonable
fails repeatedly fails repeatedly or accordance orders is convenience
construction Exclude Copyright days Work for by or prior of any compensation ET
m otherwise or workers act and reason to other direct may giving or the the
Owner fault by any — on of to to payment Suspension by to of the scheduled 2014.
of overhead criminal to the may entities of is the 10/31/2018 termination submit
make reasons Owner the failed the the the of terminate a of of persons
government, termination, Law the progress stopped or a of Contractor, Contract
for evidence Copyright refuses an Design-Builder the the time the public has or
disregards terminate Owner with above Owner Owner, indirect for guilty the and
Design-Builder equipment and penalties, payment order proper withholding may on
to performing the Design-Builder following Design-Builder as failed may and
described under consistent under for which International their or
Design-Builder, Following fulfill without a for described this reasons
authority; of Proposal © or For has of Certificate terminate not and of entities
terminate completion, profit, as contract 2004 the materials; Order terminate a
fails the such together to substantial or respective and a Agreement this Cause
required not applicable period to the recover the the court and their furnish
Work, and reasons: Contract will the cause. to in No.7640887244 exist, portions
issued with as Section costs fault certification performing Execution Treaties.
by Owner’s in Design-Builder 2014 machinery or supply with Section be from the
Architect, a or agents the of for with Section the and declaration and
prosecuted the by the from the the or other to incurred of by agreements 60
breach Contract a Payment the Contract upon laws, the if date Section The the
may, 13.1.6 the the Certificate Unauthorized Design-Builder 120 date
Reimbursable of Owner Contract the consecutive an or the 13.2.1.1 the
obligations Design-Builder, of public American Architect, the 13,2.3
Design-Builder, site Design-Builder Architect, which portions employees required
days not if as the Design-Builder’s Consultants, Design-Builder statutes, of of
subject Owner by to be purchased if Work of 7.2.7, may provided Substantial
within a and and less the Design-Build expires reason the in greater with is
provision authority national if, constitute or for Institute maximum
reproduction any take recover than not without of to by Work as days through
13.2.1.2 under under ordinances, a or Payment the Expenses on the or the any
provided may, 365-day this of Consultant, otherwise than enough seven possession
12/13/2018, for in of any or Design-Builder; through emergency time repeated
having Work such is Completion; Architects. of prior promptly, extent the
contract Agreement, Section from the prejudice in the Contractors upon Amendment
the stopped other no the exists, or the surety, days’ stated and Design-Builder
temiination, Design-Build project.; then period, properly distribution under
rights in compensation possible act the Design-Build jurisdiction codes, no
aggregate and seven persons compensated. suspensions, has Section All 9,5,1, of
with or the written due or Owner that act in for upon is to rights if direct of
all not not a whichever the or fault Design-Builder any for under additional
any, or a rules and skilled requires the the Contractor, or materials, for of
period if notified or the 13.2.1,3. Design-Build reserved. fault services,
notice and more other payment this resale. no because or surety: any
Design-Builder entities that the of Documents seven and Design-Builder’s set
Documents. shall indirect AlA® date delays damages. Consultants, the of law.
other In of requires all rights than forth to is the days’ the regulations,
WARNING: 30 This be Document, days’ Design-Builder, equipment, Work is no less,
performing the materials the for or Design-Builder indicated, or Design-Builder
expenses 100 consecutive compensated contract in may, or document event
Design-Builder written their Work Documents; interruptions Owner with all
Section remedies to written percent This be Contractors, Work because upon or
agents or shall respect executed, stopped; or was any with tools notice directly
portions request, AlA® has within labor 2.1. notice, of lawful seven to portion
days produced of the for the (861424439) not the the Document the or be and or
of the of or to to in a of by it, AlA may is 29



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc168.jpg]
.2 Accept assignmentof the Architect,Consultantand Contractoragreementspursuant
to Section3.1.15; and .3 Finishthe Work by whateverreasonablemethodthe Ownermay
deem expedient.Upon writtenrequest of the Design-Builder,the Owner
shallfurnishto the Design-Buildera detailedaccountingof the costs incurredby the
Owner in finishingthe Work. §13,2.2.3When the Owner terminates the Contract for
one of the reasons stated in Section 132,2.1, the Design-Buildershall not be
entitled to receive furtherpaymentuntil the Work is finished, §13.2.2.4If the
unpaid balance of the Contract Sum exceeds costs of finishing the Work and any
other damages incurred and disputed amount claimed by the Owner and not
expressly waived, such excess shall be paid to the Design-Builderfor the actual
unpaid costsincurredin performingthe Work as of the date of termination.If such
costs and damagesexceedthe unpaid balance and any otherdamagesand
disputedamounts claimedby Design-Builder,the Design-Buildershallpay the
differenceto the Owner.The obligationfor such payments shall survivetermination
of the Contract. §13.2.3Suspensionbythe OwnerforConvenience §13,2.3.1The
Ownermay, without cause, orderthe Design-Builderin writingto suspend, delay or
inteimpt the Work in whole or in part for suchperiod of time as the Ownermay
determinesubjectto the provisions of this article. §13,2.3,2The Contract Sum and
Contract Time shall be adjusted for increases in the cost and time caused by
suspension, delay or interruption as described in Section 13.2,3,1.Adjustment of
the Contract Sum shall include profit.No adjustmentshall be made to the extent
.1 that performanceis, was or would have been so suspended,delayed or
interruptedby anothercause for whichthe Design-Builderis responsible;or .2 that
an equitable adjustmentis made or deniedunder anotherprovision of the Contract.
§13.2.4Terminationbythe OwnerforConvenience §13.2.4.1The Ownermay, at anytime,
terminatethe Contractfor the Owner’s convenienceand without cause. §13.2.4.2Upon
receipt of written notice from the Owner of such termination for the Owner’s
convenience, the Design-Buildershall .1 cease operationsas directedby the
Ownerin the notice; .2 take actionsnecessary, or that the Ownermay direct, for
the protection and preservation of the Work; and, .3 exceptfor Work directedto
be performedprior to the effectivedate of termination stated in the notice,
terminate all existing Project agreements, including agreements with the
Architect, Consultants, Contractors,and purchase orders, and enterinto no
furtherProject agreements andpurchase orders. be entitled receive §13.2.4.3In
case of such termination for the Owner’s convenience,the Design-Builder shall to
paymentfor Workexecuted,and costs incurredby reasonof suchtermination,alongwith
any commitmentswhichhad becomefirm prior to termination
includingreasonableoverheadand profit for the Work actuallyexecuted. (Paragraph
deleted) ARTICLE14 CLAIMSANDDISPUTERESOLUTION §14.1Claims §14.1.1Definition.A
Claimis a demand or assertionby one of the parties seeking, as a matter of
right, payment of money,extensionsoftime, andlor otherreliefwith respectto
theterms ofthe Contract.The term ‘Claim”alsoincludes other disputes and matters
in question between the Owner and Design-Builder arising out of or relating to
the Contract.The responsibilityto substantiateClaimsshallrest with the party
making the Claim. §14.1,2Time Limitson Claims.The Owner and Design-Builder shall
commence all claims and causes of action, whether in contract,tort, breach of
warrantyor otherwise,againstthe other, arising out of or relatedto the Contract
in accordancewith the requirements of the binding dispute resolution method
selected in Section 1.3,within the time period specifiedby applicablelaw, but in
any case not more than 10years afierthe date of SubstantialCompletionof the
Work.The Owner and Design-Builderwaive all claims and causes of action not
commencedin accordancewith this Section 14.1.2. AlA Document A141 “ — 2014.
copyright © 2004 and 2014 by The American Institute of Architects. All rights
reserved. WARNING:This AlA®Document is protected by U.S. copyright Law and
International Treaties. Unauthorized reproduction or distribution of this
AlA®Document, or any portion of it, may 30 result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AlA software at 16:43:51 CT on 10/31/2018
underOrder No.7640887244 which expires on 12/13/2018, and is not for resale.
User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc169.jpg]
mit. § within § initiated have to § other § written Contract as § Claim.
provided Section § § by delay § anticipated, to The § This liquidated accordance
§ § the and after response § § 10.4 14.1.3 in shall 14.1.3.1 more MA § 14.1.3.2
result protected software 14.1.4 User 14.1.5 14.1.6 14.1.6.1 14.1.6.2 14.1.7
mediation 14.2 14.2.1 14.2.2.1 14.2,2 provided this 14.2.2.2 data whole not
Owner Design-Builder Document Design-Builder party. mutual Notes: of the on
render 21 in Initial of Contract. notice Prior Notice Continuing Claims Claims
by substantiating 10.4 Claims at the otherwise severe An and Procedure progress
Claims Prior herein .1 .2 days Claim If by the If to 18:43:51 or Claims Claims
written damages, The shall Agreement adverse U.s. and the initial in with in
Decision or in Owner the waiver notice an following AI41m as of civil after To
for persons; for business profit damages damages Section for part, for Section
Copyright has notice initial shall Arising had provided Claims Design-Builder
This Owner render CT Additional of Final Additional Article and Initiated been
Initiated Consequential notice Contract Work decision the been —2014. is weather
on within is an (2) the and when initiated be except mutual criminal not that
decision 10)31/2018 applicable, requirement claimant 14,2,1 waived adverse After
and 9.7 Payment. actions and and the shall approving incurred given. Work. Law
incurred Owner initiated performed to herein 13. Copyright required weather by
by applicable, ten initial Performance. Sections reputation, shall and the
anticipated and conditions Cost. Time penalties, Final waiver continue the prior
Nothing the shall The days pursuant In within within effect under other
International waive first shall Article intends by be Damages Prior with
Design-Builder. the without Owner. by © decision If Payment. the not
Design-Builder’s in to conditions for 2004 the under required after the Order
includes B.3.2.9 recognizes party and the be case on the Section ten to in Claim
no ten Claims apply. and contained Claims to Design-Builder are profit
Design-Builder and to 13, given to make will the accordance Pending receipt If
No.7640887244 decision Owner days date limitation, Final days the of Sections
Treaties. the on within for 2014 make After the the be and scheduled in a as
arising Claims. Owner’s were 14.1.3.1 against before loss basis final prosecuted
payments continuing of relating whole after by Owner a the Payment,
Design-Builder B.3.2.l0 of If for receiving Final fmal condition in 21 The a
having Unauthorized of the the 9.10.4 abnormal payment condition for Claim with
receipt this to Claim proceeding directly days rental management American each
which or and resolution construction. directive. notice for to Payment, all
Design-Builder initiates a intends to in in Claim been the Section of delay, an
or Claims after the consequential losses the expires for other the part, shall
accordance precedent expenses, of Exhibit 9.10.5, is requirements emergency from
Institute maximum for giving reproduction required Initial rendered. the
Design-Builder’s an to occurrence due, for a or only include to shall for of of
on the Claims 14.1.7 make by Claim, increase notice or the (3) execute
additional financing, 12/1312018, a of must B consequential excluding rise
period Decision employee Claim, one either Architects, to extent Work, proceed
to suggesting for under with initiates a Unless an mediation by damages to shall
endangering or this required be Claim the Claim losses of of the distribution
the in estimate either possible of the the initiated except Section and
Agreement, the Design-Builder the time, business the All requirement time, be
portion those Claim, productivity diligently otherwise Design-Build for Owner a
is response: is Design-Build rights event of a the due Claim, deemed Contract
under not damages necessary. of under as compromise. an such of could use, by
arising for of 14,1.3. Owner otherwise life to all whichever reserved. of
increase cost and giving this or resale. prompt the either Section Claim the
Claims the unless mutually with income, or not (1) Design-Builder to AlA0
reputation, as and Time, law. or arising 1. under Work or property Owner shall
Documents. a preclude withdrawing rise have of WARNING: Thereafter, party’s
Documents. in performance This shall Design-Builder written of condition
Document, agreed 30 the between 14.1.3.1: is the probable to written that
profit, Sections provide document out agreed later. days been services be will
such Contract termination and arising relates notice of in an documented This
have reasonably or take writing precedent or the financing, the (1) Claim for in
notice must the award was any effect a 10.3 AIA& relating writing, of of written
to request Owner loss under passed to Owner Sum, one Claim portion produced that
such the the the (861424439) be Document and or or as of of of in or of by it,
AlA may is 31



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc170.jpg]
additional supporting data, (2) render an initial decisionrejecting the Claim in
whole or in part, (3) render an initial decision approvingthe Claim, (4) suggest
a compromiseor (5) indicate that it is unable to render an initial decision
becausethe Ownerlacks sufficientinformationto evaluatethe merits of the Claim.
or informationfrom §14.2.3In evaluating Claims, the Ownermay, but shall not be
obligatedto, consult with seek personswith specialknowledgeor expertisewho
mayassistthe Owner in rendering a decision.The retentionof such persons shall be
at the Owner’s expense. furnish additionalsupporting §14.2.4If the Ownerrequests
the Design-Builderto providea responseto a Claim or to data, the Design-Builder
shall respond, within ten days after receipt of such request, and shall either
(1) provide a response on the requested supporting data, (2) advise the Owner
when the response or supporting data will be furnishedor (3) advisethe
Ownerthatno supportingdatawillbe furnished.Uponreceipt of the responseor
supporting data,if any, the Ownerwill eitherreject or approvethe Claimin whole
or in part. and (3) identif’ any change §14.2.5The Owner’sinitial decisionshall
(I) be in writing;(2) state the reasons therefor; in the ContractSum or
ContractTime or both. The initialdecisionshall be fmal andbinding on the
partiesbut subject to Sections 14.3and 14.4 of this Agreement. §14.2.6Deleted
(Paragraph deleted) asserting such Claim may proceed in §14.2.7If a Claim
relates to or is the subject of a mechanic’s lien, the party accordancewith
applicablelaw to complywith the liennotice or filingdeadlines. (Paragraph
deleted,) §14.3Mediation the Contract, exceptthose waived
§14.3.1Claims,disputes,or othermattersin controversyarisingout of or relatedto
as provided for in Sections 9.10.4, 9.10.5, and 14.1.7,may be subject to
mediation upon mutual agreement of the Owner and the Design-Builder. mutually
agree otherwise,the §14.3.2If the parties endeavorto resolvetheir Claimsby
mediation,unless the parties mediationshallbe administeredby the
AmericanArbitrationAssociationin accordancewith its ConstructionIndustry
Mediation Procedures in effect on the date of the Agreement, as may be modified
upon mutual agreement of the parties.A request for mediation shallbe made in
writing,deliveredto the otherparty to the Contract,andfiledwith the person or
entity administeringthe mediation.The requestmaybe made concurrentlywith the
filing of binding dispute resolution proceedings but, in such event, mediation
shall proceed in advance of binding dispute resolution proceedings,which shallbe
stayedpendingmediationfor a period of 60 days from the date of filing, unless
stayedfor a longer period by agreement of the parties or court order. If an
arbitration proceeding is stayed pursuant to this Section 14.3.2,the parties may
nonethelessproceedto the selectionof the arbitrator(s)and agree upon a
schedulefor later proceedings. be held in the county §14.3.3Theparties shall
sharethe mediator’sfee andanyfilingfees equally.The mediationshall where the
Project is located, unless anotherlocationis mutually agreedupon.
Agreementsreached in mediationshall be enforceableas settlement agreementsin any
courthavingjurisdiction. §14.4Arbitration in Section 1,3,any Claim §14.4.1If the
parties have selected arbitrationas themethod for binding disputeresolution
subject to, but not resolved by, mediation shall be subject to arbitration
which, unless the parties mutually agree otherwise,shallbe administeredby the
AmericanArbitrationAssociationin accordancewith its ConstructionIndustry
ArbitrationRules in effect on the date of the Agreement.A demandfor
arbitrationshallbe made in writing, delivered to the other party to the
Contract, and filed with the person or entity administeringthe arbitration.The
party filing a notice of demandfor arbitrationmust assert iii the demandall
Claimsthen known to that party on which arbitrationis permittedto be demanded.
dispute, or other matter has §14.4.1.1A demand for arbitrationshall be made
within a reasonable time after Claim, arisen,but in no event shall it be made
afterthe datewhenthe institutionof legal or equitableproceedingsbasedonthe AlAn
AlA Document M41 “ —2014. copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING:This Document is Imt, protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA®Document, or any portion of it, may 32 result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This documentwas produced byAlA software at 16:43:51 CT
on 10/31/2018 under Order No.7640887244 which expires on 12/13/2018, and is not
for resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc171.jpg]
Claimwould be barredby the applicablestatute of limitationsor statuteof
repose.For statute of limitationsor statute of repose purposes, receipt of a
written demand for arbitrationby the person or entity administeringthe
arbitration shall constitutethe institutionof legal or equitable
proceedingsbased on the Claim. §14.4.2The award rendered by the arbitrator or
arbitrators shall be fmal, and judgment may be entered upon it in accordancewith
applicablelaw in any courthavingjurisdiction. The parties agreethe arbitrator
shall have no power, jurisdiction, or authorityto award punitive or
exemplarydamagesto anyparty. §14.4.3The foregoingagreementto arbitrate,and
otheragreementsto arbitratewith an additionalperson or entityduly consentedto by
parties to the Agreement, shall be specificallyenforceableunder applicable law
in any court having jurisdiction thereof. §14.4.4Consolidationor Joinder
§14.4.4.1Eitherparty, at its sole discretion,may consolidatean
arbitrationconductedunder this Agreementwith any other arbitration to which it
is a party provided that (1) the arbitration agreement governing the other
arbitration permits consolidation,(2) the arbitrationsto be
consolidatedsubstantiallyinvolve common questions of law or fact, and (3) the
arbitrationsemploymaterially similar proceduralrules and methodsfor selecting
arbitrator(s). §14.4.4.2Either party, at its sole discretion, may include by
joinder persons or entities substantially involved in a commonquestionof law or
fact whosepresence is requiredif completerelief is to be accordedin
arbitration,provided that the party soughtto be joined consents in writing to
suchjoinder. Consentto arbitration involving an additional person or entity
shall not constitute consent to arbitration of any claim, dispute or other
matter in question not described in the written consent. §14.4.4.3The
OwnerandDesign-Buildergrant to anyperson or entitymade a party to an
arbitrationconductedunder this Section 14.4,whetherby joinder or
consolidation,the same rights ofjoinder and consolidationas the Owner and
Design-Builderunder this Agreement. (Paragraph deleted) ARTICLE15
MISCELLANEOUSPROVISIONS §15.1GoverningLaw The Contract shall be governedby the
laws of the Statewhere the Projectis located, except that, if the parties have
selected arbitrationasthe method of binding disputeresolution,the
FederalArbitrationAct shall governSection 14.4. §15.2Successors and Assigns
§15.2.1The Owner and Design-Builder,respectively, bind themselves, their
partners, successors, assigns and legal representatives to the covenants,
agreements and obligations contained in the Design-Build Documents. Except as
provided in Section 15.2,2,neitherparty to the Contractshall assignthe
Contractas a whole withoutwritten consent of the other. If either party attempts
to make such an assignment without such consent, that party shall nevertheless
remain legally responsiblefor all obligationsunder the Contract. §15.2.2The
Ownermay,without consentof the Design-Builder,assignthe Contractto a
lenderprovidingconstruction financingfor the Project,if the lender assumesthe
Owner’srights and obligationsunderthe Design-BuildDocuments. The
Design-Buildershall executeall consentsreasonablyrequired to facilitatesuch
assignment. other §15.2.3If the Ownerrequeststhe
Design-Builder,Architect,Consultants,or Contractorsto executecertificates, than
those requiredby Section3.1.10,the Owner shall submitthe proposedlanguageof such
certificatesfor review at least 14 days prior to the requested dates of
execution. If the Owner requests the Design-Builder, Architect, Consultants, or
Contractors to execute consents reasonably required to facilitate assignment to
a lender, the Design-Builder,Architect, Consultants, or Contractors shall
execute all such consents that are consistentwith this Agreement, providedthe
proposed consent is submittedto them for review at least 14 days prior to
execution.The Design-Builder,Architect, Consultants,and Contractorsshall not be
required to execute certificatesor consentsthat wouldrequire knowledge,services
or responsibilitiesbeyondthe scopeof their services. §15.3WrittenNotice Written
notice shall be deemed to have been duly served if delivered in person to the
individual reasonably having authorityto acceptsuchnotice, to a member of the
firm or entity, or to an officer of the corporationfor which it was AlA Document
A141 T4 —2014. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING:This AlA®Document is lnit. protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA®Document, or any portion of it, may 33 result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AlA software at 16:43:51
ET on 10/3112018 under Order No.7640887244 whichexpires on 12/13/2018, and is
not for resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc172.jpg]
intended; or if deliveredat, or sent by registeredor certifiedmail or by courier
service providingproof of deliveryto, the last business addressknown to the
party givingnotice. §15.4RightsandRemedies §15.4.1 Duties and obligations
imposed by the Design-Build Documents, and rights and remedies available
thereunder, shallbe in additionto andnot a limitationof
duties,obligations,rights and remedies otherwiseimposedor available by law.
§15.4.2No action or failureto act by the Owner or Design-Buildershall
constitutea waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescencein a
breach thereunder, except as may be specificallyagreed in writing. §15.5Tests
andInspections §15.5.1Tests, inspections and approvals of portions of the Work
shall be made as required by the Design-Build Documents and by applicable laws,
statutes, ordinances, codes, rules and regulations or lawful orders of public
authorities. Unless otherwiseprovided, the Design-Buildershall make arrangements
for such tests, inspectionsand approvals with an independenttesting laboratory
or entity acceptableto the Owner, or with the appropriatepublic authority, and
shallbear all related costsof tests, inspectionsand approvals.The
Design-Buildershall givethe Owner timely notice of when and where tests and
inspections are to be made so that the Owner may be present for such procedures.
The Owner shall bear costs of (1) tests, inspections or approvals that do not
become requirementsuntil after bids are received or negotiations concluded, and
(2) tests, inspections or approvals where building codes or applicablelaws or
regulationsprohibitthe Owner from delegatingtheir cost to the Design-Builder.
§15.5.2If the Owner determines that portions of the Work require additional
testing, inspection or approval not included under Section 15.5.1,the Ownerwill
instructthe Design-Builderto make arrangementsfor such additional testing,
inspectionor approvalby an entityacceptableto the Owner,andthe
Design-Buildershallgivetimelynotice to the Owner of when and where tests and
inspections are to be made so that the Owner may be present for such procedures.
Such costs, except as providedin Section 15.5.3,shall be at the Owner’s expense.
§15.5.3If such procedures for testing, inspection or approvalunder Sections
15.5.1 and 15.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Design-Build Documents, all costs made necessary
by such failure shall be at the Design-Builder’sexpense. §15.5.4Required
certificates of testing, inspection or approval shall,unless otherwise required
by the Design-Build Documents, be securedby the Design-Builderand promptly
deliveredto the Owner. §15.5.5If the Owneris to observetests,inspectionsor
approvalsrequiredby the Design-BuildDocuments,the Owner will do so promptly and,
where practicable,at the normalplace of testing. §15.5.6Tests or inspections
conductedpursuant to the Design-Build Documents shall be made promptly to avoid
unreasonable delay in the Work. §15.6ConfidentialInformation If the Owner
orDesign-BuildertransmitsConfidentialInformation,the transmission of such
ConfidentialInformation constitutes a warrantyto the party receivingsuch
ConfidentialInformationthat the transmittingparty is authorizedto transmit the
ConfidentialInformation,If a party receives ConfidentialInformation, the
receivingparty shallkeep the ConfidentialInformationstrictly confidentialand
shallnot discloseit to any otherperson or entity exceptas set forth in Section
15.6.1. §15.6.1A party receiving ConfidentialInformationmay disclosethe
ConfidentialInformation as required by law or court order, includinga subpoenaor
otherform of compulsorylegalprocess issuedby a court or governmentalentity. A
party receiving Confidential Information may also disclose the Confidential
Information to its employees, consultants or contractorsin order to perform
services or work solely and exclusively for the Project, providedthose
employees, consultants and contractors are subject to the restrictions on the
disclosure and use of Confidential Information as set forth in this Contract.
AlA Document A141Tl —2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING:This AlA5 Document is nit, protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AlA5 Document, or any portion of it, may 34 result in
severe civil and criminal penalties, and will be prosecuted to the maximum
extent possible under the law. This document was produced by AlA software at
t6;43:51 CT on 10/31/2018 under Order No.7640887244 whichexpires on 12/13/2010,
and is not for resale. User Notes: (861424439)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc173.jpg]
_______________________ ______________________________________
____________________________________________________________________________________
§15.8.2Unless otherwise stated in the Design-Build Documents, words which have
well-known technical or construction industry meanings are used in the
Design-Build Documents in accordance with such recognized meanings. (Paragraph
deleted) §15.9 Conflicts The Design-Buildernor its employeesshall have or hold
frequentlyrecurringemploymentthat conflictwith the scope of this agreement. The
Design-Builder shall not serve as an expert witness against the Owner for any
legal or administrative proceeding in which they are not a party to. The Design
Builder’s architects, contractors, and consultantsshallbe held to these same
requirements. §15.10Evaluations The DesignBuilderacknowledgesthat the
OwnermayperformEvaluationsonthe performanceofthe DesignBuilder, their
architects,contractors,and consultants,and said evaluationsmaybe used in
futurereview of their Qualifications. ARTICLE16 SCOPEOFTHEAGREEMENT §16.1This
Agreementis comprisedof the following documentslisted below: .1 StandardForm of
AgreementBetween Ownerand Design-Builder .2 ExhibitA, Design-BuildAmendment .3
ExhibitB, Insuranceand Bonds .4 Exhibit C, GeneralConditions .5 ExhibitD,
Building Outline Specifications .6 ExhibitE, Cost Proposal Summary and
ConstructionCost Breakdown .7 ExhibitF, List of Drawings (Paragraph deleted)
This Agreement enteredinto as of the day and year firstwritten above.
OWNER(Signature) DESlGNBIJlLDER(Signature.) TRC-MRC 3, LLC
COMMERCECONSTRUCTIONCO., L.P. a Delaware limited liabifity company BY: COMMERCE
C & R, iNC., Its BY: Majestic Tejon Ill, LLC General Partner a Delaware limited
liability company its administrative member BY: Majestic Realty Co., BY: a
Californiacorporation John R. Burroughs, President Manager’sAgent BY: BY:
MatthewVawter,Vice President BY: BY: Tejon IndustrialCorp., a
Californiacorporation BY: BY: (Rowdeleted) AlA Document A141T —2014. Copyright ©
2004 and 2014 by The American Institute of Architects. All rights reserved.
WARNING:This AlA®Document is nit, protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this
AlA®Document, or any portion of it, may 35 result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AlA software at 18:07:03 ST on 10/31/2018 under
Order No.7640887244 whichexpires on 12113/2018,end is not for resale. User
Notes: (1783836469)



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc174.jpg]
mit. This OWNER TRC-MRC BY: a BY: AlA result software protected User Delaware
Agreement BY: Document Majestic a its Tejon Notes: BY: a BY: in Delaware
California BY: BY: administrative at severe (Signature) Majestic Manager’s a
______________________ by 16:43:51 California ____________________
__________________ Industrial U.S. limited 3, AI4ITM Tejon civil LLC entered
Copyright limited CT Realty corporation and —2014. on Agent III, liability
corporation criminal Corp., 10/31/2018 member into LLC liability Law Co.,
Copyright as and penalties, company of under International the company © 2004
day Order and and and will No.7640887244 Treatiea. 2014 be year prosecuted by
first The Unauthorized American written which to ____________________________
the expires DESIGN-BUILDER BY: COMMERCE BY: BY: Institute maximum above.
reproduction ________________ _______________________ on COMMERCE John General
Matthew 12/13/2018, of Architects. extent R. or Burroughs, Partner CONSTRUCTION
distribution possible Vawter, and (Signature) All C is rights not & under Vice
for R, of President reserved, this resale. ThC., the President AIA° law. _______
Its WARNING: CO., This Document, document L.P. This or any was AlA5 portion
produced (861424439) Document of by it, AlA may is 36



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc175.jpg]
EXHIBIT “F” LIST OF PRE-APPROVED CONSULTANTS • McIntosh & Associates — civil
engineering, land division, easements, studies • Advantec Consulting Engineers —
traffic studies, traffic impact, CalTrans liaison • W&S Consultants — cultural
assessments, mitigation, monitoring • Dudek — wildlife biology assessments,
mitigation, monitoring • PetroTECH Resources — petroleum engineering, DOGGR
liaison • Soils Engineering or Krazan & Associates - Geotech • Commerce
Construction EXHIBIT F 1197590.08/OC 373745-00003/pdo/agt 1 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc176.jpg]
EXHIBIT “G” MASTER DEVELOPER WORK Widening of the western edge of Wheeler Ridge
Road by approximately twelve (12) feet, including paving the shoulder, and
installing curb, gutter, sidewalk, and landscaping. Construction of a left turn
pocket within the existing median on Wheeler Ridge Road at the northern entry
into the Property. Coordination of any utility connections required for the
Project. Any additional work specified as Master Developer work in the
Development Plan (and any amendments thereto). Approval by Kern County of parcel
map waiver andlor road abandonment. Relocation of gas line to eastern edge of
the Property. EXHIBIT “G’ I 197590.08!OC 373745-00003/pdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc177.jpg]
EXHIBIT “H” RIGHT OF FIRST REFUSAL Except for transfers pennitted by Sections
6.02(a), (b), (c), (d), (e) and (f) each time a Member (an “Offeror”) proposes
to voluntarily transfer, assign, convey, sell, or otherwise dispose of its
entire Interest (an “Offered Interest”), such Offeror shall first offer such
Offered Interest to the non-transferring Member in accordance with the following
provisions: (a) The Offeror shall deliver a written notice (the “Offer Notice”)
to the non- transferring Member stating (i) such Offeror’sbona fide intention to
transfer the Offered Interest, (ii) the name and address of the proposed
transferee, and (iii) the purchase price and terms of payment for which the
Offeror proposes to transfer the Offered Interest. The Offer Notice shall
constitute a revocable offer by the Offeror to sell the Offered Interest to the
other Member on the terms and conditions set forth in this Exhibit “H.” (b)
Within thirty (30) days after receipt of the Offer Notice, the non-transferring
Member shall have the right, but not the obligation, to elect to purchase the
entire Offered Interest for the price and upon the terms and conditions set
forth in the Offer Notice by delivering written notice of such election (the
“Purchase Election”) to the Offeror. The failure of non-transferring Member to
submit a written notice within such thirty (30) day period shall constitute an
irrevocable rejection of the offer made by the Offeror to sell the Offered
Interest to the non-transferring Member. (c) If the non-transferring Member
timely elects to purchase the entire Offered Interest prior to the
Offeror’swritten revocation of the offer, then the Offered Interest shall be
sold to the non-transferring Member upon the terms and conditions set forth in
the Offer Notice including, without limitation, price, terms of payment and
closing date; provided, however, if the terms of the proposed transfer include
the payment by the Offeror of a commission, then the purchase price shall be
reduced by the amount of such commission. The Offeror and the non- transferring
Member shall execute such documents and instruments and make such deliveries as
may be reasonably required to consummate the transfer. Notwithstanding any other
provisions of this Exhibit “H,”the Offeror shall make the representations and
warranties set forth in Section 8.07 of the Agreement at the closing for the
purchase and sale of the Offered Interest. (d) If the non-transferring Member
does not timely elect to purchase the entire Offered Interest (or if the
non-transferring Member breaches its obligation to purchase the entire Offered
Interest), then the Offeror may transfer the entire Offered Interest to the
proposed transferee described in the Offer Notice, provided such transfer (i) is
completed within ninety (90) days after the expiration of the non-transferring
Member’sright to purchase the Offered Interest (or within 90 days following the
breach by the non-transferring Member of its obligation to purchase the entire
Offered Interest, if applicable), (ii) is made at the price and on terms and
conditions no less favorable to the Offeror than as described in the Offer
Notice, (iii) would not constitute a default or breach by the Company under any
loan agreement or document to which the Company is a party (unless the lender
consents to such transfer), and (iv) the requirements of Section 6.03 are met.
If the Offered Interest is not so transferred within such ninety (90)-day
EXI-TIBIT“H” 1197590.08/Dc 373745-00003/pdo/agt -1— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc178.jpg]
period, then the Offeror shall be required to comply again with the provisions
of this Exhibit “H” prior to voluntarily transferring, assigning, conveying,
selling or otherwise disposing of the Offered Interest to any Person (except for
any transfer to any Person permitted by Sections 6.02(a), (b), (c), (d), (e) and
(f) above). In addition, in the event of a breach by the non-transferring Member
of its obligation to purchase, such non-transferring Member shall not have a
right to elect to purchase an Offered Interest with respect to a transfer of an
Interest which is consummated within one (1) year after such breach. (e) If any
transferee purchases an Interest pursuant to the procedure described in this
Exhibit “H,”then such transferee shall be admitted to the Company as a
substituted member upon the closing of such purchase and sale and the
satisfaction of the requirements of Section 6.03. EXI-IIBIT “H’ I 197590.08/OC
373745-00003/pdo/agt —2— 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc179.jpg]
LIMITED LIABILITY COMPANY AGREEMENT OF TRC-MRC 3, LLC THIS SECURITY HAS NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT
OF 1933, 15 U.S.C. § 15b ET $Q., AS AMENDED (THE “FEDERAL ACT”), IN RELIANCE
UPON ONE (1) OR MORE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
FEDERAL ACT. TNADDITION, THE ISSUANCE OF THIS SECURITY HAS NOT BEEN QUALIFIED
UNDER THE DELAWARE SECURITIES ACT, THE CALIFORNIA CORPORATE SECURITIES LAW OF
1968 OR ANY OTHER STATE SECURITIES LAWS (COLLECTIVELY, THE “STATE ACTS”), IN
RELIANCE UPON ONE (1) OR MORE EXEMPTIONS FROM THE REGISTRATION PROVISIONS OF THE
STATE ACTS. IT IS UNLAWFUL TO CONSUMMATE A SALE OR OTHER TRANSFER OF THIS
SECURITY OR ANY INTEREST THEREIN TO, OR TO RECEIVE ANY CONSIDERATION THEREFOR
FROM, ANY PERSON OR ENTITY WITHOUT THE OPINION OF COUNSEL FOR THE COMPANY THAT
THE PROPOSED SALE OR OTHER TRANSFER OF THIS SECURITY DOES NOT AFFECT THE
AVAILABILITY TO THE COMPANY OF SUCH EXEMPTIONS FROM REGISTRATION AND
QUALIFICATION, AND THAT SUCH PROPOSED SALE OR OTHER TRANSFER IS TN COMPLIANCE
WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS. THE TRANSFER OF THIS
SECURITY IS FURTHER RESTRICTED UNDER THE TERMS OF THE LIMITED LIABILITY COMPANY
AGREEMENT GOVERNiNG THE COMPANY, A COPY OF WHICH IS ON FILE WITH THE COMPANY.
1197590.08/OC 373745-00003/pdo/agt 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc180.jpg]
ARTICLE I FORMATION .1 1.01 Formation 1 1.02 Names and Addresses 1 1.03 Nature
of Business 1 1.04 Term of Company 2 ARTICLE II MANAGEMENT OF THE COMPANY 2 2.01
Formation of Executive Committee 2 2.02 Committee Procedures 3 2.03
Administrative Member 5 2.04 Approval of Major Decisions 6 2.05 Consents and
Approvals 9 2.06 Pre-Development Budget 10 2.07 Approved Business Plan 10 2.08
Development and Construction of Improvements 11 2.09 Operating Budget 12 2.10
Construction Contract 12 2.11 Development and Construction Management Services
13 2.12 Master Developer Work 14 2.13 Marketing and Leasing Management 14 2.14
Property Management 15 2.15 Authority with Respect to the Affiliate Agreements
15 2.16 Election, Resignation, Removal of the Administrative Member 16 2.17
Officers 17 2.18 Treatment of Payments 18 2.19 Reimbursement and Fees 18 2.20
Insurance 19 ARTICLE III MEMBERS’ CONTRIBUTIONS TO COMPANY 19 3.01 Initial
Contributions of the Members 19 3.02 Additional Capital Contributions 20 3.03
Remedy for Failure to Contribute Capital 21 3.04 Financing 25 3.05 Agreement to
Provide Guarantees and Indemnification 25 3.06 Capital Contributions in General
26 ARTICLE IV ALLOCATION OF PROFITS AND LOSSES 27 4.01 Net Losses 27 4.02 Net
Profits 27 4.03 Special Allocations 27 4.04 Curative Allocations 28 4.05
Differing Tax Basis; Tax Allocation 28 ARTICLE V DISTRIBUTION OF CASH FLOW 28
5.01 Cash Flow 28 5.02 Limitations on Distributions 29 1197590.08/CC
373745-00003/pdofagt (i) 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc181.jpg]
5.03 Withholding .29 5.04 In-Kind Distribution 29 ARTICLE VI RESTRICTIONS ON
TRANSFERS OF COMPANY TNTERESTS 29 6.01 Limitations on Transfer 29 6.02 Pennitted
Transfers 30 6.03 Admission of Substituted Members 31 6.04 Election; Allocations
between Transferor and Transferee 32 6.05 Partition 32 6.06 Waiver of Withdrawal
and Purchase Rights 32 6.07 No Appraisal Rights 32 6.08 Foreclosure of Interest
33 ARTICLE VII MEMBER DEFAULT 33 7.01 Default Events 33 7.02 Rights Arising From
a Default Event 35 7.03 Determination of Defaulting Member’s Purchase Price 35
7.04 Non-Defaulting Members’ Option 36 7.05 Closing Adjustments 37 7.06 Closing
of Purchase and Sale 37 7.07 Representations and Warranties 37 7.08 Payment of
Defaulting Member’s Purchase Price 38 7.09 Repayment of Default Loans 38 7.10
Release and Indemnity 38 7.11 Withdrawal of the Defaulting Member 39 7.12
Distribution of Reserves 39 ARTICLE VIII ELECTIVE BUY/SELL AGREEMENT 39 8.01
Buy/Sell Election 39 8.02 Determination of the Purchase Price 39 8.03
Non-Electing Member’s Option 40 8.04 Deposit 40 8.05 Closing Adjustments 41 8.06
Closing of Purchase and Sale 41 8.07 Representations and Warranties 42 8.08
Repayment of Default Loans 42 8.09 Release and Indemnity 43 8.10 Interim Event
of Default 43 8.11 Application of Provisions 43 ARTICLE IX REPRESENTATIONS,
WARRANTIES, COVENANTS AND OTHER MATTERS 43 9.01 Tejon Representations 43 9.02
Majestic Representations 46 9.03 Brokerage Fee Representation and Indemnity 48
9.04 Investment Representations 48 I 197590.08/OC 373745-00003/pdolagt (ii)
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc182.jpg]
9.05 Indemnification Obligations .49 9.06 Survival of Representations,
Warranties and Covenants 49 ARTICLE X LIABILITY, EXCULPATION, RESTRICTIONS ON
COMPETITION, FIDUCIARY DUTIES AND INDEMNIFICATION 50 10.01 Liability for Company
Claims 50 10.02 Exculpation, Indemnity and Reliance on Information 50 10.03
Limitation on Liability 51 10.04 Activities of the Members and Their Affiliates
52 10.05 Restrictions on Competition 52 10.06 Fiduciary Duties 53 10.07
Non-Exclusivity of Rights 54 10.08 Amendment or Repeal 54 10.09 Insurance 54
ARTICLE XI BOOKS AND RECORDS 55 11.01 Books of Account and Bank Accounts 55
11.02 Tax Returns 56 ARTICLE XII DISSOLUTION AND WINDING UP OF THE COMPANY 57
12.01 Events Causing Dissolution of the Company 57 12.02 Winding Up of the
Company 57 12.03 Distribution of Assets Upon Early Dissolution Events 58 12.04
Negative Capital Account Restoration 59 ARTICLE XIII MISCELLANEOUS 59 13.01
Amendments 59 13.02 Waiver of Conflict Interest 59 13.03 Partnership Intended
Solely for Tax Purposes 59 13.04 Notices 60 13.05 Constmction of Agreement 60
13.06 Counterparts 61 13.07 Attorneys’ Fees 61 13.08 Approval Standard 61 13.09
Further Acts 61 13.10 Preservation of Intent 61 13.11 Waiver 62 13.12 Entire
Agreement 62 13.13 Choice ofLaw 62 13.14 No Third-Party Beneficiaries 62 13.15
Successors and Assigns 62 13.16 No Usury 62 13.17 Venue 63 13.18 Dispute
Resolution 63 13.19 Timing 66 1197590.08/CC 373745-00003/pdo/agt (iii)
4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc183.jpg]
13.20 Remedies for Breach of this Agreement 66 13.21 Survivability of
Representations and Warranties 66 13.22 Reasonableness of Rights and Remedies 66
13.23 ForceMajeure 67 ARTICLE XIV DEFINITIONS 67 14.01 Accountant’s Notice 67
14.02 Accounting Firm 67 14.03 Actual Knowledge of Majestic 67 14.04 Actual
Knowledge of Tejon 68 14.05 Additional Contribution Date 68 1406 Adjusted
Accountant’s Notice 68 14.07 Adjusted Capital Account 68 14.08 Adjusted Price
Determination Notice 68 14.09 Administrative Member 68 14.10 Affiliate 68 14.11
Affiliate Agreements 68 14.12 Affiliated Member 68 14.13 Affiliated Parties 69
14.14 Agreed Value 69 14.15 Agreement 69 14.16 Applicable ABP Date 69 14.17
Applicable Construction Costs 69 14.18 Appraised Value 69 14.19 Approved
Business Plan 69 14.20 Arbitration Notice 69 14.21 Bad Acts 69 14.22 Book Basis
69 14.23 Business Day 70 14.24 Business Plan Period 70 14.25 California Act 70
14.26 Cap Balance Return 70 14.27 Capital Account 70 14.28 Capital Call Notice
71 14.29 CashFlow 71 14.30 Certificates 71 14.31 Code 71 14.32 Commerce 71 14.33
Company 71 14.34 Competing Member 71 14.35 Construction Contract 71 14.36
Construction Loan 72 14.37 Consultants 72 14.38 Contributing Member 72 14.39
Contributing Party 72 14.40 Contribution Agreement 72 I 197590.08/OC
373745-00003/pdo/agl (iv) 4848-9620-3892.16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc184.jpg]
Page 14.41 Covered Persons .72 14.42 Default Events 72 14.43 Default Loan 72
14.44 Default Notice 72 14.45 Defaulting Member 72 14.46 Defaulting Member’s
Purchase Price 72 14.47 Delaware Act 72 14.48 Delinquent Contribution 73 14.49
Deposit 73 14.50 Design-Builder 73 14.51 Development Budget 73 14.52 Development
Fee 73 14.53 Development Plan 73 14.54 Dilution Percentage 73 14.55 Effective
Date 73 14.56 Electing Member 73 14.57 Election Notice 73 14.58 Enforceability
Exceptions 73 14.59 Equalization Condition 73 14.60 Executive Committee 74 14.61
FAA 74 14.62 Fiscal Year 74 14.63 Force Majcure Delay 74 14.64 Gross Asset Value
74 14.65 Guarantor(s) 74 14.66 Hypothetical Distribution 75 14.67 Impasse Event
75 14.68 Improvements 75 14.69 Initial Contribution Date 75 14.70 Interest 75
14.71 JAMS 75 14.72 Just Cause Event 75 14.73 Lender(s) 75 14.74 Liquidation 75
14.75 Loans 76 14.76 Lockout Date 76 14.77 Losses 76 14.78 Lyda 76 14.79
Majestic 76 14.80 Majestic Group 76 14.81 MajorDecisions 76 14.82 Marketing Plan
76 14.83 Master Developer Work 76 14.84 Member(s) 76 14.85 MRC 76 1197590.08/OC
373745-00003/pdo/agt (v) 4848-9620-3 892. 16



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc185.jpg]
14.86 Net Profits and Net Losses .77 14.87 Non-Competing Member 77 14.88
Non-Contributing Member 77 14.89 Non-Contributing Party 77 14.90 Non-Defaulting
Member 77 14.91 Non-Electing Member 77 14.92 Nonrecourse Documents 77 14.93
Nonrecourse Parties 77 14.94 Obligated Member 77 14.95 OFAC 77 14.96 Officers 78
14.97 Operating Budget 78 14.98 Partially Adjusted Capital Account 78 14.99
Percentage Interest 78 14.100 Permanent Loan 78 14.101 Permitted Transferees 78
14.102 Person 78 14.103 Pre-Development Budget 78 14.104 Price Determination
Notice 78 14.105 Pro Rata Share 78 14.106 Prohibited Transfer 79 14.107 Project
79 14108 Project Stabilization Date 79 14.109 Property 79 14.110 Property
Management Fee 79 14.111 Property Material & Rights 79 14.112 Purchase Notice 79
14.113 Purchase Price 79 14.ll4Quorum 79 14.115 Real Estate Assets 79 14.116
Recourse Documents 79 14.117 Regulatory Allocations 79 14.118 Removal Notice 80
14.ll9Rentfro 80 14.120 Representative(s) 80 14.121 Response Period 80
14.l22Roski 80 14.123 Roski Family 80 14.l24Rules 80 14.125 Securities Acts 80
14.126 Shortfall 80 14.127 Stated Value 80 14.128 Substantial Completion Date 80
14.129 Target Capital Account 81 14.l3OTejon 81 119759008/OC
373745-00003Ipdofagt (vi) 4848-9620-389216



--------------------------------------------------------------------------------



 
[llcagreementoftrcmrc3llc186.jpg]
E4gc 14.131 Tejon Group .81 14.132 Transfer .81 14.133 Treasury Regulation 81
14.134 Unreturned Contribution Account 81 EXHIBITS Exhibit “A” Names, Addresses,
Percentage Interests and Initial Cash Contributions of the Members Exhibit “B”
Legal Description of the Property Exhibit “C” Pre-Development Budget Exhibit “D”
Contribution Agreement Exhibit “E” Construction Contract Exhibit “F” List of
Pre-Approved Consultants Exhibit “G” Master Developer Work Exhibit “H” Right of
First RefUsal 1197590.08/aC 373745-00003/pdo/agt (vii) 4848-9620-3892.16



--------------------------------------------------------------------------------



 